






LIMITED LIABILITY COMPANY AGREEMENT
OF
TWIN CREEKS TIMBER, LLC
EFFECTIVE AS OF
SEPTEMBER 15, 2015




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
FORMATION
2
1.1
Formation
2
1.2
Filings
2
ARTICLE II
OFFICE AND AGENT
2
2.1
Principal Office.
2
2.2
Registered Agent and Registered Office
3
ARTICLE III
KEY DEFINITIONS
3
ARTICLE IV
BUSINESS
12
4.1
Purposes.
12
ARTICLE V
ESTABLISHMENT OF SERIES; INTERESTS; MEMBERS
13
5.1
Establishment and Designation of Series.
13
5.2
Limitations on the Series.
13
5.3
Interests.
14
5.4
Members; Closings.
15
ARTICLE VI
Capital Contributions
17
6.1
Property Contribution; Capital Contributions.
17
6.2
Non-Contributing Members.
20
6.3
No Withdrawal, Interest or Restoration
23
ARTICLE VII
CAPITAL ACCOUNTS; ALLOCATION OF NET INCOME AND NET LOSS
23
7.1
Capital Accounts
23
7.2
Allocation of Net Income and Net Loss
24
7.3
Regulatory and Special Allocations
25
7.4
Section 704(b) Allocations
26
7.5
Tax Allocations
26
7.6
Adjustments to Take Account of Interim Events
26
ARTICLE VIII
DISTRIBUTIONS TO MEMBERS
27
8.1
Distributions of Cash Flow and Capital Proceeds
27
8.2
Taxes Paid or Withheld
27
ARTICLE IX
MANAGEMENT OF THE COMPANY
28
9.1
Manager.
28
9.2
Member Committee
35
9.3
Approvals
37
9.4
Immediately Authorized Actions
41
9.5
Tax Matters Member
42
9.6
REIT Matters
42
9.7
Replacement of Series One Property Manager and Series Two Timber Manager.
44
ARTICLE X
EXPENSES; MANAGEMENT FEE
44
10.1
Expenses.
44
10.2
Management Fee
46
ARTICLE XI
INVESTMENT PRIORITY; INVESTMENT OPPORTUNITIES
47
11.1
Investment Priority
47
11.2
Restriction on Successor Funds
47
ARTICLE XII
VALUATION
48
12.1
Fair Value
48
12.2
Net Asset Value
49
ARTICLE XIII
TRANSFERS
49
13.1
Restrictions on Transfers by Members
49





--------------------------------------------------------------------------------




13.2
Sale at Request of Member
50
13.3
Effect of Transfer
51
13.4
Invalid Transfers
52
13.5
Corporation Status; Securities or Secondary Markets
52
ARTICLE XIV
RECORDS, ACCOUNTING, BANK ACCOUNTS AND REPORTS
53
14.1
Books and Records
53
14.2
Reports
54
14.3
Bank Accounts
55
14.4
Fiscal Year
56
ARTICLE XV
TERM, DISSOLUTION AND LIQUIDATION
56
15.1
Term
56
15.2
Dissolution and Termination
56
15.3
Liquidation
57
15.4
Cancellation
58
ARTICLE XVI
LIABILITY AND INDEMNIFICATION; INSURANCE
58
16.1
Indemnification
58
16.2
Advancement of Funds
59
16.3
Waiver and Release of Plum Creek
59
16.4
Exculpation
60
16.5
Insurance
60
ARTICLE XVII
MISCELLANEOUS
61
17.1
Notices
61
17.2
Governing Law; Consent to Jurisdiction
61
17.3
[Intentionally Omitted]
62
17.4
Waiver of Jury Trial
62
17.5
Further Assurances
62
17.6
Amendment
62
17.7
Entire Agreement
63
17.8
Severability
63
17.9
No Waiver
64
17.10
Interpretation
64
17.11
No Rights in Third Parties
64
17.12
Binding Agreement
64
17.13
[Intentionally Omitted].
64
17.14
Confidentiality
64
17.15
Counterpart Execution
65

EXHIBITS:
Exhibit A - Contribution Agreement
Exhibit B - Form of Master Stumpage Agreement
Exhibit C - Administrative Budget Template
Exhibit D - Manager Insurance Requirements
Exhibit E - Form of Certificate of Merger










--------------------------------------------------------------------------------




TWIN CREEKS TIMBER, LLC
Limited Liability Company Agreement
THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of Twin Creeks
Timber, LLC, a Delaware limited liability company (the “Company”), is effective
as of September 15, 2015 (the “Effective Date”), among Plum Creek Timber
Operations I, L.L.C., a Delaware limited liability company (the “PC Member”), PC
TRS LLC, a Delaware limited liability company (“PC TRS”), those Persons who may
hereafter become Members in accordance with the provisions hereof (hereinafter
collectively, with the PC Member and PC TRS, referred to as the “Members” and
each individually as a “Member”), Silver Creek Advisory Partners LLC, a Delaware
limited liability company (in its capacity as the manager of the Company, Series
One, and Series Two, the “Manager”), and, solely for purposes of Section
10.1(c), Plum Creek Timberlands, L.P., a Delaware limited partnership (“PC
Timberlands”).
WITNESSETH
WHEREAS, the Members have formed the Company as a limited liability company that
provides for the establishment of series for the primary purposes of investing
their respective capital in commercial timberland assets;
WHEREAS, it is the intent of the Members that, on the Initial Property Closing
Date (as defined herein), the PC Member contribute to the Company, pursuant to
the Contribution Agreement attached hereto as Exhibit A (the “Contribution
Agreement”), the issued and outstanding equity interests of Contribution LLC, a
Delaware limited liability company whose only assets shall be certain
timberlands and the assets related thereto, as specified in the Contribution
Agreement (“Contribution LLC”);
WHEREAS, it is the intent of the Members that, on the Initial Property Closing
Date, PC Timberlands sell to the Company the issued and outstanding equity
interests of Sale LLC, a Delaware limited liability company whose only assets
shall be certain timberlands and the assets related thereto (“Sale LLC”), in
exchange for cash pursuant to the Contribution Agreement;
WHEREAS, it is the intent of the Members that Contribution LLC and Sale LLC each
be merged with and into the Company, effective as of immediately following the
Initial Property Closing, on the Initial Property Closing Date, with the Company
continuing as the surviving entity, and that, immediately following the
effectiveness of such mergers, all of the assets and liabilities of Contribution
LLC and Sale LLC be allocated to Series One on the Initial Property Closing
Date;
WHEREAS, it is the primary investment intent of the Members that an affiliate of
the PC Member manage all aspects of any timberland assets owned or later
acquired by Series One pursuant to the terms and conditions of the Series One
Property Management Agreement and that such affiliate of the PC Member also
manage all aspects of the logging, hauling, merchandising, and sale of logs on
behalf of Series Two pursuant to the terms and conditions of the Series Two
Timber Management Agreement;
WHEREAS, the Company, Series One, Series Two, and each Member is a party to a
Subscription Agreement whereby each Member has agreed to make a capital
contribution to each Series (each such agreement, a “Subscription Agreement”);
and
WHEREAS, the Members and the Manager, effective as of the Effective Date, wish
to set forth, among other things, how the business and affairs of the Company
and each Series shall be managed.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
ARTICLE I
FORMATION


1.1    Formation.
The Manager, as an authorized person, formed the Company pursuant to the
provisions of the Delaware Limited Liability Company Act (6 Del. C. §§ 18-101 et
seq.), as the same may be amended from time to time (the “Act”). The name of the
Company is “Twin Creeks Timber, LLC.” The Company’s Certificate of Formation
provides for the establishment of series by the Company and provides notice of
the limitation of liabilities of a series pursuant to Section 18-215 of the Act.
1.2    Filings.
The Manager shall, from time to time, execute or cause to be executed all
certificates (including fictitious name certificates) or other documents and
cause to be done all such filing, recording, publishing or other acts as may be
necessary to comply with the Act’s requirements for operation of the Company as
a limited liability company and the operation of each of Series One and Series
Two as a series of a limited liability company under the laws of the State of
Delaware, and all acts necessary to qualify the Company (and, to the extent
applicable, Series One and Series Two) as a foreign limited liability company
(or a series thereof) under the law of, or the right otherwise to do business
in, any state in which the Manager determines it is necessary or desirable to
have such qualification or right to do business.
ARTICLE II
OFFICE AND AGENT


2.1    Principal Office.
The principal executive office of the Company and each of Series One and Series
Two shall be c/o the Manager at 1301 Fifth Ave., 40th Floor, Seattle, Washington
98101, or at such other place as the Manager may determine from time to time
upon notice to the Members. The records of the Company identified in Section
14.1 shall be maintained at the principal executive office of the Company.
2.2    Registered Agent and Registered Office.
The registered agent for service of process in the State of Delaware shall be
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801, County of New Castle. In the event that the Person
at any time acting as such agent ceases to act as such for any reason, the
Company shall appoint a substitute agent approved by the Members. Such agent is
and shall be the agent of the Company (and, to the extent applicable, of each of
Series One and Series Two) upon which any process, notice or demand required or
permitted by law to be served on the Company or such Series, as applicable, may
be served. The registered office of the Company in the State of Delaware shall
be c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801, County of New Castle.
ARTICLE III
KEY DEFINITIONS


The following terms used in this Agreement shall (unless otherwise expressly
provided herein or unless the context otherwise requires) have the following
respective meanings:




--------------------------------------------------------------------------------




“Acquisition Criteria.” An acquisition by Series One of a timberland property or
group of timberland properties in a single transaction or a series of related
transactions will meet the Acquisition Criteria if the timberland property or
group of timberland properties acquired by Series One: (i) is commercial
timberland property (owned in fee simple or an interest in timber); (ii) is
located in the United States of America but not in the State of Maine; (iii)
excludes properties where 25% or more of the value is reasonably expected by the
Series One Property Manager to be derived from “higher and better use” sources;
(iv) excludes properties where 25% or more of the value is reasonably expected
by the Series One Property Manager to be derived from energy and natural
resource uses; (v) excludes properties owned in whole or in part by PC
Timberlands or any of its Affiliates; (vi) excludes properties or offerings
requiring an investment that exceeds $200 million, and (vii) excludes properties
that are valued at or under $10 million with five percent or more of the
proposed acres to be acquired located within twenty (20) miles of lands owned by
PC Timberlands or an Affiliate of PC Timberlands.
“Acquisition Price” has the meaning set forth in Section 13.2(a).
“Act” has the meaning set forth in Section 1.1.
“Additional Amount” has the meaning set forth in Section 5.4(b)(iii).
“Additional Capital Contribution” has the meaning set forth in Section 6.1(d).
“Additional Closing” has the meaning set forth in Section 5.4(b)(ii).
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account for any Series, as
adjusted pursuant to Treasury Regulations Section 1.704 - 1(b)(2)(ii)(d).
“Administrative Budget” has the meaning set forth in Section 9.1(g).
“Affiliate” means, with respect to any specified Person, any other Person
“Controlling,” “Controlled by” or “under common Control with” such specified
Person.
“Affiliated REIT” means a REIT which is an Affiliate of any specified Person.
“Agreement” has the meaning set forth in the preamble.
“Alternate” has the meaning set forth in Section 9.2(b).
“Annual Plan” has the meaning set forth in Section 9.1(c).
“Bankrupt or Bankruptcy” means, with respect to a Member or the Manager: (i) the
filing by such Member or Manager of a petition in bankruptcy or for an
arrangement, composition, readjustment, liquidation, dissolution,
reorganization, or similar relief pursuant to Title 11 of the United States Code
entitled “Bankruptcy”, as amended (the “Bankruptcy Code”), and any judicial and
administrative interpretation thereof (section references to the Bankruptcy Code
are to the Bankruptcy Code as in effect on the Effective Date and any subsequent
provisions of the Bankruptcy Code, amendatory thereof, supplemental thereto or
in substitution thereof or any similar or successor law, federal or state); or
(ii) a decree by a court of competent jurisdiction, adjudicating such Member or
Manager a bankrupt, or declaring such Member or Manager insolvent or the
entering of an order for relief against such Member or Manager in any bankruptcy
or insolvency proceeding; or (iii) the making by such Member or Manager of an
assignment for the benefit of creditors, or the admission in writing by such
Member or Manager of its inability to pay its debts generally




--------------------------------------------------------------------------------




as they become due, or the consenting by such Member or Manager to the
appointment of a receiver or receivers of all or any substantial part of its
property; or (iv) the filing by any of the creditors of such Member or Manager
of a petition in bankruptcy against such Member or Manager or for an
arrangement, composition, readjustment, liquidation, dissolution,
reorganization, or similar relief with respect to such Member or Manager
pursuant to the Bankruptcy Code or similar or successor law, federal or state,
if such petition shall not be discharged or dismissed within sixty (60) days
after the date on which such petition is filed; or (v) except to the extent
inconsistent with the foregoing clauses (i) through (iv), any event described in
Section 18-304 of the Act.
“Book Value” means, with respect to any asset associated with a Series, the
adjusted basis of such asset for U.S. federal income tax purposes; provided,
however, that (i) if any asset is contributed to such Series, the initial Book
Value of such asset to such Series shall equal its Fair Value on the date of
contribution and (ii) if the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulations Section 1.704‑1(b)(2)(iv)(f) to reflect the
Fair Value of any asset of such Series as provided in Section 7.1(b), the Book
Value of such asset shall be adjusted to equal its respective Fair Value as of
the time of such adjustment, in accordance with such Treasury Regulations. The
Book Value of all assets associated with a Series shall be adjusted thereafter
as provided in Treasury Regulations Section 1.704‑1(b)(2)(iv)(g).
“Business Day” means (i) any day (other than a Saturday or Sunday) on which
commercial banks are authorized or required to open in New York, New York, and
(ii) for purposes of determining any applicable LIBOR Rate, any day in which
dealings in U.S. dollars are transacted in the London interbank market.
“Capital Account” has the meaning set forth in Section 7.1(a).
“Capital Commitment” means, with respect to a Member, the total amount that such
Member has agreed to contribute to Series One and Series Two pursuant to the
Contribution Agreement and/or such Member’s Subscription Agreement, as
applicable; provided, however, that each Member shall be permitted to designate
a controlled Affiliate of such Member to make such Member’s Capital
Contributions to, and to acquire Series Interests in, and become a Member of,
Series Two.
“Capital Contributions” means, as to any Member, as of any date, with respect to
any Series, the aggregate amount of cash and property contributed to such Series
by such Member under this Agreement on or prior to such date, including (a)
Initial Series One Capital Contributions to Series One pursuant to Section
6.1(b), Initial Series Two Capital Contributions to Series Two pursuant to
Section 6.1(c), Additional Capital Contributions to such Series pursuant to
Section 6.1(d)(i) and Section 6.1(d)(ii)(A), and contributions to such Series
pursuant to Section 6.1(d)(ii)(B) (but only to the extent that any returned
distributions under Section 6.1(d)(ii)(B) represent previous returns of
capital), and, (b) solely with respect to the PC Member, the portion of the PC
Contribution Amount contributed with respect to its Series One Interests.
“Capital Proceeds” means the net cash proceeds realized, or the Fair Value of
any property received, by a Series from a Capital Transaction (other than
proceeds from dispositions of timber pursuant to Section 9.1(e)(ii)), after
deducting all (i) expenses related to such Capital Transaction and any related
repayment of indebtedness from the proceeds thereof and (ii) any reserves
established and maintained in accordance with Section 9.1(b)(viii); provided,
however, that at the expiration of such period of time as the Members jointly
deem advisable, the balance of such reserve remaining after the payment or
resolution of such contingencies, if any, shall be distributed as Capital
Proceeds.
“Capital Transaction” means (i) an insurance recovery or condemnation award to
the extent not applied to restoration of any Property or any expenses related
thereto, easement sale, sale or other




--------------------------------------------------------------------------------




disposition of all or any substantial part of any Property of a Series (directly
or indirectly), and (ii) any other transaction involving the sale of a capital
asset.
“Cash Flow” means for any period and with respect to any Series, all cash of
such Series, excluding Capital Proceeds, and excluding amounts held in respect
of reserves, working capital, and pending investments.
“Cash Notice” has the meaning set forth in Section 6.1(e).
“Catch-Up Contributions” has the meaning set forth in Section 5.1(b).
“Cause” has the meaning set forth in Section 9.1(l).
“CGL” has the meaning set forth in Section 9.1(m).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Auto” has the meaning set forth in Section 9.1(m).
“Committee Members” has the meaning set forth in Section 9.2(a).
“Commitment Period” has the meaning set forth in Section 6.1(d).
“Company” has the meaning set forth in the preamble.
“Company Expenses” has the meaning set forth in Section 10.1(e).
“Confidential Information” has the meaning set forth in Section 17.4(a).
“Conflict of Interest Transaction” has the meaning set forth in Section 9.1(b).
“Contribution Agreement” has the meaning set forth in the recitals.
“Contribution LLC” has the meaning set forth in the recitals.
“Control” (including the correlative meanings of the terms “controlling”,
“controlled by” and “under common control with”) means, with respect to any
Person, possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person; provided, however, that
possession by a third party of approval or veto rights over certain categories
of decisions, whether through the ownership of voting securities or by contract
or otherwise, shall not preclude a finding that a Person has Control of another
Person.
“Defaulting Member” has the meaning set forth in Section 6.2(a).
“Default Interest” has the meaning set forth in Section 6.2(b)(v).
“Default Notice” has the meaning set forth in Section 6.2(a).
“Default Price” has the meaning set forth in Section 6.2(b)(v)(B).
“Disclosed Conflicts” has the meaning set forth in Section 16.3.
“Effective Date” has the meaning set forth in the preamble hereto.




--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor law.
“Fair Value” has the meaning set forth in Section 12.1.
“Final Closing” has the meaning set forth in Section 5.4(b).
“Final Closing Date” has the meaning set forth in Section 5.4(b).
“GAAP” means U.S. generally accepted accounting principles.
“Indemnified Parties” has the meaning set forth in Section 16.1(a).
“Initial Property Closing” means the closing of the Property Contribution that
occurs on the Initial Property Closing Date.
“Initial Property Closing Date” has the meaning set forth in Section 6.1(a).
“Initial Series One Capital Contribution” has the meaning set forth in
Section 6.1(b).
“Initial Series Two Capital Contribution” has the meaning set forth in
Section 6.1(c).
“Insured Party” has the meaning set forth in Section 9.1(j).
“Interest” has the meaning set forth in Section 5.3(a).
“Later Member” has the meaning set forth in Section 5.4(b).
“LIBOR Rate” means, for each calendar quarter, the rate of interest that appears
on the Bloomberg page US0003M <index> <GO>, which is the ICE LIBOR USD 3M Index,
or any applicable successor page, at approximately 9:00AM Pacific time on the
last Business Day of such calendar quarter. If for any reason, the rate does not
appear on Bloomberg page US0003M <index> <GO>, or Bloomberg page US001M <index>
<GO>, as applicable, or any applicable successor page, then the “LIBOR Rate”
shall be determined by the Manager to be the arithmetic average of the 3-month
rate at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by major banks in the London interbank market at approximately
9:00AM Pacific time on the last Business Day of the applicable calendar quarter.
“Liquidating Interest” has the meaning set forth in Section 13.2(a).
“Liquidating Member” has the meaning set forth in Section 13.2(a).
“Majority in Interest” means, (i) with respect to any matter other than those
set forth in Section 9.3(b), Series One Members whose aggregate Series One
Percentage Interest is greater than fifty percent (50%) of the total Series One
Percentage Interest of all Series One Members; and (ii), with respect to only
those matters that, pursuant to Section 9.3(b) require the approval of the
Member Committee of Series Two, Series Two Members whose aggregate Series Two
Percentage Interest is greater than fifty percent (50%) of the total Series Two
Percentage Interest of all Series Two Members.
“Management Fee” has the meaning set forth in Section 10.2.
“Management Fee Rate” means the rate, expressed as a percentage, as determined
pursuant to a written agreement between the Company and each Member. The
Management Fee Rate for the Manager




--------------------------------------------------------------------------------




or its Affiliate, the PC Member, and PC TRS shall be zero, and each Member other
than the Manager or its Affiliate, PC Member, and PC TRS will have a Management
Fee Rate that is the same as each other Member other than the Manager or its
Affiliate, PC Member, and PC TRS.
“Manager” means the Person serving in the capacity as “manager” (as defined in
Section 18-101(10) of the Act) of the Company and each Series under this
Agreement in accordance with the terms hereof and the Act, which Person shall
initially be Silver Creek Advisory Partners LLC with respect to each of the
Company, Series One, and Series Two.
“Master Stumpage Agreement” means the agreement, substantially in the form
attached hereto as Exhibit B, between Series One and Series Two to be executed
on the Initial Property Closing Date.
“Member” and “Members” have the meaning set forth in the preamble.
“Member Committee” has the meaning set forth in Section 9.2(a).
“Memorandum” means the Company’s Confidential Private Placement Memorandum dated
September 2015, as delivered to the Members as of the Effective Date.
“Net Income” or “Net Loss”, as appropriate, means, for any relevant period and
with respect to any Series, the taxable income or tax loss of such Series for
such period for U.S. federal income tax purposes, determined by taking into
account any separately stated tax items and increased by the amount of any
tax-exempt income of such Series during such period and decreased by the amount
of any Section 705(a)(2)(B) expenditures (within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) of such Series; provided, however,
that (i) items of income, gain, loss and deduction attributable to property that
has been revalued pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f)
or the Book Value of which, at the time of its contribution to such Series,
differs from its adjusted basis shall be determined in accordance with the
principles of Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and (g) and (ii)
the Net Income and Net Loss of such Series shall be computed without regard to
the amount of any items of income, gain, loss or deduction that are specially
allocated pursuant to Section 7.3. In the event that the Book Value of any asset
associated with a Series is adjusted pursuant to Section 7.1(b), the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Income and Net Loss of such Series,
and the Net Income and Net Loss of such Series (and the constituent items of
income, gain, loss and deduction) realized thereafter shall be computed in
accordance with the principles of Treasury Regulations Section
1.704-1(b)(2)(iv)(g).
“Non-Liquidating Member” has the meaning set forth in Section 13.2(a).
“Organizational Expenses” means expenses incurred in connection with the
formation and organization of the Company and each Series and the preparation of
this Agreement and each of the other agreements contemplated hereby, and the
offering and sale of the Interests, including in all such matters amounts
expended for accounting, administration and legal services, registration and
filing fees, printing, mailing and courier services, and travel; provided,
however, that Organizational Expenses shall not include placement or similar
fees paid to any person with respect to obtaining or soliciting subscriptions
for Interests.
“PC Contribution Amount” means an amount equal to $143,123,562.00, as the same
may be adjusted under the terms of the Contribution Agreement.
“PC Member” has the meaning set forth in the preamble.
“PC Timberlands” has the meaning set forth in the preamble.




--------------------------------------------------------------------------------




“PC TRS” has the meaning set forth in the preamble.
“Percentage Interest” means a Member’s Series One Percentage Interest or Series
Two Percentage Interest, as the case may be.
“Permitted Expenditures” has the meaning set forth in Section 6.1(d).
“Permitted Investments” means (i) direct obligations of the United States of
America and securities fully and unconditionally guaranteed as to the timely
payment of principal and interest by the United States of America, provided that
the full faith and credit of the United States of America must be pledged to any
such direct obligation or guarantee; (ii) unsecured certificates of deposit or
time deposits (in each case having maturities of not more than 180 days) of any
domestic bank, including a branch office of a foreign bank which branch office
is located in the United States, provided that legal opinions are received to
the effect that full and timely payment of such deposit or similar obligation is
enforceable against the principal office or any branch of such bank, which, at
the time of purchase, has a short-term “Bank Deposit” rating of P-1 by Moody’s
and a “Short-Term CD” rating of A-1 or better by S&P (the “Minimum Bank
Rating”); (iii) deposits in any bank or savings and loan association which has
combined capital, surplus and undivided profits of not less than $1 billion,
provided such deposits are fully insured, subject to applicable limits, by the
Federal Deposit Insurance Corporation; or (iv) any other investment that is
consistent with a cash management plan approved by the Manager; provided,
however, that if any such financial institution suffers a downgrade below the
Minimum Bank Rating, the Manager shall have a reasonable period of time in which
to transition the operating accounts of the Company and each Series to a
financial institution that satisfies the Minimum Bank Rating.
“Permitted Subsequent Property Acquisitions” means (a) additional properties
meeting the Acquisition Criteria and (b) additional properties that would
otherwise meet the Acquisition Criteria but are valued at or under $10 million
with five percent or more of the proposed acres to be acquired located within
twenty (20) miles of lands owned by PC Timberlands or an Affiliate of PC
Timberlands.
“Person” means any individual, partnership, corporation, association, joint
venture, trust or other legal entity (including any heirs, executors,
administrators, legal representatives, successors and assigns), governments or
agencies or political subdivisions thereof, multistate compact authorities and
other associations and entities where the context requires.
“Plan Assets” has the meaning set forth in Section 3(42) of ERISA.
“Properties” means, collectively, the real properties (together with any timber
located thereon) owned or leased by Series One or otherwise acquired by the
Company and allocated to Series One in accordance with this Agreement.
“Properties” shall include (i) the properties initially held by Contribution
LLC, contributed by the PC Member to the Company on the Initial Property Closing
Date in the Property Contribution, and, immediately following the merger of
Contribution LLC with and into the Company, allocated to Series One; (ii) the
properties initially held by Sale LLC, sold to the Company on the Initial
Property Closing Date, and, immediately following the merger of Sale LLC with
and into the Company, allocated to Series One; and (iii) the Permitted
Subsequent Property Acquisitions that are acquired by the Company and allocated
to Series One; and (iv) any additional acquisitions approved by the Member
Committee as described herein and acquired by Series One or by the Company and
allocated to Series One. “Property” shall refer to any one of the Properties.
“Property Contribution” has the meaning set forth in Section 6.1(a).




--------------------------------------------------------------------------------




“Property Sale” has the meaning set forth in Section 6.1(a).
“Property Sale Amount” means an amount equal to $415,637,438.00, as the same may
be adjusted under the terms of the Contribution Agreement (relating to the
“Purchase Price” thereunder).
“Qualified Appraiser” means an appraiser who is not an Affiliate of any Member
or the Manager and has not been an employee of any Member or the Manager or any
Affiliate of any Member or the Manager at any time in the prior three (3) years,
who is qualified to appraise the asset and is a member of the Appraisal
Institute (or any successor association or body of comparable standing if such
Institute is not then in existence) and who has held his or her certificate as
an M.A.I. or its equivalent for a period of not fewer than five (5) years, and
has been actively engaged in the appraisal of timberlands in the jurisdiction of
the Property being appraised immediately preceding his or her appointment under
this Agreement if the asset being appraised is a Property or an Interest.
“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.
“Representative” shall have the meaning set forth in Section 9.2(b).
“Requested Amount” has the meaning set forth in Section 6.1(e).
“Sale LLC” has the meaning set forth in the recitals.
“Series” has the meaning set forth in Section 5.1.
“Series Interest” has the meaning set forth in Section 5.3(a).
“Series One” has the meaning set forth in Section 5.1(a).
“Series One Interests” has the meaning set forth in Section 5.3(b).
“Series One Member” means a Member holding Series One Interests.
“Series One Percentage Interest” means, for any Series One Member, the ratio of
such Series One Member’s aggregate Capital Contributions, or deemed Capital
Contributions, with respect to all Series One Interests held by such Series One
Member over the sum of the total Capital Contributions, or deemed Capital
Contributions, of all Series One Members with respect to all outstanding Series
One Interests. In the event that any vote is required prior to the occurrence of
any Capital Contributions to Series One, the Series One Percentage Interest
shall be determined by reference to Capital Commitments to Series One rather
than Capital Contributions.
“Series One Property Management Agreement” means the agreement, in the form
previously disclosed to the Members, as the same may be amended from time to
time, between Series One and the Series One Property Manager relating to the
operation and management of the Properties.
“Series One Property Manager” means Plum Creek Property Management Company, LLC,
a Delaware limited liability company, or an Affiliate of Plum Creek Property
Management Company, LLC that enters into the Series One Property Management
Agreement, or any successor or replacements thereof in accordance with the terms
and conditions of this Agreement and the Series One Property Management
Agreement.
“Series Two” has the meaning set forth in Section 5.1(b).




--------------------------------------------------------------------------------




“Series Two Interests” has the meaning set forth in Section 5.3(c).
“Series Two Member” means a Member holding Series Two Interests.
“Series Two Percentage Interest” means, for any Series Two Member, the ratio of
such Member’s aggregate Capital Contributions, or deemed Capital Contributions,
with respect to all Series Two Interests held by such Member over the sum of the
total Capital Contributions, or deemed Capital Contributions, of all Series Two
Members with respect to all outstanding Series Two Interests. In the event that
any vote is required prior to the occurrence of any Capital Contributions to
Series Two, the Series Two Percentage Interest shall be determined by reference
to Capital Commitments to Series Two rather than Capital Contributions.
“Series Two Timber Management Agreement” means the agreement, in the form
previously disclosed to the Members, as the same may be amended from time to
time, between Series Two and the Series Two Timber Manager relating to the
operation and management of the Properties.
“Series Two Timber Manager” means Plum Creek Property Management Company, LLC, a
Delaware limited liability company, or an Affiliate of Plum Creek Property
Management Company, LLC that enters into the Series Two Timber Management
Agreement, or any successor or replacements thereof in accordance with the terms
and conditions of this Agreement and the Series Two Timber Management Agreement.
“Subscription Agreement” has the meaning set forth in the recitals.
“Subsidiaries” means any entity in which the Company may possess an equity
ownership interest from time to time.
“Successor Fund” has the meaning set forth in Section 11.2.
“Supermajority in Interest” means, (i) with respect to any matter other than
those set forth in Section 9.3(b), Series One Members whose aggregate Series One
Percentage Interest is greater than eighty percent (80%) of the total Series One
Percentage Interest of all Series One Members, and (ii) with respect to only
those matters that require the approval of the Members of Series Two, Series Two
Members whose aggregate Series Two Percentage Interest is greater than eighty
percent (80%) of the total Series Two Percentage Interest of all Series Two
Members.
“Termination Date” has the meaning set forth in Section 15.1.
“Transfer” or “Transferred” has the meaning set forth in Section 13.1(a).
“Unfunded Capital Commitment” means, in respect of any Member, as of any date,
an amount equal to (A) such Member’s Capital Commitment, minus (B) such Member’s
aggregate Capital Contributions to Series One or Series Two on or prior to such
date in respect of its Interests in Series One Interests and Series Two
Interests, plus (C) the aggregate amount of distributions of Capital Proceeds
received by such Member in respect of such Member’s Series One Interests and
Series Two Interests during the Commitment Period, plus (D) any other amounts
that are designated under this Agreement to be added to a Member’s Unfunded
Capital Commitment; provided, however, that in no event shall a Member’s
Unfunded Capital Commitment exceed its Capital Commitment.




--------------------------------------------------------------------------------




ARTICLE IV
BUSINESS


4.1    Purposes.
The business purpose of the Company is to conduct business through Series One
and Series Two as specified in this Agreement. The business purposes of Series
One shall be to engage in any business activities permitted under the Act,
including to engage, directly or through Subsidiaries, in the acquisition,
ownership, leasing, management and operation of the Properties, and to do all
acts and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of such purposes as authorized
pursuant to the terms of this Agreement, including (a) the making of Permitted
Subsequent Property Acquisitions, (b) acquisition, mortgage or other
encumbrance, management, operation, lease, exchange, sale or other disposition
of or transfer of any Property, (c) making Permitted Investments, (d) entering
into the Master Stumpage Agreement and the Series One Property Management
Agreement, and (e) any and all activities and transactions related or incidental
thereto, all in accordance with the terms of this Agreement. The business
purposes of Series Two shall be to engage in any business activities permitted
under the Act, including to enter into the Master Stumpage Agreement and the
Series Two Timber Management Agreement and to receive the benefits therefrom,
including, through the Series Two Timber Manager, logging, hauling,
merchandising, and selling logs as permitted by the Master Stumpage Agreement,
and to perform its obligations under the Master Stumpage Agreement and the
Series Two Timber Management Agreement. Each Series shall receive and hold all
assets, Net Income and Cash Flows derived from its assets for the benefit of
such Series’ Members, and to distribute such Cash Flows to such Members in
accordance with the terms of this Agreement.
ARTICLE V
ESTABLISHMENT OF SERIES; INTERESTS; MEMBERS


5.1    Establishment and Designation of Series.
Effective as of the Effective Date, the Company hereby authorizes the
establishment of series of the Company pursuant to Section 18-215 of the Act and
hereby establishes two separate series as described in subsections (a) and (b)
below (each, a “Series”).
(a)“Series One” (“Series One”) is hereby established and shall have allocated
and associated with such series such assets and liabilities of the Company set
forth on the Series One Addendum set forth in the books and records of the
Company, including (i) on the Initial Property Closing Date, (A) the assets and
liabilities of Contribution LLC and Sale LLC, effective immediately following
the effectiveness of the mergers of Contribution LLC and Sale LLC with and into
the Company, and (B) the Initial Series One Capital Contribution, and (ii) any
and all assets and liabilities that may be acquired by or allocated to, and
associated with, Series One after the Initial Property Closing Date.
(b)“Series Two” (“Series Two”) is hereby established and shall have allocated
and associated with such series such assets and liabilities of the Company set
forth on the Series Two Addendum set forth in the books and records of the
Company, including (i) on the Initial Property Closing Date, the Initial Series
Two Capital Contribution and (ii) any and all assets and liabilities that may be
acquired by or allocated to, and associated with, Series Two after the Initial
Property Closing Date.
(c)All assets and liabilities shall be allocated to either Series One or Series
Two, as determined by the Manager in accordance with the terms hereof. Any and
all assets and liabilities hereafter acquired, incurred or otherwise obtained by
the Company shall be allocated by the Manager immediately upon acquisition,
incurrence, or receipt thereof to Series One, other than any assets and
liabilities of Series Two derived from or relating to the Master Stumpage
Agreement or the Series Two Timber Management




--------------------------------------------------------------------------------




Agreement, which assets and liabilities shall be allocated by the Manager
immediately upon acquisition, incurrence or receipt to Series Two.


5.2    Limitations on the Series.
(a)Separate and distinct records shall be maintained for each Series and the
assets and liabilities associated with each Series shall be held and accounted
for separately from the other assets and liabilities of any other Series for all
purposes. Each Series shall maintain separate bank accounts from each other
Series. Each Series shall issue separate Interests having the terms,
preferences, powers, rights, and obligations of Interests as set forth herein
and as may otherwise be set forth on an addendum to this Agreement to be adopted
by the Manager for any additional Interests of such Series, and this Agreement
shall accordingly be amended with each such additional addendum. All Net Income
and Net Losses generated by assets allocated to a Series shall inure to the
benefit of only the Members holding Interests in such Series in accordance with
Section 7.2, and all Cash Flows of a Series shall be distributed only to the
Members holding Interests in such Series in accordance with Section 8.1 (subject
to Section 10.2). Subject to Article XV, a Series may not be terminated and its
affairs wound up pursuant to Section 18-215 of the Act without approval of
Members by a Supermajority in Interest.
(b)All debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each Series shall be enforceable against the
assets associated with such Series only and not against the assets of the
Company generally or any other Series, and none of the debts, liabilities,
obligations, or expenses incurred, contracted for, or otherwise existing with
respect to the Company generally or any other Series shall be enforceable
against the assets associated with such Series. Any Person extending credit to,
contracting with, or otherwise having any claim against any Series may look only
to the assets associated with that Series to satisfy any such obligation or
claim and shall have no claim or right to any assets allocated to or belonging
to any other Series or the Company generally. Notice of this limitation on
liabilities to Series has been set forth in the Certificate of Formation, and
the statutory provisions of Section 18-215 of the Act (and the statutory effect
under Section 18-215 of the Act of setting forth such notice in the Certificate
of Formation) shall be applicable to the Company and each Series.


5.3    Interests.
(a)Generally. The limited liability company interest of a Member shall be
represented by an issued and outstanding interest (an “Interest”), each of which
shall be issued by a Series in accordance with this Section 5.3, and any
Interest issued by a Series (a “Series Interest”) shall have the rights and
privileges set forth in this Agreement. Each Series shall maintain a schedule of
all Members of such Series from time to time, and the Series One Percentage
Interest and Series Two Percentage Interest of such Members, on the Schedule of
Series Members. Ownership of an Interest (or fraction thereof) shall not entitle
a Member to call for a partition or division of any property of the Company or
any Series or for any accounting.
(b)Series Interests of Series One. Series One is hereby authorized to issue
Interests in a single class designated as “Series One Interests” (the “Series
One Interests”). The Series One Interests shall have the rights, powers,
preferences, duties and limitations as are set forth in this Agreement. The
Series One Interests are associated with and issued solely by Series One. As of
the Initial Property Closing Date, each Member shall hold Series One Interests
representing the Series One Percentage Interest set forth opposite the name of
such Member on the Schedule of Series Members as of such date, a copy of which
will be maintained by the Manager in the books and records of Series One,
subject to such Member’s having made its initial Capital Contribution to Series
One, as required by the Contribution Agreement and/or its Subscription
Agreement, as applicable, subject to the terms hereof and thereof.
Notwithstanding the foregoing, each Member executing this Agreement as of the
Effective Date shall be a Member of the Company from and after the Effective
Date, subject to the terms hereof. Each Member holding Series One Interests
shall have (A) a right to a distributive share of Net Income, Net Losses, and
other items of income, gain,




--------------------------------------------------------------------------------




loss, deduction, and credits only in respect of Series One, as provided in this
Agreement, (B) a right to the Capital Account only in respect of Series One
maintained for such Member according to Article VII, and (C) the right to
receive distributions only from Series One, as provided in Article VIII of this
Agreement. Each Member holding Series One Interests shall be entitled to vote
such Series One Interests in accordance with such Member’s Series One Percentage
Interest in accordance with the terms hereof.
(c)Series Interests of Series Two. Series Two is hereby authorized to issue
Interests in a single class designated as “Series Two Interests” (the “Series
Two Interests”) with respect to Series Two. The Series Two Interests shall have
the respective rights, powers, preferences, duties and limitations as are set
forth in this Agreement with respect thereto. The Series Two Interests are
associated with and issued solely by Series Two. As of the Initial Property
Closing Date, the Members shall hold Series Two Interests representing the
Series Two Percentage Interest set forth opposite their names on the Schedule of
Series Members as of such date, a copy of which will be maintained by the
Manager in the books and records of Series Two, subject to such Member’s having
made its initial Capital Contribution to Series Two, as required by the
Contribution Agreement or its Subscription Agreement, as applicable, subject to
the terms hereof and thereof. Notwithstanding the foregoing, each Member
executing this Agreement as of the Effective Date shall be a Member of the
Company from and after the Effective Date, subject to the terms hereof. Each
Series Two Member shall have (A) a right to a distributive share of Net Income,
Net Losses, and other items of income, gain, loss, deduction, and credits only
in respect of Series Two, as provided in this Agreement, (B) a right to the
Capital Account only in respect of Series Two maintained for such Member
according to Article VII, and (C) the right to receive distributions only from
Series Two, as provided in Article VIII of this Agreement. Each Series Two
Member shall be entitled to vote such Series Two Interests in accordance with
such Member’s Series Two Percentage Interest only on such matters set forth in
Section 9.3, in accordance with the terms hereof.
(d)Other Series Interests. The Manager, with the approval of Members holding a
Supermajority in Interest, (i) is authorized to issue additional Series
Interests in Series One and Series Two after the Initial Property Closing Date
and (ii) may establish and issue classes of Series Interests in Series One and
Series Two by adopting an addendum to this Agreement to reflect such issuance
and to establish the Series Interests to be included in each such class, and to
fix the relative rights, obligations, preferences and limitations of the Series
Interests of each such class. Any new series of Interests may be established
only pursuant to an amendment to this Agreement adopted with the approval of
Members holding a Supermajority in Interest.


5.4    Members; Closings.
(a)Name and Address of Members. The name and address of the Manager and of each
Member, the amount of such Member’s Capital Commitment, and such other
information as may be required by the Act are set forth as of the Effective Date
on the Schedule of Series Members and the books and records of the Company and
of each Series. Effective as of immediately following the Initial Property
Closing Date, the Schedule of Series Members and books and records shall reflect
the issuance of Series Interests to Members, and each Member’s Series One
Percentage Interest and Series Two Percentage Interest, as applicable, subject
to such Member’s having made its initial Capital Contribution to the applicable
Series, as required by the Contribution Agreement or its Subscription Agreement,
as applicable. From time to time thereafter, the Manager shall cause such
Schedule of Series Members and books and records to be amended as required to
reflect the admission of any new Member, the withdrawal or substitution of any
Member, the Transfer of Interests among Members, receipt by the Company of
notice of any change of address of a Member, or the change in any Member’s
Capital Commitment or Series One Percentage Interest or Series Two Percentage
Interest.
(b)Admission of Members.
i.Each Person who desires to be admitted as a Member of any Series shall execute
and deliver to the Manager a Subscription Agreement and a counterpart of this
Agreement




--------------------------------------------------------------------------------




(unless previously delivered) or otherwise take such other actions as the
Manager shall deem appropriate in order for such prospective Member to adhere to
and become bound by the terms of this Agreement, and upon the date of such
admission such Person shall be issued a Series Interest in such Series that
bestows the rights and obligations of a Member as set forth in this Agreement
and the Act. After the Effective Date (A) a Person will be admitted as a Member
of Series One, and a Series One Member may increase its Capital Commitment to
Series One, only with the consent of the Series One Members representing a
Supermajority in Interest, and (B) a Person will be admitted as a Member of
Series Two, and a Series Two Member may increase its Capital Commitment to
Series Two, only with the consent of the Series Two Members representing a
Supermajority in Interest; provided, however, that PC Member and PC TRS may
increase their Capital Commitments to Series One and Series Two, respectively,
without the consent of either Member Committee, but only in an amount sufficient
to achieve or maintain a twenty-five percent Percentage Interest in each Series.
ii.Except as otherwise provided in this Agreement, the Manager may hold
additional closings after the Effective Date (each, an “Additional Closing”)
and, subject to the requirements of Section 5.4(b)(i), admit additional Persons
as Members of any Series (or permit an existing Member to increase its Capital
Commitment with respect to Series One or Series Two); provided that the final
Additional Closing for all Series (the “Final Closing”) shall not occur later
than March 31, 2016 (the date of such Final Closing, the “Final Closing Date”).
If there is not an Additional Closing after the Initial Property Closing Date,
the Final Closing Date shall be deemed to be the Initial Property Closing Date.
The minimum Capital Commitment from a Member is fifty million dollars
($50,000,000); provided that the Manager may accept a Capital Commitment from
one or more Members of lesser amounts, subject to the prior approval of Series
One Members representing a Supermajority in Interest. The maximum aggregate
Capital Commitments of all Members shall be $1.1 billion.
iii.Each Person admitted as a Member of any Series after the Initial Property
Closing Date pursuant to Section 5.4(b) (and each existing Member who has
increased its Capital Commitment at an Additional Closing) (each, a “Later
Member”) shall (1) immediately contribute an amount, if any, equal to the
aggregate capital such Later Member would have been required to contribute to
such Series to date if it had been admitted as of the Initial Property Closing
Date (“Catch-Up Contributions”), and (2) pay to such Series an additional amount
(the “Additional Amount”) in respect of such Catch-Up Contributions calculated
at an annual rate equal to eight percent (8%), compounded monthly (prorated for
periods less than one month), as determined by reference to the date(s) of
Capital Contributions made by previously admitted Members, for the period from
such previous contributions to the date of such Additional Closing. Additional
Amounts paid by a Later Member shall not be treated as a Capital Contribution
by, credited to the Capital Accounts of, or reduce the Capital Commitments of,
such Later Members. Catch-Up Contributions and Additional Amounts shall be
distributed to the previously admitted Members of the applicable Series on a pro
rata basis in accordance with the amounts previously contributed to the Series
by such Members (with the amount of any Catch-Up Contributions (but not
Additional Amounts) distributed hereunder increasing the Unfunded Capital
Commitments of such previously admitted Members by the amount of such
distributions made by such Series to each such previously admitted Member);
provided that a Series may, in the sole discretion of the Manager, retain all or
a portion of the Catch-Up Contributions and Additional Amounts that would
otherwise be distributed to the previously admitted Members of such Series under
this Section 5.4(b) and apply such amounts towards such previously admitted
Members’ subsequent contribution obligations pursuant to Section 6.1(d). Each
Member, whether admitted to any Series at the Effective Date, the Initial
Property Closing Date, or at Additional Closings, will be deemed to have made
its initial Capital Contribution to a Series as of the Initial Property Closing
Date; provided, however, that retroactive allocations to Later Members shall not
be made if prohibited by applicable tax rules, in which case special catch-up
allocations of future income,




--------------------------------------------------------------------------------




gain, deduction or loss shall be made as quickly as possible so that Later
Members’ Capital Account balances are what they would have been if such Later
Members’ had, in fact, been admitted on the Initial Property Closing Date.
(c)Limitation of Liability of Members; No Fiduciary Duty. No Member shall be
bound by, nor be personally liable for, the debts, expenses, liabilities, or
obligations of the Company or any Series in excess of its aggregate Capital
Commitment, whether arising in contract, tort or otherwise, as provided in, and
subject to, the Act, nor shall any Member be personally liable to any other
Member for the return of the Capital Contributions of such Member, or any
portion thereof, it being expressly understood that any such return be made
solely from assets of the Series to which such Capital Contribution was made.
Moreover, to the fullest extent permitted by applicable laws, including without
limitation Sections 1101(b) and 1101(c) of the Act, none of the Members or
Representatives or their respective Affiliates shall owe any fiduciary duties to
the Company, to any Series, or to one another; provided, however, that nothing
herein shall eliminate or modify any duty (including any fiduciary duty) that a
Representative may owe to the Member that designated such Representative;
provided, further, that this limitation shall not be construed to limit
liability for the specific obligations of the Members set forth in this
Agreement or limit the specific remedies for default thereof set forth herein.
The provisions of this Section 5.4(c) relate to the Members (and their
Representatives and their respective Affiliates) only and shall not be
applicable to the Manager.


ARTICLE VI
CAPITAL CONTRIBUTIONS


6.1    Property Contribution; Capital Contributions.
(a)Pursuant to the Contribution Agreement, on January 4, 2016, or such other
date specified by the Manager on not less than ten Business Days prior written
notice to the Members (which date must be on or after the date on which all
closing conditions in the Contribution Agreement have been satisfied) (the
“Initial Property Closing Date”), the PC Member will contribute the equity
interests of Contribution LLC to the Company (the “Property Contribution”). On
the Initial Property Closing Date, immediately following the Property
Contribution, (i) Contribution LLC shall be merged with and into the Company,
with the Company continuing as the surviving entity; (ii) immediately following
the effectiveness of such merger, the Company shall allocate to Series One all
assets and liabilities that were formerly held by Contribution LLC immediately
prior to such merger; and (iii) the PC Member shall receive a credit to its
Capital Account for Series One for the Property Contribution in an amount equal
to the PC Contribution Amount. Pursuant to the Contribution Agreement, on the
Initial Property Closing Date, PC Timberlands will sell the equity interests of
Sale LLC to the Company (the “Property Sale”). On the Initial Property Closing
Date, immediately following the Property Sale, (A) Sale LLC shall be merged with
and into the Company, with the Company continuing as the surviving entity; and
(B) immediately following such merger, the Company shall allocate to Series One
all assets and liabilities that were formerly held by Sale LLC immediately prior
to such merger.
(b)On the Initial Property Closing Date, each Series One Member other than the
PC Member will make, or will cause its controlled Affiliate to make, an initial
Capital Contribution in cash to Series One in an amount requested in writing by
the Manager, which amount shall be determined pro rata in accordance with each
such Member’s Capital Commitment with respect to Series One Interests; provided
that any such Member admitted to the Company as a Member after the Initial
Property Closing Date shall make its initial Capital Contribution in cash at
such Additional Closing, which contribution shall be subject to Section
5.4(b)(iii) (the “Initial Series One Capital Contribution”). The Manager shall
request Capital Contributions pursuant to this Section 6.1(b) in an amount such
that aggregate Capital Contributions as of the Initial Property Closing Date
pursuant to this Section 6.1(b) and Section 6.1(a) are made by all Members pro
rata in accordance with their respective Capital Commitments. The Initial Series
One Capital Contributions shall be delivered to Series One in accordance with
Section 6.1(e).




--------------------------------------------------------------------------------




(c)On the Initial Property Closing Date, each Series Two Member will make an
initial Capital Contribution in cash to Series Two in an amount requested in
writing by the Manager, which aggregate amount shall be contributed by the
applicable Members pro rata in accordance with each such Member’s Capital
Commitment (the “Initial Series Two Capital Contribution”). The Initial Series
Two Capital Contributions shall be delivered to Series Two in accordance with
Section 6.1(e).
(d)Additional Capital Contributions.
i.Each Member shall contribute additional capital to a Series from time to time
as the Manager deems necessary for the investments, obligations, expenses,
liabilities and permitted reserves of such Series, upon request by the Manager
therefor as described in Section 6.1(e) below (“Additional Capital
Contribution”). Such Additional Capital Contributions of the Members pursuant to
this Section 6.1(d)(i) shall be made on a pro rata basis in accordance with the
respective Capital Commitments of the Members. A Member shall not be required to
contribute capital to any Series in excess of such Member’s Unfunded Capital
Commitment, except as provided in Sections 6.1(d)(ii)(B). No Member shall be
required to contribute any capital following the period ending on the third
(3rd) anniversary of the Final Closing Date (such period being the “Commitment
Period”), except as the Manager deems necessary for (A) funding the obligations,
expenses, liabilities and permitted reserves of a Series (other than those
contemplated in sub-section (B) of this sentence); (B) funding investment
commitments (i) which were made in writing or for which a binding or non-binding
letter of intent (or equivalent) was signed by Series One during the Commitment
Period, (ii) regarding which the Members were provided with a brief description
(including expected amount to be funded) prior to the end of the Commitment
Period, and (iii) which are consummated within six months after the end of the
Commitment Period; and (C) making follow-on investments in investments in which
Series One holds a pre-existing interest as of the date of such proposed
follow-on investment, to the extent that the Manager believes that such
follow-on investment is necessary or advisable to preserve, protect, or enhance
such investment (items referred to in sub-sections (A), (B), and (C) are
“Permitted Expenditures”); provided, however, that no contribution to Series One
shall be required pursuant to sub-section (C) of this sentence following the
fifth (5th) anniversary of the Final Closing Date or, as to any Member, in
excess of twenty percent (20%) of such Member’s Capital Commitment. The
Commitment Period may be extended with the approval of the Series One Members
holding a Supermajority in Interest.
ii.(A)    If the Manager determines that assets associated with any Series are
insufficient to fulfill incurred or reasonably anticipated obligations or
liabilities of such Series prior to the final liquidation of the Company, the
Manager may require each Member to contribute capital to such Series, on a pro
rata basis based upon its Capital Commitment, in an amount up to such Member’s
Unfunded Capital Commitment; provided that distributions paid or payable to
Members shall not be treated as an obligation or liability.
(B)    If the Manager determines that assets associated with a Series remain
insufficient to fulfill incurred or reasonably anticipated obligations or
liabilities of such Series following the contribution to such Series of the
maximum amount permitted by Section 6.1(d)(ii)(A), the Manager may recall
distributions previously made to the Members with respect to such Series. The
obligation to return distributions under this Section 6.1(d)(ii)(B) shall be
applied pro rata in proportion to aggregate distributions from such Series;
provided that in no event shall any Member be required to return distributions
from a Series pursuant to this section in an amount in excess of twenty-five
percent (25%) of such Member’s Capital Commitment, nor shall any distribution
from a Series be required to be returned after the second (2nd) anniversary of
such distribution.
(e)Contribution Procedure. In the event the Manager calls for an Additional
Capital Contribution with respect to a Series pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii)(A), the Manager shall issue a written notice to all of the
Members (the “Cash Notice”) setting forth a brief description of the




--------------------------------------------------------------------------------




obligation or liability to be funded and the amount of cash required from each
Member with respect to such Series for such Additional Capital Contribution,
which amount shall be determined pro rata in accordance with such Member’s
Capital Commitment (the “Requested Amount”). The Cash Notice shall fix a due
date for the contribution which shall be no less than ten (10) Business Days
following the date of the Cash Notice. Each Member shall pay to such Series on
or prior to the due date the Member’s Requested Amount by wire transfer of
immediately available funds to the bank account designated in the Cash Notice.
(f)Except as otherwise provided in this Article VI, no Additional Capital
Contributions or loans shall be made, nor shall they be required to be made, by
any Member to any Series. The Members intend that (i) the Property Contribution
shall be treated as tax-free contributions in exchange for Interests therein for
U.S. federal income tax purposes under Section 721 of the Code, the Company and
each Series shall report such transaction consistently with such treatment, and
neither the Company, any Series, nor any Member shall take any position
inconsistent with such treatment in any tax return, press release, any filing
with any governmental authority, or otherwise, unless the Company or a Series is
directed otherwise by the PC Member; and (ii) each Series be treated as a
separate partnership for U.S. federal income tax purposes and other applicable
tax purposes and file all required tax returns consistent with such treatment;
provided, however, that the Company, each Series, and the Members are not
required to take any position in any tax returns that a tax advisor of the
Company or a Series has advised is more likely than not incorrect under
applicable tax laws.


6.2    Non-Contributing Members.
(a)Should any Member fail to make, when due, all or any portion of any Capital
Contribution required of it under this Agreement, such Member shall be in
default (a “Defaulting Member”), and the Manager may, in its sole discretion,
elect to enforce one or more of the provisions of Section 6.2(b), to which each
Member hereby expressly consents; provided that the Manager has delivered a
written notice of such default to such Defaulting Member (a “Default Notice”).
Upon delivery of the Default Notice, the Defaulting Member may not make any
additional contributions of capital against such Defaulting Member’s Capital
Commitment (other than to fund expenses of the Company or a Series) without the
written consent of the Manager, which consent may be granted or denied in the
sole discretion of the Manager. In any event, the Defaulting Member shall remain
liable to the Company and such Series for all of the costs, expenses, and
damages of the Company or such Series incurred in connection with such default.
(b)In furtherance of, and without limitation of, Section 6.2(a), the Manager may
in its sole discretion elect to pursue any one or more of the following remedies
with respect to a Defaulting Member:
i.The Manager may exercise any and all legal remedies available against the
Defaulting Member, including by enforcing, by appropriate legal proceedings, the
Defaulting Member’s obligation to make a payment on the amount of any due and
unpaid Capital Contributions by such Defaulting Member pursuant to this
Agreement or to pay the entire amount of such Defaulting Member’s then Unfunded
Capital Commitment. If any legal proceedings relating to the failure of a
Defaulting Member to make such a contribution are commenced, such Defaulting
Member shall pay all costs and expenses incurred by the Company or any Series,
including attorneys’ fees, in connection with such proceedings. In addition,
such Defaulting Member shall pay all costs and expenses of collection as well as
any damages incurred in connection with such default.
ii.The Manager may extend the time of payment for a Defaulting Member of any due
and unpaid Capital Contributions by such Defaulting Member pursuant to this
Agreement. Any such extension shall not exceed five (5) Business Days.
iii.The Manager may declare the entire amount of a Defaulting Member’s then
Unfunded Capital Commitment to be immediately due and payable.
iv.The Manager may require the Defaulting Member to pay interest on the amount
of the Capital Contribution to a Series then due at an interest rate equal to
the LIBOR




--------------------------------------------------------------------------------




Rate, plus ten percent (10%) per annum (or if less, the highest rate permitted
by applicable law), such interest to accrue from the date the Capital
Contribution to the applicable Series was required to be made pursuant to this
Agreement until the date the Capital Contribution is made by such Defaulting
Member. The accrued interest shall be paid by the Defaulting Member to the
applicable Series upon payment of such Capital Contribution. The accrued
interest so paid shall not be treated as an Additional Capital Contribution by
the Defaulting Member, but rather shall be either (A) allocated and distributed
to Members of such Series (other than the Defaulting Member) pro rata or (B)
allocated to Members of such Series (other than the Defaulting Member) pro rata
and deemed to be an Additional Capital Contribution by such Members, in either
case based on such Members’ Series One Percentage Interests or Series Two
Percentage Interest, as applicable. Until such time as the unpaid Capital
Contribution to a Series and accrued interest thereon shall have been paid by
the Defaulting Member, the Manager may elect to withhold any or all
distributions from such Series to be made to such Defaulting Member pursuant to
this Agreement and recover any such unpaid Capital Contribution and accrued
interest thereon by set off against any such distribution withheld and may elect
in this regard to allocate to other Members profits or losses of such Series
otherwise allocable to the Defaulting Member and the exercise of remedies by the
Manager under this Section 6.2.
v.The Manager may, subject to applicable law and without further notice, sell
all or any lesser percentage of the Defaulting Member’s Interests in all Series
(collectively, the “Default Interest”) (it being understood that, for purposes
of this Section 6.2(b)(v), a Member that defaults as to any Series Interest
shall be deemed to be, and treated as, a Defaulting Member with respect to all
Interests of all Series held by such Member, together with its Affiliates) to
any one or more of (1) the other Members of all such Series (other than any
Defaulting Member) such that Series One Members shall be offered the Defaulting
Member’s Series One Interests and Series Two Members shall be offered the
Defaulting Member’s Series Two Interests, with such offer to be shared among
such Members of the applicable Series to the extent that they wish to
participate in such purchase, on a pro rata basis based upon their respective
Series One Percentage Interests and Series Two Percentage Interests, as
applicable; (2) each such Series; or (3) a third party or parties designated by
the Manager (which third party or parties may be Affiliates of any Member) and
approved by Series One Members holding a Supermajority in Interest (excluding
Defaulting Member’s Interests for purposes of determining the required vote), in
each case, at such purchase price as the Manager shall negotiate in its sole
discretion and subject to the following:
A.The Manager may offer the Default Interest pursuant to clauses (2) or (3)
above only if it has first offered the Default Interest to the other Members of
all Series pursuant to and in the manner set forth in clause (1), and then the
Manager may offer only the portion of such Default Interest that such other
Members decline to purchase.
B.If, within sixty (60) days following commencement of sale proceedings as
described in this Section 6.2 the Manager has not sold the Default Interest, the
Manager may, in its sole discretion, offer the opportunity to acquire the
Default Interest to the non-defaulting Members on a pro rata basis in accordance
with their respective Series One Percentage Interests and Series Two Percentage
Interests and at a discounted purchase price (the “Default Price”). The Default
Price shall equal fifty percent (50%) of the NAV of the Default Interest, as
determined in accordance with Article XII. Notwithstanding the foregoing, the
Manager may decline to make such offer to certain Members if it determines there
is a risk that the participation of such Members may result in a violation of
law or regulation, may cause the Company, any Series, the Manager, or any
Affiliate thereof to be subject to any law or regulation to which it would not
otherwise be subject (including cause the assets of the Company or any Series to
constitute Plan Assets), or otherwise result in adverse consequences to the
Company, any Series, or any Member. Any Person acquiring all or part of the
Default Interest will be obligated to contribute to the applicable Series the
portion of the Defaulting




--------------------------------------------------------------------------------




Member’s Capital Contribution in default and all future Capital Contributions
with respect to the Interests so acquired (up to the Unfunded Capital Commitment
related to such Interests).
C.Notwithstanding the sale of any portion of the Default Interest pursuant to
this Section 6.2, such Defaulting Member shall not be released from its Unfunded
Capital Commitment except as actually funded by the acquirer of any such portion
of the Default Interest.
D.In the event that any amount of the Default Interest is not acquired pursuant
to this Section 6.2, then, in its sole discretion, the Manager may apply any of
the other remedies described in Section 6.2(b).
(c)In addition to the foregoing, unless otherwise approved by Series One Members
representing a Supermajority in Interest (excluding any Defaulting Member’s
Interests for purposes of determining the required vote), no Defaulting Member
shall have the right to participate in, receive notice of, or be considered with
respect to, any vote or consent of the Members required under this Agreement or
permitted under the Act, and any Representative that is designated by such
Defaulting Member pursuant to Section 9.2 shall be removed from the Member
Committees.
(d)Notwithstanding anything to the contrary in this Agreement, each Member
(A) agrees that it will execute any instruments or perform any other acts that
are or may be necessary to effectuate and carry out the transactions
contemplated by this Section 6.2, and (B) designates and appoints the Manager
its true and lawful attorney, in its name, place and stead to make, execute and
sign any and all instruments, documents or certificates on behalf of any
Defaulting Member in order to give effect to any remedy against such Defaulting
Member (including the remedies set forth in Section 6.2(b)).
(e)Each Member agrees that the Manager’s authority and discretion to enforce any
remedy against a Defaulting Member (including the remedies set forth in Section
6.2(b)) supersede any fiduciary duties of the Manager to such Defaulting Member.
Each Member further agrees that the remedies set forth in Section 6.2(b) are
fair and reasonable in light of the difficulty in ascertaining the actual
damages that would be incurred by the Company or any Series and the
non-defaulting Members as a result of the Defaulting Member’s failure to
contribute capital when due pursuant to the terms of this Agreement.
(f)In the event that the Company delivers a Cash Notice for any shortfall in
capital due to the failure to contribute by any Defaulting Member(s), no Member
shall be required to make a Capital Contribution in excess of 150% of the amount
that such Member would have been required to contribute had any such Defaulting
Member not failed to pay in full when due such Defaulting Member’s Capital
Contribution.


6.3    No Withdrawal, Interest or Restoration.
Except as otherwise expressly provided in this Agreement, (a) no part of the
Capital Contributions of any Member may be withdrawn by such Member, (b) no
Member shall be entitled to receive interest on such Member’s Capital
Contributions, (c) no Member shall have the right to demand or receive property
other than cash in return for such Member’s Capital Contribution, (d) no Member
shall be entitled to contribute capital to the Company in excess of amounts
required or permitted under Section 6.1, and (e) no Member shall be obligated to
restore any negative Capital Account balance.
ARTICLE VII
CAPITAL ACCOUNTS; ALLOCATION OF NET INCOME AND NET LOSS


7.1    Capital Accounts.
(a)There shall be established for each Member on the books of each Series a
“Capital Account” with respect to such Series, which Capital Account shall be
maintained and adjusted as provided in this Article VII. The Capital Account of
a Member with respect to each Series shall be credited with (i) the amount of
all cash Capital Contributions by such Member to such Series, (ii) the Fair
Value of any other property contributed by such Member to such Series (net of
any liabilities secured by such property




--------------------------------------------------------------------------------




that such Series is considered to assume or take subject to under Section 752 of
the Code) and (iii) the amount of any Net Income (or items of income and gain
not included in Net Income, including items of gross income or gain) with
respect to such Series allocated to such Member pursuant to this Article VII,
and decreased by (A) the amount of any Net Loss (or items of loss or deduction
not included in Net Loss) with respect to such Series allocated to such Member
pursuant to this Article VII, (B) the amount of any cash distributed by such
Series to such Member pursuant to Article VIII and (C) the Fair Value of any
asset distributed in kind by such Series to such Member (net of all liabilities
secured by such asset that such Member is considered to assume or take subject
to under Section 752 of the Code). On the Initial Property Closing Date,
immediately following the Property Contribution pursuant to the Contribution
Agreement, the PC Member’s Capital Account with respect to Series One shall be
credited with the PC Contribution Amount, which shall be deemed to be the Fair
Value of the Property Contribution.
(b)Upon the occurrence of any event specified in Treasury Regulations Section
1.704-1(b)(2)(iv)(f), a Series may cause the Capital Accounts of the Members
with respect to such Series to be adjusted to reflect the Fair Value of the
assets associated with such Series at such time in accordance with such Treasury
Regulations.
(c)In the event that any Series Interest is Transferred, the Transferee of such
Series Interest shall succeed to the portion of the Transferor’s Capital Account
attributable to such Series Interest.
(d)If any asset associated with a Series is distributed in kind, whether in
connection with the liquidation of the Company or otherwise, such Series shall
be deemed to have realized income, gain or loss thereon in the same manner as if
such Series had sold such asset for an amount equal to its Fair Value on the
date of distribution.


7.2    Allocation of Net Income and Net Loss.
(a)For each fiscal year of each Series, after adjusting each Member’s Capital
Account with respect to each Series for all Capital Contributions to each such
Series made by such Member and distributions made to such Member by such Series
during such fiscal year and all regulatory and special allocations pursuant to
Section 7.3 with respect to such fiscal year:
i.Net Income shall be allocated among the Members as follows:
A.all Net Income of Series One shall be allocated among the Series One Members
pro rata in accordance with their respective Series One Percentage Interests.
B.All Net Income of Series Two shall be allocated among the Series Two Members
pro rata in accordance with their respective Series Two Percentage Interests.
ii.Net Loss shall be allocated among the Members as follows:
A.All Net Loss of Series One shall be allocated among the Series One Members pro
rata in accordance with their respective Series One Percentage Interests.
B.All Net Loss of Series Two shall be allocated among the Series Two Members,
pro rata in accordance with their Series Two Percentage Interests.
(b)Each allocation in this Article VII shall consist of a proportionate amount
of each item of income, gain, expense and loss of the applicable Series for the
year; provided that, in making allocations of depreciation recapture under
Section 1245 or 1250 of the Code, unrecaptured Section 1250 gain under Section
1(h) of the Code, or similar items, principles consistent with those of Treasury
Regulations Section 1.1245-1(e) shall be followed such that amounts treated as
ordinary income shall be allocated first to the Member that was allocated the
related ordinary deduction.
(c)Each item of expense of the Company shall be allocated to Series One or
Series Two by the Manager in its reasonable discretion.


7.3    Regulatory and Special Allocations.
(a)Regulatory allocations of specific items of income, gain, loss or deduction
may be required for any fiscal year as follows:




--------------------------------------------------------------------------------




i.Each Series shall allocate items of income and gain with respect to such
Series among the Members at such times and in such amounts as necessary to
satisfy the minimum gain chargeback requirements of Treasury Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).
ii.Any deductions attributable to any “partner nonrecourse debt” (as defined in
Treasury Regulations Section 1.704-2(b)(4)) shall be allocated among the Members
that bear the economic risk of loss for such liability in accordance with the
ratios in which such Members share such economic risk of loss and in a manner
consistent with the requirements of Treasury Regulations Sections 1.704-2(c),
1.704-2(i)(2) and 1.704-2 (j)(1).
iii.Each Series shall specially allocate items of income and gain with respect
to such Series when and to the extent required to eliminate any deficit balance
in Members’ Capital Accounts with respect to such Series, as adjusted pursuant
to Treasury Regulations Section 1.704-1(b)(2)(ii)(d), caused by any event,
including the events described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d), in a manner that satisfies the “qualified income
offset” requirement within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).
iv.No Loss with respect to any Series shall be allocated to a Member of such
Series to the extent that such allocation would cause a Member of such Series to
have an Adjusted Capital Account Deficit with respect to such Series if other
Members of such Series have positive Capital Accounts with respect to such
Series at the end of the fiscal year. Any loss not allocated to such Member
shall be allocated to Members with positive Capital Account balances with
respect to such Series in proportion thereto.
(b)The allocations set forth in Section 7.3(a) are intended to comply with the
requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2 and shall
be interpreted consistently therewith. It is the intent of the Members that, to
the extent possible, all allocations made pursuant to Section 7.3, to the extent
such allocations are inconsistent with the allocations that would be made under
Sections 7.2 if Section 7.3(a) were not contained in this Agreement, be offset
as quickly as possible with subsequent regulatory allocations of other items of
income, gain, loss and deduction with respect to each Series to the maximum
extent possible consistent with the requirements of Section 7.3.
(c)The Manager shall allocate expenses in a manner that is not pro rata if the
Manager in its reasonable good faith discretion determines that such expenses
are directly attributable or allocable to one or more Members in accordance with
Section 10.1(f) or Section 10.2. It is intended that the amounts constituting
the Management Fee be allocated to the Members other than those Members who are
not required to pay the Management Fee pursuant to Section 10.2.


7.4    Section 704(b) Allocations.
The allocation provisions contained in this Article VII are intended to result
in allocations with respect to each Series that are consistent with Section
704(b) of the Code and the Treasury Regulations promulgated thereunder and shall
be interpreted and applied in a manner consistent therewith. The Members further
agree to make such amendments or changes to this Agreement as are reasonably
requested by any Member in good faith and consistent with the understanding of
the parties, to effectuate such intent.
7.5    Tax Allocations.
(a)    Subject to Section 7.5(b), for income tax purposes, each item of income,
gain, loss and deduction shall be allocated among the Members in the same manner
as the corresponding items of Net Income and Net Loss, and specially allocated
items are allocated for Capital Accounts purposes.
(b)    Any item of income, gain (including gain recognized pursuant to Section
631(b) of the Code), loss, and deduction with respect to property other than
cash contributed to any Series by a Member that is required to be allocated to
such Series for income tax purposes under Section 704(c) of the Code so as to
take into account the variation between the tax basis of such property and its
Fair Value at the




--------------------------------------------------------------------------------




time of its contribution shall be allocated to the Members with respect to such
Series solely for income tax purposes under the “traditional method” as
described in Treasury Regulations Section 1.704-3(b). Similarly, if any property
associated with a Series is reflected in the Capital Accounts of the Members and
on the books of such Series at a Book Value that differs from the adjusted tax
basis of such property, the allocations of tax items with respect to such Series
shall be appropriately made pursuant to the Treasury Regulations using Section
704(c) principles so as to take account of the variation between the adjusted
tax basis of the applicable property and its Book Value. The initial Fair Value
of the assets owned by Contribution LLC, in the aggregate, shall be equal to the
PC Contribution Amount.
7.6    Adjustments to Take Account of Interim Events.
If a Member shall receive a distribution from such Member’s Capital Account as
of a date other than the last day of a fiscal quarter or transfer all or part of
its Interest in a Series to a transferee as permitted by this Agreement, the
Manager shall make such adjustments in the determination and allocation among
the Members and any transferees of items of income, deduction, gain, loss or
credit and other matters among the Members and any transferees including taxes
thereon, and shall apply such accounting procedures as shall equitably take into
account such interim event and applicable provisions of law (including Code
Section 706(d)), and the determination thereof by the Manager shall be final and
conclusive as to all of the Members.
ARTICLE VIII
DISTRIBUTIONS TO MEMBERS


8.1    Distributions of Cash Flow and Capital Proceeds.
(a)Cash Flow. Cash Flow of a Series shall be distributed by such Series to the
Members holding Interests in such Series (unless otherwise mutually agreed by
such Members) as follows.
i.Cash Flow of Series One shall be distributed no less often than quarterly,
within 45 calendar days of the last day of the applicable quarter, among the
Members holding Series One Interests, pro rata in accordance with their
respective Series One Percentage Interests; and
ii.Cash Flow of Series Two shall be distributed no less often than quarterly,
within 45 calendar days of the last day of the applicable quarter, among the
Series Two Members, pro rata in accordance with their respective Series Two
Percentage Interests.
(b)Capital Proceeds. Capital Proceeds available for distribution shall be
distributed by each Series to the Members as promptly as reasonably feasible as
follows:
i.Capital Proceeds of Series One shall be distributed among the Members holding
Series One Interests, pro rata in accordance with their then respective Series
One Percentage Interests.
ii.Capital Proceeds of Series Two shall be distributed among the Series Two
Members, pro rata in accordance with their then respective Series Two Percentage
Interests.
(c)[intentionally omitted]
(d)No Distributions in Kind. Distributions shall be made in cash only.
(e)Adjustments. Notwithstanding the foregoing, distributions to any Member
(including liquidating distributions in accordance with Section 15.3) shall be
adjusted as determined by the Manager as necessary to reflect non-pro rata
allocations of expenses in accordance with Section 10.1(f) and 10.2.
8.2    Taxes Paid or Withheld.
(a)Each Series is hereby authorized and directed by each Member to withhold from
distributions or other payments payable to such Member such amount or amounts as
shall be required by the Code, the Regulations or any other applicable
provisions of U.S. federal, state or local law and to remit such amount or
amounts to the Internal Revenue Service or such other applicable state or local
taxing authority at such time or times as may from time to time be required by
the relevant taxing authority.




--------------------------------------------------------------------------------




(b)Any and all amounts withheld by Series One or Series Two pursuant to Section
8.2(a) with respect to a Member and properly paid by such Series to the
appropriate taxing authority shall be treated as amounts distributed to such
Member pursuant to Article VIII or Section 15.3, as applicable, for all purposes
of this Agreement.  If the amount of the tax required to be withheld or paid
exceeds the amount otherwise properly distributable to a Member, such Member
shall advance to such Series the amount of such excess before the due date for
payment of such tax, and such Member shall be responsible for any late payment
penalties and interest if it fails to timely advance the amount of such excess
tax.


ARTICLE IX
MANAGEMENT OF THE COMPANY


9.1    Manager.
(a)General. The business and affairs of the Company and each Series shall be
managed by a “manager” (as defined in Section 18-101(10) of the Act) for all
purposes under the Act. Silver Creek Advisory Partners LLC shall serve as the
initial Manager of (i) the Company, (ii) Series One, and (iii) Series Two, and,
in its capacity as Manager, Silver Creek Advisory Partners LLC acknowledges that
it has a fiduciary duty to the Company, each Series, and each Member and that it
shall perform its duties under this Agreement with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in an enterprise of
like character and with like aims. The Manager and the Affiliates, managers,
principals, officers, directors, employees, advisors or other agents of the
Manager, shall devote so much of its and their time to the affairs of the
Company or Series, as applicable, as in its and their judgment the conduct of
the business of the Company or such Series shall reasonably require, and the
Manager and the Affiliates, managers, principals, officers, directors,
employees, advisors and other agents of the Manager, shall not be obligated to
do or perform any act or thing in connection with the business of the Company
not expressly set forth herein or contemplated hereby. Subject to Sections 11.1
and 11.2, nothing herein contained shall be deemed to preclude the Manager and
the Affiliates, members, managers, principals, officers, directors, delegates,
employees, advisors or other agents of the Manager, from engaging directly or
indirectly in any other business, including business competitive with the
Company or any Series or the Members.
(b)Manager’s Rights, Duties and Obligations: Without limiting the generality of
the foregoing, subject to the terms of this Agreement, the Manager shall have
power and authority, on behalf of the Company and each Series:
i.to conduct the business of Company and each Series;
ii.to exercise all rights, powers, privileges and other incidents of ownership
or possession with respect to the property of each Series;
iii.to execute and deliver any and all agreements, instruments or other
documents as are necessary or desirable, in the reasonable discretion of the
Manager, to the business of Company and each Series;
iv.to bring or defend, pay, collect, compromise, arbitrate, resort to legal
action, or otherwise adjust claims or demands of or against the Company and each
Series (including claims against former or current Members of each Series);
v.to employ accountants, legal counsel, appraisers, valuation experts, third
party administrators, experts or other independent contractors to perform
services for the Company and each Series and to compensate and indemnify them
from the funds of such Series;
vi.to open and maintain accounts in the name of each Series, including bank,
brokerage, and custodial accounts, on terms acceptable to the Manager, with
broker-dealers, banks and other financial institutions, of which the Manager or
its designees shall be the exclusive signatories thereon;




--------------------------------------------------------------------------------




vii.to appoint such officers and agents of the Company and each Series as the
Manager may deem appropriate and to delegate to such officers and agents such
powers, functions, and duties as the Manager may deem desirable or appropriate,
with such officers and agents to be acting in the same fiduciary capacity to the
Company and each Series and the Members as is the Manager;
viii.to establish such reserves as the Manager shall deem appropriate to pay
current and future, definite, contingent and possible obligations of each
Series; provided, however, that any single such reserve shall not exceed $10
million without the consent of the Members; and provided, further, that the
foregoing limitation shall not apply to reserves that the Manager reasonably
believes are consistent with the requirements of GAAP or are required by any law
or governmental regulation;
ix.to approve the Annual Plan as more fully described in Section 9.1(c);
x.with respect to Series One, to approve Property acquisitions by such Series as
proposed by the Series One Property Manager as described in Section 9.1(d);
xi.with respect to Series One, to approve dispositions of Property by such
Series pursuant to and as more fully described in Section 9.1(e);
xii.with respect to Series One, to use industry standard practices to oversee
the Series One Property Manager’s activities involving acquisition and
disposition of Properties, asset class research, due diligence, and portfolio
management of such Series;
xiii.to perform the other duties and obligations set forth in this Agreement;
xiv.to monitor and provide the Members with disclosure of conflicts of interest,
to oversee the approval by the Members of Conflicts of Interests Transactions in
accordance with Section 9.2, and to assist the Members with the resolution of
any disputes related thereto; and
xv.to do and perform all other acts as may be necessary or appropriate to the
conduct of the business of the Company and each Series.


Without the prior approval of the applicable Member Committee, the Manager shall
not cause the Company or any Series to give any material consent or material
approval or take any material action (including any material waiver) with
respect to: (i) the engagement of any Affiliate of a Member or the Manager for
the provision of services to the Company or any Series (provided that the
execution of each of the Series One Property Management Agreement and Series Two
Timber Management Agreement is deemed approved, ratified and confirmed by the
Member Committee of Series One and the Member Committee of Series Two,
respectively); (ii) any material amendment or modification to the Series One
Property Management Agreement, Series Two Timber Management Agreement, the
Contribution Agreement, or any other material agreement between the Company or
any Series, on one hand, and the Manager, any Member, or any of their respective
Affiliates, on the other hand; (iii) any other agreement, transaction or
arrangement between the Company or any Series, on the one hand, and the Manager,
or any Member, or any of their respective Affiliates, on the other hand; or (iv)
any agreement, transaction or arrangement between the Company or any Series, on
the one hand, and any third party, on the other hand, which presents an actual
or potential material conflict of interest for the Company, any Series, the
Manager, or any Member (in each case, a “Conflict of Interest Transaction”).
(c)Property Management and Annual Plan. The Manager shall review and approve a
combined annual plan prepared and proposed by the Series One Property Manager
under the process set forth in the Series One Property Management Agreement and
by the Series Two Timber Manager under the process set forth in the Series Two
Timber Management Agreement (upon such approval, an “Annual Plan”). The Series
One Property Management Agreement and the Series Two Timber Management Agreement
each set forth the schedule for the preparation by the Series One Property
Manager or Series Two Timber




--------------------------------------------------------------------------------




Manager, as applicable, of the Annual Plan, as well as for the preparation by
the Series One Property Manager or Series Two Timber Manager, as applicable, of
the three (3) year and fifteen (15) year informational plans described therein.
The Manager may direct the Series One Property Manager and Series Two Timber
Manager to prepare a single Annual Plan in lieu of separate plans for each
Series. Series One directs Series Two to manage cash receipts and disbursements
on its behalf.
(d)Acquisitions of Property. The Manager may approve and cause Series One to
make Permitted Subsequent Property Acquisitions without the approval of the
Members in accordance with the process set forth in the Series One Property
Management Agreement. Property acquisitions that are not Permitted Subsequent
Property Acquisitions shall require approval of the Member Committee of Series
One. The Manager shall give written notice to the Series One Members of any
material acquisitions approved by the Manager and shall provide such Members
with information concerning proposed or pending acquisitions upon reasonable
request, subject to any confidentiality obligations to which the Company, Series
One, the Manager, or the Series One Property Manager may be subject. During the
pendency of any suspension of the Commitment Period pursuant to Section
9.1(j)(ii), proposed acquisitions may be submitted to the Member Committee of
Series One for approval in lieu of approval by the Manager, and any transaction
so approved will be deemed to have been made during the Commitment Period.
(e)Dispositions of Property, Including Timber.
i.Property. The Manager may approve and cause Series One to sell, transfer or
distribute (directly or indirectly) each year any Property having an aggregate
value of less than $20 million in the aggregate and that is recommended by the
Series One Property Manager for such sale, transfer or distribution in
accordance with the process set forth in the Series One Property Management
Agreement. Any Property disposition or series of related Property dispositions
that exceed the Manager’s approval threshold set forth in the immediately
preceding provision shall require approval of the Member Committee of Series
One. The Manager shall give written notice to the Members of any such material
dispositions of Property.
ii.Timber. In addition to the applicability of Section 9.1(e), all dispositions
of standing timber allocated to Series One shall be effected pursuant to the
Master Stumpage Agreement, consistent with the Annual Plan of Series One or
otherwise pursuant to transactions qualifying under Section 631(b) of the Code.
The contracts for the logging, hauling, merchandising, and sale of logs shall be
entered into by Series Two consistent with the Annual Plan of Series Two.
(f)Compensation. The Manager and its Affiliates shall not be entitled to receive
any compensation or reimbursement for the performance of its duties as Manager
under this Agreement or as otherwise permitted under this Agreement other than
the Management Fee and the reimbursements specifically described in this
Agreement.
(g)Administrative Budget. No later than the November 15 prior to the beginning
of each calendar year during the term of this Agreement, commencing with
calendar year 2016, the Manager shall prepare and submit to the Member Committee
of each Series for its approval a proposed itemized administrative budget for
the relevant calendar year for such Series in such reasonable detail and with
such reasonable supporting data as each Member Committee may request. Such
budget may be presented as a combined budget for both Series. The Manager shall
make itself available to discuss and address any questions that the Member
Committee may have regarding such proposed administrative budget and shall, in
finalizing such budget, take into account the concerns and comments, if any, of
each Member Committee regarding the same (the final administrative budget for
any calendar year, the “Administrative Budget”). The Manager shall use good
faith efforts, in incurring expenses on behalf of the applicable Series, to act
in a manner consistent with the Administrative Budget for such Series. The
Members acknowledge that in developing any Administrative Budget, the Manager
will make certain assumptions and that the Administrative Budget serves as a
guideline from which the Manager may deviate if such deviation is reasonable in
light of then-prevailing facts and circumstances; provided, however, that the
Manager will notify the Member Committee




--------------------------------------------------------------------------------




of a Series if it proposes to deviate from the then-current Administrative
Budget for such Series by more than ten percent (10%) in any year. In the event
expenditures not provided for in an Administrative Budget of a Series and not
reasonably foreseeable are required in the Manager’s reasonable judgment to
preserve and protect the assets of such Series or to avoid personal injury or a
penalty imposed by applicable law, the Manager shall have the authority to pay
such sums (in amounts that are reasonable under the circumstances) and seek
reimbursement, or to pay such sums from the funds of such Series. If
practicable, the Manager shall notify the Member Committee of such Series of any
such payment, if material, prior to making such payment; provided, however,
that, if in the Manager’s good faith judgment prior notice is not practicable,
the Manager shall notify the Member Committee promptly after making any such
payment. An Administrative Budget Template for each Series is attached hereto as
Exhibit C.
(h)Reliance by Third Parties. Any contract, instrument or act of the Manager on
behalf of the Company or any Series shall be conclusive evidence in favor of any
third party dealing with the Company or such Series that the Manager has the
authority, power and right to execute and deliver such contract or instrument
and to take such action on behalf of the Company. This Section 9.1(h) shall not
be deemed to limit the liabilities and obligations of the Manager as set forth
in this Agreement.
(i)Compliance. During the term of this Agreement, the Manager shall use
commercially reasonable efforts to (i) maintain in good standing any and all
material licenses required to perform its obligations under this Agreement, and
(ii) on behalf of the Company and each Series, cause the Company or such Series
to maintain in good standing any and all material licenses required to conduct
its business as contemplated by this Agreement.
(j)Employees.
i.All persons employed by the Manager in connection with the services to be
rendered by the Manager shall be employees or independent contractors of the
Manager or an Affiliate thereof, and shall not be the employees, contractors or
agents of the Company or any Series. The Manager shall be solely responsible for
the salaries of its employees and any employee benefits, including wages,
worker’s compensation benefits, employment and social security taxes and fringe
benefits, to which the Manager’s employees or agents may claim to be entitled.
The Manager shall, with respect to all persons employed by it, comply with all
material applicable laws and regulations having to do with worker’s
compensation, social security, unemployment insurance, hours of labor, wages,
working conditions, and other employer employee related subjects. The Manager
represents that it is and will continue to be an equal opportunity employer.
ii.At all times during the term of this Agreement the Manager will employ (A) a
senior member of its management team with significant real assets and fund
management experience, and (B) a person having at least ten years’ experience in
forestry and/or timberland investment and management. The employee described in
clause (B) above shall devote substantially all of his or her business time to
the affairs of the Company and the Manager’s other timber-related activities, if
any. In the event that either position described in (A) or (B) above becomes
vacant, (1) the Manager will present to the Member Committee of Series One
within thirty (30) days a plan for the management of the Company pending the
relevant employee’s replacement, and (2) the Manager shall appoint a replacement
within six (6) months of the relevant employee’s departure. Any such replacement
employee must be approved by the Member Committee of Series One by the vote of
Representatives of Series One Members holding a Majority in Interest, such
approval not to be unreasonably withheld, conditioned or delayed. In the event
that both such positions are vacant, the Commitment Period may be suspended by
the Member Committee of Series One by the vote of Representatives of Series One
Members holding a Majority in Interest until at least one such position has been
filled or until the Member Committee of Series One elects to terminate such
suspension by the vote of Representatives of Series One Members holding a
Majority in Interest. Any such suspension shall not apply to investments that
have already been approved by the Manager. For avoidance of doubt, any such
suspension shall not toll or extend the Commitment Period.




--------------------------------------------------------------------------------




(k)Resignation or Withdrawal; Transfer. The Manager may not resign or withdraw
as the Manager of the Company or any Series or transfer or assign its rights or
responsibilities as Manager of the Company or any Series without the approval of
Series One Members representing a Supermajority in Interest, provided, however,
that the Manager may assign its rights or responsibilities as Manager to an
Affiliate of such Manager without any prior consent of the Members, provided
that the transferee is registered with the Securities and Exchange Commission as
an investment adviser.
(l)Termination of Manager.
i.The Manager may be terminated or removed as Manager of the Company and each
Series hereunder for Cause (as defined below) at any time upon the approval of
the Series One Members representing a Majority in Interest. Upon any such
termination, the Manager shall be entitled to any reimbursement due the Manager
hereunder for any approved expenditures made on or before the termination date
and any accrued but unpaid Management Fees, net of any damages resulting from
the Cause. “Cause” shall mean the occurrence of one of the following: (A) a
determination by a court of competent jurisdiction or binding arbitration that
the Manager or any officer or employee of the Manager has engaged in (1) fraud,
(2) an act of gross negligence or willful misconduct in respect of the Company,
(3) a felony involving dishonesty or moral turpitude, or (4) a breach of this
Agreement having a material adverse effect on the Company, provided that if such
breach may be cured, no Cause shall exist unless such breach remains uncured for
more than thirty (30) days following written notice to the Manager of such
breach, and provided further that with respect to items (1), (2), and (3) above,
Cause shall not exist if the Manager takes prompt action to terminate the
employment of any employee who committed such acts and promptly reimburses the
Company for any resulting financial loss; (B) the Manager’s or the Company’s
becoming Bankrupt or insolvent or being unable or failing or admitting in
writing its inability generally to pay its debts as they become due; or (C) the
revocation of any licenses or government approvals necessary for the proper
functioning of the Company or the Manager, if such revocation would reasonably
be expected to have a material adverse effect on the Company.
ii.Following the fourth (4th) anniversary of the Initial Property Closing Date,
the Manager may be terminated and removed as Manager of the Company and each
Series hereunder without Cause by action of the Series One Members representing
a Supermajority in Interest. In the event of such removal other than for Cause,
the Manager will be paid a lump sum termination payment equal to the management
fees it would have earned for the next following two (2) year period, but based
on the Net Asset Value of the Company as of the most recent calendar quarter
end.
iii.Prior to the fourth (4th) anniversary of the Initial Property Closing Date,
if the Member Committee reasonably determines in good faith that conditions
exist or events have occurred that if determined by a court of competent
jurisdiction or binding arbitration would constitute Cause, the Manager may be
terminated and removed as Manager of the Company and each Series hereunder
without Cause by action of the Series One Members representing a Supermajority
in Interest. If such termination occurs and a court of competent jurisdiction or
binding arbitration process does not determine that Cause has occurred, or if
such determination of Cause is subsequently reversed or overruled (and is not
thereafter reinstated), then the Company shall pay to the Manager (A) a payment
equal to the Management Fee to which the Manager would have been entitled from
the date of termination through the fourth anniversary of the Initial Property
Closing Date, plus (B) a termination payment calculated as set forth in
paragraph (ii) above, together with interest on such unpaid amounts at the LIBOR
Rate plus two percent (2%) per annum, calculated from the termination date
through the date of payment.
iv.The appointment of any replacement Manager shall require the approval of the
Series One Members representing a Supermajority in Interest.




--------------------------------------------------------------------------------




(m)Insurance. During the term of this Agreement, the Manager shall secure and
maintain, or cause to be maintained, in full force and effect, at its expense,
the insurance coverages specified in Exhibit D. In addition, the Manager shall
secure, or through one or more agents cause to be secured, for the Company and
each Series, at the Company’s or such Series’ expense, (i) commercial general
liability (“CGL”) insurance and (ii) commercial automobile liability
(“Commercial Auto”) insurance for owned, non-owned, hired, and other vehicles,
in each case, with licensed insurance carriers, identifying the Company or such
Series as named insured and the Manager as an additional insured. Such CGL
insurance shall include contractual liability, property and casualty liability
and personal injury liability, insuring against any claims of liability for
bodily injury to, or death of, any person and for damage to the property of any
person on or with respect to the Property. The minimum amount of such CGL
insurance to be maintained is $1,000,000 combined single limits for bodily
injury and property damage per occurrence with an annual general aggregate of
$5,000,000. Such Commercial Auto insurance shall insure against any claims of
bodily injury and property damage in the minimum amount of $1,000,000 combined
single limits for bodily injury and property damage per occurrence. In addition
to the foregoing, Manager shall secure, or through one or more agents cause to
be secured, umbrella or following form excess liability insurance providing
limits of not less than $10,000,000 each occurrence and annual aggregate over
the CGL and Commercial Auto limits. The insurance shall be primary with respect
to all claims or losses attributable to all timber operations upon or other
events occurring and shall be further primary with respect to events occurring
during ingress to and egress from any Property, other than in vehicles owned or
driven by the Manager and/or its agents and employees.


9.2    Member Committee
(a)Function. The Members of each Series shall act through a committee (the
“Member Committee”) composed of individuals designated by the Members of such
Series in accordance with this Section 9.2 (individually, a “Representative” and
collectively, the “Representatives”); provided, that the Member Committee of the
Series Two Members shall act solely with respect to the matters set forth in
Section 9.3(b). All references in this Agreement to the Member Committee shall
be deemed to be to the Member Committee composed of Representatives of Series
One Members, other than those references set forth in Section 9.3(b), which
shall refer to the Member Committee composed of Representatives of Series Two
Members. The Member Committee of each Series is a committee of the Members of
such Series and shall, on behalf of the Members, take all action, make all
decisions and grant all consents and approvals, reserved to the Members of such
Series in this Agreement or the Act. Any reference in this Agreement to the
approval of the Series One Members or Series Two Members representing a Majority
in Interest, a Supermajority in Interest, or any other required percentage of
Interests, shall, unless otherwise stated, refer to the approval, pursuant to
this Section 9.2, of Representatives appointed by such Series One Members or
Series Two Members that, in either case, represent a Majority in Interest, a
Supermajority in Interest, or such other required percentage of Interests of the
applicable Series. No Representative, in its capacity as such, shall be an agent
of the Company or any Series or have any right, power or authority to act for or
to bind the Company or any Series or to undertake or assume any obligation or
responsibility of the Company, any Series, the Manager, or any other Member.
(b)Composition. The Member Committee of Series One shall consist of as many
Representatives as there are Series One Members, and the Member Committee of
Series Two shall consist of as many Representatives as there are Series Two
Members. Each Series One Member shall be entitled to designate one
Representative to the Member Committee of Series One, and each Series Two Member
shall be entitled to designate one Representative to the Member Committee of
Series Two. Each Representative shall have the authority to act for and bind the
designating Member with respect to matters coming before the Member Committee of
the applicable Series. Each designating Member shall designate its
Representative by providing notice to the other Members in accordance with
Section 17.1. Each Representative shall serve until the earlier of his or her
(i) resignation, (ii) removal by the designating Member, or (iii) death. Any
vacancy on the Member Committee of a Series shall be filled by an individual
designated by the Member




--------------------------------------------------------------------------------




who designated the departed Representative. A Representative may be removed only
by the Member who designated such Representative as its representative, upon
notice given to the other Members in accordance with Section 17.1. A designating
Member may, by notice to the other Members, designate an individual to serve as
an alternate for the Representative designated by such Member (an “Alternate”),
and such Alternate shall be entitled to attend meetings of the Member Committee
of the applicable Series, and, in the absence (including vacancy) of the
Representative, to vote on behalf of the absent Representative at any such
meeting. A Series One Member who also holds Series Two Interests may designate
the same Representative to serve on the Member Committee of Series One and the
Member Committee of Series Two.
(c)Meetings of the Member Committee. The Manager or any Representative may call
a meeting of the Member Committee of an applicable Series upon no less than ten
(10) Business Days’ written notice, which notice shall specify the date, time
and purpose or purposes of the meeting. Meetings of the Member Committee of a
Series shall be held at least annually and shall be conducted at the Company’s
principal executive offices, unless all of the Representatives agree that the
Member Committee of such Series should meet at another location. Representatives
may be present at any meeting of the Member Committee of the applicable Series
by video conference, telephone or other means of communication, so long as each
Representative can hear all other participating Representatives. Any
Representative may appoint in writing another Representative as a proxy to act
and vote in his or her stead at any meeting of the Member Committee of the
applicable Series. A Representative (or his or her Alternate) may invite other
employees, agents or advisers of the Member designating such Representative to
meetings of the Member Committee of the applicable Series. Such invitees may
observe and participate in the discussions among the Representatives, subject to
reasonable guidelines established by the Member Committee of such Series;
provided, however, that such invitees shall not have a vote on any matter before
the Member Committee of such Series. Any Representative (or his or her
Alternate) may require that a portion of any meeting of the Member Committee of
the applicable Series be held in executive session such that only
Representatives who are members of the applicable Member Committee (including
any Alternate for an absent Representative) shall be present. In addition,
Representatives may exclude from the relevant portion of a meeting the
Representative and/or Alternates appointed by a Member that is party to, or
potentially party to, any Conflict of Interest Transaction that is being
discussed at such meeting. Unless directed otherwise, the Manager shall attend
and participate in all meetings of the Member Committees but shall not be
entitled to vote at any meeting of any Member Committee. Notwithstanding
anything in this Agreement to the contrary, unless otherwise approved by Series
One Members representing a Supermajority in Interest in accordance with Section
6.2(c), a Representative designated by a Defaulting Member shall not be entitled
to notice of, or participate in, any meeting of any Member Committee so long as
the designating Member remains a Defaulting Member, and the Interest of the
Defaulting Member which appointed such Representative shall not be counted for
purposes of determining the satisfaction of any voting, approval or consent
requirement for action by any Member Committee. Any action, decision, consent or
approval required or permitted to be taken by the Member Committee of any Series
may be taken without a meeting, without prior notice, and without a vote if a
written consent or consents, setting forth the action so taken, is signed by the
number of Representatives that would be sufficient to approve the action by a
vote taken at a meeting of the Member Committee of such Series.
(d)Waiver of Notice. Notice of any meeting of the Member Committee of a Series
may be waived by a Representative of the Member Committee of such Series by a
written waiver of the notice, signed by the Representative entitled to the
notice, whether before, at or after the time stated for the meeting. Attendance
of a Representative at any meeting of the applicable Member Committee of such
Series, whether in person, by proxy or by permissible remote means, shall
constitute waiver of notice of such meeting and a waiver of any and all
objections to the place of the meeting, the time of the meeting and the manner
in which it has been called or convened, except when a Representative of the
Member Committee of such Series states, at the beginning of a meeting, any such
objection to the transaction of business.
(e)Decisions by Representatives. Any action, decision, approval, consent, vote
or other determination by the Member Committee of Series One shall require the
approval of at least a




--------------------------------------------------------------------------------




Majority in Interest of the Series One Members, unless a different approval
threshold is otherwise set forth in this Agreement or required by the Act. Any
action, decision, approval, consent, vote or other determination required to be
taken by the Member Committee of Series Two shall require the approval of at
least a Majority in Interest of Series Two Members, unless a different approval
threshold is otherwise set forth in this Agreement or required by the Act. Any
action, decision, consent or approval required or permitted to be taken by the
Member Committee of any Series may be taken without a meeting, without prior
notice, and without a vote if a written consent or consents, setting forth the
action so taken, is signed by the number of Representatives of the Member
Committee of such Series that would be sufficient to approve the action by vote
taken at a meeting of the Member Committee of such Series. A Representative may
grant or withhold his or her consent on any matter before the Member Committee
of such Series in his or her sole discretion, based on the interests of the
Member that appointed such Representative.
(f)Conflict of Interest. A Representative shall excuse himself or herself from,
and shall have no right to participate in, any vote of the Member Committee of a
Series with respect to any Conflict of Interest Transaction that presents a
material conflict of interest, in the reasonable discretion of the Manager, for
the Member which appointed such Representative. Any Representative who excuses
himself or herself from a vote of the Member Committee of a Series as a result
of such a conflict of interest shall not be counted for purposes of determining
the satisfaction of any voting or consent requirement for action by the Member
Committee of such Series and shall be excluded from the denominator for purposes
of determining the satisfaction of any required voting percentage. The
Representative appointed by the PC Member shall not participate in any vote of
the Member Committee of Series One with respect to the termination or amendment
of the Series One Property Management Agreement. The Representative appointed by
PC TRS shall not participate in any vote of the Member Committee of Series Two
with respect to the termination or amendment of the Series Two Timber Management
Agreement.
(g)No Compensation. No fees or other compensation shall be paid by the Company
or any Series to any Representatives or Alternates; provided that
Representatives or Alternates shall be entitled to reimbursement by the
applicable Series for their reasonable out of pocket expenses incurred in the
performance of their responsibilities in their capacities as Representatives or
Alternates.
(h)Abstention. Any Representative may abstain from voting in any vote of the
Member Committee of a Series. In any such case, such Representative’s vote shall
not be counted for purposes of determining the satisfaction of any voting or
consent requirement for action by the Member Committee of such Series and shall
be excluded from the denominator for purposes of determining the satisfaction of
any required voting percentage.


9.3    Approvals.
(a)Notwithstanding anything contained in this Agreement to the contrary, and in
addition to other acts and decisions requiring the approval of Members or of any
Member Committee provided for elsewhere in this Agreement, the following acts by
or on behalf of the Company or any Series, other than those set forth in Section
9.4, shall require the approval of the Member Committee of Series One (acting
pursuant to Section 9.2 and Section 9.3(c) below):
i.Causing or permitting the Company or any Series to conduct any material
business other than the business described in this Agreement and in the offering
documents furnished to the Members, and any business reasonably related thereto;
ii.Incurring any indebtedness of the Company or any Series or causing the
Company or any Series to become liable as an endorser, guarantor, surety or
otherwise for any debt obligation or undertaking of any other Person, except for
endorsements for deposit or collection of checks, drafts and similar instruments
received by the Company or any Series in the ordinary course of business, or
causing or permitting the Company or any Series to grant any lien, mortgage, or
pledge, or to hypothecate the assets of the Company or any Series to secure any
indebtedness for borrowed money of the Company or any Series or prepaying any
indebtedness of such Series;




--------------------------------------------------------------------------------




iii.Lending of money;
iv.Effecting any acquisition of any real property or other real-estate related
asset (including through acquisition of option rights or rights of first
refusal/offer, or the exercise of rights of first refusal/offer, or the making
of any option payment or deposit under a purchase agreement, or the removal of
conditions to closing under a purchase or option agreement), other than (i) the
Properties acquired in the Property Contribution and the acquisition by the
Company of Sale LLC pursuant to the Contribution Agreement, and (ii) Permitted
Subsequent Property Acquisitions;
v.Initiating any legal action or arbitration against any Person (other than a
Defaulting Member pursuant to Section 6.2) when the amount in dispute exceeds $5
million;
vi.The merger or consolidation of the Company or any Series with or into, or the
acquisition by the Company or any Series of any equity interest in, any Person
other than Title Holding Entities (as defined in the Property Management
Agreements), or any other wholly-owned subsidiary;
vii.The filing of a petition under the Bankruptcy Code by the Company or any
Series or consenting to any involuntary filing against the Company or any Series
under the Bankruptcy Code or taking any other action which would effect a
Bankruptcy of the Company;
viii.The termination or removal of the Manager other than for Cause, or the
selection of a replacement Manager;
ix.Extension of term of the Company beyond fifteen (15) years;
x.Approving the dissolution of the Company pursuant to Section 15.2(a)(iv) or
the termination of Series One pursuant to Section 15.2(b)(i);
xi.Approving any amendment of this Agreement pursuant to Section 17.6(a);
xii.Approving any amendment of Section 17.6(a) or Section 17.6(b);
xiii.Approving any termination or amendment of the Master Stumpage Agreement;
xiv.Approving any Conflict of Interest Transaction involving the Company or
Series One;
xv.Approving any assignment, termination, or amendment of the Series One
Property Management Agreement, other than a termination by Series One as
described in Section 14.3 of the Series One Property Management Agreement;
xvi.Approving any replacement of the Series One Property Manager and execution
of any new property management agreement with respect to Series One; or
xvii.(w) Waiving any condition under Section 10.1 of the Contribution Agreement;
(x) waiving any condition under Section 10.2 of the Contribution Agreement other
than any waivers that individually or in the aggregate are not material to the
Series One Members (other than PC Member); (y) any decisions under Section 2.1
of the Contribution Agreement to accept a “Title Failure” or “Title Failure
Carveout” or under Section 2.1 of the Contribution Agreement to accept an
indemnity from PC Member for a “Company Title Objection” if the total acres
subject to all of the foregoing in this clause (y) is more than 12,500 acres in
the aggregate; and (z) any other material amendment or material waiver of any
provision of the Contribution Agreement.
(b)Notwithstanding anything contained in this Agreement to the contrary, and in
addition to other acts and decisions requiring the approval of Members or of any
Member Committee provided for elsewhere in this Agreement, the following acts by
or on behalf of Series Two shall require the approval of the Member Committee of
Series Two (acting pursuant to Section 9.2 and Section 9.3(c) below):
i.Approving the admission of Members to Series Two pursuant to Section 5.4(b);
ii.Approving any Conflict of Interest Transaction involving Series Two;




--------------------------------------------------------------------------------




iii.Approving the termination of Series Two pursuant to Section 15.2(b)(i);
iv.Approving, pursuant to Section 17.6(a), any amendment of this Agreement that
adversely affects any rights of Series Two Members;
v.Approving any amendment of Section 17.6(a) or Section 17.6(b);
vi.Approving any termination or amendment of the Master Stumpage Agreement;
vii.Approving any assignment, termination, or amendment of the Series Two Timber
Management Agreement, other than a termination by Series Two as described in
Section 13.3 of the Series Two Timber Management Agreement; or
viii.Approving any replacement of the Series Two Timber Manager and execution of
any new property management agreement with respect to Series Two.
(c)Approval Thresholds. Whenever approval of the Member Committee of Series One
is required pursuant to Section 9.3(a), such approval shall require the
affirmative vote of Series One Members representing a Supermajority in Interest;
provided, however, that, with respect to Member Committee approval under
Sections 9.3(a)(ii), (iv), (vi), or (vii), such approval shall require the
affirmative votes of Representatives of Series One Members holding not less than
90% of the total Series One Percentage Interest; and with respect to Member
Committee approval under Section 9.3(a)(ix) and (xii), such approval shall
require the affirmative votes of Representatives of Series One Members holding
100% of the Series One Percentage Interest; and with respect to Member Committee
approval under Section 9.3(a)(xv) and Section 9.3(a)(xvi), such approval shall
require the affirmative votes of Representatives of Series One Members holding
not less than a Majority in Interest (excluding the PC Member for such purposes
of such calculation). Whenever approval of the Member Committee of Series Two is
required pursuant to Section 9.3(b), such approval shall require the affirmative
vote of Series Two Members representing a Supermajority in Interest; provided,
however, that with respect to Member Committee approval under Section 9.3(b)(v),
such approval shall require the affirmative votes of Representatives of Series
Two Members representing 100% of the Series Two Percentage Interest; and with
respect to Member Committee approval under Section 9.3(b)(vii) and Section
9.3(b)(viii), such approval shall require the affirmative votes of
Representatives of Series Two Members representing not less than a Majority in
Interest (excluding the PC Member and its Affiliates for such purposes of such
calculation). All determinations of a Member Committee are at the sole and
absolute discretion of the Member Committee and the Representatives on such
Member Committee.
(d)Unless specifically authorized by the Manager in accordance with the terms
hereof, no Member, in its capacity as such, shall be an agent of the Company or
any Series or have any right, power or authority to act for or to bind the
Company or any Series or to undertake or assume any obligation or responsibility
of the Company or any Series, any Manager, or any other Member.
(e)Except as otherwise expressly set forth herein, no Member shall be entitled
to receive any compensation or reimbursement under this Agreement.
(f)Subject to Sections 11.1 and 11.2, (i) each Member may engage in other
businesses, including businesses identical or similar to or competitive with the
business of the Company and any Series and may engage in or possess any
interest, directly or indirectly, in any other business venture of any nature or
description independently or with others, (ii) membership in a Series and the
assumption by each of the Members of any duties hereunder shall be without
prejudice to such Member’s rights (or the rights of its Affiliates) to have such
other interests and activities and to receive and enjoy profits or compensation
therefrom, and (iii) neither the Company, any Series, nor any other Member shall
have any right by virtue of this Agreement in and to such venture or the income
or profits derived therefrom.
(g)Subject to Sections 11.1 and 11.2, (i) no Member shall be obligated to
present any investment opportunity to the Company or any Series, even if the
opportunity is of a character consistent with the other activities and interests
of the Company or such Series, and (ii) each Member shall have the right to take
for its own account, or to recommend to others, any such investment opportunity.




--------------------------------------------------------------------------------






9.4    Immediately Authorized Actions.
Promptly following the closing of the Property Contribution on the Initial
Property Closing Date, the Manager shall cause the Company or the applicable
Series to take each of the following actions (each of which shall be deemed
fully authorized and approved by the Company, the applicable Series and the
Members):
(a)Series One shall issue the Series One Interests and Series Two shall issue
the Series Two Interests to Members that make their respective Capital
Contributions in accordance with, as applicable, the Contribution Agreement and
the applicable Subscription Agreements;
(b)Each of Contribution LLC and Sale LLC shall merge with and into the Company,
with the Company to be the surviving entity of such merger, by filing
Certificates of Merger in substantially the form attached hereto as Exhibit E
and taking such other actions as are necessary to allocate to Series One all
assets and liabilities of Contribution LLC and Sale LLC on the books and records
of Series One, such that, immediately following the effectiveness of such
mergers, on the Initial Property Closing Date, all such assets and liabilities
shall be associated solely with Series One;
(c)Series One and Series Two may enter into an intercompany agreement providing
for a line of credit not to exceed $25.0 million;
(d)Series Two may enter into an agreement with a third party providing for a
line of credit not to exceed $25.0 million;
(e)Series One and Series Two shall enter into the Master Stumpage Agreement;
(f)Series One shall enter into the Series One Property Management Agreement; and
(g)Series Two shall enter into the Series Two Timber Management Agreement.


9.5    Tax Matters Member; Tax Classification.
(a)The Manager is hereby designated as the “tax matters partner” of each Series
in accordance with Section 6231(a)(7) of the Code (and shall act in any similar
capacity under applicable state or local tax law) and, in connection therewith
and in addition to all other powers given thereunder, shall have all other
powers needed to fully perform hereunder. All reasonable third-party expenses
incurred by the tax matters partner shall be borne by the applicable Series or
reimbursed to the tax matters partner by such Series upon provision to the
applicable Series of receipts evidencing the prior payment by the tax matters
partner of such expenses. Except as otherwise provided in this Agreement, the
tax matters partner shall be authorized to make all elections and other
determinations for federal, state, local, and foreign tax purposes, on behalf of
the Company and each Series.
(b)Each Series will be treated as a separate partnership and no election may be
made to treat a Series as a corporation, in each case for U.S. federal income
tax purposes.
(c)Any Member will be permitted to require that an election under Section 754 of
the Code will be made in connection with any Transfer of Interests permitted by
the terms of this Agreement.


9.6    REIT Matters.
(a)The Company acknowledges that an Affiliate of the PC Member intends to
qualify at all times as a REIT, and that its ability to so qualify will depend
in part upon the nature of the assets and operations of the Company and any
Subsidiary. Accordingly, for so long as the PC Member holds an Interest in the
Company, the Company shall at all times exercise reasonable best efforts to
conduct the business of the Company and any Subsidiary in a manner that the PC
Member advises the Manager in writing is necessary to enable the PC Member and
its Affiliates to satisfy all the requirements for REIT status under Sections
856 through 860 of the Code. The Company and the Manager shall be entitled to
consult with the PC Member on matters relating to REIT compliance, and shall not
be deemed to have violated their obligations hereunder based on any actions
taken in reliance on such advice or instructions from the PC Member. Without




--------------------------------------------------------------------------------




limiting the generality of the foregoing, the Company and the Manager shall use
reasonable best efforts to ensure that the Company’s operations are conducted in
accordance with the following limitations:
i.As of the end of each quarter of each fiscal year, except for securities of a
taxable REIT subsidiary, if any, neither the Company, any Series, nor any
Subsidiary shall own, directly or indirectly, securities that would cause an
Affiliated REIT to be treated as holding securities (as determined for purposes
of Section 856(c)(4)(B) of the Code) (x) possessing more than ten percent (10%)
of the total voting power of the outstanding securities of any one issuer, (y)
having a value of more than ten percent (10%) of the total value of the
outstanding securities of any one issuer, or (z) issued by one issuer and having
a value of more than five percent (5%) of the gross value of such Affiliated
REIT;
ii.At no time may the aggregate value of all securities owned by the Company,
any Series, and all Subsidiaries in entities that have elected to be treated as
“taxable REIT subsidiaries” exceed the percentage of the total value of the
assets of the Company, any Series, and all Subsidiaries set forth in Section
856(c)(4)(B)(ii) of the Code;
iii.At least ninety-five percent (95%) of the gross income of Series One for
each taxable year (or portion thereof, if applicable) shall be derived from the
items described in Section 856(c)(2) of the Code;
iv.At least seventy-five percent (75%) of the gross income of Series One for
each taxable year (or portion thereof, if applicable) shall be derived from the
items described in Section 856(c)(3) of the Code;
v.As of the end of each quarter of each fiscal year, at least seventy-five
percent (75%) of the value of the assets of Series One shall be represented by
the items described in Section 856(c)(4)(A) of the Code (that is, real estate
assets, cash and cash items (including receivables) and government securities
(each as defined in Section 856 of the Code);
vi.Neither the Company, any Series, nor any Subsidiary, nor any Member (solely
in its capacity as a Member) shall take any action (or fail to take any action
permitted under this Agreement) that would otherwise cause Series One’s gross
income to consist of more than five percent (5%) of income not described in
Section 856(c)(2) of the Code or more than twenty-five percent (25%) of income
not described in Section 856(c)(3) of the Code, or cause more than twenty-five
percent (25%) of Series One’s assets to consist of assets other than cash and
“real estate assets” within the meaning of Section 856(c)(5)(B) of the Code;
vii.Series One shall not furnish or render services to tenants or other persons,
and shall not manage or operate a property, other than through the Series One
Property Manager or its replacement;
viii.As of the end of each quarter of each fiscal year, except for a taxable
REIT subsidiary, if any, Series One shall not own, directly or indirectly or by
attribution (in accordance with attribution rules referred to in Section
856(d)(5) of the Code), in the aggregate more than 10% of the total value of all
classes of stock or more than 10% of the total voting power (or, with respect to
any such Person which is not a corporation, an interest of 10% or more in the
assets or net profits of such Person) of a lessee or sublessee of all or any
part of a property or of any other assets of Series One except in each case with
the specific written approval of the Affiliated REIT for whom such ownership
would cause a related party rent issue under Section 856(d)(2) of the Code; and
ix.None of the Company, any Series, or any Subsidiary (other than a taxable REIT
Subsidiary) shall engage in any “prohibited transactions” within the meaning of
Section 857(b)(6)(B)(iii) of the Code.
(b)Notwithstanding the foregoing:
i.The Members acknowledge and agree that no action of the Manager, the Company,
or any Series shall be in violation of this Section 9.6 if such action is
(A) pursuant to




--------------------------------------------------------------------------------




an approval from the PC Member in accordance with Section 9.6, (B) done or
caused by the Series One Property Manager, or (C) otherwise approved in writing
by the PC Member. Furthermore, none of the Company, any Series, or the Manager
shall have any liability to the PC Member for actions taken in accordance with
the guidance or instructions provided to the Company or the Manager by the PC
Member; and
ii.In the event of any dispute between the Company, any Series, or the Manager
on the one hand, and the PC Member on the other hand, with respect to whether
any action or inaction is necessary for the PC Member or any of its Affiliates
to maintain REIT status, the determination of the PC Member shall be binding.


9.7    Replacement of Series One Property Manager and Series Two Timber Manager.
In the event that the Member Committee of Series One or Series Two votes to
terminate the Series One Property Management Agreement or the Series Two Timber
Management Agreement pursuant to Section 9.3(a) or (b), as applicable, the
Manager will act on behalf of the Company to take such action pursuant to the
terms of the Series One Property Management Agreement or the Series Two Timber
Management Agreement, as applicable. Notwithstanding any other provision in this
Agreement to the contrary, each Member hereby agrees that any person engaged or
hired to manage the Company’s timberland assets as a successor to, or
replacement of, the Series One Property Manager or Series Two Timber Manager (a)
shall be qualified to manage commercial timberlands in the geographic areas of
the United States in which the Company’s timberlands are located and (b) shall
not include any person that: (i) manages commercial timberland for its own
account as a material part of its business; and (ii) files periodic reports
under Section 13(a) or Section 15(d), or has any shares of its capital stock
registered under Section 12, of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). Any amendment to this Section 9.7 shall require the
approval of the Series One Members representing not less than 90% of the total
Series One Percentage Interest and the approval of the Series Two Members
representing not less than 90% of the total Series Two Percentage Interest.
ARTICLE X
EXPENSES; MANAGEMENT FEE


10.1    Expenses.
(a)The Manager shall bear all of its own costs and normal operating expenses
incurred in managing the Company and each Series and performing its duties under
this Agreement, except for those expenses borne directly by each Series, as set
forth in Sections 10.1(b), (c) and (d) below and elsewhere herein. Such normal
operating expenses to be borne by the Manager (or its designee) shall include,
without limitation: expenditures on account of salaries, wages, benefits, and
other direct costs of the Manager’s employees; fees for its own consultants and
agents; costs associated with regulatory compliance, including costs of any
regulatory examination of the Manager’s books and records; overhead and rentals
payable for space used by the Manager (or its designee) or a Series; office
expenses and equipment.
(b)Each Series shall bear and be responsible for all of its own, and shall bear
and be responsible for its pro rata portion of the Company’s: (i) costs and
expenses incurred in connection with the investigation, holding, purchase, sale
or exchange of such Series’ investments (whether or not ultimately consummated),
including finder’s fees, applicable taxes on investments, including documentary,
recording, stamp and transfer taxes, brokerage fees or commissions, marketing
costs, and reasonable out of pocket expenses incurred by the Manager or any
Affiliate of the Manager in investigating and evaluating investment
opportunities and in managing such Series’ investments; (ii) other costs
incurred in connection with the conduct of the Company’s or such Series’
business, including dues to industry associations for the Company’s membership
therein, data acquisition costs, and third-party research; (iii) interest on
balances due and any other fees and charges of financial counterparties and
banks; (iv) income taxes, withholding taxes, transfer




--------------------------------------------------------------------------------




taxes and other governmental charges and duties imposed on or payable by the
Company or such Series; (v) legal, compliance, consulting and other professional
fees and expenses, as well as any governmental and regulatory filing fees, costs
or expenses, in each case directly relating to the Company’s or such Series’
business; (vi) third party appraisals, valuation experts, accounting (including
the costs of accounting systems and software), auditing and tax preparation
expenses, fees and expenses incurred in connection with the preparation of
reports to the Members and the annual financial statements and any tax returns
required to be filed by the Company or such Series; (vii) any fees and expenses
associated with the organization and conduct of any meetings of the Members or
the Member Committee, including travel and accommodation expenses relating
thereto; (viii) litigation and indemnification expenses not incurred in the
ordinary course of the Company’s or such Series’ business, including any
expenses incurred by, or on behalf of, the Company or such Series in connection
with the enforcement of its rights concerning any investment; (ix) printing and
distribution of the Company’s or such Series’ offering memorandum or other
offering materials and any government or regulatory filing fees, entity-level
taxes, corporate licensing fees, registration fees or other charges incurred in
soliciting sales and accepting subscriptions for investments in the Company or
such Series, including any expenses due to regulatory, supervisory and fiscal
authorities or agencies in various jurisdictions; (x) Management Fees; (xi) the
costs of obtaining insurance on behalf of the Company or such Series; (xii) all
reasonable costs and expenses of travel of the Manager in connection with the
conduct of the Company’s or such Series’ business; (xiii) solely with respect to
Series One, expenses for which Series One is responsible under the Series One
Property Management Agreement; (xiv) solely with respect to Series Two, expenses
for which Series Two is responsible under the Series Two Timber Management
Agreement; (xv) all extraordinary expenses not otherwise addressed herein that
are not normal operating expenses, including costs and expenses associated with
responding to regulatory exams incurred by the Manager or any Affiliate of the
Manager that relate directly to the Company, such Series, and their respective
businesses; provided that the parties hereto expressly agree and acknowledge
that the foregoing shall not include normal and routine inspections of the
Manager and its books and records by any regulatory agency or governmental body
to which it is subject; and (xvi) all other operational expenses of the Company
and such Series.
(c)Each Series shall reimburse the Manager and any Member for its pro rata
portion, as determined in good faith by the Manager, of all Organizational
Expenses incurred by or on behalf of the Manager or any Member, as the case may
be. Such Organizational Expenses may be expensed or amortized over multiple
accounting periods of up to sixty (60) months. The Manager or the Member, as the
case may be, shall ensure that the Organizational Expenses are verifiable and
evidenced by invoices or statements. Notwithstanding the foregoing, the Manager,
on the one hand, and PC Timberlands, on the other hand shall each bear fifty
percent (50%) of any Organizational Expenses in excess of $1 million, without
any right to reimbursement from the Company or any Series.
(d)Each Series shall bear its pro rata portion, as determined in good faith by
the Manager, of all liquidation costs, fees, and expenses incurred by the
Company or the Manager (or its designee) in connection with the liquidation of
the Company at the end of the Company’s term, specifically including legal and
accounting fees and expenses and fees and expenses of any liquidator appointed
pursuant to this Agreement. Each Series shall bear all of its own liquidation
costs, fees, and expenses incurred by such Series or the Manager (or its
designee) in connection with a termination of such Series prior to the end of
the Company’s term, specifically including legal and accounting fees and
expenses and fees and expenses of any liquidator appointed pursuant to this
Agreement.
(e)The Manager may pay on behalf of the Company or any Series, or advance funds
to the Company or any Series for the payment of, any of the expenses set forth
in Section 10.1(b), (c) and (d) (collectively, “Company Expenses”). Each Series
shall reimburse the Manager within thirty (30) calendar days of receipt of a
written statement from the Manager setting forth in reasonable detail the nature
and amount of the Company Expenses for which such Series is responsible and for
which the Manager is seeking reimbursement. Further, and without limitation of
the foregoing, each Series and the Manager agree to reimburse the other as
appropriate to give effect to the provisions of this Section 10.1 in the event
that any




--------------------------------------------------------------------------------




such party pays an obligation that is properly the responsibility of the other.
Where an expense relates to both the Company or a Series and one or more other
funds or entities managed by the Manager, the Manager shall allocate such
expense in good faith among the Company or such Series and such funds or
entities in a manner that it believes to be fair and reasonable.
(f)To the extent that any cost or expense of the Company or any Series is
attributable to, or materially benefits, a particular Member or group of
Members, such cost or expense may be specially allocated to such Member or group
of Members rather than the Company as a whole or such Series. For avoidance of
doubt, expenses related to audit, accounting, reports to Members required by
this Agreement, and third party appraisals will be allocated to the Members pro
rata even if one or more Members may not need or benefit from such services.


10.2    Management Fee.
The Company shall pay the Manager (or a designated Affiliate thereof) a
management fee (“Management Fee”) equal to the relevant Management Fee Rate
annually, calculated as described below, for the investment advice and other
services to be provided. The Management Fee is payable quarterly in advance, in
an amount equal to one fourth of the relevant Management Fee Rate multiplied by
the Net Asset Value of a Member’s Capital Account, as determined in accordance
with Article XII, of each Series in which such Member holds Interests. In the
event that capital is called on a date other than on the first day of a calendar
quarter, the Management Fee shall be adjusted proportionally based on the amount
so called and the number of days remaining in the quarter at the time of the
contribution. In the event a Series makes a distribution other than at the end
of a quarter, a portion of the Management Fee previously paid shall be refunded
proportionally based on the amount so distributed and the number of days
remaining in the quarter. Notwithstanding the foregoing, neither the PC Member,
PC TRS, nor any Member that is an Affiliate of the Manager will be required to
pay the Management Fee, and each Member other than the PC Member, PC TRS, or an
Affiliate of the Manager shall pay the Management Fee as described herein
without discount or modification.
ARTICLE XI
INVESTMENT PRIORITY; INVESTMENT OPPORTUNITIES


11.1    Investment Priority.
Until the end of the Commitment Period (and, for avoidance of doubt, during any
suspensions of the Commitment Period pursuant to Section 9.1(j)(ii)), the Series
One Property Manager, pursuant to the Series One Property Management Agreement,
agrees that it will present to the Company and the Manager any potential
property acquisitions (i) that the Series One Property Manager is aware of, (ii)
that the Series One Property Manager determines are reasonably appropriate for
purchase by the Company, and (iii) that meet the Acquisition Criteria. The
Manager and its Affiliates and the PC Member and its Affiliates agree that none
of them will acquire any property meeting the Acquisition Criteria unless the
Series One Property Manager has presented such property to Series One and Series
One has furnished such party with notice that Series One does not intend to
purchase such property. Potential property acquisitions not meeting the
Acquisition Criteria need not be presented to Series One for consideration and
may be purchased by the Manager, the PC Member, or their respective Affiliates.
If the Manager, the PC Member, or one of their respective Affiliates purchases a
property that was considered by Series One but rejected, the purchasing party
shall reimburse the Company for any due diligence or other costs incurred by the
Company relating to such property, if and to the extent that the work product
resulting from the incurrence of such costs is furnished to and is useful to the
acquiring party. Any purchase of such property by the Manager must be approved
by the Series One Member Committee notwithstanding the decision by Series One
not to purchase such property.




--------------------------------------------------------------------------------




11.2    Restriction on Successor Funds.
(a)    Until such time as eighty percent (80%) of the total Capital Commitments
have been contributed and invested in Properties, neither the PC Member, the
Manager, nor any of their respective Affiliates shall form or provide material
services to a timberland investment fund or other timberland investment
structure with an investment strategy substantially similar to the Company or
any Series and which is intended to engage in a program of timberland
acquisition. Participation by the PC Member or any of its Affiliates in Southern
Diversified Timber, LLC or any modification or restructuring of the investment
structure of Southern Diversified Timber, LLC shall not violate this restriction
unless such modified or restructured entity engages in a program of timberland
acquisition and acquires additional property (i.e., property not currently owned
by Southern Diversified Timber, LLC) meeting the Acquisition Criteria.
(b)    During the period beginning on the expiration of the restriction set
forth in paragraph (a) above and ending on the second (2nd) anniversary of the
earlier of such expiration date or the end of the Commitment Period, if the PC
Member, the Manager or their respective Affiliates sponsor or form a timberland
investment fund or other timberland investment structure with an investment
strategy substantially similar to the Company or any Series which is intended to
engage in a program of timberland acquisition, and in connection with which the
PC Member or one of its Affiliates will provide timberland management services
(each a “Successor Fund”), each Series One Member shall have a right, but not an
obligation, to invest in such Successor Fund on a pro rata basis in accordance
with this Section 11.2. During such two-year period, each Series One Member
shall have the first priority right to invest (or have an Affiliate invest) in
any Successor Fund such that each Series One Member’s capital commitment to such
Successor Fund, relative to the total capital commitments from all other
investors in such Successor Fund, is proportionate to such Series One Member’s
Series One Percentage Interest. If a Series One Member declines to invest in a
Successor Fund, or does not make the maximum investment in such Successor Fund
that it is entitled to make, then other Series One Members may purchase their
pro rata share of such Series One Member’s unused portion, based on their
respective Series One Percentage Interests. Southern Diversified Timber, LLC or
any entity resulting from the modification or restructuring of the investment
structure of Southern Diversified Timber, LLC, shall not constitute a Successor
Fund.
ARTICLE XII
VALUATION


12.1    Fair Value.
(a)    The fair value (“Fair Value”) of the Properties or any other assets or
liabilities of a Series shall be determined as set forth in this Section 12.1.
The Fair Value of Properties shall be determined by the Manager in accordance
with GAAP in good faith, by seeking a valuation by a Qualified Appraiser at
least annually and by updating such values using internal models (either with or
without consulting the independent appraiser) for interim reporting periods. The
Manager may obtain valuation services from third-party consultants when it deems
such assistance necessary. The Fair Value of all other assets associated with a
Series will be determined by the Manager in its reasonable discretion,
consistent with industry standards for valuing such assets. The Member Committee
of Series One shall have direct access to the Qualified Appraiser at reasonable
times and upon reasonable notice after completion of a draft appraisal. The
Manager may participate in any communications or meetings between the Member
Committee of Series One and the Qualified Appraiser; provided, however, that the
Member Committee may exclude the Manager from portions of its meetings with the
Qualified Appraiser.
(b)    If the Member Committee of Series One disagrees in good faith with the
Fair Value of the Properties (or any portion thereof) as determined by the
Manager in accordance with Section 12.1(a) above, the Member Committee of Series
One (A) shall set forth in writing such Member Committee’s determination of Fair
Value of the relevant Properties (or portion thereof) and (B) shall designate,
by notice given to the Manager, a Qualified Appraiser for determination of Fair
Value, whose cost shall be paid by




--------------------------------------------------------------------------------




Series One. If the value determined by the Qualified Appraiser retained by the
Member Committee varies by five percent (5%) or less from the Manager’s
determination, the Manager’s determination of Fair Value shall prevail. If the
values vary by more than five percent (5%), then the Qualified Appraiser
selected by the Manager and the Qualified Appraiser selected by the Member
Committee of Series One shall consult with one another and shall each separately
determine the Fair Value of the relevant Properties (or portion thereof), and
the Fair Value shall be the average of such values. In connection with any
valuation process, each Series will provide the Qualified Appraisers full access
during normal business hours to examine all pertinent books, records and files,
agreements, leases and other operating agreements.


12.2    Net Asset Value.
“Net Asset Value” or “NAV” means, for all purposes under this Agreement, with
respect to each Series, the aggregate of the Fair Value of the assets associated
with such Series minus the Fair Value of the liabilities of such Series. Subject
to the specific standards set forth in Section 12.1, the valuation of Properties
and other assets and liabilities under this Agreement for purposes of the
calculation of Net Asset Value shall be at Fair Value. Except as may be required
under applicable Treasury Regulations, no value shall be placed on the goodwill
or the name of the Company or any Series in determining the value of the
interest of any Member or in any accounting among the Members; provided,
however, that even if required by applicable Treasury Regulations, the Net Asset
Value shall not include the value of goodwill or the name of the Company for
purposes of calculating the Management Fee paid to the Manager. The Manager may
apply alternative valuation methodologies to the extent it determines to be
necessary to comply with GAAP or applicable law or regulation. In all events,
the value of such asset or liability determined by the Manager shall be
conclusive and binding on all of the Members and all parties claiming through or
under them, except to the extent contested pursuant to Section 12.1(b). In the
event a Series holds assets through one or more investment vehicles, the assets
of such investment vehicles will be valued consistent with this section. The Net
Asset Value of a Member’s Capital Account balance in a Series will generally be
equal to the amount that such Member would receive in a hypothetical liquidation
of such Series in which all assets of the Series were sold at their Fair Value
on the date of determination and, after payment of all outstanding expenses,
liabilities and reserves, the proceeds of such sale were distributed to the
Members of such Series.


ARTICLE XIII
TRANSFERS


13.1    Restrictions on Transfers by Members.
(a)No Member shall sell, assign, transfer, pledge, mortgage, or otherwise
dispose of (any such transaction, a “Transfer”) any Interest, directly or
indirectly (including by operation of law), without (i) the prior approval of
Series One Members representing a Supermajority in Interest in accordance with
Section 5.4(b)(i), which approval may be granted or denied in the sole
discretion of the Member Committee; (ii) delivery of the opinion of counsel
hereinafter required by Section 13.1(b) (or waiver by the Manager of such
requirement); and (iii) Transferring all Interests (in all Series of Interests)
held by such Member. All of the Series One Interests and Series Two Interests of
a Member must, subject to the other restrictions set forth in this Article XIII,
be Transferred at the same time and to the same Transferee (it being understood
that, for purposes of Transfers under this Article XIII, each Member shall be
treated together with its Affiliates as a single Member). No consent of the
Members or Member Committee shall be required for any Transfer of a Member’s
Interest to a successor or affiliated governmental entity or to the admission of
such successor or affiliated governmental entity as a Member if such Transfer is
required pursuant to applicable law, regulation or executive order.
(b)The opinion of counsel called for pursuant to Section 13.1(a) shall state
that the effect of the Transfer in question would not:




--------------------------------------------------------------------------------




i.result in the assets of the Company or any Series being considered as Plan
Assets within the meaning of ERISA, or any regulations proposed or promulgated
thereunder;
ii.result in violation of the Securities Act of 1933, as amended (the
“Securities Act”) or any comparable state law;
iii.require the Company or any Series to register as an investment company under
the Investment Company Act of 1940, as amended;
iv.require the Company, any Series, the Manager, or any member of any Manager to
register as an investment adviser under the Investment Advisers Act of 1940, as
amended (unless such person is already so registered);
v.result in a violation of any law, rule, or regulation by any Member, the
Company, any Series, the Manager, or any member of the Manager;
vi.cause the Company or any Series to be classified as a corporation or a
publicly traded partnership for U.S. federal income tax purposes; or
vii.result in a violation of this Agreement.


Such opinion of counsel shall be provided to the Manager by the Transferring
Member or the proposed Transferee. Any costs associated with such opinion shall
be borne by the Transferring Member or the proposed Transferee. Notwithstanding
any provision of this Article XIII to the contrary, the Manager may, in its sole
discretion, waive the requirement of an opinion of counsel provided for in this
Section 13.1.


13.2    Sale at Request of Member.
(a)If at any time following the expiration of the Commitment Period a Member
desires to Transfer all of its Interests in the Company, such Member (the
“Liquidating Member”) shall deliver written notice thereof to the Manager, which
notice shall specify the Liquidating Member’s Interests that the Liquidating
Member wishes to sell (the “Liquidating Interest”) (which Liquidating Interest
must comprise all of the Series One Interests and Series Two Interests held by
such Member). Upon receipt of such written notice from the Liquidating Member,
the Manager shall on behalf of such Liquidating Member, by delivery of written
notice (a “Purchase Notice”) to the other Members (collectively, the
“Non-Liquidating Members”), offer the opportunity to acquire the Liquidating
Interest to the Non-Liquidating Members on a pro rata basis in proportion to
such Non-Liquidating Members’ respective Series One Percentage Interests and
Series Two Percentage Interests, as applicable, at a purchase price (the
“Acquisition Price”) equal to the portion of the most recent
independently-appraised Net Asset Value, adjusted for contributions and
distributions, attributable to the Liquidating Interest, as determined in
accordance with Article XII, and the Liquidating Member shall be bound thereby.
If, within thirty (30) days following the delivery of the Purchase Notice to the
Non-Liquidating Members, any of such Non-Liquidating Members has not elected to
exercise its option to purchase its pro rata share of the Liquidating Interest
pursuant to this Section 13.2, then the other Non-Liquidating Members will have
an option, but not an obligation, to acquire any remaining portion of the
Liquidating Interest on a pro rata basis in proportion to such electing
Non-Liquidating Members’ respective Series One Percentage Interests and Series
Two Percentage Interests. Notwithstanding the foregoing, the Manager may decline
to make such offer to purchase the Liquidating Interest to any Member if the
Manager is advised by counsel that the participation of such Member would result
in any of the consequences described in Section 13.1(b) or otherwise result in a
violation of law or regulation or otherwise result in material adverse
consequences to the Company, any Series, or any Member. Any Non-Liquidating
Member acquiring the Liquidating Interest will become responsible for the
Unfunded Capital Commitment related the Liquidating Interest acquired by such
Member.
(b)If, within sixty (60) days following commencement of sale proceedings of the
Liquidating Interest as described in Section 13.2(a), the entire Liquidating
Interest has not been sold, the Manager will exercise commercially reasonable
efforts to facilitate a sale of any remaining unsold portion of the Liquidating
Interest to the Members or any third party or third parties, for such purchase
price as the




--------------------------------------------------------------------------------




Liquidating Member shall negotiate; provided, however, that any purchaser or
Transferee of a Liquidating Interest must be approved as a new Member in
accordance with Section 5.4(b). If the negotiated price for such Liquidating
Interest is less than the price set forth in the Purchase Notice, then the
Non-Liquidating Members will be given the right, but not the obligation, to
acquire the Liquidating Interest proposed to be sold to a third party, at such
negotiated price, with the terms and timing of such option to be reasonably
determined by the Manager. Any Transferee acquiring a Liquidating Interest will
become responsible for the Unfunded Capital Commitment related to such
Liquidating Interest so acquired. Any sale of a Liquidating Interest pursuant to
this Section 13.2(b) shall be deemed a Transfer subject to the terms and
conditions of Section 13.1, including approval by Series One Members
representing a Supermajority in Interest.
(c)The Liquidating Member shall be liable to each Series for all of the costs
and expenses incurred in connection with any sale of a Liquidating Interest
pursuant to this Section 13.2.


13.3    Effect of Transfer.
A permitted Transfer pursuant to this Article XIII shall become effective only
if a Transferee executes, acknowledges and delivers to the Company and each
Series such instruments and documents as the Manager may deem necessary or
advisable to document such Transfer and, in the case of a Transfer to a Person
which was not an existing Member at the time of such Transfer, to effect the
admission of such Transferee as a substituted Member, including the written
acceptance and adoption by such Transferee of the provisions of this Agreement.
No assignment by a Member of its Interest shall release the assignor from its
liabilities to the Company or any Series, except with the written consent and
agreement of the Manager. If, pursuant to this Article XIII or otherwise in this
Agreement, a Member Transfers all of its Interests, the Transferee shall (i)
have a Capital Account with respect to each Series that is equal to the Capital
Account of the Transferring Member attributable to the Transferred Interests at
the time of such Transfer, (ii) the amount of Capital Contributions to each
Series as to such Transferee shall be equal to the Capital Contributions to such
Series of the Transferring Member attributable to the Transferred Interests and
(ii) the amount of Unfunded Capital Commitment as to such Transferee shall be
equal to the Unfunded Capital Commitment of the Transferring Member attributable
to the Transferred Interests.


13.4    Invalid Transfers.
No Transfer made in violation of this Article XIII shall be valid or effective,
and the applicable Series shall not recognize the same for any purpose. Each
Series may enforce the provisions of this Article XIII either directly or
indirectly or through its agents by entering an appropriate stop-transfer order
on its books or otherwise refusing to register or Transfer or permit the
registration or Transfer on its books of any proposed Transfers not in
accordance with this Article XIII. In addition to other rights and remedies at
law and in equity, each Series shall be entitled to injunctive relief enjoining
the prohibited Transfer. The Members expressly acknowledge that damages at law
would be an inadequate remedy for a breach or threatened breach of the
provisions concerning Transfers set forth in this Agreement.
13.5    Corporation Status; Securities or Secondary Markets.
Notwithstanding anything to the contrary in this Agreement, no Transfer by a
Member of its Interests (or any economic or other interest, right or attribute
therein) may be made to any Person if (a) in the opinion of legal counsel for
any Series, it would result in the Company or any Series being treated as an
association taxable as a corporation, or (b) such Transfer is effected through
an “established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code.
Notwithstanding anything to the contrary in this Agreement, (x) no Interests
shall be issued in a transaction that is (or transactions that are) registered
or required to be registered under the Securities Act, and to the extent such
Interests were not required to be registered under the Securities Act by reason
of Regulation S (17 CFR 230.901 through 230.904) or any successor thereto, such
issuances would not have been required to be registered under the Securities Act
if the Interests so offered or sold had been offered and sold within




--------------------------------------------------------------------------------




the United States, (y) any admission (or purported admission) of a member and
any Transfer or assignment (or purported Transfer or assignment) of all or part
of a Member’s Interest (or any interest or right or attribute therein) in such
Series, whether to another Member or to a third party, shall not be effective,
and any such Transfer or assignment (or purported Transfer or assignment) shall
be void ab initio, and no Person shall otherwise become a member if (A) at the
time of such Transfer or assignment (or purported Transfer or assignment) any
Interest in any Series (or economic interest therein) is traded on an
established securities market or readily tradable on a secondary market or the
substantial equivalent thereof or (B) after such Transfer or assignment (or
purported Transfer or assignment) the Company or any Series would have 100
members or more. For purposes of clause (A) of the preceding sentence and clause
(b) above, an established securities market is a national securities exchange
that is either registered under Section 6 of the Exchange Act, or exempt from
registration because of the limited volume of transactions, a foreign securities
exchange that, under the law of the jurisdiction where it is organized,
satisfies regulatory requirements that are analogous to the regulatory
requirements of the Exchange Act, a regional or local exchange, or an
interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise.
For purposes of such clause (A) and clause (b) above, Interests in any Series
(or interests therein) are readily tradable on a secondary market or the
substantial equivalent thereof if (i) Interests in such Series (or interests
therein) are regularly quoted by any Person, such as a broker or dealer, making
a market in the interests; (ii) any Person regularly makes available to the
public (including customers or subscribers) bid or offer quotes with respect to
Interests in such Series (or interests therein) and stands ready to effect buy
or sell transactions at the quoted prices for itself or on behalf of others;
(iii) the holder of an Interest in such Series has a readily available, regular,
and ongoing opportunity to sell or exchange such Interest (or interests therein)
through a public means of obtaining or providing information of offers to buy,
sell, or exchange such Interests; or (iv) prospective buyers and sellers
otherwise have the opportunity to buy, sell, or exchange Interests in such
Series (or interests therein) in a time frame and with the regularity and
continuity that is comparable to that described in clauses (i), (ii) and (iii)
of this sentence. For purposes of determining whether a Series will have more
than 100 members, each Person indirectly owning an Interest in such Series
through a partnership (including any entity treated as a partnership for U.S.
federal income tax purposes), a grantor trust or an S corporation (each such
entity a “flow-through entity”) shall be treated as a member unless the Manager
of the applicable Series determines that less than substantially all of the
value of the beneficial owner’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in such
Series.
ARTICLE XIV
RECORDS, ACCUONTING, BANK ACCOUNTS
AND REPORTS


14.1    Books and Records.
The Manager of the Company and of each Series, in reliance upon information
furnished by the Series One Property Manager and Series Two Timber Manager, as
applicable, shall keep or cause to be kept complete and accurate books of
account and records which shall reflect all transactions and other matters and
include all documents and other materials with respect to the business of the
Company and such Series as are usually entered and maintained by Persons engaged
in similar businesses, utilizing standard accounting consistently applied. Such
books of account shall (i) be kept separately for each Series such as to
separately record and reflect the assets, liabilities, income, gain and expenses
of each Series on a basis separate from that of any other Series and from the
Company generally and (ii) be kept on the accrual basis consistent with GAAP,
consistently applied. The Manager of the Company and of each Series, in
consultation with the Series One Property Manager and Series Two Timber Manager,
as applicable, shall establish commercially reasonable procedures designed to
ensure that all deeds, leases, contracts, title matters, surveys and other
documentation, records and financial information relating to the ownership,
maintenance, harvesting and sale of the Properties




--------------------------------------------------------------------------------




are maintained in safekeeping and organized and accessible to the Members. Each
Member and its duly authorized representatives shall have the right to examine
the books, records and documents of the Company and of each Series of which it
is a Member at all reasonable times, and copies of such books, records and
documents shall be furnished to such Member, at such Member’s costs, during
normal business hours and upon reasonable request therefor.
14.2    Reports.
(a)For each Series, the Manager shall, at the cost of such Series, prepare or
cause to be prepared and shall deliver to the Members of such Series:
i.within 45 calendar days after the end of each fiscal quarter of each fiscal
year:
A.unaudited quarterly financial statements, including a balance sheet for such
Series as of the end of such quarter, income statement and statement of cash
flows for the quarter as of the most recent balance sheet date and statements of
operations (including calculations of Cash Flow and Capital Proceeds and actual
to budget variances) for such Series for such quarter and for that part of the
fiscal year ending at the end of such quarter, each prepared on an accrual basis
in accordance with GAAP on the same basis as the annual financial statements of
such Series are prepared;
B.unaudited statements of the estimated value of each Member’s investment in
such Series and an estimated Net Asset Value of such Series;
C.a report of any activities by Series and by management units, including
harvesting activities, during such quarter, indicating any variances with the
harvesting requirements and limitations in the then current approved Annual
Plan; and
D.a report listing (I) any compensation, salaries, payments or other
consideration received by the Manager, the Series One Property Manager, the
Series Two Timber Manager, or any of their respective affiliates, constituent
members, contractors or employees in connection with any goods or services
provided to any Properties and/or any Series; (II) in the event that any
expenses of a Series are capitalized as part of the acquisition price of any
proposed or actual transaction, detailed information regarding such
capitalization.
ii.within 90 calendar days after the end of each fiscal year:
A.complete annual financial statements, including footnotes, for such Series,
including a balance sheet of such Series as of the end of such year, and an
income statement and statement of cash flows for the year then ended, audited by
a nationally recognized independent registered public accounting firm selected
by the Manager;
B.all such annual financial statements (1) shall set forth in comparative form
the figures for the preceding year, and (2) shall be accompanied by an audit
opinion thereon of the accountants of such Series to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes in application specified in such opinion and in which the accountants of
such Series concur) and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and accordingly included such tests of the
accounting records, internal controls and such other auditing procedures as were
considered necessary in the circumstances; and
C.a report for such year indicating variances from the harvesting requirements
and limitations in the then current approved Annual Plan for such period, a
statement of Cash Flow, Capital Proceeds and fees and reimbursements to Manager
or any Affiliate of the Manager for such year and a statement showing
distributions to the Members of such Series.
iii.promptly after receipt thereof, one copy of each management letter or other
report submitted to such Series by the accountants of such Series in connection
with any annual, interim or special audit made by them of the books of such
Series;




--------------------------------------------------------------------------------




iv.after the end of each fiscal year, a copy of the U.S. federal and state
income tax returns and reports of such Series for such year, with Schedule K-1
attached to the U.S. federal and state returns, prepared by the accountants of
such Series and subject to the consent of the tax matters partner, which
approval shall not be unreasonably withheld, conditioned or delayed, such
returns to be delivered as soon as practicable after the end of such year; and
v.such other reports or information as any Member of such Series shall from time
to time reasonably request in connection with the ownership, operation or
management of the Properties, including any reports requested by the PC Member
for purposes of monitoring compliance with REIT requirements.


The parties acknowledge that certain of the reports listed above include or
depend upon materials to be furnished to the Manager by the Series One Property
Manager and the Series Two Timber Manager and that the Manager’s compliance with
the timing requirements for delivery of such reports will therefore depend upon
timely receipt of such required materials from the Series One Property Manager
and the Series Two Timber Manager.


(b)Each Series shall promptly notify the Members of such Series of (i) the
occurrence of any event known to such Series (which includes any event known to
the Manager) which if not cured or resolved would reasonably likely be required
to be described in the next quarterly or annual report to be furnished hereunder
or would be reasonably likely to have a material adverse effect on the Company
or such Series, (ii) the occurrence of any default with respect to any material
obligation of such Series or a third party for the benefit of the Company or any
Series, and (iii) the existence of any material litigation pending against such
Series, the Company, or any Property.


14.3    Bank Accounts.
All funds of a Series shall be held in time or demand deposit accounts
established at one or more banks or trust companies which are organized and
existing under the laws of the United States or of any state thereof having
combined capital, surplus and undistributed profits of no less than $1 billion
and which, with respect to deposit accounts, have the benefit of insurance by
the Federal Deposit Insurance Corporation, subject to applicable limits. Such
accounts shall be interest-bearing to the extent practicable. Each Series shall
designate individuals to make deposits of funds of such Series in such accounts
and to make withdrawals by signature, facsimile or otherwise, of such funds for
costs and expenses of such Series. Cash management investments by a Series shall
be made solely with Permitted Investments.
14.4    Fiscal Year.
The fiscal year of the Company and each Series for both reporting and U.S.
federal income tax purposes shall begin with the first day of January and end on
the thirty-first day of December in each calendar year, except that the first
fiscal year shall instead commence upon the Company’s formation and that the
final fiscal year shall end when the Company is terminated in accordance with
this Agreement.
ARTICLE XV
TERM, DISSOLUTION AND LIQUIDATION


15.1    Term.
The term of the Company commenced on the date its Certificate of Formation was
filed with the Secretary of State of Delaware and shall continue until the
earlier of (a) the fifteenth (15th) anniversary of the Final Closing Date;
provided that the term of the Company may be extended upon the affirmative vote
of Series One Members representing 100% of the Series One Percentage Interests
(such date, as it may be




--------------------------------------------------------------------------------




extended, the “Termination Date”) or (b) the earlier dissolution and liquidation
of the Company pursuant to Section 15.2.
15.2    Dissolution and Termination.
(a)The Company shall dissolve and its affairs wound up upon the earliest
occurrence of any of the following events:
i.the Termination Date;
ii.December 31, 2016, if the Initial Property Closing has not been consummated
by that date;
iii.the termination of all Series pursuant to Section 15.2(b);
iv.the written consent of the Series One Members holding a Supermajority in
Interest; or
v.the entry of a decree of judicial dissolution under the Act; provided that no
Member shall make an application for the dissolution of the Company pursuant to
Section 18-801 of the Act without the unanimous approval of the Series One
Members.
(b)A Series shall be terminated and its affairs wound up upon the earliest
occurrence of any of the following events:
i.the election to terminate such Series by the written consent of (A) with
respect to Series One, the Series One Members holding a Supermajority in
Interest and (B) with respect to Series Two, the Series Two Members representing
a Supermajority in Interest; or
ii.the sale or disposition of all or substantially all of the assets of such
Series and the receipt of all consideration therefor.


The termination and winding up of a Series shall not, in and of itself, cause a
dissolution of the Company or the termination of any other Series. The
termination of a single Series shall not affect the limitation on liabilities of
such Series or any other Series provided by this Agreement and the Act.


Notwithstanding any other provision of this Agreement, the Bankruptcy of any
Member shall not cause such Member to cease to be a Member of a Series and upon
the occurrence of such an event, the business of such Series shall continue
without termination.


15.3    Liquidation.
(a)Upon (i) the dissolution of the Company or (ii) the termination of a Series,
the Manager shall act as liquidator or may appoint one or more other Persons as
liquidating trustee; however, (A) if there is no Manager at the time of
dissolution of the Company or termination of a Series or (B) if the Series One
Members so elect by a Majority in Interest (with respect to a dissolution of the
Company or the termination of Series One) or Series Two Members so elect by a
Majority in Interest (with respect to the termination of Series Two), the
liquidating trustee shall be one or more Persons selected in writing by a (i)
Majority in Interest of the Series One Members in the case of a dissolution of
the Company or (ii) the Series One Members or the Series Two Members, as
applicable, in the case of a termination of a Series. The costs of liquidation
shall be an expense of the Company (in the case of a dissolution of the Company)
or of the applicable Series (in the case of a termination of such Series).
(b)Upon (i) the occurrence of the dissolution of the Company, the Manager or
liquidating trustee shall immediately commence to wind up the affairs of the
Company and each Series or (ii) upon termination of a Series, the Manager or
liquidating trustee shall immediately commence to wind up the affairs of the
Series so terminated; provided, however, that a reasonable time shall be allowed
for the sale and orderly liquidation of the Properties and the satisfaction of
liabilities to creditors so as to enable the Members to minimize the normal
losses attendant upon a liquidation; provided, further, that the Manager shall
use its reasonable best efforts to ensure that such liquidation is undertaken in
a tax efficient manner.




--------------------------------------------------------------------------------




The Capital Accounts of the Members shall be adjusted to reflect the Fair Value
of the assets associated with an affected Series at the time of the liquidation
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and shall
be further adjusted by allocation of the Net Income or Net Loss of such Series
for the fiscal year ending on the date of the liquidating distribution of the
assets associated with each affected Series pursuant to Section 7.2 and 7.3.
After all restatements and adjustments to Capital Accounts have been made, and
the payment of any debts and liabilities of the Company and each applicable
Series have been made (or adequate provisions have otherwise been made
therefor), the applicable Series shall distribute the assets associated with
such Series to the Members of such Series in accordance with Section 8.1.


15.4    Cancellation.
Following dissolution of the Company, upon the completion of the distribution of
assets associated with each Series and the completion of the winding up of all
affairs of the Company and each Series, the Manager of the Company (or such
other Person as the Act may require or permit) shall file a Certificate of
Cancellation with the Secretary of State of Delaware and take such other actions
as may be necessary to terminate the existence of the Company.
ARTICLE XVI
LIABILITY AND INDEMNIFICATION; INSURANCE


16.1    Indemnification.
(a)Indemnification by the Company and the Series. The Company and each Series
agrees, to the fullest extent permitted by the Act, subject to the terms of this
Agreement, that it shall indemnify, pay, protect and hold harmless the Manager,
each Representative and Alternate, and each of the Members, and each of their
respective Affiliates, members, managers, officers, directors, employees or
agents (collectively, the “Indemnified Parties”) from and against any and all
actions, costs or damages, disbursements, disbursements, expenses, judgments,
liabilities, losses, obligations, proceedings and suits of any kind or nature
whatsoever (including all costs and expenses of attorneys, defense, appeal and
settlement of any and all actions, proceedings or suits instituted or threatened
against the Indemnified Parties, the Company, or such Series) and all costs of
investigation in connection therewith that may be imposed on, incurred by or
asserted against the Indemnified Parties in any way relating to or arising out
of, or alleged to relate to or arise out of, (A) the fact that such Indemnified
Party is or was a Manager or a Member, (B) such Indemnified Party’s involvement
with the Company or such Series, or (C) any action or inaction on the part of
the Indemnified Parties when acting on behalf of the Company or such Series
(collectively, the “Indemnified Liabilities”); provided, however, that (i)
Indemnified Liabilities shall not include any item incurred in connection with
any internal dispute solely among the members, managers, officers, or employees
of the Manager; (ii) with respect to the Manager, neither the Company nor any
Series shall be liable to such Indemnified Party for any portion of any
Indemnified Liability that results from such Indemnified Party’s material breach
of the terms of this Agreement that is not corrected within ten (10) days after
the Manager’s receipt of written notice from the Member Committee of such
material breach (an “Uncorrected Breach”), fraud, gross negligence, reckless
disregard of duties, bad faith, or willful misconduct; (iii) with respect to an
Indemnified Party who is a Representative or Alternate or the Member such person
represents, neither the Company nor any Series shall be liable to such
Indemnified Party for any portion of any Indemnified Liability that results from
such Indemnified Party’s fraud or willful misconduct in the performance of such
person’s responsibilities under this Agreement; or (iv) with respect to any
Indemnified Party, neither the Company nor any Series shall be liable to such
Indemnified Party for any portion of any Indemnified Liability that results from
such Indemnified Party’s fraud. Notwithstanding anything to the contrary set
forth in this Agreement, the indemnification obligation of each Series under
this Section 16.1(a) shall be satisfied solely from the assets of the applicable
Series, and except as set forth in Section 6.1(d)(ii)(B), no Member shall




--------------------------------------------------------------------------------




have any personal liability or be required to make any Capital Contribution in
respect thereof in excess of its Unfunded Capital Commitment.
(b)Indemnification by Manager. The Manager agrees, to the fullest extent
permitted by the Act, subject to the terms of this Agreement, to indemnify, pay,
protect and hold harmless the Company, each Series, and the Indemnified Parties
(other than any Person claiming indemnification through the Manager) from and
against any Indemnified Liabilities that result from the Manager’s or any of one
its Affiliate’s fraud, gross negligence, reckless disregard of duties, willful
misconduct or bad faith or material breach of the terms of this Agreement that
is not corrected within ten (10) days after the Manager’s receipt of written
notice of such material breach from the Member Committee.
(c)Defense. In any action, proceeding or suit against the Company, any Series,
or any Indemnified Party, the Indemnified Parties shall have the right to
jointly employ, at the expense of the Company, counsel of the Indemnified
Parties’ choice (reasonably satisfactory to the Company) in such action,
proceeding or suit, which counsel shall be qualified in the matters of the type
that are the subject of such action, proceeding or suit; provided, however, that
if retention of joint counsel by the Indemnified Parties would create a conflict
of interest, each group of Indemnified Parties that would not cause such a
conflict shall have the right to employ, at the expense of both Series (with
respect to any action, proceeding, or suit against the Company or any
Indemnified Party, in which case each Series shall be responsible for its pro
rata portion of such expense) or the applicable Series (with respect to any
action, proceeding, or suit against one Series), separate counsel of such
group’s choice (reasonably satisfactory to the applicable Series) in such
action, proceeding or suit, which counsel shall be qualified in the matters of
the type that are the subject of such action, proceeding or suit.
Notwithstanding the foregoing, if the party from whom indemnification is sought
acknowledges in writing its liability to the relevant Indemnified Party for any
action, proceeding or suit brought by a third party in connection with which the
Indemnified Party is seeking indemnification pursuant to this Section 16.1, then
the applicable Series shall be entitled to select counsel and assume the defense
of such action, proceeding or suit, subject to the approval of such Indemnified
Party, which shall not be unreasonably withheld, conditioned or delayed. Neither
the Manager nor any Series, as the case may be, will consent to the entry of any
judgment or enter into any settlement of an action, proceeding or suit unless,
as an unconditional term of such consent or settlement, the claimant or
plaintiff gives to each relevant Indemnified Party a release from liability with
respect to such action, proceeding or suit.


16.2    Advancement of Funds.
The Company and each applicable Series or the Manager, as the case may be, shall
advance funds to an Indemnified Party seeking indemnification under Section 16.1
for legal expenses and other costs incurred as a result of any action,
proceeding or suit if the Indemnified Party undertakes in writing to repay any
funds advanced pursuant to this Section 16.2 if it is ultimately determined that
such Indemnified Party is not entitled to indemnification under Section 16.1.
16.3    Waiver and Release of Plum Creek.
The PC Member and PC TRS are Members and Plum Creek Property Management Company,
LLC is the Series One Property Manager pursuant to the Series One Property
Management Agreement and the Series Two Timber Manager pursuant to the Series
Two Timber Management Agreement. The Members acknowledge that the PC Member and
PC TRS and their respective Affiliates collectively constitute a major national
timber and resource company with large timberland holdings across the United
States. Given the magnitude of the timber holdings of the PC Member and its
Affiliates, the Members further acknowledge there will be inherent conflicts of
interest involving the Properties and other assets held by the PC Member and its
Affiliates, and that certain of such conflicts of interest are specifically
disclosed in the Memorandum (such disclosed conflicts, the “Disclosed
Conflicts”). By execution of this Agreement, each of the Manager and the other
Members acknowledges the Disclosed Conflicts and, to the fullest extent
permitted by applicable law, hereby waives and releases the PC Member, PC TRS,
Plum Creek Property Management Company,




--------------------------------------------------------------------------------




LLC, and their respective Affiliates (the “Released Parties”) from and against
and all claims, whenever arising from or relating in any manner to the Disclosed
Conflicts; provided, however, that the waiver and release set forth herein does
not extend to actions arising out of fraud, intentional misconduct or bad faith
or a material breach of this Agreement or the Series One Property Management
Agreement or the Series Two Timber Management Agreement.
16.4    Exculpation.
No Indemnified Party shall be liable to any Member or the Company or any Series
for any act or failure to act on behalf of the Company, unless such act or
failure to act resulted from, (i) in the case of the Manager as the Indemnified
Party, the Uncorrected Breach, fraud, gross negligence, reckless disregard of
duties, bad faith, or willful misconduct of the Manager, and (ii) in the case of
an Indemnified Party who is a Representative or Alternate or the Member such
person represents, the fraud or willful misconduct of such Indemnified Party;
provided, however, that this provision shall not create a duty or obligation
that does not otherwise exist pursuant to this Agreement or applicable law. Each
Indemnified Party may consult with counsel and accountants in respect of Company
affairs and shall not be subject to liability to the Company or any Series with
respect to any action or inaction which is taken in reasonable reliance on the
advice or opinion of such counsel or accountants, provided that (i) such counsel
or accountant was selected with reasonable care and (ii) such action or inaction
taken in reliance upon such advice would not otherwise subject such Indemnified
Party to potential liability pursuant to this Section 16.4. To the extent that,
at law or in equity, an Indemnified Party has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to the Members, the
Manager and any other Indemnified Party acting in connection with the Company’s
business or affairs shall not be liable to the Company or to any Member for
breach of its fiduciary duty for its good faith reliance on the provisions of
this Agreement. Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 16.4 shall not be construed so as to relieve (or
attempt to relieve) any Indemnified Party of any liability, including any
liability arising from any violation of U.S. federal or state securities law or
criminal wrongdoing, to the extent (but only to the extent) that such liability
may not be waived, modified or limited under applicable law, but shall be
construed so as to effectuate the provisions of this Section 16.4 to the fullest
extent permitted by law. To the extent the provisions of this Agreement modify
the duties and liabilities of an Indemnified Party, including the Manager,
otherwise existing at law or in equity, the Members agree that, to the fullest
extent permitted by law, such duties and liabilities set forth in this Agreement
shall replace such other duties and liabilities of such Indemnified Party.
16.5    Insurance.
The Manager shall purchase and maintain on behalf of the Company and each
Series, at the expense of each Series (on a pro rata basis), a liability
insurance policy in an initial amount of not less than $10 million with
customary limits and deductibles covering the Company, each Series the Members,
the Manager, the Series One Property Manager, the Series Two Timber Manager, and
their respective equity holders, directors, officers, employees, and agents
acting on behalf of the Company (each an “Insured Party”) against any claims,
damages or liability that may be asserted against or expense that may be
incurred by such Insured Party in connection with the action or inaction of the
Company or any Series or activities relating to the Company, any Series, or the
Properties, regardless of whether the Company or any Series would have the power
to indemnify such Person against such liability under the provisions of this
Agreement. The coverage types and limits will be modified from time to time by
the Manager in its reasonable discretion when and as necessary to account for
changing conditions and risks, and industry standards. Any Insured Party
entitled to damages or indemnification from any Series hereunder shall first
seek recovery under the above-described insurance policy; provided, however,
that after any available recovery is exhausted under said insurance policy the
applicable Insured Party may proceed to seek recovery of the remaining damages
or indemnification from such Series. Upon request of any Member or the Series
One Property Manager or the Series Two Timber




--------------------------------------------------------------------------------




Manager, the Manager shall provide such requesting Person with an appropriate
certificate or other evidence of the above-described insurance.
ARTICLE XVII
MISCELLANEOUS


17.1    Notices.
All notices to be given hereunder to any Member or the Manager shall be in
writing and shall be sent to the address of such Member or Manager as set forth
on the books and records of each Series. Any Member or the Manager may change
the address to which notices to it shall be sent by giving the Series written
notice of the new address. Any notice to be given hereunder shall be effective
(a) if given by facsimile, at the time such facsimile is transmitted and the
appropriate confirmation is received (or, if such time is not during a business
day, at the beginning of the next business day), (b) if given by mail, three
Business Days (or, if to an address outside the United States, seven calendar
days) after such communication is deposited in the mails with first-class
postage prepaid, (c) if sent by express mail or overnight delivery or courier
service, one business day after such communication is sent, postage prepaid or
(d) if given by any other means, when delivered at the address specified
pursuant to this Section 17.1. Any such notice may at any time be waived by the
Person entitled to receive such notice.
17.2    Governing Law; Consent to Jurisdiction.
This Agreement shall be governed by and construed under the laws of the State of
Delaware applicable to contracts made and to be entirely performed in such state
and, without limitation thereof, and that the Act as now adopted or as may be
hereafter amended shall govern all limited liability company aspects of this
Agreement. To the fullest extent permitted by law, but subject to any contrary
provision of any agreement between the Company and any Member, the parties
hereto irrevocably (i) consent and submit to the exclusive jurisdiction of the
Delaware Court of Chancery (or if, but only if, the Delaware Court of Chancery
declines to accept jurisdiction, the Superior Court of the State of Delaware or
the United States District Court for the District of Delaware), (ii) waive any
defense based on doctrines of venue or forum non conveniens, or similar rules or
doctrines, and (iii) agree that all claims in respect of such a legal action or
proceeding must be heard and determined exclusively by the Delaware Court of
Chancery (or if, but only if, the Delaware Court of Chancery declines to accept
jurisdiction, the Superior Court of the State of Delaware or the United States
District Court for the District of Delaware).
17.3    [Intentionally Omitted]


17.4    Waiver of Jury Trial.
THE MANAGER AND EACH OF THE MEMBERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY PERMITTED CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER TO
THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO THIS AGREEMENT.
17.5    Further Assurances.
Each Member hereby agrees to execute, acknowledge (if necessary) and deliver
such other documents, instruments, agreements or certificates as may be required
by law, or which may in the reasonable opinion of the Manager be otherwise
necessary or advisable to carry out the intent and purpose of this Agreement.




--------------------------------------------------------------------------------




17.6    Amendment.
(a)Consent of Members. Except as otherwise provided in this Agreement, the terms
and provisions of this Agreement may be modified, terminated or amended, during
or after the term of the Company, or waived on behalf of all of the Members,
during or after the term of the Company, with the prior approval or consent of
the Series One Members holding a Supermajority in Interest; provided, however,
that any provision of this Agreement requiring the approval or consent of a
Majority in Interest, a Supermajority in Interest, or any other required
percentage of Interests may be modified, terminated or amended, or waived on
behalf of all of the Members, only with the vote or written consent of such
specific percentage of Interests as is required by such provision; provided,
further, that any amendment that adversely affects any rights of Series Two
Members, with respect to such Series Two Interests, in a manner disproportionate
to the effect on Series One Members shall also require the approval of Series
Two Members representing a Supermajority in Interest (in addition to the
required approval of the Series One Members). This Section 17.6(a) shall not be
modified, terminated, amended or waived, without the approval or consent of all
the Members.
(b)Amendments Affecting Members’ Economic Rights. No amendment shall increase
the Capital Commitment of any Member or dilute the relative interest of any
Member in the profits or capital of such Series or in allocations by or
distributions to any Series attributable to the ownership of its Interest
without the prior written consent of such Member, except such dilution as may
result from additional Capital Commitments by Members in an Additional Closing
or the admission of additional Members pursuant to this Agreement. This Section
17.6(b) shall not be amended without the approval or consent of all the Members.
(c)Amendments Affecting the Manager. No amendment shall add to the duties or
obligations of the Manager or eliminate any right granted to the Manager in this
Agreement, without the written consent of the Manager.
(d)Notice of Amendments. The Manager shall furnish copies of any amendment to
this Agreement to all the Members.
(e)Corrective Amendments. Notwithstanding the other provisions of this Section
17.6, the Manager, without the consent of any Member, may amend any provision of
this Agreement: (i) to add to the duties or obligations of the Manager or
surrender any right granted to the Manager herein; (ii) to cure any ambiguity or
correct or supplement any provision herein which may be inconsistent with any
other provision herein or to correct any printing, stenographic or clerical
errors or omissions in order that this Agreement shall accurately reflect the
agreement among the Members; and (iii) to amend the list of Members to provide
or change any necessary information regarding any Member, additional Member or
substituted Member; provided, however, that no amendment shall be made pursuant
to this Section 17.6(e) unless the Manager reasonably shall have determined that
such amendment will not (A) subject any Member to any material adverse
consequence or (B) alter or waive in any material respect, to the detriment of
the Company, any Series, or the Members, the duties and obligations of the
Manager to the Company, each Series, or the Members.


17.7    Entire Agreement.
This Agreement constitutes the full, complete, and final agreement of the
Members and Manager and supersedes all prior written or oral agreements between
the Members and Manager with respect to the Company and any Series; provided,
however, that (i) the representations and warranties of the Members included in,
and the other provisions of, the Subscription Agreements executed by the Members
shall survive the execution and delivery of this Agreement, and (ii) the parties
hereto acknowledge and agree that the Company or any Series, without any further
act, approval or vote of any Member, may at any time enter into a side letter or
other agreement with an individual Member which has the effect of establishing
rights under, or altering or supplementing, the terms of this Agreement with
respect to such Member (a “Side Letter”). The parties hereto further acknowledge
and agree that (i) notwithstanding any other provision of this




--------------------------------------------------------------------------------




Agreement, any rights established, or any terms of this Agreement altered or
supplemented, in a Side Letter shall govern and apply solely with respect to the
Member party to such Side Letter (but not any of such Member’s assignees or
transferees unless so specified in such side letter), and (ii) in the event of
any conflict or inconsistency between any Side Letter and this Agreement, the
terms of such Side Letter shall be deemed to control.
17.8    Severability.
If any provision of this Agreement is invalid or unenforceable under any
applicable law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform to such
applicable law. Any provision hereof which may be held invalid or unenforceable
under any applicable law shall not affect the validity or enforceability of any
other provision hereof, and to this extent the provisions hereof shall be
severable.
17.9    No Waiver.
The failure of a party to insist upon strict adherence to any term or provision
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or provision or any other term or provision of this Agreement.
17.10    Interpretation.
Article, Section and other captions and headings contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof. As used in this Agreement, the singular number shall include the plural,
and vice versa. The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” Terms such as “herein”,
“hereby”, “hereunder” and “hereof”, unless the context otherwise requires, refer
to this Agreement as a whole and not the Articles, Sections or other subdivision
where the terms appear.
17.11    No Rights in Third Parties.
The provisions of this Agreement are for the benefit of the Company, each
Series, the Members, the Manager and the Indemnified Persons, and are not
intended to be for the benefit of any Person to whom any debts, liabilities or
obligations are owed, or who may otherwise have any claim against the Company,
any Series, any Member or the Manager, and no creditor or other Person shall
obtain any rights under such provisions or shall be able to make any claim in
respect of any debts, liabilities or obligations against the Company, any
Series, any of the Members or the Manager solely by reason of such provisions.
17.12    Binding Agreement.
This Agreement shall inure to the benefit of each Member and the executors,
administrators, estates, heirs, legal successors and representatives of such
Member.
17.13    [Intentionally Omitted].


17.14    Confidentiality.
(a)In connection with the organization of the Company and the Series and as a
result of ownership of an interest in the Company and the Series, the Members
will receive or have access to certain information that constitutes proprietary
and confidential information about the Company, one or more of the Series, the
Manager, the other Members and their respective Affiliates, including this
Agreement, the Company’s offering memorandum and any other offering materials
related to an investment in the Company and any Series, and financial
statements, tax reports, portfolio valuations, newsletters, reviews or analyses
of potential or actual investments, reports or other materials and other
documents and information




--------------------------------------------------------------------------------




concerning the affairs of the Company, the Series, the Manager and the Members
(collectively, the “Confidential Information”).
(b)Each Member agrees to keep confidential and not reproduce any Confidential
Information or portion thereof or make the contents thereof available to any
third party, other than disclosures (i) on a need-to-know basis to such party’s
legal, accounting or investment advisers, auditors and representatives
(collectively, “Professional Advisers”), (ii) to the extent required in
accordance with applicable law or regulation or by legal process, or (iii) with
respect to Confidential Information which otherwise becomes publicly available
other than through breach of this provision. Each Member agrees to notify its
Professional Advisers about their obligations in connection with this Section
17.14 and will further cause such Professional Advisers to abide by the
provisions of this Section 17.14. Prior to making any disclosure of Confidential
Information as required by any law or regulation or by legal process, the
disclosing party shall use its reasonable best efforts to give prior notice to
the Manager of such disclosure. Except as otherwise required by law, each Member
agrees to return any document constituting or containing, or any other
embodiment of, any Confidential Information to the Company upon the Manager’s
request. Notwithstanding the foregoing, each of the Members (and their
employees, representatives and other agents) may disclose the tax treatment and
tax structure of an investment in the Company or any Series and all materials of
any kind (including opinions or other tax analyses) relating to such tax
treatment and tax structure, it being understood that “tax treatment” and “tax
structure” do not include the name or the identifying information of the
Company, any Series, or a transaction. The Manager acknowledges that Members may
be subject to “open record” or “sunshine laws” and that such Members may be
required to release certain Confidential Information in their possession in
response to public records requests and will not be in violation of this Section
17.14 by virtue of responding to such requests.
(c)The Members and Manager acknowledge that the provisions of this Section 17.14
are intended to preserve the value and goodwill of the business of the Company
and each Series, and that, in the event of a breach or a threatened breach by
any Member of its obligations under this Section 17.14, an adequate remedy at
law may not be available. Accordingly, in the event of any such breach or
threatened, any of the Members or the Manager shall be entitled to such
equitable and injunctive relief as may be available to restrain any Person
participating in such breach or threatened breach from the violation of the
provisions thereof.


17.15    Counterpart Execution.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one (1)
and the same instrument. Each party understands and agrees that any portable
document format (PDF) file, facsimile or other reproduction of its signature on
any counterpart shall be equal to and enforceable as its original signature and
that any such reproduction shall be a counterpart hereof that is fully
enforceable in any court of competent jurisdiction.
[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Limited Liability Company Agreement of Twin Creeks
Timber, LLC is effective as of the Effective Date.
MANAGER:


SILVER CREEK ADVISORY PARTNERS LLC,
a Delaware limited liability company


By: Bryan J. Weeks,
its Manager


/s/ Bryan J. Weeks
 
Sept. 15. 2015
 
 
Date







As to Section 10.1(c) only:


PC TIMBERLANDS:


PLUM CREEK TIMBERLANDS, L.P.
A Delaware limited partnership


By: PLUM CREEK TIMBER I, L.L.C.
Its: General Partner




By:      /s/ Rick R. Holley
Name:  Rick R. Holley
Title:    Chief Executive Officer










--------------------------------------------------------------------------------






Signature Page-Member
TWIN CREEKS TIMBER, LLC
LIMITED LIABILITY COMPANY AGREEMENT
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above and agrees to be bound by the terms hereof and
all subsequent amendments hereto consistent with the terms hereof.
MEMBER:
Silver Creek Capital Management, LLC
Print Name of Member




By:    /s/ Bryan Weeks            
Signature of Authorized Signatory


Title:    Manager            




Bryan Weeks                
Print Name of Authorized Signatory


9/15/2015    
Date of Signature






--------------------------------------------------------------------------------






Signature Page-Member
TWIN CREEKS TIMBER, LLC
LIMITED LIABILITY COMPANY AGREEMENT
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above and agrees to be bound by the terms hereof and
all subsequent amendments hereto consistent with the terms hereof.
MEMBER:


The State of Oregon, by and through the Oregon Investment Council on
behalf of the Oregon Public Employees Retirement Fund
Print Name of Member




By:    /s/ John D. Skjervem            
Signature of Authorized Signatory


Title:    Chief Investment Officer    




John D. Skjervem            
Print Name of Authorized Signatory


9/15/2015        
Date of Signature




--------------------------------------------------------------------------------






Signature Page-Member
TWIN CREEKS TIMBER, LLC
LIMITED LIABILITY COMPANY AGREEMENT
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above and agrees to be bound by the terms hereof and
all subsequent amendments hereto consistent with the terms hereof.
MEMBER:
Alaska Permanent Fund Corporation, a public corporation and governmental
instrumentality established pursuant to Alaska Statutes Chapter 37,13 acting for
and on behalf of the Alaska Permanent Fund, a constitutional fund established
pursuant to Article IX, Section 15 of the Alaska Constitution
Print Name of Member




By:    /s/ Valerie Mertz            
Signature of Authorized Signatory


Title:    Acting Executive Director    




Valerie Mertz                
Print Name of Authorized Signatory


9/11/2015        
Date of Signature








--------------------------------------------------------------------------------






Signature Page-Member
TWIN CREEKS TIMBER, LLC
LIMITED LIABILITY COMPANY AGREEMENT
IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above and agrees to be bound by the terms hereof and
all subsequent amendments hereto consistent with the terms hereof.
MEMBER:


Washington State Investment Board
Print Name of Member




By:    /s/ Gary Bruebaker            
Signature of Authorized Signatory


Title:    Chief Investment Officer        




Gary Bruebaker                
Print Name of Authorized Signatory


9-10-15        
Date of Signature








--------------------------------------------------------------------------------




EXHIBIT A


Contribution Agreement










--------------------------------------------------------------------------------




FINAL






CONTRIBUTION AGREEMENT


DATED AS OF SEPTEMBER 15, 2015


BY AND AMONG


TWIN CREEKS TIMBER, LLC,


PLUM CREEK TIMBERLANDS, L.P.,


AND


PLUM CREEK TIMBER OPERATIONS I, L.L.C.,








--------------------------------------------------------------------------------




Table of Contents
 
 
Page
ARTICLE I
CAPITAL CONTRIBUTIONS AND SALE OF ASSETS TO THE COMPANY
5
Section 1.1
Organization of Contribution LLC; Contribution of Contributed Assets to the
Contribution LLC; Contribution of Contribution LLC to PC Member.
5
Section 1.2
Contribution of Contribution LLC to the Company; PC Contribution Amount.
8
Section 1.3
Organization of Sale LLC and Contribution of Sold Assets to the Sale LLC.
8
Section 1.4
Purchase and Sale of Sale LLC.
10
Section 1.5
Permitted Exceptions
11
Section 1.6
Vesting of Title and Transfer of Assets
13
Section 1.7
Reallocation of Timberlands and Related Conveyed Assets
14
 
 
 
ARTICLE II
CERTAIN INVESTIGATIONS AND ADJUSTMENTS
14
Section 2.1
Certain Investigations.
14
Section 2.2
Adjustments to PC Contribution Amount and Purchase Price.
21
Section 2.3
Nature of Contributions.
22
 
 
 
ARTICLE III
CLOSING
23
Section 3.1
Closing.
23
Section 3.2
Closing Deliveries.
23
 
 
 
ARTICLE IV
ACKNOWLEDGEMENTS BY THE COMPANY
26
Section 4.1
Disclaimer of Certain Representations.
26
Section 4.2
General Disclaimers.
26
Section 4.3
Waiver and Release.
26
Section 4.4
No Reliance.
27
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PC ENTITIES AS TO STATUS OF PC MEMBER,
CONTRIBUTION LLC AND SALE LLC
27
Section 5.1
Organization.
27
Section 5.2
Ownership of Contribution LLC and Sale LLC.
28
Section 5.3
Authority and Enforceability.
29
Section 5.4
No Violation.
29
Section 5.5
Brokers Fees.
29
 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE PC ENTITIES RELATED TO THE CONVEYED ASSETS
29
Section 6.1
No Violation.
29
Section 6.2
Governmental Consents and Approvals.
30
Section 6.3
Litigation and Judgments.
30
Section 6.4
Compliance with Laws.
30
Section 6.5
Title to Conveyed Assets
31
Section 6.6
Taxes.
31
Section 6.7
Contracts
32





--------------------------------------------------------------------------------




Section 6.8
Continuing Agreements
32
Section 6.9
Environmental Matters.
32
Section 6.10
Condemnations.
33
Section 6.11
Inventory Data.
33
 
 
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
33
Section 7.1
Organization.
33
Section 7.2
Qualification.
33
Section 7.3
Authority and Enforceability.
34
Section 7.4
Series One Interest.
34
Section 7.5
No Violation.
34
Section 7.6
Governmental Consents and Approvals.
35
Section 7.7
Litigation and Judgments.
35
Section 7.8
Subscription Agreements.
35
Section 7.9
Investment Representations.
36
Section 7.10
Brokers Fees.
36
 
 
 
ARTICLE VIII
ADDITIONAL AGREEMENTS RELATING TO THE CONVEYED ASSETS GENERALLY
36
Section 8.1
Commercially Reasonable Efforts.
36
Section 8.2
Maintenance of Business.
37
Section 8.3
Public Announcements.
38
Section 8.4
Books and Records.
39
Section 8.5
Dispute Resolution.
39
Section 8.6
Continuing Agreements.
41
Section 8.7
Costs and Expenses.
42
Section 8.8
Property Tax and Lease Prorations.
42
Section 8.9
Supplements to Disclosure Letters.
43
 
 
 
ARTICLE IX
ADDITIONAL AGREEMENTS RELATING TO THE TIMBERLANDS
44
Section 9.1
Right of Entry.
44
Section 9.2
Permits and Licenses.
47
Section 9.3
Environmental Matters.
47
Section 9.4
Distinctive Sites.
47
Section 9.5
Certain Easements.
47
Section 9.6
Reserved Mineral Interests
49
Section 9.7
Reserved Timber.
51
Section 9.8
Property Tax Programs.
51
Section 9.9
Title Insurance Matters.
51
 
 
 
ARTICLE X
CONDITIONS PRECEDENT
52
Section 10.1
Conditions to Obligations of Each Party to Close
52
Section 10.2
Conditions to Obligations of the Company to Close
53
Section 10.3
Conditions to Obligations of the PC Entities.
54





--------------------------------------------------------------------------------




 
 
 
ARTICLE XI
SURVIVAL; INDEMNIFICATION
55
Section 11.1
Survival.
55
Section 11.2
PC Entities’ Obligation to Indemnify.
56
Section 11.3
Company’s Obligation to Indemnify.
57
Section 11.4
Procedures for Claims and Satisfaction.
57
Section 11.5
General Limitations.
59
Section 11.6
Certain Rules and Other Limitations.
60
Section 11.7
Exclusive Remedy.
61
 
 
 
ARTICLE XII
TERMINATION AND ABANDONMENT
61
Section 12.1
Termination.
61
Section 12.2
Effect of Termination.
62
 
 
 
ARTICLE XIII
GENERAL PROVISIONS
63
Section 13.1
Notice
63
Section 13.2
Legal Holidays.
64
Section 13.3
Further Assurances.
64
Section 13.4
Assignment; Binding Effect.
64
Section 13.5
Amendment; Waiver.
65
Section 13.6
Confidentiality.
65
Section 13.7
No Third Party Beneficiaries.
65
Section 13.8
Severability of Provisions.
65
Section 13.9
Governing Law.
65
Section 13.10
Counterparts.
66
Section 13.11
Captions.
67
Section 13.12
Construction.
67
Section 13.13
Reimbursement of Legal Fees.
67
Section 13.14
Specific Performance.
67
 
 
 
ARTICLE XIV
DEFINITIONS
68



SCHEDULES AND EXHIBITS
Schedule 7.9
Investment Representations

Exhibit A
Per Acre Allocation to Timberlands

Exhibit B-1
Form of Deed - Alabama

Exhibit B-2
Form of Deed - Arkansas

Exhibit B-3
Form of Deed -Georgia

Exhibit B-4
Form of Deed - Mississippi

Exhibit B-5
Form of Deed - South Carolina

Exhibit C
Form of General Assignment and Assumption Agreement

Exhibit D
Form of Real Property Lease Assignment and Assumption Agreement

Exhibit E
Timber Value Table

Exhibit F
Form of Assignment of Membership Interests





--------------------------------------------------------------------------------




Exhibit G
Form of IRC Section 1445 Affidavit

Exhibit H
Form of Title Affidavits

Exhibit I
Mineral Damages Principles

Exhibit J
Form of Timber Reservation and License Agreement - Reserved Timber

Exhibit K
Form of Easement for Company Easements and Reserved Easements

Exhibit L
Form of Company Limited Liability Company Agreement

Exhibit M
Form of PC Subscription Agreement









--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) made as of the 15th day of
September, 2015 by and among TWIN CREEKS TIMBER, LLC, a Delaware limited
liability company (the “Company”), PLUM CREEK TIMBERLANDS, L.P., a Delaware
limited partnership (“Plum Creek”), and PLUM CREEK TIMBER OPERATIONS I, L.L.C.,
a Delaware limited liability company (“PC Member” and together with Plum Creek,
the “PC Entities”).
RECITALS
WHEREAS, Plum Creek has agreed to (i) contribute certain timberlands and related
assets (defined below as the Contributed Assets) to a newly formed limited
liability company referred to in this Agreement as the Contribution LLC (defined
below) in consideration for issuance to Plum Creek of all of the membership
interest in the Contribution LLC, and (ii) to make a contribution to PC Member
of all of the membership interest in the Contribution LLC as a contribution to
the capital of PC Member, on the terms and subject to the conditions set forth
herein;
WHEREAS, PC Member has agreed to contribute all of the membership interests in
Contribution LLC to the Company in consideration for the issuance to PC Member
by the Company of the Series One Interest (defined below) on the terms and
subject to the conditions set forth herein; and
WHEREAS, Plum Creek has agreed to (i) contribute certain timberlands and related
assets (defined below as the Sold Assets) to a newly formed limited liability
company referred to in this Agreement as the Sale LLC (defined below) in
consideration of the issuance to Plum Creek of all of the membership interest in
the Sale LLC, and (ii) to sell to the Company all of the membership interests in
the Sale LLC in consideration for the Purchase Price (defined below) on the
terms and subject to the conditions set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties, agreements,
covenants, and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Plum Creek, PC Member, and the Company hereby agree as follows:
ARTICLE I
CAPITAL CONTRIBUTIONS AND SALE OF ASSETS TO THE COMPANY


Section 1.1    Organization of Contribution LLC; Contribution of Contributed
Assets to the Contribution LLC; Contribution of Contribution LLC to PC Member.
a.Organization of Contribution LLC; Contribution of Assets. (i) Prior to the
Closing, Plum Creek will have formed a Delaware limited liability company (the
“Contribution LLC”), and (ii) subject to the terms and conditions of this
Agreement and upon satisfaction of the conditions set forth in ARTICLE X, at the
Closing, Plum Creek will (or will cause its Affiliates to) contribute, assign,
transfer and convey to the Contribution LLC, as a contribution by Plum Creek to
the capital of the Contribution LLC, all the rights, title and interest of Plum
Creek in, to and under the following assets (collectively, the “Contributed
Assets”), subject to any pre-Closing reallocations made pursuant to Section 1.7
(if any), in consideration for the issuance to Plum Creek of 100% of the
membership interest of Contribution LLC (the “Contribution LLC Interest”):
i.Contributed Timberlands. The real property held by Plum Creek (or its
Affiliates) in fee simple described in Section 1.1(a)(i)(1) of the PC Disclosure
Letter, together with Plum Creek’s rights, title and interest, if any, in
(A) all roads, bridges, buildings, fixtures and other improvements thereon,
(B) all timber growing, standing or lying (including timber loaded on vehicles




--------------------------------------------------------------------------------




but not yet weighed) thereon, (C) all farm products, crops, biomass, seeds and
seedlings or other vegetation located thereon, and (D) all other privileges,
appurtenances, easements, and other rights (including rights to groundwater,
surface water and other water) appertaining thereto (the “Contributed
Timberlands”), in each case, subject to any Title Failure Carveouts and Title
Objection Carveouts pursuant to Section 2.1 and the Permitted Exceptions;
provided, however, that Plum Creek reserves for itself and its successors and
assigns (x) the Reserved Easements with respect to the Contributed Timberlands
described in Section 1.1(a)(i)(2) of the PC Disclosure Letter, (y) the Reserved
Mineral Interests with respect to the Contributed Timberlands, and (z) the
Reserved Timber on the Contributed Timberlands and Plum Creek’s rights with
respect thereto as set forth in Section 9.7 and Exhibit J;
ii.Contributed Contracts. The rights of Plum Creek (or its Affiliates) under the
Contracts in effect at the Contribution Date that (i) exclusively relate to all
or any portion of the Contributed Timberlands or the forest operations conducted
on such Contributed Timberlands, or (ii) are described in Section 1.1(a)(ii) of
the PC Disclosure Letter, but excluding the rights of Plum Creek (or any of its
Affiliates) under the (A) Contributed Real Property Leases (which are covered by
clause (iv) below), (B) Ancillary Agreements, and (C) Continuing Agreements
(collectively, the Contract rights described above as being contributed to the
Contribution LLC, the “Contributed Contracts”); and
iii.Contributed Real Property Leases. The rights of Plum Creek (or its
Affiliate) with respect to the real property leases or subleases in effect at
the Contribution Date that relate to all or any portion of the Contributed
Timberlands to which Plum Creek (or its Affiliate) is a lessor or sublessor and
are described in Section 1.1(a)(iii) of the PC Disclosure Letter, including any
such lease under which Plum Creek (or its Affiliate) has granted to a third
party hunting or other recreational rights with respect to the Contributed
Timberlands (or, with respect to any hunting lease in respect of the Contributed
Timberlands that expires prior to the Closing Date, any new hunting lease
entered into with the same Person prior to the Closing Date on substantially the
same terms as the applicable prior lease) (collectively, the leases described
above, the “Contributed Real Property Leases”).
iv.Contributed Easements. To the extent transferable under applicable Law and
under the terms of the applicable easement, the rights of Plum Creek (or its
Affiliates) under and with respect to all Company Easements described in Section
1.1(a)(iv) of the PC Disclosure Letter (collectively, the “Contributed
Easements”).
b.Excluded Contributed Assets. Unless expressly identified or described in this
Section 1.1, no other assets of Plum Creek or its Affiliates, including accounts
receivable in respect of sales of timber removed from the Contributed
Timberlands prior to the Contribution Date, shall be contributed to the
Contribution LLC or included within or constitute Contributed Assets
(collectively, the “Excluded Contributed Assets”). For the avoidance of doubt,
the Excluded Contributed Assets shall include any Continuing Agreements,
Reserved Easements, Reserved Mineral Interests, or Reserved Timber.
c.Assumed Contributed Liabilities. Subject to the terms and conditions of this
Agreement and upon satisfaction of the conditions set forth in ARTICLE X, at the
time of the contribution by Plum Creek to the Contribution LLC of the
Contributed Assets, the Contribution LLC shall assume and agree to satisfy and
discharge when due the obligations and liabilities of Plum Creek (or its
applicable Affiliates) first arising from and after the Closing Date under the
Contributed Contracts, the Contributed Real Property Leases, the Contributed
Permits, and the Contributed Easements (collectively, the “Assumed Contributed
Liabilities”).
d.Excluded Liabilities. Notwithstanding any other provision in this Agreement to
the contrary, Contribution LLC shall not assume and shall not be responsible to
pay, perform or discharge any liabilities of Plum Creek or any of its Affiliates
of any kind or nature whatsoever other than the Assumed Contributed Liabilities
(collectively, the “Excluded Liabilities”). Without limiting the generality of
the foregoing, the Excluded Liabilities shall include the following:




--------------------------------------------------------------------------------




i.any liabilities relating to or arising out of the Excluded Contributed Assets;
ii.any liabilities in respect of any pending or threatened Claims arising out
of, relating to or otherwise in respect of the ownership or operation of the
Contributed Assets to the extent such Claim relates to such ownership or
operation prior to the Closing; and
iii.any liability for (A) Taxes of Plum Creek or any of its Affiliates or Taxes
(I) relating to the Contributed Assets or the Assumed Contributed Liabilities
for any Pre-Closing Tax Period or (II) arising out of or relating to the
ownership or operation of the Contributed Assets for any Pre-Closing Tax Period;
(B) Taxes that are the responsibility of Plum Creek or any of its Affiliates
pursuant to Section 8.7 or Section 8.8; or (C) other Taxes of Plum Creek or any
of its Affiliates of any kind or description, excluding Taxes that are the
responsibility of Company pursuant to Section 8.7 or Section 8.8.
e.Contribution of Contribution LLC to PC Member. Subject to the terms and
conditions of this Agreement and upon satisfaction of the conditions set forth
in ARTICLE X, at the Closing, Plum Creek shall contribute, assign, transfer and
convey to PC Member, and PC Member shall acquire and accept from Plum Creek,
100% of the Contribution LLC Interest as a capital contribution by Plum Creek to
PC Member.


Section 1.2    Contribution of Contribution LLC to the Company; PC Contribution
Amount.
a.Capital Contribution. Subject to the terms and conditions of this Agreement
and upon satisfaction of the conditions set forth in ARTICLE X, PC Member shall
at the Closing contribute, assign, transfer and convey to the Company, and the
Company shall acquire and accept from PC Member, 100% of the Contribution LLC
Interest. For the avoidance of doubt, upon acquiring the Contribution LLC
Interest, the Company shall not (i) acquire any Excluded Contributed Assets or
(ii) assume or be responsible to pay, perform or discharge, any Excluded
Liabilities.
b.Consideration for Capital Contribution. In consideration for the contribution
by PC Member of the Contribution LLC Interest to the Company and the covenants
made by PC Member in the PC Subscription Agreement, at the Closing the Company
shall issue to PC Member the Series One Interest.
c.PC Contribution Amount. The Parties agree that the agreed fair market value of
the Contribution LLC Interest (prior to any adjustments described in ARTICLE II,
if any) contributed to the Company pursuant to this Agreement as of the Closing
Date is One Hundred Forty-Three Million One Hundred Twenty-Three Thousand Five
Hundred Sixty-Two and 0/100 Dollars ($143,123,562.00) (the “PC Contribution
Amount”). The PC Contribution Amount shall be subject to adjustment as set forth
in Section 1.7 and Section 2.2. The PC Contribution Amount shall be allocated
among the Contributed Timberlands (on per acre basis by county and/or state) in
accordance with the table set forth in Exhibit A for purposes of Transfer Taxes.
The Company and Plum Creek shall file, and shall cause their respective
Affiliates to file, all Tax returns (including amended returns and claims for
refunds) and information reports in a manner consistent with such allocation as
agreed to in writing by the Parties prior to Closing.


Section 1.3    Organization of Sale LLC and Contribution of Sold Assets to the
Sale LLC.
a.Organization of Sale LLC; Contribution of Sold Assets. (i) Prior to the
Closing, Plum Creek will have formed a Delaware limited liability company (the
“Sale LLC”), and (ii) subject to the terms and conditions of this Agreement and
upon satisfaction of the conditions set forth in ARTICLE X, at the Closing, Plum
Creek will (or will cause its Affiliates to) contribute, assign, transfer and
convey to the Sale LLC, as a contribution by Plum Creek to the capital of the
Sale LLC, all the rights, title and interest of Plum Creek in, to and under the
following assets (collectively, the “Sold Assets”), subject to any pre-Closing
reallocations made pursuant to Section 1.7 (if any), in consideration for the
issuance to Plum Creek of 100% of the membership interest of Sale LLC (the “Sale
LLC Interest”):
i.Sold Timberlands. The real property held by Plum Creek (or its Affiliate) in
fee simple described in Section 1.3(a)(i)(1) of the PC Disclosure Letter,
together with Plum Creek’s




--------------------------------------------------------------------------------




(or its applicable Affiliate’s) rights, title and interest, if any, in (A) all
roads, bridges, buildings, fixtures and other improvements thereon, (B) all
timber growing, standing or lying (including timber loaded on vehicles but not
yet weighed) thereon, (C) all farm products, crops, biomass, seeds and seedlings
or other vegetation located thereon, and (D) all other privileges,
appurtenances, easements, and other rights (including rights to groundwater,
surface water and other water) appertaining thereto (the “Sold Timberlands” and
collectively with the Contributed Timberlands, the “Timberlands”), in each case,
subject to any Title Failure Carveouts and Title Objection Carveouts pursuant to
Section 2.1 and the Permitted Exceptions; provided, however, that Plum Creek
reserves for itself and its successors and assigns (y) the Reserved Easements
with respect to the Sold Timberlands described in Section 1.3(a)(i)(2) of the PC
Disclosure Letter, and (z) the Reserved Timber on the Sold Timberlands and Plum
Creek’s rights with respect thereto as set forth in Section 9.7 and Exhibit J;
ii.Sold Contracts. The rights of Plum Creek (or its Affiliates) under the
Contracts in effect at the Closing Date that (i) exclusively relate to all or
any portion of the Sold Timberlands or the forest operations conducted on such
Sold Timberlands, or (ii) are described in Section 1.3(a)(ii) of the PC
Disclosure Letter, but excluding the rights of Plum Creek (or any of its
Affiliates) under (A) the Sold Real Property Leases (which are covered by clause
(iv) below), (B) Ancillary Agreements, or (C) Continuing Agreements
(collectively, the Contract rights described above as being contributed to the
Sale LLC, the “Sold Contracts” and collectively with the Contributed Contracts,
the “Conveyed Contracts”);
iii.Sold Real Property Leases. The rights of Plum Creek (or its Affiliates) with
respect to the real property leases or subleases in effect at the Closing Date
that relate to all or any portion of the Sold Timberlands to which Plum Creek
(or its Affiliates) is a lessor or sublessor and are described in Section
1.3(a)(iii) of the PC Disclosure Letter, including any such lease under which
Plum Creek (or its Affiliates) has granted to a third party hunting or other
recreational rights with respect to the Sold Timberlands (or, with respect to
any hunting lease in respect of the Sold Timberlands that expires prior to the
Closing Date, any new hunting lease entered into with the same Person prior to
the Closing Date on substantially the same terms as the applicable prior lease)
(collectively, the leases described above, the “Sold Real Property Leases” and
collectively with the Contributed Real Property Leases, the “Real Property
Leases”); and
iv.Sold Easements. To the extent transferable under applicable Law and under the
terms of the applicable easement, the rights of Plum Creek (or its Affiliates)
under and with respect to all Company Easements described in Section 1.3(a)(iv)
of the PC Disclosure Letter (collectively, the “Sold Easements”).
b.Excluded Sold Assets. Unless expressly identified or described in this Section
1.3, no other assets of Plum Creek or its Affiliates, including accounts
receivable in respect of sales of timber removed from the Sold Timberlands prior
to the Contribution Date, shall be contributed to the Sale LLC or included
within or constitute Sold Assets (collectively, the “Excluded Sold Assets”). For
the avoidance of doubt, the Excluded Sold Assets will include any Continuing
Agreements, Reserved Easements, Reserved Mineral Interests, or Reserved Timber.
c.Assumed Sold Liabilities. Subject to the terms and conditions of this
Agreement and upon satisfaction of the conditions set forth in ARTICLE X, at the
time of the contribution of the Sold Assets to the Sale LLC, the Sale LLC shall
assume and agree to satisfy and discharge when due the obligations and
liabilities of Plum Creek (or its applicable Affiliates) first arising from and
after the Closing Date under the Sold Contracts, the Sold Real Property Leases,
the Sold Easements and the Sold Permits (collectively, the “Assumed Sold
Liabilities”).
d.Excluded Sold Liabilities. Notwithstanding any other provision in this
Agreement to the contrary, Sale LLC shall not assume and shall not be
responsible to pay, perform or discharge any liabilities of Plum Creek or any of
its Affiliates of any kind or nature whatsoever other than the Assumed
Contributed




--------------------------------------------------------------------------------




Liabilities (collectively, the “Excluded Sold Liabilities”). Without limiting
the generality of the foregoing, the Excluded Sold Liabilities shall include,
but not be limited to, the following:
i.any liabilities relating to or arising out of the Excluded Sold Assets;
ii.any liabilities in respect of any pending or threatened Claims arising out
of, relating to or otherwise in respect of the ownership or operation of the
Sold Assets to the extent such Claim relates to such ownership or operation
prior to the Closing; and
iii.any liability for (A) Taxes of Plum Creek or any of its Affiliates or Taxes
(I) relating to the Sold Assets or the Assumed Sold Liabilities for any
Pre-Closing Tax Period or (II) arising out of or relating to the ownership or
operation of the Sold Assets for any Pre-Closing Tax Period; (B) Taxes that are
the responsibility of Plum Creek or any of its Affiliates pursuant to Section
8.7 or Section 8.8; or (C) other Taxes of Plum Creek or any of its Affiliates of
any kind or description, excluding Taxes that are the responsibility of Company
pursuant to Section 8.7 or Section 8.8.


Section 1.4    Purchase and Sale of Sale LLC.
a.Subject to the terms and conditions of this Agreement and upon satisfaction of
the conditions set forth in ARTICLE X and in consideration for payment by the
Company to Plum Creek of the Purchase Price, at the Closing, Plum Creek shall
sell, assign, transfer, convey and deliver to the Company, and the Company shall
purchase, acquire and accept from Plum Creek, all rights, title and interest of
Plum Creek in an to 100% of the Sale LLC Interest. For the avoidance of doubt,
upon acquiring the Sale LLC Interest, the Company shall not (i) acquire any
Excluded Sold Assets or (ii) assume or be responsible to pay, perform or
discharge, any Excluded Sold Liabilities.
b.Purchase Price. In consideration for the sale and transfer of the Sale LLC
Interest to the Company, the Company shall pay to Plum Creek at the Closing a
purchase price in cash equal to Four Hundred Fifteen Million Six Hundred
Thirty-Seven Thousand Four Hundred Thirty-Eight and 0/100 Dollars
($415,637,438.00) (the “Purchase Price”), in immediately available funds, by
wire transfer to the account designed on the wire transfer instructions
delivered by Plum Creek to the Company for such purpose. The Purchase Price is
subject to adjustment as set forth in Section 1.7 and Section 2.2. The Purchase
Price shall be allocated among the Sold Timberlands (on a per acre basis by
county and/or state) in accordance with the table set forth in Exhibit A for
purposes of Transfer Taxes. The Company and Plum Creek shall file, and shall
cause their respective Affiliates to file, all Tax returns (including amended
returns and claims for refunds) and information reports in a manner consistent
with such allocation.


Section 1.5    Permitted Exceptions. The Contributed Assets shall be
contributed, assigned, transferred, and conveyed to Contribution LLC, and the
Sold Assets shall be contributed, assigned, transferred, and conveyed to Sale
LLC, in each case, subject to the following matters (collectively, the
“Permitted Exceptions”):
a.Restrictions on the ability to build upon the Contributed Assets or the Sold
Assets (collectively, the “Conveyed Assets”), or use the Conveyed Assets, for
any purpose other than growing or harvesting timber, that are imposed by any
current or future development standards of any Governmental Authority, building
or zoning ordinances or any other Law;
b.To the extent a tract included in the Timberlands is bounded or traversed by a
river, stream, branch or lake:
i.the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
ii.the right, if any, of neighboring riparian owners and the public or others to
use any public waters, and the right, if any, of the public to use the beaches
or shores for recreational purposes;




--------------------------------------------------------------------------------




iii.any claim of lack of title to the Timberlands formerly or presently
comprising the shores or bottomland of navigable waters or as a result of the
change in the boundary due to accretion or avulsion; and
iv.any portion of the Timberlands which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by Law;
c.To the extent any portion of the Timberlands is bounded or traversed by a
public road or maintained right of way, the rights of others (whether owned in
fee or by easement), in and to any portion of the Timberlands that lies within
such road or maintained right of way;
d.Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Timberlands and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;
e.Any restriction on the use of any of the Conveyed Assets due to Environmental
Laws;
f.All ad valorem property or other Taxes not yet due and payable as of the
Contribution Date in respect of the Contributed Assets or as of the Closing Date
in respect of the Sold Assets, all such Taxes for subsequent Tax periods after
the Contribution Date in respect of the Contributed Assets or the Closing Date
in respect of the Sold Assets, and all other assessments and other charges of
any kind or nature not yet due and payable and imposed upon or levied against or
on account of the conveyed Assets by any Governmental Authority;
g.any additional or supplemental Taxes that may result from a reassessment of
the Timberlands, and any potential roll-back or greenbelt type Taxes related to
any agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable Law arising out of the Company’s discontinuance of active
forestry operations or otherwise changing the use of all or any portion of the
Timberlands after the Closing Date;
h.statutory Liens for Taxes not yet due and payable;
i.Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts that a current and
accurate survey of the Timberlands would disclose;
j.All oil, gas and other minerals or other substances of any kind or character
as may have been previously reserved by or conveyed to others and any leases to
third parties concerning any of such oil, gas, other minerals or other
substances in, on or under the Timberlands;
k.Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Timberlands;
l.Any matter referenced in a Title Commitment affecting title to the Conveyed
Assets that is not objected to by the Company pursuant to Section 2.1(a) and any
Company Title Objection that Plum Creek or PC Member has elected or is deemed to
have elected not to cure pursuant to Section 2.1(a), other than Monetary Liens;
m.The Reserved Easements granted to or reserved by Plum Creek or any of its
Affiliates;
n.Rights of others, including parties in possession of the Timberlands, under
any of the Conveyed Contracts, the Real Property Leases, or as identified in
Section 1.6(n) of the PC Disclosure Letter;
o.All matters disclosed in the PC Disclosure Letter;
p.Any claim of lack of access rights to any portion of the Timberlands where (i)
permission to access has been granted verbally or in writing or (ii) Plum Creek
or any of its Affiliates, as applicable, has otherwise historically enjoyed
access;
q.Any Condemnation in respect of the Timberlands;
r.Restrictions and obligations pursuant to the Continuing Agreements, the
Reserved Mineral Interests, and the Reserved Timber; and
s.Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment, or other third party right affecting any of the Conveyed
Assets not described in items (a)




--------------------------------------------------------------------------------




through (r) above and which would not have a material adverse effect on the
value, use, operations, possession or enjoyment of the affected parcel for
growing and harvesting timber.


Section 1.6    Vesting of Title and Transfer of Assets. On the Contribution
Date, title to:
a.Each parcel of the Contributed Timberlands shall be conveyed to the
Contribution LLC and each parcel of the Sold Timberlands shall be conveyed to
the Sale LLC, by duly executed limited or special warranty deeds (or their local
equivalents), warranting only against Persons claiming by, through or under Plum
Creek (or its applicable Affiliate), and subject to the Permitted Exceptions, in
each case substantially in the forms of Exhibit B-1 (Alabama), Exhibit B-2
(Arkansas), Exhibit B-3 (Georgia), Exhibit B-4 (Mississippi), and Exhibit B-5
(South Carolina), as applicable, in each case, with such changes thereto as are
mutually agreed upon by the Company and Plum Creek, and such other Conveyance
Instruments as are reasonably necessary to vest title to the Contributed
Timberlands in the Contribution LLC and title to the Sold Timberlands in the
Sale LLC (collectively, the “Deeds”), in each case, duly executed by (i) Plum
Creek (or its applicable Affiliate) and the Contribution LLC with respect to the
Contributed Timberlands, or (ii) Plum Creek (or its applicable Affiliate) and
the Sale LLC with respect to the Sold Timberlands;
b.The Contributed Contracts and Contributed Permits will be transferred to the
Contribution LLC pursuant to one or more assignment and assumption agreements
substantially in the form of Exhibit C, duly executed by Plum Creek (or its
applicable Affiliates) and the Contribution LLC;
c.The Sold Contracts and Sold Permits will be transferred to the Sale LLC
pursuant to one or more assignment and assumption agreements substantially in
the form of Exhibit C, duly executed by Plum Creek (or its applicable Affiliate)
and the Sale LLC;
d.The Contributed Real Property Leases will be transferred to the Contribution
LLC pursuant to assignment and assumption agreements substantially in the form
of Exhibit D, duly executed by Plum Creek (or its applicable Affiliate) and the
Contribution LLC;
e.The Sold Real Property Leases will be transferred to the Sale LLC pursuant to
assignment and assumption agreements substantially in the form of Exhibit D,
duly executed by Plum Creek (or its applicable Affiliate) and the Sale LLC.


Section 1.7    Reallocation of Timberlands and Related Conveyed Assets. Subject
to the penultimate sentence of this Section 1.7, Plum Creek shall have the right
at any time prior to the date that is ten (10) Business Days prior to the
expected Closing Date to designate certain Contributed Timberlands (and all
related Contributed Assets) as Sold Timberlands and Sold Assets, or to designate
certain Sold Timberlands (and all related Sold Assets) as Contributed Assets, by
giving written notice of the same to the Company, which notice will identify the
specific tracts of Timberlands to be reallocated. Such written notice shall also
indicate the proportional adjustments to the dollar amounts of the PC
Contribution Amount and the Purchase Price to account for such reallocation,
which adjustments will be based on the per acre allocations set forth in Exhibit
A to this Agreement. Plum Creek shall only make any such reallocation of
Timberlands (and related Conveyed Assets) contemplated by this Section 1.7 with
input from the Company and Silver Creek, with the intention that the PC
Contribution Amount will be equivalent to approximately thirty-three percent
(33%) of the initial cash requirements of the Company at Closing to meet its
debts and obligations and to fund appropriate reserves in accordance with the
Company Limited Liability Company Agreement. The PC Disclosure Letter will be
deemed to be updated as necessary to reflect the reallocation of certain
Contributed Timberlands (and all related Contributed Assets) as Sold Timberlands
and Sold Assets, or the reallocation of certain Sold Timberlands (and all
related Sold Assets) as Contributed Timberlands and Contributed Assets, as
applicable.




--------------------------------------------------------------------------------






ARTICLE II
CERTAIN INVESTIGATIONS AND ADJUSTMENTS


Section 2.1    Certain Investigations.
a.Condition of Title.
i.The Company shall have until (A) the tenth (10th) day after the date of this
Agreement in the case of any Completed Title Commitment made available to the
Company twenty (20) days or more prior to the date of this Agreement, or (B) the
thirtieth (30th) day after the date a Completed Title Commitment is made
available to the Company in the case of any Title Commitment made available to
the Company after the date that is twenty (20) days prior to the date of this
Agreement (in each case, the “Title Objection Period”) to deliver to the PC
Entities written notice of any objection to matters reflected in such Completed
Title Commitment, which, in the Company’s reasonable judgment, would adversely
affect the use or enjoyment by the Contribution LLC of any parcel or portion of
the Contributed Timberlands or by the Sale LLC of any parcel or portion of the
Sold Timberlands, in each case, for growing and harvesting timber (each, a
“Company Title Objection” and collectively, the “Company Title Objections”).
Notwithstanding the foregoing, the Company shall have no right to object to the
following items pursuant to this Section 2.1 and, for the purposes of this
Agreement, such items will not be considered Company Title Objections: (x) any
title matter reflected in Completed Title Commitments made available to the
Company forty-five (45) or more days prior to the date of this Agreement, which
Completed Title Commitments are identified in Section 2.1 of the PC Disclosure
Letter; (y) any Permitted Exception; and (z) any title matter that otherwise
would have constituted a Company Title Objection unless and until all title
matters (not including those described in clause (x) or clause (y) above), in
the aggregate, affect at least 2,000 acres of the Timberlands and, in such case,
such title matters to the extent they affect more than 2,000 acres (and are not
otherwise described in clause (x) or clause (y) above) shall be Company Title
Objections. A Completed Title Commitment shall be deemed to have been made
available to the Company when it is posted to the online data repository
established and maintained by the Title Company for such purpose and the Company
and its designated representatives have been granted access to such online data
repository, and the Title Objection Period shall commence with respect to such
Completed Title Commitment on the day following the day notice of such posting
has been given by Plum Creek, PC Member, or the Title Company to the Company by
email at the email address set forth in Section 13.1 or other method of notice
under Section 13.1. Upon receipt of the Company Title Objections to a Completed
Title Commitment, the PC Entities may elect (but shall not be obligated) to cure
or cause to be cured any such Company Title Objection, and the PC Entities shall
notify the Company in writing within twenty (20) days after receipt of the
Company Title Objections with respect to such Completed Title Commitment whether
the PC Entities elect to cure the same. Failure of either of the PC Entities to
respond in writing within such time period shall be deemed an election by the PC
Entities not to cure such Company Title Objections. Any Company Title Objection
shall be deemed to be cured if the PC Entities causes the Title Company to issue
a Title Policy for the affected Timberlands affirmatively insuring over, or not
raising as an exception to the Title Policy, such Company Title Objection in a
manner reasonably acceptable to Company. Notwithstanding the foregoing, the PC
Entities shall be obligated to cure, on or before the Closing Date, all Liens
evidencing monetary encumbrances which are not Permitted Exceptions created as a
result of the acts or omissions of Plum Creek, PC Member, or their respective
Affiliates (“Monetary Liens”). If the PC Entities do not receive written notice
of the Company Title Objections for any objection (other than Monetary Liens) to
matters reflected in a particular Completed Title Commitment on or before the
expiration of the relevant Title Objection Period, the Company shall be deemed
to have waived its right to object to any and all matters reflected in such
Completed Title Commitment, and the Company shall be




--------------------------------------------------------------------------------




deemed to accept title to the Timberlands encompassed within such Completed
Title Commitment subject to such matters. Any such Company Title Objection
waived (or deemed waived) by the Company shall be deemed to constitute a
Permitted Exception.
ii.Remedy for Title Failure. In the event of any Title Failure (and subject to
the closing conditions set forth in Section 10.1(d)), the Company, at its sole
election, shall elect to either (A) proceed to the Closing with those portions
of the Timberlands that are subject to such Title Failure excluded from the
Timberlands to be contributed and conveyed to the Contribution LLC or to the
Sale LLC (a “Title Failure Carveout”), or (B) proceed to the Closing with the
Contribution LLC or the Sale LLC, as applicable, accepting title (as limited or
impacted by the applicable Title Failure(s)) to those portions of the
Timberlands that are subject to such Title Failure, in which case such Title
Failure shall be deemed to constitute a Permitted Exception. If the Company
makes the election under subclause (A) above, then the PC Contribution Amount or
the Purchase Price shall be adjusted as set forth in Section 2.2(a). If the
Company makes the election under subclause (B) above, then there shall be no
adjustment to the PC Contribution Amount or the Purchase Price as a result of
such Title Failure or Title Failure Carveout, as applicable. Notwithstanding the
foregoing, each Title Failure Carveout in which one of the PC Entities (or one
of their Affiliates) has an interest shall be designated in a manner reasonably
approved by the Parties, shall contain at least forty (40) acres (or such lesser
amount, as reasonably determined by the Parties, if the applicable Title Failure
Carveout is within operating proximity of other timberlands owned by Plum Creek
and/or its Affiliates which are not included in the Timberlands and such lesser
amount will not trigger penalties, fees or “rollback” taxes under applicable
property tax current use programs) and shall provide the applicable PC Entity
with reasonable access to such Title Failure Carveout.
iii.Remedy for Company Title Objection. In the event the PC Entities elect or
are deemed to have elected not to cure one or more Company Title Objections,
other than Monetary Liens or Title Failures (and subject to the closing
conditions set forth in Section 10.1(d)), Plum Creek shall elect, by giving
written notice to the Company of such election, to either: (A) proceed to the
Closing with the Contribution LLC or the Sale LLC, as applicable, accepting
title to those portions of the Timberlands that are subject to such uncured
Company Title Objections (“Accepted Company Title Objections”), in which case,
PC Member shall indemnify the Company pursuant to Section 11.2(d); provided,
however, that in the event Plum Creek elects to treat a Company Title Objection
as an Accepted Company Title Objection pursuant to this subclause (A), the
Company may reject such election by giving Plum Creek written notice of such
rejection within ten (10) days of its receipt of such election from Plum Creek,
in which case such Company Title Objection will then be treated as a Title
Objection Carveout pursuant to subclause (B) below (and not as an Accepted
Company Title Objection); or (B) proceed to the Closing with those portions of
the Timberlands that are subject to such uncured Company Title Objections
excluded from the Timberlands to be contributed and conveyed to the Contribution
LLC or the Sale LLC (a “Title Objection Carveout”). If Plum Creek elects the
option under subclause (A) (and the Company does not object to such election as
permitted under subclause (A)), then there shall be no adjustment to the PC
Contribution Amount or the Purchase Price as a result of such Accepted Company
Title Objection. If Plum Creek elects the option under subclause (B), then the
PC Contribution Amount or Purchase Price shall be adjusted as set forth in
Section 2.2(a). Notwithstanding the foregoing, each Title Objection Carveout
with respect to a Company Title Objection affecting a portion or portions of the
Timberlands shall be designated in a manner reasonably approved by the Parties,
shall contain at least forty (40) acres (or such lesser amount, as reasonably
determined by the Parties, if the applicable Title Objection Carveout is within
operating proximity of other timberlands owned by Plum Creek and/or its
Affiliates which are not included in the Timberlands and such lesser amount will
not trigger penalties, fees or “rollback” taxes under applicable property tax
current use programs) and shall provide the applicable PC Entity with reasonable
access to such Title Objection Carveout.




--------------------------------------------------------------------------------




iv.Determination of Fair Market Value. The fair market value of any portion of
the Timberlands subject to any Title Failure Carveout, Accepted Company Title
Objection, or Title Objection Carveout for purposes of this ARTICLE II and
Section 11.2(d) shall be equal to the portion of the PC Contribution Amount or
the Purchase Price, as applicable, allocated to such portion of such Timberlands
pursuant to Section 1.2(c) or Section 1.4(b), as applicable.
v.Post-Closing Cure. For a period of one year from and after the Closing Date,
Plum Creek, at its option, may require the Company to accept title to any Title
Failure Carveout or Title Objection Carveout (subject to the Permitted
Exceptions affecting such Title Failure Carveout or Title Objection Carveout)
for which Plum Creek or one of its Affiliates has cured or caused to be cured
(A) all title defects affecting such Title Failure Carveout or (B) Company Title
Objections affecting such Title Objection Carveout. If Plum Creek elects to
transfer to the Company title to any Title Failure Carveout or Title Objection
Carveout pursuant to this Section 2.1(a)(v), then Plum Creek (or its applicable
Affiliate) shall convey such Title Failure Carveout or Title Objection Carveout
to the Contribution LLC (or the Company as its successor) or to the Sale LLC (or
the Company as its successor) (as applicable depending on which such entity
would have received contribution of such Timberlands had they not been a Title
Failure Carveout or Title Objection Carveout) pursuant to an instrument of
conveyance described in Section 1.6(a), subject to the Permitted Exceptions,
together with such affidavits as may be reasonably required by the Title Company
to insure such Title Failure Carveout or Title Objection Carveout in the same
manner as the Timberlands. The Company shall have the right to review any
changes in the status of (1) title for such Title Failure Carveout arising
between the date of the original Title Commitment delivered to the Company in
accordance with Section 2.1(a) herein and the time of requested transfer by Plum
Creek, and (2) the environmental condition of such Title Failure Carveout
arising between the date of the Phase I Report and the time of requested
transfer by Plum Creek, and to approve any such adverse changes (if any) in
status of title or environmental conditions for such Title Failure Carveout,
which approvals will not be unreasonably withheld or delayed. The Company shall
(and shall cause the Contribution LLC and the Sale LLC, as applicable, to)
cooperate in any effort that may be necessary for Plum Creek (or its applicable
Affiliate) to transfer title to any Title Failure Carveout or Title Objection
Carveout or to establish, vest or confirm title to any Title Failure Carveout or
Title Objection Carveout in the Contribution LLC, the Sale LLC, or the Company,
as applicable, including executing all documents pertaining to the Title Failure
Carveout or Title Objection Carveout as are reasonably requested by Plum Creek.
Any sales, use, excise, documentary, stamp duty, registration, transfer,
conveyance, economic interest, transfer or other similar Taxes related to the
conveyance to the Contribution LLC, the Sale LLC, or the Company of any Title
Failure Carveout or Title Objection Carveout pursuant to this Section 2.1(a)(v)
shall be payable as Transfer Taxes in accordance with Section 8.7. Upon the
transfer of a Title Failure Carveout or Title Objection Carveout to the
Contribution LLC, the Sale LLC or the Company pursuant to this Section
2.1(a)(v), the PC Contribution Amount or Purchase Price as applicable will be
adjusted as set forth in Section 2.2(b).
b.Casualty Loss.
i.Notification of Casualty Loss. From the date of this Agreement until the date
which is ninety (90) days following the Closing Date, (A) the PC Entities shall
promptly give notice to the Company upon obtaining Knowledge of any Casualty
Loss occurring during the Timber Adjustment Period and affecting more than an
aggregate of 40 acres of the Timberlands as determined in good faith by Plum
Creek (each, a “PC Identified Casualty Loss”), together with a written estimate
of the fair market value of the damaged or lost timber, as determined in good
faith by Plum Creek, resulting from such PC Identified Casualty Loss, and (B)
the Company may notify the PC Entities of any Casualty Loss occurring during the
Timber Adjustment Period that it becomes aware of (each, a “Company Identified
Casualty Loss”), together with a written estimate of the fair market value of
the damaged or lost timber, as determined in good faith by the Company,
resulting from such Company




--------------------------------------------------------------------------------




Identified Casualty Loss; provided that if the Company has actual knowledge (for
purposes herein, the Company’s knowledge shall be limited to the actual
knowledge of Bob Ratliffe, Bill Turner, or LeAnne Kolb, without any duty of
inquiry) of a Company Identified Casualty Loss prior to the Closing Date, it
must notify the PC Entities of such Company Identified Casualty Loss prior to
the Closing Date in order to seek remedy or adjustment for such Company
Identified Casualty Loss pursuant to this Section 2.1(b) or Section 2.2.
ii.Remedy for Casualty Loss. In the event that there is a Casualty Loss or
Casualty Losses that together result in damaged and lost timber with a fair
market value in excess of $250,000 in the aggregate and such Casualty Loss or
Casualty Losses are identified in accordance with Section 2.1(b)(i) (the amount
of such Casualty Loss or Casualty Losses to the extent in excess of $250,000 in
the aggregate, the “Adjustment Casualty Losses”), then:
A.For Adjustment Casualty Losses (if any) identified prior to the Closing Date,
subject to the closing conditions set forth in Section 10.1(d), the PC
Contribution Amount or the Purchase Price, as applicable, shall be adjusted as
set forth in Section 2.2(a); and
B.For Adjustment Casualty Losses (if any) identified after the Closing Date,
Plum Creek shall pay the Company an amount equal to the fair market value
(determined in accordance with Section 2.1(b)(iii)) of all such Adjustment
Casualty Losses identified after the Closing Date; provided that (1) in no event
shall Plum Creek be required to pay the Company more than One Million Dollars
($1,000,000) pursuant to this Section 2.1(b)(ii)(B) for any and all Adjustment
Casualty Losses identified after the Closing Date, and (2) if Plum Creek does
not have Knowledge of a specific Adjustment Casualty Loss prior to the Closing
Date, but the Company has actual knowledge (for purposes herein, the Company’s
knowledge shall be limited to the actual knowledge of Bob Ratliffe, Bill Turner,
or LeAnne Kolb, without any duty of inquiry) of such Adjustment Casualty Loss
(that is not a PC Identified Casualty Loss) prior to the Closing Date and fails
to give the PC Entities written notice of such Adjustment Casualty Loss in
accordance with Section 2.1(b)(i) prior to the Closing Date, then the Company
will be deemed to have waived its right to obtain payment for such Adjustment
Casualty Loss under this Section 2.1(b)(ii)(B) (or any adjustment with respect
to such Adjustment Casualty Loss under Section 2.2).


If, however Casualty Losses in the aggregate do not result in damaged and lost
timber with a fair market value in excess of $250,000, then the Company shall be
deemed to accept such Timberlands (and the timber thereon) in its condition as
of the Closing Date, without any adjustment to the PC Contribution Amount or the
Purchase Price pursuant to Section 2.1(b)(ii)(A) and Section 2.2 or payment from
Plum Creek pursuant to Section 2.1(b)(ii)(B) as a result of any such Casualty
Loss.
iii.Determination of Fair Market Value. For the purpose of determining the fair
market value of the damaged or lost timber resulting from a Casualty Loss, the
fair market value for damaged or lost timber shall be deemed to equal the value
of the timber, determined in accordance with Exhibit E, net of the salvage value
of such timber to the Contribution LLC or the Sale LLC, as applicable, after
deducting the cost of harvesting and delivering such timber. If the Company
objects to any of the PC Entities’ estimates of the fair market value of the
damaged or lost timber resulting from a Casualty Loss made by the PC Entities
pursuant to Section 2.1(b)(i), or if the PC Entities object to any estimate of
the fair market value of the damaged or lost timber resulting from a Casualty
Loss made by the Company pursuant to Section 2.1(b)(i), the PC Entities and the
Company shall negotiate in good faith to determine by mutual agreement the fair
market value of the damaged or lost timber. If the PC Entities and the Company
agree on the amount of such value, then such value will become final and binding
on the Parties. If the PC Entities and the Company are unable to agree on the
amount of such value within thirty (30) days of the Company’s delivery of a
notice of objection




--------------------------------------------------------------------------------




to the PC Entities’ estimate or the PC Entities’ delivery of a notice of
objection to the Company’s estimate, the PC Entities and the Company will refer
the matter to a Forestry Consultant, and each will, at a mutually agreed time
within three (3) days after such referral, submit to the Forestry Consultant
their respective calculations of the fair market value of such damaged or lost
timber. Within thirty (30) days of such submissions, the Forestry Consultant
shall determine the fair market value of the damaged or lost timber in
accordance with this Section 2.1(b) and shall select one of the two submissions
of the Parties (and shall not select any other amount) as being most
representative of the fair market value of such damaged or lost timber, and the
submission so selected shall be final and binding on the Parties. The costs and
expenses of the Forestry Consultant in connection with the dispute resolution
procedure set forth herein shall be paid by the non-prevailing Party.
c.Harvest Adjustment.
i.Within thirty (30) days after Closing Date, Plum Creek shall provide to the
Company a harvest variance report (the “Variance Report”) reflecting the volume
of merchantable timber, by category, in tons, that, during the Timber Adjustment
Period, (A) was removed as a result of harvest activity on the Contributed
Timberlands from areas other than those reflected as harvested in the Inventory
Data (“Contributed Overharvest”); (B) was not removed or reported as removed
from the Contributed Timberlands as reflected in the Inventory Data
(“Contributed Under Harvest”), (C) was removed or reported as removed from the
Sold Timberlands from areas other than those reflected as harvested in the
Inventory Data (“Sold Overharvest”), and (D) was not removed or reported as
removed from the Sold Timberlands as reflected in the Inventory Data (“Sold
Under Harvest”). The Variance Report will use the value table in Exhibit E to
calculate the total value of the Contributed Overharvest, Contributed Under
Harvest, Sold Overharvest, and Sold Under Harvest.
ii.If the Contributed Overharvest value exceeds the Contributed Under Harvest
value (such net Contributed Overharvest value, the “Net Contributed
Overharvest”) by more than $62,500.00, then the PC Member will pay the amount by
which the Net Contributed Overharvest exceeds $62,500.00 by wire transfer in
immediately available funds to the bank account or accounts designated by the
Company. If the Sold Overharvest value exceeds the Sold Under Harvest value
(such net Sold Contributed Overharvest value, the “Net Sold Overharvest”) by
$187,500.00, then the Purchase Price will be reduced by the amount by which the
Net Sold Overharvest exceeds $187,500.00, and Plum Creek shall pay such amount
by wire transfer in immediately available funds to the bank account or bank
accounts designated by the Company. There will be no amount payable by the PC
Entities with respect to the Contributed Overharvest if the Net Contributed
Overharvest value is less than $62,500.00. There will be no adjustment to the
Purchase Price if the Net Sold Overharvest value is less than $187,500.00,
including if the value is negative.
iii.On or before the date on which the Variance Report is delivered, Plum Creek
shall provide Silver Creek a detailed list of the timber stands represented in
the Variance Report and their associated volumes (A) as reflected in the
Inventory Data, and (B) in the current timber inventory maintained by Plum Creek
(“Stand Detail”). Silver Creek will have ten (10) Business Days after receipt of
the Variance Report to review the Stand Detail and provide written notice to
Plum Creek of any objection to the accuracy of the reflection of items (i)(A)
through (D) above in the Variance Report. If before the expiration of such ten
(10) Business Day period, Plum Creek receives an objection from Silver Creek to
the Variance Report, Silver Creek and Plum Creek shall have another ten (10)
Business Days to work in good faith to resolve such objection and finalize the
Variance Report. If Silver Creek and Plum Creek cannot finalize the Variance
Report within such ten (10) Business Day period, Silver Creek and Plum Creek
shall, within three (3) days of the expiration of such ten (10) Business Day
period, each submit a Variance Report to a Forestry Consultant who will then
have thirty (30) days to review the Variance Reports and the Stand Detail in
order to determine whether the Variance Report submitted by Silver Creek or the
Variance Report submitted by Plum Creek is most accurate. The Company shall pay
the expenses of the Forestry Consultant in connection with




--------------------------------------------------------------------------------




the review under this Section 2.1(c)(iii) unless the Forestry Consultant’s
determination results in a payment by Plum Creek to the Company in respect of an
adjustment to the Purchase Price, in which case Plum Creek shall pay such
expenses.
d.Environmental Matters. Prior to the date hereof, the PC Entities provided the
Company (or its representatives or Silver Creek (in its capacity as its
manager)), with respect to the Timberlands, a copy of the Phase I Environmental
Report (defined in Section 9.3 below). The Company has reviewed such information
and, subject to indemnification claims pursuant to Section 11.2(a) hereof,
hereby waives any contingencies regarding the environmental condition of the
Timberlands. Subject to indemnification claims pursuant to Section 11.2(a)
hereof, the Company (on behalf of itself, the Contribution LLC, the Sale LLC,
and its other Affiliates) hereby releases the PC Entities and their respective
Affiliates from all costs, losses, liabilities, obligations and claims, of any
nature whatsoever, known and unknown, that the Company may have against any of
the PC Entities or their respective Affiliates or that may arise in the future
based in whole or in part upon (i) Plum Creek’s, PC Member’s, or their
respective Affiliates' failure to comply with any applicable Environmental Laws,
or (ii) the presence, release or disposal of any Hazardous Substances, solid
waste, or any other environmental contamination on, within, or from any of the
Timberlands before, as of, or after the Closing; provided, however, nothing
herein shall be deemed to waive (i) the Company’s right to file a counterclaim
or crossclaim naming a PC Entity in defense of any suit filed by a Governmental
Authority or other third party against the Company with respect to the
environmental condition of any Timberlands existing prior to the Effective Time
or pre-Closing noncompliance with Environmental Laws with respect thereto, or
(ii) any claims against PC Entities with respect to the PC Entities’ access
and/or use of the Timberlands following Closing.
e.Condemnation. If the Timberlands or any part of the Timberlands should be
condemned during the term of this Agreement, then the PC Entities shall notify
Company and the actual award and compensation for such condemnation shall be
paid by the PC Entities to Company at Closing, less the expenses associated with
obtaining the same (if collected by any of the PC Entities prior to Closing), or
assigned to Company at Closing. Prior to Closing, Company shall have the
exclusive right to negotiate and determine the value to be agreed upon for any
condemnation with the condemning authority, at Company’s sole expense.


Section 2.2    Adjustments to PC Contribution Amount and Purchase Price.
a.Adjustments to PC Contribution Amount and Purchase Price for Title Failure
Carveouts, Title Objection Carveouts and Adjustment Casualty Losses.
i.The PC Contribution Amount shall be reduced by an amount equal to the sum of
the (A) fair market value of all of the Title Failure Carveouts (if any) and
Title Objection Carveouts (if any), in each case, affecting Contributed
Timberlands, determined in accordance with Section 2.1(a)(iv), and (B) fair
market value of all of the Adjustment Casualty Losses (if any) affecting
Contributed Timberlands and identified prior to the Closing Date pursuant to
Section 2.1(b)(ii)(A), determined in accordance with Section 2.1(b)(iii). The
reduction in the PC Contribution Amount pursuant to this Section 2.2(a) shall be
referred to as the “PC Contribution Amount Adjustment”.
ii.The Purchase Price shall be reduced by an amount equal to the sum of the (A)
the fair market value of all of the Title Failure Carveouts (if any) and Title
Objection Carveouts (if any), in each case, affecting Sold Timberlands,
determined in accordance with Section 2.1(a)(iv), and (B) fair market value of
all of the Adjustment Casualty Losses (if any) affecting Sold Timberlands and
identified prior to the Closing Date pursuant to Section 2.1(b)(ii)(A),
determined in accordance with Section 2.1(b)(iii). The reduction in the Purchase
Price pursuant to this Section 2.2(a) shall be referred to as the “Purchase
Price Adjustment”.
b.Adjustments for Post-Closing Cures of Title Failure Carveouts and Title
Objection Carveouts.
i.If Plum Creek (or its applicable Affiliates) transfer any Title Failure
Carveouts and/or Title Objection Carveouts that otherwise related to the Sold
Timberlands to the Sale LLC or




--------------------------------------------------------------------------------




the Company pursuant to (and in accordance with) Section 2.1(a)(v), then the
Company shall (or shall cause the Sale LLC to) pay Plum Creek a cash purchase
price equal to the proportional amount of the Purchase Price Adjustment
attributable to such Title Failure Carveouts and Title Objection Carveouts so
transferred to the Sale LLC or the Company, and the Company will receive a
credit towards such purchase price in the amount of the value actually received
by Plum Creek for any timber sale activities that have affected such Title
Failure Carveout or Title Objection Carveout in the period of time between the
Closing Date and the actual transfer of such Title Failure Carveout or Title
Objection Carveout to the Sale LLC or the Company.
ii.If Plum Creek (or its applicable Affiliates) transfer any Title Failure
Carveouts and/or Title Objection Carveouts that otherwise related to the
Contributed Timberlands to the Contribution LLC or the Company pursuant to (and
in accordance with) Section 2.1(a)(v), then the PC Contribution Amount will be
increased by a dollar amount equal to the proportional amount of the PC
Contribution Amount Adjustment attributable to such Title Failure Carveouts and
Title Objection Carveouts so transferred to the Contribution LLC or the Company.


Section 2.3    Nature of Contributions. The Parties acknowledge and agree that
(i) the contribution of the interests in Contribution LLC to the Company in
exchange for the Series One Interests contemplated in this Agreement is intended
to be treated as a tax-free contribution of the Contributed Assets to the
Company under Section 721 of the Internal Revenue Code of 1986, as amended (the
“IRC”) and applicable correlative provisions of any state or local income Tax
law, (ii) the Parties shall report the transactions contemplated by this
Agreement consistently with such tax-free treatment, and (iii) the Parties shall
not take any position inconsistent with such treatment in any Tax Return, press
release, filing with any Governmental Authority or otherwise, unless otherwise
required by applicable Law.


ARTICLE III
CLOSING


Section 3.1    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place, subject to the satisfaction, or
waiver by the Party or Parties entitled to the benefit thereof, of the
conditions set forth in ARTICLE X, at a place designated by the PC Entities, at
10:00 a.m., local time, on or as of the tenth (10th) Business Day following the
date on which all of the conditions set forth in ARTICLE X have been satisfied,
or waived by the Party or Parties entitled to the benefit thereof (other than
those conditions that by their nature are to be satisfied at the Closing), in
accordance with this Agreement or at such other time and date as the Parties
shall agree in writing (the date on which the Closing occurs, the “Closing
Date”). If the transactions contemplated by this Agreement are completed in
accordance with the terms hereof at the Closing, then the following transactions
will be deemed to have occurred in the following sequence: (i) first, the
contribution by Plum Creek of the Contributed Assets to the Contribution LLC
pursuant to Section 1.1 and the contribution by Plum Creek of the Sold Assets to
the Sale LLC pursuant to Section 1.3; then (ii) the contribution by Plum Creek
of the Contribution LLC Interest to PC Member pursuant to Section 1.1(e); and
then (iii) the Contribution by PC Member of the Contribution LLC Interest to the
Company pursuant to Section 1.2 and the sale of the Sale LLC Interest by Plum
Creek to the Company pursuant to Section 1.4. Upon completion of the Closing,
the transactions contemplated by this Agreement shall be deemed effective as of
12:01 a.m. Eastern Time on the Closing Date (the “Effective Time”). The Parties
shall use their commercially reasonable efforts to cause the Closing Date to
occur on or before January 4, 2016. Except as specifically provided herein, time
is of the essence for this Agreement for all purposes.


Section 3.2    Closing Deliveries.
a.Closing Deliveries by PC Entities. At the Closing, the PC Entities shall
deliver the following items to the Company:




--------------------------------------------------------------------------------




i.an assignment of membership interest substantially in the form of Exhibit F
(with such changes thereto as are mutually agreed upon by the Company and PC
Member), duly executed by PC Member, under which PC Member contributes, assigns,
transfers and conveys to the Company, and the Company accepts and assumes, all
of PC Member’s right, title and interest in, and to the Contribution LLC
Interest (the “Contribution LLC Assignment Agreement”);
ii.an assignment of membership interest substantially in the form of Exhibit F
(with such changes thereto as are mutually agreed upon by the Company and Plum
Creek), duly executed by Plum Creek, under which Plum Creek sells, assigns,
transfers and conveys to the Company, and the Company accepts and assumes, all
of Plum Creek’s right, title and interest in, and to the Sale LLC Interest (the
“Sale LLC Assignment Agreement”);
iii.a certificate from an officer of Plum Creek attesting that the conditions
set forth in Section 10.2(b) and Section 10.2(c) are satisfied;
iv.affidavits of each of Plum Creek and PC Member in the form of Exhibit G
stating that Plum Creek or PC Member, as applicable, is not a “foreign person”
within the meaning of Section 1445 of the IRC and the Treasury Regulations
thereunder, an appropriately completed IRS Form W-9, and any state withholding
forms required in any jurisdiction where Sold Assets are located (and if such
Person fails to deliver any such form, the Company shall withhold and pay over
to the proper authorities such amounts at Closing as the Company reasonably
determines it is required by law to withhold from the proceeds payable to Plum
Creek or PC Member hereunder, provided, all such amounts withheld by Company in
accordance with the foregoing shall be deemed for all purposes hereunder to have
been paid to Plum Creek or PC Member, as the case may be);
v.any required real estate transfer Tax declarations or similar documentation
required to evidence the payment of any Tax imposed by any state, county, or
municipality together with any change of ownership statement required under
applicable Law;
vi.a certified copy of the certificate of formation of the Contribution LLC
obtained from the Delaware Secretary of State, a copy of the duly executed
limited liability company agreement, including all amendments thereto, of the
Contribution LLC as in effect as of the Closing, and the complete minute book of
the Contribution LLC;
vii.a certified copy of the certificate of formation of the Sale LLC obtained
from the Delaware Secretary of State, a copy of the duly executed limited
liability company agreement, including all amendments thereto, of the Sale LLC
as in effect as of the Closing, and the complete minute book of the Sale LLC;
viii.the Title Policies (defined below) or marked binders with a commitment from
the Title Company to issue policies in form reflected in the marked binders in
accordance with the terms of this Agreement for the Timberlands;
ix.such title affidavits as are reasonably requested by the Title Company,
substantially in the form of Exhibit H (with such changes thereto as are
mutually agreed upon by the Company and the PC Entities), which shall include a
nonimputation affidavit, as reasonably required by the Title Company, in order
for the Title Company to issue a non-imputation endorsement as part of such
Title Policies;
x.a counterpart to a property management agreement between the Company and Plum
Creek Property Management Company, LLC (the “PC Property Manager”), in the form
previously agreed to by the Company and Plum Creek with respect to Series One of
the Company and a counterpart to a property management agreement between the
Company and the PC Property Manager in the form previously agreed to by the
Company and Plum Creek with respect to Series Two of the Company (in each case
with such changes thereto as are mutually agreed upon by the Company and the PC
Property Manager) (collectively, the “Property Management Agreements”), each
duly executed by the PC Property Manager; and




--------------------------------------------------------------------------------




xi.a reliance letter with respect to the Phase I Report in a form reasonably
acceptable to the Company in favor of the company and executed on behalf of SLR
International Corporation.
b.Closing Deliveries by the Company. At the Closing, the Company shall deliver
the following items to the PC Entities:
i.the Purchase Price (subject to adjustment pursuant to Section 2.2(a)(ii), if
any), paid in accordance with Section 1.4(b);
ii.a counterpart to the Contribution LLC Assignment Agreement, duly executed by
the Company;
iii.a counterpart to the Sale LLC Assignment Agreement, duly executed by the
Company;
iv.a certificate of a duly authorized officer or manager of the Company
attesting that the conditions set forth in Section 10.3(b) and Section 10.3(c)
are satisfied;
v.one or more easements to the extent necessary to evidence the right of Plum
Creek or PC Member, or such other Persons as shall be designated by Plum Creek
or PC Member, to use the Reserved Easements;
vi.evidence in form and substance reasonably satisfactory to the PC Entities
that each of the Other Investors have paid the full amount of its Other Investor
Initial Capital Contribution to the Company; and
vii.counterparts to the Property Management Agreements duly executed by the
Company.
c.Other Closing Deliveries. The Parties shall each execute and deliver such
other and further certificates, assurances and documents as may reasonably be
required by the other Parties in connection with the consummation of the
transactions contemplated by this Agreement.


ARTICLE IV
ACKNOWLEDGEMENTS BY THE COMPANY


Section 4.1    Disclaimer of Certain Representations. The Company acknowledges
that, except as is herein specifically set forth, neither of Plum Creek or PC
Member has made, does make, or has authorized anyone else to make, any
representation, warranty or promise of any kind, including as to: (i) the
existence or non-existence of access to or from the Timberlands or any portion
thereof; (ii) the location of the Timberlands or any portion thereof within any
flood plain, flood prone area, watershed or the designation of any portion
thereof as “wetlands”; (iii) the availability of water, sewer, electrical, gas
or other utility services at or on the Timberlands; (iv) the number of acres or
square footage in the Timberlands; (v) the present or future physical condition
or suitability of the Conveyed Assets for any purpose; (vi) the actual amount
and type of timber on the Timberlands, if any; or (vii) any other matter or
thing affecting or relating to the Conveyed Assets, the Contribution LLC, the
Sale LLC, or this Agreement.
Section 4.2    General Disclaimers. THE COMPANY ACKNOWLEDGES THAT, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLES VI AND VII, IN THE
CERTIFICATE DELIVERED BY PLUM CREEK AT THE CLOSING PURSUANT TO Section
3.2(a)(iii), AND THE AFFIDAVITS DELIVERED BY PC MEMBER AT THE CLOSING PURSUANT
TO Section 3.2(a)(iv): (i) NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF OF PLUM CREEK OR PC MEMBER, OR ANY
OTHER PERSON WITH RESPECT TO THE CONVEYED ASSETS, THE CONTRIBUTION LLC, OR THE
SALE LLC, INCLUDING WITH RESPECT TO PHYSICAL OR ENVIRONMENTAL CONDITION,
HABITABILITY, QUANTITY OR QUALITY OF TIMBER, FUTURE FIBER GROWTH OR HARVEST,
FUTURE FINANCIAL RESULTS FROM THE SALE OF FIBER GROWN ON THE TIMBERLANDS,




--------------------------------------------------------------------------------




MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND PLUM CREEK
AND PC MEMBER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES, EITHER EXPRESS OR
IMPLIED RELATING TO ANY OF THE FOREGOING MATTERS, AND (ii) IN ENTERING INTO THIS
AGREEMENT, THE COMPANY HAS NOT RELIED AND DOES NOT RELY ON ANY SUCH
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, BY OR ON BEHALF OF PLUM CREEK,
PC MEMBER, OR ANY OTHER PERSON. THE COMPANY ACKNOWLEDGES AND AGREES THAT IT
SHALL TAKE THE CONVEYED ASSETS IN “AS IS, WHERE IS, AND WITH ALL FAULTS”
CONDITION ON THE CLOSING DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT.


Section 4.3    Waiver and Release. UPON THE CLOSING, SUBJECT TO CLAIMS FOR
INDEMNIFICATION PURSUANT TO ARTICLE XI (SURVIVAL; INDEMNIFICATION), THE COMPANY
SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, ADVERSE ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY THE PC ENTITIES’ OR THE COMPANY’S
INVESTIGATION, AND UPON THE CLOSING, THE COMPANY SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED PLUM CREEK AND PC MEMBER (AND THEIR RESPECTIVE
AFFILIATES) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION
(INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH THE COMPANY MIGHT HAVE ASSERTED OR ALLEGED
AGAINST ANY OF THEM AT ANY TIME BY REASON OF OR ARISING OUT OF PHYSICAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING ANY ENVIRONMENTAL LAWS)
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE CONVEYED ASSETS, THE CONTRIBUTION LLC INTEREST, OR THE SALE LLC
INTERESTS. THE COMPANY AGREES THAT, SUBJECT TO CLAIMS FOR INDEMNIFICATION
PURSUANT TO ARTICLE XI BELOW, SHOULD ANY INVESTIGATION, CLEANUP, REMEDIATION,
CORRECTING ACTION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ADVERSE
ENVIRONMENTAL CONDITIONS ON THE TIMBERLANDS BE REQUIRED AFTER THE CLOSING, SUCH
INVESTIGATION, CLEAN-UP, REMOVAL, CORRECTING ACTION OR REMEDIATION SHALL BE THE
RESPONSIBILITY OF AND SHALL BE PERFORMED AT THE SOLE COST AND EXPENSE OF THE
COMPANY, THE CONTRIBUTION LLC, OR THE SALE LLC. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, nothing herein shall be deemed to waive (i)
Company’s right to file a counterclaim or crossclaim naming a PC Entity in
defense of any suit filed by a Governmental Authority OR Other THIRD PARTY
against the Company with respect to the environmental condition of any
Timberlands EXISTING PRIOR TO THE EFFECTIVE TIME or PRE-CLOSING noncompliance
with Environmental Laws with respect thereto, or (ii) any claims against PC
Entities with respect to the PC Entities’ access and/or use of the Timberlands
following Closing.


Section 4.4    No Reliance. The Company acknowledges that any materials provided
to it, including any cost or other estimates, projections, acreage, and timber
information, any confidential information memoranda, the management
presentations and the materials and information provided on data disks or in any
on-line data rooms, are not and shall not be deemed representations or
warranties by or on behalf of Plum Creek, PC Member, or any other Person and are
not to be relied upon by the Company.




--------------------------------------------------------------------------------






ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PC ENTITIES AS TO
STATUS OF PC MEMBER, CONTRIBUTION LLC AND SALE LLC


Except as otherwise disclosed in the disclosure letter delivered to the Company
by the PC Entities on the date of this Agreement (the “PC Disclosure Letter”),
the PC Entities represent and warrant to the Company, as of the date hereof and
as of the Closing Date, as follows:
Section 5.1    Organization.
a.Plum Creek is a limited partnership duly formed, validly existing, and in good
standing under the laws of the State of Delaware, and has all requisite power
and authority to make, execute, deliver and perform this Agreement and all other
agreements, instruments and documents to be executed by it in connection with
the consummation of the transactions contemplated by this Agreement (the
“Ancillary Agreements”) to which it is a party.
b.PC Member is a limited liability company duly formed, validly existing, and in
good standing under the laws of the State of Delaware, and has all requisite
power and authority to make, execute, deliver and perform this Agreement and all
other Ancillary Agreements to which it is a party.
c.As of the Contribution Date and the Closing Date, the Contribution LLC (i)
will be a limited liability company duly formed, validly existing, and in good
standing under the laws of the State of Delaware, and will have all requisite
power and authority to own, lease and operate the Contributed Assets, and (ii)
will be a qualified or registered as a foreign limited liability company for the
transaction of business and will be in good standing under the Laws of each
jurisdiction in which the location of the Contributed Assets makes such
qualification necessary, other than where the failure to have such
qualifications, individually or in the aggregate, would not have a Material
Adverse Effect.
d.As of the Contribution Date and the Closing Date, the Sale LLC (i) will be a
limited liability company duly formed, validly existing, and in good standing
under the laws of the State of Delaware, and will have all requisite power and
authority to own, lease and operate the Sold Assets, and (ii) will be a
qualified or registered as a foreign limited liability company for the
transaction of business and will be in good standing under the Laws of each
jurisdiction in which the location of the Sold Assets makes such qualification
necessary, other than where the failure to have such qualifications,
individually or in the aggregate, would not have a Material Adverse Effect.


Section 5.2    Ownership of Contribution LLC and Sale LLC.
a.Immediately prior to the Closing, (i) PC Member will own 100% of the
Contribution LLC Interest and Plum Creek will own 100% of the Sale LLC Interest,
in either case, free and clear of Liens other than restrictions imposed by
applicable securities laws, (ii) the Contribution LLC Interest will constitute
all of the outstanding membership interests of the Contribution LLC, (iii) the
Sale LLC Interest will constitute all of the outstanding membership interests of
the Sale LLC, and (iv) there will be no other outstanding securities, interests
or ownership rights of any kind in the Contribution LLC or the Sale LLC. Neither
the Contribution LLC Interest nor the Sale LLC Interest will be issued in
violation of any preemptive rights or rights of first refusal created by
statute, the certificate of formation or limited liability company agreement of
the Contribution LLC or the Sale LLC, as applicable, or any agreement to which
the Contribution LLC or the Sale LLC is a party or by which it is bound. As of
the Closing, there will be no options, warrants, calls, rights, commitments or
agreements (other than this Agreement) outstanding to which the Contribution
LLC, the Sale LLC, Plum Creek, or PC Member is a party or by which it is bound,
obligating the Contribution LLC or the Sale LLC to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any membership interest or other equity securities or obligating the
Contribution




--------------------------------------------------------------------------------




LLC or the Sale LLC to grant, or enter into any option, warrant, call, right,
commitment or agreement regarding membership interests or other equity interests
of the Contribution LLC or the Sale LLC.
b.As of the Closing, (i) the Contribution LLC will not have conducted any
business other than activities related to its formation and organization and its
receipt, holding and operation of the Contributed Assets as described in ARTICLE
I and Section 8.2, and (ii) the Sale LLC will not have conducted any business
other than activities related to its formation and organization and its receipt,
holding and operation of the Sold Assets as described in ARTICLE I and Section
8.2.


Section 5.3    Authority and Enforceability. The execution, delivery and
performance of this Agreement and the consummation of transactions contemplated
hereby by Plum Creek and by PC Member have been duly and validly authorized by
all necessary limited partnership or limited liability company (as applicable)
action, and no other limited partnership or limited liability company action (as
applicable) on the part of Plum Creek or PC Member is necessary for it to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by each of Plum
Creek and PC Member and, assuming due authorization, execution and delivery by
the Company, is a legal, valid and binding obligation of each of Plum Creek and
PC Member, enforceable against them in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.


Section 5.4    No Violation. The execution, delivery or performance of this
Agreement by Plum Creek and PC Member and the consummation by them of the
transactions contemplated herein, will not result in a breach or violation of,
or default under, the terms, conditions or provisions of (i) Plum Creek’s
certificate of limited partnership or limited partnership agreement or (ii) any
of PC Member’s, the Contribution LLC’s, or the Sale LLC’s respective
certificates of formation or limited liability company agreements.


Section 5.5    Brokers Fees. Other than as described in Section 5.5 of the PC
Disclosure Letter, neither Plum Creek, PC Member, the Contribution LLC or the
Sale LLC is obligated to pay any real estate commission, finder’s fee, real
estate acquisition fee, placement agent fee, or similar brokerage-type fee upon
the PC Entities’ entry into this Agreement and/or its completion of the
transactions contemplated herein.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PC ENTITIES
RELATED TO THE CONVEYED ASSETS


Except as otherwise disclosed in the PC Disclosure Letter delivered to the
Company by the PC Entities on the date of this Agreement, the PC Entities
represent and warrant to the Company, as of the date hereof and as of the
Closing Date, as follows:
Section 6.1    No Violation. The execution, delivery or performance of this
Agreement by the PC Entities will not result in a breach or violation of, or
default under, (i) any Conveyed Contract or Real Property Lease required to be
disclosed in Section 6.7 of the PC Disclosure Letter; (ii) any Law applicable to
Plum Creek, PC Member, the Contribution LLC, the Sale LLC, or any of the
Timberlands; or (iii) any permit, license, order, judgment or decree of any
Governmental Authority by which Plum Creek, PC Member, the Contribution LLC, the
Sale LLC, or the Timberlands is bound, excluding from the foregoing clauses (i),
(ii), and (iii) such breaches, violations or defaults that would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect or a material adverse effect on Plum Creek’s or PC Member’s ability to
perform their respective obligations under this Agreement and the Ancillary
Agreements.






--------------------------------------------------------------------------------




Section 6.2    Governmental Consents and Approvals. There are no approvals,
consents or registration requirements with respect to any Governmental Authority
that are or will be necessary for the valid execution and delivery by Plum Creek
and PC Member of this Agreement and the Ancillary Agreements to which it is a
party or the consummation by Plum Creek and PC Member of the transactions
contemplated hereby and thereby, other than (i) those described in Section 6.2
of the PC Disclosure Letter and (ii) those which (A) have been obtained or
(B) are of a routine nature and not customarily obtained or made prior to
execution of purchase and sale agreements in transactions similar in nature and
size to those contemplated hereby and where the failure to obtain the same would
not, individually or in the aggregate, have a Material Adverse Effect or a
material adverse effect on Plum Creek’s or PC Member’s ability to perform their
respective obligations under this Agreement and the Ancillary Agreements.


Section 6.3    Litigation and Judgments.
a.Pending Matters. Except as set forth in Section 6.3(a) of the PC Disclosure
Letter, there are no pending Claims or, to the Knowledge of the PC Entities,
threatened Claims against or to which any of the PC Entities (or their
respective Affiliates) is named a party, that either (i) seek to restrain or
enjoin the execution and delivery of this Agreement or any Ancillary Agreement
or the consummation of any of the transactions contemplated hereby or thereby,
or (ii) is a pending Claim or a threatened material Claim that affects or
relates to any of the Conveyed Assets.
b.Adverse Judgments. To the Knowledge of the PC Entities, there are no judgments
or outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a Governmental Authority or by an arbitrator) against Plum Creek or
PC Member (or affecting any of the Timberlands) that prohibit or restrict or
could reasonably be expected to result in any material delay of the consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements
or would reasonably be expected to have a Material Adverse Effect on the
Timberlands.


Section 6.4    Compliance with Laws. Except as set forth in Section 6.4 of the
PC Disclosure Letter, neither of the PC Entities has received notification from
any Governmental Authority alleging that the Timberlands are not in compliance
in all material respects with applicable Law, and to the Knowledge of the PC
Entities, the Timberlands are in compliance in all material respects with
applicable Law (other than Environmental Laws, which are covered under Section
6.9 below). To the Knowledge of the PC Entities, the Permits are all of the
licenses, permits or consents from Governmental Authorities necessary to own the
Timberlands and conduct all business related to the Timberlands that is
conducted by the PC Entities (or their Affiliates) as of the date of this
Agreement, except as would not otherwise have a Material Adverse Effect.


Section 6.5    Title to Conveyed Assets. As of the Closing Date, immediately
prior to Closing:
a.the Contribution LLC will have good and marketable fee simple title to the
Contributed Timberlands, free and clear of all Liens other than the Permitted
Exceptions;
b.the Sale LLC will have good and marketable fee simple title to the Sold
Timberlands, free and clear of all Liens other than the Permitted Exceptions;
c.the Contribution LLC will have title to the Contributed Assets, other than the
Timberlands, free and clear of Liens other than the Permitted Exceptions; and
d.the Sale LLC will title to the other Sold Assets, other than the Timberlands,
free and clear of Liens other than the Permitted Exceptions.
For the avoidance of doubt, issues relating to title to the Timberlands
(including any breach or inaccuracy of this representation and warranty as it
relates to title to the Timberlands) shall be addressed in accordance with the
provisions of Section 2.1, Section 2.2, Section 10.1(d), and Section 11.2(d), as
applicable, and not Section 11.2(a).




--------------------------------------------------------------------------------




Section 6.6    Taxes.
a.Plum Creek, PC Member, the Contribution LLC, the Sale LLC and each of their
Affiliates have (or on or before the Closing Date will have) duly and timely
filed all material Tax returns required to be filed by the Contribution LLC or
the Sale LLC or otherwise relating to the Contributed Assets or the Sold Assets
that are required to be filed on or before the Closing Date (the “PC Covered
Returns”), and have (or by the Closing Date will have) duly and timely paid, or
are contesting in good faith in appropriate proceedings, all Taxes due and
payable by Plum Creek, PC Member, the Contribution LLC, the Sale LLC or any of
their Affiliates with respect to the Contribution LLC, the Sale LLC, the
Contributed Assets and the Sold Assets on or before the Closing Date. Section
6.6(a) of the PC Disclosure Letter describes all instances where Plum Creek, PC
Member, the Contribution LLC, the Sale LLC, or any of their Affiliates are
contesting Taxes in an amount greater than $50,000 with respect to the
Contribution LLC, the Sale, LLC, the Contributed Assets or the Sold Assets.
b.There are no Liens or other encumbrances, other than the Permitted Exceptions,
on any of the Conveyed Assets that arose in connection with any failure or
alleged failure by Plum Creek, PC Member, the Contribution LLC, the Sale LLC or
any of their Affiliates to pay any Tax.
c.The Contribution LLC and the Sale LLC have at all times been treated as
disregarded entities for U.S. federal Tax purposes and all applicable state Tax
purposes.


Section 6.7    Contracts. Section 6.7 of the PC Disclosure Letter contains a
list, and the PC Entities have made available to the Company copies, of: (i)
each Conveyed Contract that (A) requires expenditures or receipts, performance
of services or delivery of goods or materials by or to Plum Creek, PC Member (or
one of their applicable Affiliates) in an amount or of value in excess of
$50,000 per year or $250,000 over the term of such Conveyed Contract and (B) is
not terminable by Plum Creek, PC Member (or the applicable Affiliate) upon
notice of 180 days or less; (ii) each Conveyed Contract for capital expenditures
or the acquisition or construction of fixed assets relating to the operations
conducted on the Timberlands that (A) requires aggregate future payments in
excess of $250,000 and (B) is not terminable by Plum Creek, PC Member (or the
applicable Affiliate) upon notice of 180 days or less; (iii) the Real Property
Leases; and (iv) each material amendment, supplement, and modification in
respect of any of the foregoing. To the Knowledge of the PC Entities, each
Conveyed Contract and Real Property Lease required to be disclosed in Section
6.7 of the PC Disclosure Letter (1) is valid and in full force and effect, (2)
is enforceable by Plum Creek, PC Member (or the applicable Affiliate), as
applicable, and (3) there is no material breach or default (or any condition
that with the passage of time or giving of notice would constitute a material
breach or default) thereunder by Plum Creek, PC Member (or the applicable
Affiliate), as applicable, or any other party thereto. Plum Creek has provided
the Company with true, correct and complete copies of each Conveyed Contract,
Real Property Lease (excluding hunt club leases) and Permit. In the case of hunt
club leases, Plum Creek has provided a true and correct copy of Plum Creek’s
current form of hunt club lease.


Section 6.8    Continuing Agreements. Each Continuing Agreement in effect as of
the date of this Agreement that requires expenditures or receipts, performance
of services or delivery of goods or materials by or to Plum Creek, PC Member (or
one of their applicable Affiliates) in an amount or of value in excess of
$50,000 per year or $250,000 over the term of such Continuing Agreement is
listed in Section 6.8 of the PC Disclosure Letter. The Company has been provided
with true, correct and complete copies of or access to true, correct and
complete copies of such Continuing Agreements.


Section 6.9    Environmental Matters.
a. To the Knowledge of the PC Entities, other than as set forth in Section 6.9
of the PC Disclosure Letter or in the Phase I Report:
b.There are no underground storage tanks on the Timberlands;




--------------------------------------------------------------------------------




c.During Plum Creek’s, PC Member’s, or their Affiliates’, as applicable,
ownership of the Timberlands, the PC Entities have not received notification
from any Governmental Authority alleging that the Timberlands are not in
compliance with Environmental Laws;
d.The PC Entities (and their Affiliates) are currently conducting business
relating to the Timberlands in compliance in all material respects with
applicable Environmental Laws;
e.There are no Claims pending or threatened asserting that the Timberlands are
not in compliance with Environmental Laws or that there has been a release of
Hazardous Substances on the Timberlands that requires investigation,
remediation, or monitoring; and
f.During Plum Creek’s, PC Member’s (and their Affiliates’) ownership of the
Timberlands, there has been no release of Hazardous Substances in a quantity
required to be reported under applicable Environmental Law at the Timberlands
that has not been reported in accordance with such Law.
g.Other than the Phase I Report, none of PC Entities have commissioned any Phase
I or Phase II environmental report in the previous five (5) years.


Section 6.10    Condemnations. Except as described in Section 6.10 of the PC
Disclosure Letter, there are no Condemnations as of the date hereof.


Section 6.11    Inventory Data. To the Knowledge of the PC Entities, the timber
inventory information contained in the file identified as Project_J_Package.xlsx
and posted in the data room space hosted by ansarada and located at
https://dataroom.ansarada.com/TwinCreeks%7C14796/720114/DataRoom.asp on April
17, 2015 (“Inventory Data”) was prepared in accordance with the inventory
maintenance standards utilized by the PC Entities for timberlands owned by the
PC Entities and located in the southeastern United States; provided, however,
that the PC Entities removed from the Inventory Data information pertaining to
timber volumes reasonably expected as of April 17, 2015 to be harvested on or
before December 31, 2015.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as otherwise disclosed in the disclosure letter (the “Company’s
Disclosure Letter”) delivered to the PC Entities by the Company on the date of
this Agreement, the Company represents and warrants to each of the PC Entities,
as of the date hereof and as of the Closing Date, as follows:
Section 7.1    Organization. The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has all requisite limited liability company power and authority, as
the case may be, to: (i) own, lease and operate its properties and assets and to
carry on its business as now being conducted; and (ii) make, execute, deliver
and perform this Agreement and the Ancillary Agreements to which it is a party.
The Company has not conducted any operations or engaged in any activities other
than those related to the formation of the Company as contemplated by this
Agreement and the Company Limited Liability Company Agreement and the
negotiation of this Agreement and the Ancillary Agreements (and the transactions
contemplated hereby and thereby), including due diligence activities.


Section 7.2    Qualification. The Company is qualified or registered as a
foreign limited liability company for the transaction of business and is in good
standing under the laws of each jurisdiction in which the location of its
properties makes such qualification necessary, other than those jurisdictions as
to which the failure to be so qualified or registered would not, individually or
in the aggregate, have a material adverse effect on its financial condition or
results of operation or on its ability to perform its obligations under this
Agreement and the Ancillary Agreements to which it is a party.




--------------------------------------------------------------------------------






Section 7.3    Authority and Enforceability. The execution, delivery and
performance of this Agreement and the consummation of transactions contemplated
hereby by the Company have been duly and validly authorized by all necessary
limited liability company action, and no other limited liability company action
on the part of the Company is necessary for it to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the PC Entities, is a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.


Section 7.4    Series One Interest. The Series One Interest to be issued to PC
Member pursuant to this Agreement will be validly issued, fully paid and
non-assessable, and the only other membership interests or other ownership
interests or securities of the Company outstanding as of the Closing Date are
described in Section 7.4 of the Company’s Disclosure Letter. The Series One
Interest will not be issued in violation of any preemptive rights or rights of
first refusal created by statute, the certificate of formation or limited
liability company agreement of the Company or any agreement to which the Company
is a party or by which it is bound. As of the Closing, there will be no options,
warrants, calls, rights, commitments or agreements (other than this Agreement
and the capital commitments set forth in the Subscription Agreements)
outstanding to which the Company is a party or by which it is bound, obligating
the Company to issue, deliver, sell, repurchase or redeem, or cause to be
issued, delivered, sold, repurchased or redeemed, any membership interest or
other ownership interest or equity securities or obligating the Company to
grant, or enter into any option, warrant, call, right, commitment or agreement
regarding membership interests or other ownership interests or equity interests
of the Company. Other than this Agreement, the Company Limited Liability Company
Agreement or any other agreement to which both the Company and Plum Creek (or PC
Member) is a party, as of the Closing Date, the Company will not be a party to
any buy/sell agreement, voting agreement or similar agreement with respect to
the voting or transfer of the membership interests (or other ownership or equity
interests) of the Company or otherwise relating to its governance.


Section 7.5    No Violation. The execution, delivery, and performance by the
Company of this Agreement or any of the Ancillary Agreements to which it is a
party will not result in a breach or violation of, or default under, (i) the
terms, conditions or provisions of the its certificate of formation or limited
liability company agreement or any other organizational document; (ii) any
Contract to which it is a party or by which it or any of its assets may be
bound; (iii) any Law applicable to it or any of its assets; or (iv) any permit,
license, order, judgment or decree of any Governmental Authority by which the
Company or any of its assets is or may be bound, excluding from the foregoing
clauses (ii), (iii) or (iv), such breaches, violations or defaults that would
not be reasonably likely, individually or in the aggregate, to have a material
adverse effect on the Company’s financial condition or results of operation or
on its ability to perform its obligations under this Agreement and the Ancillary
Agreements to which it is a party.


Section 7.6    Governmental Consents and Approvals. There are no approvals,
consents or registration requirements with respect to any Governmental Authority
that are or will be necessary for the valid execution and delivery by the
Company of this Agreement and the Ancillary Agreements, or the consummation of
the transactions contemplated hereby and thereby, other than those that (i) have
been obtained, (ii) are of a routine nature and not customarily obtained or made
prior to execution of purchase and sale agreements in transactions similar in
nature and size to those contemplated hereby and where the failure to obtain the
same would not, individually or in the aggregate, have a material adverse effect
on the financial condition or results of operations of the Company or on the
ability of the Company to perform its




--------------------------------------------------------------------------------




obligations under this Agreement and the Ancillary Agreements to which it is a
party, or (iii) may be required to be obtained by the Company after the Closing
for it to conduct operations on the Timberlands.


Section 7.7    Litigation and Judgments.
a.Pending Matters. There are no pending Claims or, to the actual knowledge of
the Company, threatened Claims, that either (i) seek to restrain or enjoin the
execution and delivery of this Agreement or any Ancillary Agreement or the
consummation of any of the transactions contemplated hereby or thereby, or (ii)
would be reasonably likely, individually or in the aggregate, to have a material
adverse effect on the Company’s financial condition or results of operation or
on its ability to perform its obligations under this Agreement and the Ancillary
Agreements to which it is a party.
b.Adverse Judgments. As of the date hereof, to the actual knowledge of the
Company, there are no judgments or outstanding orders, injunctions, decrees,
stipulations or awards (whether rendered by a Governmental Authority or by an
arbitrator) against the Company or its properties that prohibit or restrict or
could reasonably be expected to result in any material delay of the consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements
or would reasonably be expected to have a material adverse effect on the
Company’s financial condition or results of operation or on its ability to
perform its obligations under this Agreement and the Ancillary Agreements to
which it is a party.


Section 7.8    Subscription Agreements. Concurrently with the execution and
delivery of this Agreement, the Company has delivered a true, correct and
complete copy of a fully executed subscription agreement from each of the Other
Investors, which subscription agreements shall be in form and substance
satisfactory to the PC Entities (individually, a “Subscription Agreement” and
collectively, the “Subscription Agreements”) with each of the Other Investors
listed in Section 7.8 of the Company’s Disclosure Letter, by which such Other
Investors agree to contribute and pay to the Company their respective Other
Investor Initial Capital Contributions. Section 7.8 of the Company’s Disclosure
Letter sets forth the Other Investor Initial Capital Contribution for each Other
Investor.


Section 7.9    Investment Representations. The Company makes the representations
and warranties set forth in Schedule 7.9 attached hereto as if such
representations and warranties were fully set forth in this Section 7.9.


Section 7.10    Brokers Fees. The Company is not obligated to pay any real
estate commission, finder’s fee, real estate acquisition fee, placement agent
fee, or similar brokerage-type fee upon its entry into this Agreement and/or its
completion of the transactions contemplated herein.


ARTICLE VIII
ADDITIONAL AGREEMENTS RELATING TO THE
CONVEYED ASSETS GENERALLY


Section 8.1    Commercially Reasonable Efforts.
a.General. Subject to the terms and conditions herein provided, each of the
Parties agrees to use all commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and to cooperate with each other
in connection with the foregoing, including using all commercially reasonable
efforts:
i.to obtain all necessary waivers, consents, releases and approvals, including
all consents, approvals and authorizations that are required to be obtained
under any applicable Law;




--------------------------------------------------------------------------------




ii.to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the Parties to consummate the transactions
contemplated hereby or by the Ancillary Agreements;
iii.to effect all necessary registrations and filings and submissions of
information required or requested by Governmental Authorities; and
iv.to fulfill all conditions to this Agreement.
b.Certain Filings. In furtherance and not in limitation of the foregoing, and
subject to Section 8.1(d) below, each of the Parties agrees to make, or cause to
be made, all necessary filings required pursuant to Regulatory Law with respect
to the transactions contemplated hereby as promptly as practicable after the
date of this Agreement, but in no event later than fifteen (15) days after the
date hereof, and to supply as promptly as practicable any additional information
and documentary material that may be requested pursuant to such Regulatory Law.
c.Required Consents. Each of the Parties shall cooperate, and use commercially
reasonable efforts, to make all filings and obtain all licenses, permits,
consents, approvals, authorizations, qualifications and orders of Governmental
Authorities and other third parties necessary to consummate the transactions
contemplated by this Agreement. Notwithstanding the foregoing, nothing herein
shall obligate or be construed to obligate any Party to make any payment to any
Person in order to obtain the consent or approval of such Person or to transfer
any Conveyed Contract, Real Property Lease, or Permit in violation of its terms.
With respect to any agreement for which any required consent or approval is not
obtained prior to the Closing, each of Plum Creek and PC Member shall (and prior
to the Closing shall cause the Contribution LLC and the Sale LLC to) and the
Company shall (and after the Closing shall cause the Contribution LLC and the
Sale LLC to) use all commercially reasonable efforts to obtain any such consent
or approval after the Closing until either such consent or approval has been
obtained or the PC Entities determine in good faith that such consent cannot
reasonably be obtained. In addition, to the extent that any Conveyed Contract,
Real Property Lease, Contributed Easement, or Sold Easement may not be assigned
without the consent or approval of any Person, and such consent is not obtained
prior to the Closing, the Parties shall use commercially reasonable efforts to
enter into an arrangement to provide the Company with the same benefits (and the
Company shall be responsible for all corresponding obligations) arising under
such Conveyed Contract, Real Property Lease, Contributed Easement, or Sold
Easement, as applicable; provided, however, that the Company (or the PC
Entities, as applicable) shall provide the PC Entities (or the Company, as
applicable) with such access to the premises, books and records and personnel as
is reasonably necessary to enable the PC Entities (or the Company, as
applicable) to perform its obligations under such Conveyed Contract, Real
Property Lease, Contributed Easement or Sold Easement, and the Company shall pay
or satisfy the corresponding liabilities for the enjoyment of such benefits to
the extent the Company would have been responsible therefor if such consent or
approval had been obtained.
d.Cooperation. If necessary to obtain any consent, approval, permit or
authorization or to remove any impediment to the transactions contemplated
hereby or by any Ancillary Agreement relating to any Regulatory Law or to avoid
the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other order in any suit or proceeding relating to
Regulatory Law, each of the Parties shall cooperate with each other and take
such lawful steps as shall be reasonably necessary or appropriate to secure such
end; provided, however, that none of the PC Entities or any of their Affiliates
shall be required, in connection with the matters covered by this Section 8.1 or
otherwise, to hold separate or divest any of its or its Affiliates’ businesses,
product lines or assets or to accept or agree to any limitation on the operation
or conduct of its or any of its Affiliate’s businesses or any other conditional
approval.


Section 8.2    Maintenance of Business.
a.Subject to the terms and conditions of this Agreement, and except as otherwise
contemplated hereby, from the date hereof through the Closing Date, (a) Plum
Creek and PC Member shall, and shall cause the Contribution LLC to, use
commercially reasonable efforts to maintain the Contributed




--------------------------------------------------------------------------------




Assets in the ordinary course in all material respects, and (b) PC Member shall,
and shall cause the Sale LLC to, use commercially reasonable efforts to maintain
the Sold Assets in the ordinary course in all material respects.
b.From the date hereof until the Closing Date (or earlier termination of this
Agreement in accordance with its terms), Plum Creek and PC Member shall not,
without the written consent of Company, which consent shall not be unreasonably
withheld, conditioned or delayed, (x) enter into any new lease of all or any
part of the Timberlands, or encumber, sell or otherwise convey or dispose of all
or any part of the Timberlands or any interest therein, or enter into any new
agreement, including stumpage sale contracts, granting any Person any right to
the Timberlands or any portion thereof, or (y) incur any debt resulting in a
Monetary Lien on all or any portion of the Timberlands. Notwithstanding the
foregoing, Plum Creek, PC Member, or any other Affiliate of Plum Creek shall
have the right, in the ordinary course of business, without Company’s consent,
to:
i.Enter into any lease or license agreements that are terminable without cause,
fee or penalty on no more than thirty (30) days’ notice;
ii.Renew or enter into hunting or recreational leases substantially in the form
existing on the Timberlands;
iii.Enter into any contracts that are terminable without cause, fee or penalty
on no more than thirty (30) days’ notice or Continuing Agreements, in each case,
that do not adversely affect the value of the Timberlands or their use for
growing or harvesting timber;
iv.Continue to manage, operate and harvest the Timberlands, consistent with the
Inventory Data and the 2015-2019 Sustainable Forestry Initiative Standards, or
any successor to the same; and
v.Comply with all terms of, and otherwise perform under, the Real Property
Leases, the Conveyed Contracts, the Permits, the Continuing Contracts and the
Permitted Exceptions.


Section 8.3    Public Announcements.
a.No Recording. This Agreement (or a memorandum thereof) shall not be recorded
by the Company (or any of its Affiliates or manager) in any real property
records. In the event that this Agreement (or a memorandum thereof) is so
recorded by the Company, the PC Entities may, at their option, terminate this
Agreement. Nothing herein shall be deemed to prohibit the Company from filing a
lis pendens in connection with the enforcement of its right to specific
performance in accordance with Section 13.14 herein.
b.Certain Disclosures. Notwithstanding anything to the contrary set forth in
Section 13.6, except as required by applicable Law (including rules and
regulations promulgated by the SEC) or stock exchange rules, the PC Entities and
the Company shall (and shall cause the Contribution LLC and the Sale LLC to)
consult with each other before issuing, and will provide each other the
opportunity to review, comment upon and concur with, and use commercially
reasonable efforts to agree on, any press release and other public announcement
with respect to the transactions contemplated by this Agreement, including the
time, form and content of such press release or public announcement, and shall
not issue any such press release or make any such public announcement prior to
such consultation; provided, however, that any disclosure required to be made
under applicable Law, stock exchange rules or rules and regulations promulgated
by the SEC may be made without such mutual agreement if a Party required to make
such disclosure has determined in good faith that it is necessary to do so and
has used commercially reasonable efforts, prior to the issuance of the
disclosure, to provide the other Parties with a copy of the proposed disclosure
and to discuss the proposed disclosure with the other Parties. Notwithstanding
the foregoing, the PC Entities may make any filing required by any rule or
regulation promulgated by the SEC applicable to it or any of its parent
companies without consultation with the Company, the Contribution LLC, or the
Sale LLC.






--------------------------------------------------------------------------------




Section 8.4    Books and Records.
a.Delivery. At the Closing, the PC Entities shall use commercially reasonable
efforts to make available to the PC Property Manager for use with respect to the
Company, the Contribution LLC and the Sale LLC, copies of all maps (including
backup data), surveys, drawings, deeds, timber harvest records and other
property records, in each case, exclusively related to the Conveyed Assets, that
are in Plum Creek’s or PC Member’s possession or control (the “Books and
Records”); provided, however, that the PC Entities shall have no obligation to
provide (i) any information, documents or other materials that are subject to
the attorney-client or other privilege (as reasonably and in good faith
determined by Plum Creek or PC Member), (ii) any information to the Company
regarding the pricing of timber, internal appraisals of the Contributed Assets,
other valuations or similar pricing or financial records, or any other
information that is confidential and proprietary to either or both of the PC
Entities (or any of their Affiliates) or (iii) any document or item that Plum
Creek, PC Member or any of their Affiliates is contractually or otherwise bound
to keep confidential. Notwithstanding the foregoing, the PC Entities may retain
copies of the Books and Records for legal compliance or regulatory purposes or
in accordance with its internal document retention policies.
b.Access. For a period of seven (7) years after the Closing, (i) the PC Entities
will provide the Company with reasonable access, at the Company’s cost, to any
books and records then in the PC Entities’ possession to the extent such books
and records relate to the Conveyed Assets (subject to the proviso set forth in
Section 8.4(a)). Notwithstanding the foregoing, this Section 8.4(b) shall not
obligate any Party to retain email for periods longer than those specified in
its published document retention policy, as the same may be amended or modified
from time to time.


Section 8.5    Dispute Resolution.
a.Initial Discussions. In the event that a Party gives notice of any dispute,
claim, question, disagreement or controversy arising from or relating to this
Agreement or the breach thereof, or the Conveyed Assets, other than those
disputes, claims, questions, disagreements or controversies for which dispute
resolution procedures are set forth in Section 2.1 (a “Dispute”),
representatives of the Parties shall use their reasonable commercial efforts to
settle the Dispute. To this effect, such representatives shall consult and
negotiate with each other in good faith and, recognizing their mutual interests,
attempt to reach a just and equitable solution satisfactory to the Parties. If
the representatives are unable to resolve any Dispute within thirty (30) days
after the date of the notice of such Dispute, any Party may, by giving notice to
the other Parties, refer the Dispute to a senior executive officer of each Party
or an Affiliate (each, a “Party Executive”) for resolution. The Party Executives
will meet with each other, either physically at a mutually convenient location
or by telephone or videoconference, to endeavor to resolve the Dispute in view
of the Parties’ mutual interest in reaching a reasonable business resolution. If
the Party Executives are unable to resolve the Dispute within thirty (30) days
after submission to them, the Party Executives shall in good faith discuss the
desirability of submitting the Dispute to mediation before a single mediator who
has at least ten (10) years relevant industry experience in the matter that is
the subject of the Dispute. If the Party Executives cannot unanimously agree to
submit the Dispute to mediation within thirty (30) days after the Dispute was
first submitted to them, or upon the failure of any agreed-upon mediation to
resolve the Dispute, the Parties may pursue such rights and remedies as are
available under this Agreement or otherwise.
b.Evidentiary Status. All settlement offers, promises, conduct and statements,
whether oral or written, made in the course of the settlement or any mediation
process by any of Plum Creek, PC Member, or the Company, or their respective
agents, employees, experts and attorneys, and by the mediator, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
litigation, arbitration or other proceeding involving the Parties; provided,
however, that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non‑discoverable as a result of its disclosure during
settlement or mediation efforts.
c.Forbearance. During the pendency of the settlement or any mediation process,
the Parties agree to forebear from filing or otherwise proceeding with
arbitration or litigation; provided, however,




--------------------------------------------------------------------------------




that any of Plum Creek or PC Member on the one hand, or the Company, on the
other hand, shall be entitled to seek a temporary restraining order or
preliminary injunction to prevent the breach of Plum Creek’s, PC Member’s, or
the Company’s obligations, as the case may be, under this Agreement. If any
agreement of the Parties to use mediation breaks down and a later arbitration or
litigation is commenced or application for an injunction is made, the Parties
will not assert a defense of laches or statute of limitations based upon the
time spent in mediation.
d.Arbitration.
i.The Parties agree to resolve any and all Disputes under this Agreement that
are not resolved pursuant to Section 8.5(a) pursuant to binding arbitration in
accordance with this Section 8.5(d). Any of Plum Creek, PC Member, or the
Company may initiate arbitration by written notice to the other Parties with
respect to any Dispute submitted to the Party Executives at any time following
thirty (30) days after the initial meeting between the Party Executives session
or sixty (60) days after the date of sending the written request for resolution
by the Party Executives, whichever occurs first.
ii.The arbitration will be conducted under the American Arbitration
Association’s (“AAA”) Commercial Arbitration Rules (“AAA Rules”) by a panel of
three neutral and impartial arbitrators, who will be either retired judges or
practicing attorneys with at least fifteen years of experience in the timber
industry. Each of Plum Creek and the Company will pick one arbitrator, and the
selected arbitrators will then choose a mutually acceptable third arbitrator for
the arbitration panel. The arbitration will occur in Seattle, Washington (or
such other location as is mutually agreed to by Plum Creek and the Company).
iii.The arbitrators will undertake to complete the dispute resolution and issue
their report within sixty (60) days after the last of them is selected as an
arbitrator (the “Arbitration Period”). The Parties will promptly submit to the
arbitrators materials that the arbitrators request in connection with the
Dispute and will promptly respond to questions asked by the arbitrators, all so
that the arbitrators can issue their report on or before the end of the
Arbitration Period. The arbitrators will permit only such discovery and hold
such hearings in Seattle, Washington as the arbitrators in their sole discretion
determine are appropriate to permit each Party to present its position but
consistent with reaching a prompt decision. The arbitrators will undertake in
good faith to issue a report by the end of the Arbitration Period. The
arbitrators’ report will set forth an award only with respect to the issues
being disputed under the Dispute being submitted to arbitration. Decisions by
the arbitrators will be made by majority vote.
iv.The PC Entities on the one hand and the Company on the other hand will each
pay 50% of the AAA’s (and if not included, each arbitrator’s) fees and expenses,
but otherwise each Party will pay its own legal fees and cost and other expenses
in the arbitration (subject to a party’s right to indemnification from the other
Party(ies) for any such fees and costs).
v.The decision and award of the arbitrators will be final and binding on the
parties as to the matter(s) submitted to the arbitration and may be entered in
any court having jurisdiction.
e.Enforcement. The provisions of this Section 8.5 may be enforced by any court
of competent jurisdiction, and the Party seeking enforcement shall be entitled
to an award of all costs, fees and expenses, including attorneys’ fees, to be
paid by the Party against whom enforcement is ordered.


Section 8.6    Continuing Agreements. The Company acknowledges that the Conveyed
Assets are and will continue to be subject to certain Contracts that are not
Conveyed Contracts, will be retained by Plum Creek, PC Member, or their
respective Affiliates, and that relate to (a) ordinary course operation and
maintenance of the Timberlands (including silvicultural and property management
activities) or (b) the Reserved Timber (such as contracts relating to ongoing
timber harvesting, post-harvest clean-up, and pay-as-cut agreements) (the
Contracts described in clauses (a) and (b) above, the “Continuing Agreements”),
including those Continuing Agreements listed in Section 6.8 of the PC Disclosure
Letter. The Company




--------------------------------------------------------------------------------




further acknowledges that from the date of this Agreement to the Closing Date,
Plum Creek, PC Member, or their applicable Affiliates may enter into additional
Continuing Agreements in respect of the Conveyed Assets, and that the entry into
such Continuing Agreements shall be deemed not to breach this Agreement;
provided, however, that such Continuing Agreements shall not be reasonably
likely, individually or in the aggregate, to have a material adverse effect on
the use and enjoyment by the Contribution LLC of the Contributed Timberlands or
by the Sale LLC of the Sold Timberlands for growing and harvesting timber. For
so long as any of the Continuing Agreements remains in effect from and after the
Closing Date, the Company shall or cause the Contribution LLC or the Sale LLC,
as applicable, to, cooperate at no cost to Company with Plum Creek, PC Member,
or their applicable Affiliates in connection with Plum Creek’s, PC Member’s, and
their applicable Affiliates’ efforts to comply with the obligations thereunder,
including granting Plum Creek, PC Member, or their applicable Affiliates access
to timber on the Timberlands required to satisfy any Pay-as-Cut Contracts
included in the Continuing Agreements.


Section 8.7    Costs and Expenses. Each Party shall be responsible for its own
attorneys’ fees and expenses. Plum Creek or PC Member, as applicable, shall
prepare the Deeds at its expense. The Company shall reimburse Plum Creek and PC
Member for all other costs associated with filing any documents, including the
Deeds, to be recorded. The Company shall be responsible for, and reimburse the
PC Entities and their Affiliates for, any recapture, reassessment, roll-back
Taxes or changes in Tax assessments that may become due and payable after the
Effective Time solely to the extent arising out of the Company’s discontinuance
of active forestry operations, failure to comply with its obligations under
Section 9.8, or otherwise changing the use of all or any portion of the
Timberlands after the Closing Date. The Parties shall share the expense of all
sales, use, excise, documentary, stamp duty, registration, transfer, conveyance,
economic interest transfer and other similar Taxes related to (i) the
contribution and conveyance of the Conveyed Assets to the Contribution LLC or
the Sale LLC, or the Contribution of the Contribution LLC Interest to PC Member,
pursuant to ARTICLE I, or (ii) the conveyance of the Contribution LLC Interest
and the Sale LLC Interest to the Company pursuant to ARTICLE I or otherwise
arising in connection with the transactions contemplated by this Agreement
(collectively, “Transfer Taxes”) such that the PC Entities shall pay 25% of the
Transfer Taxes and the Company shall pay 75% of the Transfer Taxes. The Party
having primary responsibility under applicable Law shall timely prepare and file
Tax Returns in respect of such Transfer Taxes with the applicable Tax Authority.
The Company shall pay all title insurance and related title search and
examination fees, costs and expenses. The Parties shall share in the costs and
expenses associated with generating the Phase I Report such that the PC Entities
shall pay 25% of such Phase I Report costs and expenses and the Company shall
pay 75% of such Phase I Report costs and expenses. All other costs shall be paid
by the Party incurring such costs.


Section 8.8    Property Tax and Lease Prorations. Property Taxes for any
property Tax assessment period which includes the Closing Date and any payments
made or received under the Timberland Leases or Real Property Leases, shall be
pro-rated as of the Closing Date. If actual tax bills for all or any portion of
the Timberlands for the fiscal year in which Closing occurs are not available
prior to Closing, property Taxes for such portion or portions of the Timberlands
will be prorated on a per diem basis in accordance with the property Taxes paid
with respect to such portion or portions for the previous property Tax
assessment period. If any portion of the Timberlands are not designated as a
separate tax parcel, property Taxes for such portion will be prorated to an
amount bearing the same relationship to the total tax bill which the total
acreage contained within such portion of the Timberlands bear to the acreage
contained within the tax parcel of which the portion is a part. Following
Closing, the Parties shall use commercially reasonable efforts to cause such tax
parcel to be subdivided into separate tax parcels; however, if such efforts are
unsuccessful, the obligation of the Parties to allocate taxes as set forth in
this sentence shall survive the Closing Date indefinitely. Not later than ten
(10) days prior to the Closing Date, Plum Creek or PC Member shall prepare a
schedule of property Tax and lease prorations with respect to the Conveyed
Assets for the Company’s approval. Once




--------------------------------------------------------------------------------




Plum Creek or PC Member and the Company agree to a schedule of property Tax and
Lease prorations with respect to the Conveyed Assets, such schedule shall be
used as the basis for the prorations at Closing. Not later than one year after
the Closing Date, Plum Creek or PC Member shall prepare for the Company, a
schedule showing any amounts of property Taxes, and any payments made or
received under the Real Property Leases that any party owes to another because
the schedule used as the basis for prorations at Closing did not accurately
reflect the actual amount of property Taxes due, or Lease payments made or
received, with respect to any portion of the Timberland for the period or
portions thereof covered by the prorations, and the Company shall pay to Plum
Creek or PC Member, or Plum Creek or PC Member shall pay to the Company, as the
case may be, any sums owing to the other as a result of such corrections in the
schedule. Plum Creek and PC Member shall be responsible for the payment in full
of all property Taxes for the Conveyed Assets for all periods or portions
thereof ending on or prior to the Closing Date. If, at the time of the Closing,
the Conveyed Assets or any part thereof are or have been affected by assessments
that are or may become payable in annual installments or are then a charge or
lien, all the unpaid installments of those assessments, including those which
are to become due and payable after the Closing, will be escrowed or paid at
Closing. No payment by Plum Creek or PC Member of property Taxes or to the
Company with respect to property Taxes should be treated as a capital
contribution to the Company or increase PC Member’s capital contribution to the
Company. The Company shall be responsible for the payment in full of all
property Taxes for the Conveyed Assets for all periods or portions thereof
subsequent to the Closing Date.


Section 8.9    Supplements to Disclosure Letters. From time to time prior to the
Closing, the PC Entities shall have the right (but not the obligation) to
supplement or amend the PC Disclosure Letter with respect to any matter
hereafter arising or of which it becomes aware after the date hereof (each a
“Disclosure Supplement”). Any disclosure in any such Disclosure Supplement shall
not be deemed to have cured any inaccuracy in or breach of any representation or
warranty contained in this Agreement, including for purposes of the
indemnification or termination rights contained in this Agreement or of
determining whether or not the conditions set forth in Section 10.2(b) have been
satisfied. If (a) a Disclosure Supplement is made with respect to an event,
fact, or circumstance that occurs or arises after the date of this Agreement and
is not the result of a material breach by either of the PC Entities’ of any of
their covenants or agreements under this Agreement, (b) such Disclosure
Supplement (or the event, fact, or circumstance underlying such Disclosure
Supplement) gives the Company a right to terminate this Agreement pursuant to
Section 12.1(e), and (c) the Company does not exercise such termination right
within thirty (30) days of such termination right becoming exercisable
(following the expiration of the applicable cure periods set forth in Section
12.1(e)), then the PC Entities may terminate this Agreement by giving written
termination notice to the Company, unless the Company agrees in writing to waive
its right to indemnification under Section 11.2 with respect to such matter.


ARTICLE IX
ADDITIONAL AGREEMENTS RELATING TO THE TIMBERLANDS


Section 9.1    Right of Entry.
a.General; Certain Limitations.
i.Upon reasonable prior written notice to Plum Creek, but in no event less than
five (5) days’ prior notice, and receipt of written authorization from Plum
Creek prior to the Closing Date or termination of this Agreement in accordance
with ARTICLE XII, the Company, through its authorized agents or representatives,
including Silver Creek, may enter upon the Timberlands at all reasonable times
for the purposes of making inspections and other studies (the “Entry Right”).
ii.The Entry Right is subject to any and all easements, leases, rights of way,
oil and gas leases, and/or servitudes, of whatever kind or nature, which may be
presently of record or visible by a physical inspection of the Timberlands. In
addition, the Entry Right is only for the




--------------------------------------------------------------------------------




Timberlands and access to the Timberlands over roads owned by Plum Creek or its
Affiliates. It shall be the Company’s responsibility to secure access rights
across land owned by other parties.
iii.The Company acknowledges and agrees that the Entry Right is given and
received for the sole purpose of authorizing the Company to conduct a visual
inspection of certain portions of the Timberlands for the purpose of obtaining
information regarding the standing timber thereon and assessing the
harvestability and value of such standing timber. Prior to the Closing Date (A)
the Company shall not (and shall cause its agents and representatives (including
Silver Creek) not to) utilize the Timberlands for any other purpose, and (B)
neither the Company nor its agents or representatives (including Silver Creek)
shall (1) engage in any drilling, excavating or invasive testing of the
Timberlands (including for the purpose of preparing Phase II Reports or making
soil borings or other invasive subsurface environmental investigations), (2)
prepare or instruct its agents or representatives (including Silver Creek) to
prepare Phase II Reports or make any soil borings or other invasive or other
subsurface environmental investigations relating to all or any portion of the
Timberlands, or (3) contact any official or representative of any Governmental
Authority regarding Hazardous Substances on or the environmental condition of
the Timberlands, in each case without Plum Creek’s prior written consent
thereto.
iv.In exercising the Entry Right, the Company shall (and shall cause its agents
and representatives, including Silver Creek to), at its sole expense, comply
with all Laws, orders and regulations of any Governmental Authorities and shall
refrain from violating any directive of any public officer which shall impose
any violation, order or duty upon any of the PC Entities, the Contribution LLC,
the Sale LLC, or the Company with respect to the use or occupancy of the
Timberlands, including any Law or order now or hereafter in effect relating to
endangered species, game management, the environment, health, safety or any
Hazardous Substances.
v.With respect to any exercise of the Entry Right, the Company shall indemnify
and save the PC Entities, together with their subsidiaries and Affiliates
(including the Contribution LLC and the Sale LLC) (the "PC Companies") harmless,
and, at the Company’s expense, shall defend the PC Companies from and against
any and all claims, suits, losses, damages, or expenses, on account of injuries
to or death of any and all Persons whomsoever, including the Company, employees,
agents and invitees of the Company, and of the PC Companies, and any and all
damage to property to whomsoever belonging, including property owned by, rented
to, or in the care, custody, or control of the Parties hereto, to the extent
arising out of the exercise of the Entry Right granted under this Section 9.1.
Notwithstanding the foregoing, nothing herein contained shall require the
Company to indemnify the PC Entities to the extent of (A) the gross negligence
or willful misconduct of the PC Entities or the PC Companies, or any Affiliates
thereof, and their respective officers, employees, or agents, representatives,
contractors, lessees, invitees or licensees, or (B) the mere discovery of any
condition in, at, under or on the Timberlands by the Company in connection with
the exercise of its Entry Right.
vi.In further consideration of the authorization herein granted for the Entry
Right, the Company does hereby release and discharge the PC Entities and the
other PC Companies and their respective officers, agents, employees, successors
and assigns, from any and all manner of claims, demands, damages, causes of
action or suits that the Company might now have or that might subsequently
accrue against them, created by, arising out of, or based upon the actions or
inactions of any such Persons during Company’s exercise of the Entry Right
pursuant to this Section 9.1, except for such claims resulting from the sole or
combined negligence of the PC Entities or other PC Member Companies, or any
Affiliates thereof, and their respective officers, employees or agents
representatives, contractors, lessees, invitees or licensees (other than the
Company and the Company’s agents and representatives).
b.Disclosure of Results. At a PC Entity’s request, the Company shall disclose
the results of such inspections and studies, and shall deliver copies of all
reports and test results, to the PC Entities. The results of such inspections
and studies (as well as any information and documents that Plum Creek or PC




--------------------------------------------------------------------------------




Member (or any of their Affiliates) delivered or caused to be delivered to the
Company concerning the Timberlands) shall be treated as strictly confidential by
the Parties and the same shall not be disclosed by the Company or any of its
employees, representatives or agents to any third party or Governmental
Authority (provided that such results, information and documents may be
disclosed to consultants, managers (including Silver Creek), attorneys,
investors and lenders of the Company for use solely in connection with the
transactions contemplated by this Agreement, who shall be required by the
Company to similarly treat such results, information and documents as strictly
confidential) except to the extent required by any Law or court order or in
connection with any legal proceeding filed to enforce a Party’s rights under
this Agreement. In the event that disclosure of the results of any such
inspection or study or any such information or document that a PC Entity
delivered or caused to be delivered to the Company concerning the Timberlands is
required by applicable Law or court order, the Company shall notify the PC
Entities promptly in writing so that the PC Entities may seek a protective order
(at their own cost and expense) or other appropriate remedy or, in its sole
discretion, waive compliance with the terms of this Section 9.1(b). The Company
shall cooperate (at no cost or expense to the Company) with the PC Entities to
obtain a protective order or other appropriate remedy. In the event that no such
protective order or other appropriate remedy is obtained, or the PC Entities
waive compliance with the terms of this Section 9.1(b), the Company shall give
the PC Entities written notice of the information to be disclosed as far in
advance of its disclosure as practicable.
c.Insurance. At all times following the date of this Agreement and until the
earlier of (i) the Closing Date, or (ii) the termination of this Agreement, the
Company will maintain, at the Company’s sole expense, comprehensive general
liability insurance for bodily injury, death, and damage to property, with
coverage of at least $500,000 per occurrence; and comprehensive automobile
liability insurance covering, owned, non-owned, hired, and other vehicles, with
a combined single limit of at least $500,000 for bodily injury, death, and
property damage per occurrence. Also, if applicable, the Company will maintain
workers' compensation insurance (or will obtain appropriate exemption
certificates), with statutory limits as are required by the Workers'
Compensation Law in the State in which the work is being performed hereunder;
and employer's liability insurance, for employee bodily injuries and death. The
coverage afforded under any insurance policy obtained by the Company pursuant to
this Section 9.1(c) shall be primary coverage regardless of whether or not Plum
Creek or PC Member has similar coverage, except for matters for which Plum Creek
or PC Member is obligated to indemnify the Company in accordance with the terms
herein, in which event Plum Creek or PC Member’s coverage shall be primary. The
maintenance of the Company’s insurance coverage shall not in any way operate to
limit the liability of the Company to the PC Entities under this Agreement. From
time to time, upon a PC Entity’s reasonable request, the Company will provide to
such PC Entity a certificate(s) of insurance evidencing the insurance coverage
required herein.
d.No Cutting From or Damage to the Timberlands. Prior to the Closing Date the
Company shall not cut or remove any timber from or damage any vegetation on the
Timberlands without permission from Plum Creek, and during any exercise of its
Entry Right, the Company will take all proper and necessary steps to protect the
Timberlands from unauthorized occupancy, trespass, and damage by fire. The
Company shall assume all responsibility for the spread of fire in or from the
Timberlands and from all damage to the personal property on the Timberlands, and
to the timber thereon and on adjoining lands, which may occur as the result of
the exercise of the Entry Right.
e.Repair of Damages and Removal of Debris. With respect to any exercise of the
Entry Right, the Company shall, at its expense, leave the Timberlands in a safe,
clean and sanitary condition, free of litter and debris, and repair any damages
caused to the Conveyed Assets, reasonably satisfactory to the PC Entities. In
the event of any failure by the Company to do so (a) prior to any termination of
this Agreement, the PC Entities may remove such property and facilities and
restore the Timberlands at the expense of the Company, and (b) prior to the
Closing, then any such damages and other conditions on or with respect to the
Timberlands (or other Conveyed Assets) caused by the Company or any of its
Affiliates or representatives shall be disregarded for purposes of (i) the
representations and warranties of the PC Entities in this Agreement, (ii) the
Company’s termination rights under this Agreement, (iii) the conditions to the
obligation of the




--------------------------------------------------------------------------------




Company to consummate the transactions contemplated by this Agreement set forth
in Section 10.1 and Section 10.2, (iv) the PC Entities’ indemnification
obligations under this Agreement, and (v) any adjustments or payments otherwise
required with respect to Casualty Losses under this Agreement.


Section 9.2    Permits and Licenses. The Company shall be solely responsible for
obtaining all permits and licenses, if any, required by the Company to carry on
its intended operations on the Timberlands.


Section 9.3    Environmental Matters. The PC Entities have provided a copy of an
existing environmental site assessment of the Timberlands prepared by SLR
International Corporation (the “Phase I Report”) to the Company upon the
following terms and conditions: (i) the Phase I Report is provided for
informational purposes only, without any representation or warranty by or on
behalf of the PC Entities or any of their Affiliates as to the accuracy or
completeness of the information contained therein; (ii) the Phase I Report is
subject to the terms and conditions of the confidentiality obligations set forth
in Section 13.6; and (iii) no information contained in the Phase I Report shall
be deemed to obligate the PC Entities or any of their Affiliates to take any
action, including action to remediate any condition described in the Phase I
Report. The Company acknowledges receipt of the Phase I Report.


Section 9.4    Distinctive Sites. The Company acknowledges that: (i) the
Timberlands include certain areas referred to as “Distinctive Sites,” which
areas are described in Section 9.4 of the PC Disclosure Letter; and (ii) Plum
Creek manages certain Distinctive Site pursuant to a separate management plan (a
“Distinctive Site Management Plan”), and the Distinctive Site Management Plans
for the applicable Distinctive Sites are identified in Section 9.4 of the PC
Disclosure Letter. At the Closing, the Contribution LLC shall have assumed the
obligations arising from and after the Closing Date set forth in the Distinctive
Site Management Plans for the applicable Distinctive Sites located in the
Contributed Timberlands, and the Sale LLC shall have assumed the obligations
arising from and after the Closing Date set forth in the Distinctive Site
Management Plans for the applicable Distinctive Sites located in the Sold
Timberlands.


Section 9.5    Certain Easements.
a.Easement Title. To the extent affirmative action is necessary for either of
Plum Creek or PC Member, or its applicable Affiliate, as applicable, to acquire
or reserve the easement ownership of any of the Reserved Easements or to
establish or confirm easement title to any of the Reserved Easements in Plum
Creek, PC Member, or the applicable Affiliate, the Company and its Affiliates
(including the Contribution LLC and the Sale LLC after the Closing) shall
cooperate at no cost or expense to Company with the PC Entities in such efforts,
including executing all documents pertaining to the Reserved Easements as are
reasonably requested by the PC Entities. To the extent affirmative action is
necessary for the Contribution LLC or the Sale LLC, as applicable, to acquire
the easement ownership of the Company Easements or to establish or confirm
easement title to the Company Easements in the Contribution LLC or the Sale LLC,
as applicable, the PC Entities shall cooperate with the Company in such efforts
and shall use commercially reasonable efforts to assist the Company in
identifying such Company Easements, acquiring ownership in such Company
Easements, including executing all documents pertaining to the Company Easements
as are reasonably requested by the Company. The Company may request Company
Easements from the date hereof until the date that is five (5) days prior to
Closing.
b.Post-Closing Reserved Easements. For a period of eighteen (18) months
following the Closing Date, in the event that either PC Entity identifies any
portion of the Timberlands that should have been identified as a Reserved
Easement, but was not disclosed to the Company prior to the Closing (a
“Post-Closing Reserved Easement”), so long as such Post-Closing Reserved
Easement relates to a use or access right that existed as of the Effective Time
(taking into account the change of ownership of the PC Entities’ and their
Affiliates various properties and assets) and does not have a material adverse
effect on the use and enjoyment by the Contribution LLC or the Company of the
Contributed Timberlands or by the Sale LLC or




--------------------------------------------------------------------------------




the Company of the Sold Timberlands, in each case, for growing and harvesting
timber, the Company and its Affiliates (including the Contribution LLC and the
Sale LLC) shall cooperate with the PC Entities, at the PC Entities’ sole cost
and expense, in any commercially reasonable effort that may be necessary for the
applicable PC Entity or any Person who may acquire facilities not included in
the Conveyed Assets from either of the PC Entities (or one of their Affiliates)
to acquire easement ownership in any Post-Closing Reserved Easement or to
establish or confirm easement title to the Post-Closing Reserved Easements in
the applicable PC Entity or such Person, including executing, or causing the
Contribution LLC or the Sale LLC to execute, all documents pertaining to the
Post-Closing Reserved Easements as are reasonably requested by the PC Entities
or any such Person.
c.Post-Closing Company Easements. For a period of eighteen (18) months following
the Closing Date, in the event that the Company identifies property owned by a
PC Entity in the vicinity of any of the Timberlands that should have been
identified as a Company Easement, but was not disclosed to the PC Entities prior
to the Closing (a “Post-Closing Company Easement”), so long as such Post-Closing
Company Easement relates to a use or access right that existed as of the
Effective Time and does not have a material adverse effect on the use and
enjoyment by the applicable PC Entity (or any of its Affiliates) of such
property, the applicable PC Entity and its Affiliates shall cooperate with the
Company, the Contribution LLC, and the Sale LLC, at the Company’s sole cost and
expense, in any commercially reasonable effort that may be necessary for the
Company, Contribution LLC, or the Sale LLC, as applicable, to acquire ownership
in any Post-Closing Company Easement or to establish or confirm title to any
Post-Closing Company Easement in the Company, the Contribution LLC, or the Sale
LLC, as applicable, including executing such documents pertaining to the
Post-Closing Company Easements as are reasonably requested by the Company.
d.No Interference. None of the Company or any of its Affiliates shall interfere
with or oppose the Reserved Easements or any Post-Closing Reserved Easements.
None of the PC Entities or any of their Affiliates shall interfere with or
oppose the Company Easements or any Post-Closing Company Easements.


Section 9.6    Reserved Mineral Interests. The mineral reservations described in
this Section 9.6 (the “Reserved Mineral Interests”) will apply to the
Timberlands located in the States of Arkansas and Mississippi and will be
included or reflected in the Deeds, Reserved Easements, and/or Continuing
Agreements. The contribution or sale of the Timberlands from Plum Creek to the
Contribution LLC or the Sale LLC, as applicable, will except and reserve for,
and be subject to, the following Reserved Mineral Interests:
a.Any and all existing mineral leases (the “Existing Mineral Leases”), and Plum
Creek, for itself and its successors and assigns, hereby expressly excepts,
excludes and reserves from the contributions, assignments, sales and conveyances
of the Timberlands to the Contribution LLC and the Sale LLC under this Agreement
all oil, gas and other hydrocarbons, regardless of gravity and whether produced
in liquid or gaseous form (including all gas occurring in coal or lignite seams,
beds or deposits) and all substances necessarily produced in association with
such oil, gas and other hydrocarbons, owned by Plum Creek, PC Member, or any of
their Affiliates in, on or under the Property not previously reserved or severed
from the Property by their predecessors in interest together with all rights to
inject, store, possess, and to retain ownership of, and title to, and remove or
withdraw natural gas, other gases, vapors, liquids and other substances into,
in, under and from the geological strata or formations lying underneath the
surface of the Property (the “Reserved Oil and Gas”). Each of Plum Creek and PC
Member further reserves unto itself and its successors and assigns, rights of
ingress and egress for the purpose of prospecting and exploring for Reserved Oil
and Gas by any means, and for the purpose of drilling, extracting, storing,
developing, producing, treating, processing, transporting and marketing Reserved
Oil and Gas, together with the right to commingle Reserved Oil and Gas or any
other material produced from the Timberlands with minerals or any other material
produced from any other property; including a perpetual easement to construct,
maintain and use surface and pipelines, conduits, and passageways on, through
and under the Timberlands for the transportation




--------------------------------------------------------------------------------




of Reserved Oil and Gas, materials, equipment, supplies and persons and other
tangible property (all of the above, the “Oil and Gas Operations”).
b.The term “Mineral Owner” means at the time of the execution and delivery of
this Agreement Plum Creek or one of its Affiliates, and thereafter any owner of
the Reserved Oil and Gas. The term “Surface Owner” means at the time of the
execution and delivery of this instrument the Contribution LLC with respect to
the Contributed Timberlands or the Sale LLC with respect to the Sold
Timberlands, and thereafter any owner of the Timberlands. The term “Lessee”
means a lessee under a mineral lease granted by Plum Creek, PC Member, or either
of their successors and assigns after the date of this reservation.
c.Mineral Owner and Surface Owner shall use liquidated damages (“Mineral
Interest Damages”) to compensate Surface Owner for Mineral Owner’s or its
Lessee’s use of the Timberlands (including all appurtenances, improvements and
fixtures of or on the Timberlands) for Oil and Gas Operations due to the
difficulty in assessing the damage to the Timberlands. Mineral Interest Damages
do not constitute a penalty, but represent an attempt to assess actual damages.
In the event Mineral Owner or Lessee conducts any Oil and Gas Operations under
the Reserved Mineral Interests, Mineral Owner or Lessee, as applicable, shall
give Surface Owner notice and pay Surface Owner Mineral Interest Damages as
follows (and each oil and/or gas operation lease entered into after the date of
this Agreement shall contain a surface damage provision with terms no less
favorable to the Surface Owner than the following terms and conditions):
i.Mineral Owner/Lessee must provide Surface Owner with a minimum of thirty (30)
days prior written notice of Mineral Owner/Lessee’s planned Oil and Gas
Operations. Mineral Interest Damages for the Timberlands (including all
appurtenances, improvements and fixtures of or on the Timberlands) used and/or
accessed for Oil and Gas Operations shall be assessed at one hundred and fifty
percent (150%) of the appraised fair market value for the Timberlands (less the
merchantable and/or pre-merchantable timber) disturbed plus the then-prevailing
market price for any merchantable and/or pre-merchantable timber damaged or
destroyed.
ii.The fair market value of the Timberlands (less the merchantable and/or
pre-merchantable timber) damaged or destroyed and the fair market value of the
merchantable and pre-merchantable timber damaged or destroyed shall each be
calculated in accordance with Exhibit I, in each case, as determined by mutual
agreement of the Mineral Owner/Lessee and Surface Owner. If the Mineral
Owner/Lessee and Surface Owner are unable to agree on such fair market value,
they shall refer the matter to a Forestry Consultant, and the Mineral
Owner/Lessee and Surface Owner will, at a mutually agreed time within three (3)
days after referral of the matter to such Forestry Consultant, simultaneously
submit to the Forestry Consultant their respective calculations of such fair
market value and any necessary supporting documentation. Within thirty (30) days
of such submissions, the Forestry Consultant will select one of the two
submissions (and shall not select any other amount) as being most representative
of the disputed fair market value, and the submission so selected shall be final
and binding on the Mineral Owner/Lessee and Surface Owner. The costs and
expenses of the Forestry Consultant in connection with the dispute resolution
procedure set forth herein shall be paid by the non-prevailing party. Mineral
Interest Damages shall be payable within thirty (30) days after final
determination of the fair market value, whether by mutual agreement or by the
Forestry Consultant.
iii.Mineral Owner/Lessee must promptly repair and restore, at Mineral
Owner/Lessee’s sole cost and expense, any and all damage to roads and fences and
other improvements and fixtures arising from the Oil and Gas Operations; and
Mineral Owner/Lessee shall indemnify and save Surface Owner, together with its
Affiliates (the “Surface Owner Companies”) harmless, and, at Mineral
Owner/Lessee’s expense, shall defend Surface Owner and the Surface Owner
Companies from and against any and all claims, suits, losses, damages, or
expenses, on account of injuries to or death of any and all persons whomsoever,
including any employees, agents and invitees of Surface Owner, Surface Owner
Companies and Mineral Owner/Lessee, and any and all damage to personal property
to whomsoever belonging, including property owned by, rented to, or in the care,
custody,




--------------------------------------------------------------------------------




or control of the Parties, arising or growing out of, or in any manner connected
with the negligence or wrongful conduct of Mineral Owner/Lessee in connection
with the Oil and Gas Operations. Notwithstanding the foregoing, nothing herein
contained is to be construed as an indemnification against the negligence of
Surface Owner or the Surface Owner Companies, and their respective officers,
employees, or agents.
iv.The obligations of Mineral Owner or its Lessee to pay such Mineral Interest
Damages shall not include any damages to any Timberlands that is subject to an
Existing Mineral Lease for the remaining term of any such Existing Mineral
Lease.
d.The rights and privileges excepted and reserved in connection with Oil and Gas
Operations shall be deemed as covenants running with the property and in all
respects appurtenant to the Reserved Oil and Gas or mineral estates now owned or
hereinafter acquired.
e.The rights and privileges herein conveyed to the Surface Owner (including the
obligations of the Mineral Owner or its Lessee) in connection with Oil and Gas
Operations shall be deemed as covenants running with the property and in all
respects appurtenant to the Timberlands for the benefit of the Contribution LLC
or the Sale LLC (as the grantee of the applicable Timberlands) and their
successors in title to all or any portion of the Timberlands.


Section 9.7    Reserved Timber. Plum Creek and its Affiliates, agents,
contractors and assigns shall have the right to continue to conduct ongoing
timber harvesting and post-harvest clean-up operations on the Timberlands until
Closing on the timber stands and on the terms described on Exhibit J (“Reserved
Timber”). Harvesting and post-harvest clean-up operations on the tracts
containing Reserved Timber will be conducted consistent with the industry
standards in the region and with Plum Creek’s standards on other similarly
situated tracts harvested on behalf of Plum Creek. The Company acknowledges and
agrees that Plum Creek, its Affiliates, agents and contractors, may enter and
exit the Timberlands following Closing as reasonably necessary to complete all
harvest and post-harvest clean-up operations on the tracts containing Reserved
Timber and remove logs and other forest products that have been decked or
stacked on the Timberlands for removal. Plum Creek will enter into a Temporary
Timber Reservation and License Agreement in the form attached Exhibit J with
Contribution LLC or Sale LLC, as applicable, as of the Contribution Date
documenting the same.


Section 9.8    Property Tax Programs. The Timberlands are enrolled in
state-specific property tax programs, often referred to as “current use”
programs, which allow for a reduced property tax assessment for forest property.
The Company shall, promptly following Closing, take all commercially reasonable
action necessary in order to seek to maintain the benefits of the current use
programs, including (a) re-enrolling the Timberlands located in South Carolina
as “Agricultural Use”, as governed by the provisions of S.C. Code Ann. §
12-43-220 and (b) re-enrolling the Timberlands located in Georgia in the
valuation program created under the Georgia Forest Land Protection Act of 2008,
as governed by the provisions of O.C.G.A. § 48-5-7.7.


Section 9.9    Title Insurance Matters.
a.Title Commitments and Policies. The PC Entities shall provide to the Company
title commitments from the Title Company for the issuance of one or more Title
Policies on the Timberlands (individually, a “Title Commitment” and
collectively, the “Title Commitments”). At the Closing, the Company shall
purchase from the Title Company an aggregate amount of title insurance on the
Timberlands in an amount not less than the sum of the PC Contribution Amount and
the Purchase Price (allocated by county and/or state, as applicable) and
allocated to the Conveyed Assets using the standard 1992 ALTA owner’s title
insurance policy (or such other comparable form of title insurance policy as is
available in the jurisdictions in which the Timberlands are located) (the “Title
Policies”).
b.No Surveys. Other than in accordance with Section 8.4(a), the PC Entities
shall not provide any survey of the Timberlands to the Company. The Company
agrees that the obtaining of any




--------------------------------------------------------------------------------




survey of the Timberlands or any portion thereof shall not be a condition
precedent to the Company’s obligation to consummate the transactions
contemplated by this Agreement or the Ancillary Agreements and that any survey
obtained by the Company shall be at its sole cost and expense.
c.Title Expenses. The Company shall be responsible and pay (or reimburse the PC
Entities) for the fees, costs and expenses associated with the title search and
examinations, the issuance of the Title Commitments, and the premiums (including
title examination and issuance costs included therein) payable in connection
with the issuance of the Title Policies.


ARTICLE X
CONDITIONS PRECEDENT


Section 10.1    Conditions to Obligations of Each Party to Close. The
obligations of the Parties to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver, on or before the
Closing Date, of the following conditions:
a.Waiting Periods. All waiting periods (and any extension thereof) applicable to
the transactions contemplated by this Agreement, under Regulatory Law shall have
expired or been earlier terminated and neither the Department of Justice nor the
Federal Trade Commission shall have taken any action to enjoin or delay (for a
period of longer than 120 days) the consummation of the transactions
contemplated by this Agreement.
b.No Injunction. There shall be no injunction, restraining order or decree of
any nature of any court or Governmental Authority that is in effect that
restrains or prohibits the consummation of the transactions contemplated by this
Agreement or imposes conditions on such consummation not otherwise provided for
herein.
c.No Investigation. There shall be no pending or threatened investigation by any
Governmental Authority of the transactions contemplated by this Agreement to
determine whether to file or commence any litigation that seeks or would seek to
enjoin, restrain or prohibit the consummation of the transactions contemplated
by this Agreement and the Ancillary Agreements and that has not been formally
withdrawn or terminated without impact on the transactions contemplated by this
Agreement or the Ancillary Agreements.
d.PC Contribution Adjustment and Purchase Price Adjustment Limits.
i.The aggregate amount of the Purchase Price Adjustment shall not exceed
$10,000,000.00;
ii.The aggregate amount of the PC Contribution Adjustment shall not exceed
$5,000,000.00; and
iii.The aggregate amount of the PC Contribution Adjustment and Purchase Price
Adjustment combined shall not exceed $15,000,000.00.


Section 10.2    Conditions to Obligations of the Company to Close. The
obligation of the Company to consummate the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver, on or before the
Closing Date, of the following conditions:
a.Consents. All material consents, authorizations, registrations or approvals of
or with any Governmental Authority or other Person required in connection with
the consummation of the transactions contemplated by this Agreement and set
forth in Section 10.2(a) of the PC Disclosure Letter, to have been filed, made,
given or obtained by Plum Creek or PC Member shall have been filed, made, given
or obtained and copies thereof shall have been delivered to the Company;
provided, however, that the obligation of the Company to consummate the
transactions contemplated by this Agreement shall not be subject to the
satisfaction or waiver of the condition set forth in this Section 10.2(a) if the
Company fails to satisfy its obligations under Section 8.1(d) and such
cooperation is reasonably necessary to obtain the applicable consents,
authorizations, registrations and/or approvals.




--------------------------------------------------------------------------------




b.Representations and Warranties. Each of the representations and warranties of
the PC Entities contained in this Agreement shall be true and correct, without
regard to “materiality” or “Material Adverse Effect” or similar qualifications
in each such representation and warranty, in each case as of the date of this
Agreement and as of the Closing with the same effect as though made as of the
Closing (except to the extent expressly made as of an earlier date, in which
case as of such date), except where the failure of such representations and
warranties to be true and correct as so made does not have and would not be
reasonably likely to have, in each case individually or in the aggregate, a
Material Adverse Effect or otherwise have a material adverse effect on the
ability of the PC Entities to perform their obligations under or consummate the
transactions contemplated by this Agreement.
c.Agreements and Covenants. Plum Creek and PC Member shall have performed or
complied with, in all material respects, all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing.
d.PC Entity Deliveries. The PC Entities shall have tendered for delivery or
caused to be tendered for delivery to the Company the items set forth in Section
3.2(a).
e.Title Policies. Subject to the payment of premium and the recording of
documents, the Title Company shall be unconditionally prepared to issue the
Title Policies for the benefit of the Company, insuring fee simple title to the
Timberlands, subject only to the Permitted Exceptions, and including a
non-imputation endorsement for the benefit of the Company.
f.Material Adverse Effect. From the date of this Agreement until the Closing,
there shall not have occurred any Material Adverse Effect, nor shall any event
or events have occurred that, individually or in the aggregate, would reasonably
be expected to result in a Material Adverse Effect.


Section 10.3    Conditions to Obligations of the PC Entities. The obligation of
the PC Entities to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction or waiver, on or before the Closing Date,
of the following conditions:
a.Consents. The consents, authorizations, registrations or approvals of or with
Governmental Authorities or any other Person required in connection with the
consummation of the transactions contemplated by this Agreement and set forth in
Section 10.3(a) of the Company’s Disclosure Letter, to have been filed, made,
given or obtained by the Company shall have been filed, made, given or obtained
and copies thereof shall have been delivered to the PC Entities; provided,
however, that the obligation of the PC Entities to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 10.3(a) if the PC Entities
fail to satisfy their obligations under Section 8.1(d) and such cooperation is
reasonably necessary to obtain the applicable consents, authorizations,
registrations and/or approvals.
b.Representations and Warranties. Each of the representations and warranties of
the Company contained in this Agreement shall be true and correct, without
regard to “materiality” or similar qualifications in each such representation
and warranty, in each case as of the date of this Agreement and as of the
Closing with the same effect as though made as of the Closing (except to the
extent expressly made as of an earlier date, in which case as of such date),
except where the failure of such representations and warranties to be true and
correct as so made does not have and would not be reasonably likely to have, in
each case individually or in the aggregate, a Material Adverse Effect or
otherwise have a material adverse effect on the ability of the Company to
perform its obligations under or consummate the transactions contemplated by
this Agreement.
c.Agreements and Covenants. The Company shall have performed or complied with,
in all material respects, with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Closing.
d.Deliveries. The Company shall have tendered for delivery or caused to be
tendered for delivery to PC Member the items set forth in Section 3.2(b).




--------------------------------------------------------------------------------




e.Title Policies. The Company shall have purchased the Title Policies from the
Title Company in respect of the Timberlands and shall have provided the PC
Entities with written evidence that it has obtained the Title Policies.
f.Subscription Agreements. (i) Each Subscription Agreement in the form delivered
to the Company with each of the Other Investors listed in Section 7.8 of the
Company’s Disclosure Letter (A) shall be the legal, valid and binding obligation
of the applicable Other Investor party thereto and shall be in full force and
effect, and (B) no event shall have occurred which, with or without notice,
lapse of time or both, would constitute a default or breach on the part of the
Company, or any such Other Investor, as the case may be, under any term or
condition of each such Subscription Agreement, and (ii) each of the Other
Investors shall have contributed and paid to the Company (or shall concurrently
with the Closing contribute and pay to the Company) the full amount of its Other
Investor Initial Capital Contribution as set forth in Section 7.8 of the Company
Disclosure Letter.


ARTICLE XI
SURVIVAL; INDEMNIFICATION


REPRESENTATIONS AND WARRANTIES OF THE PC ENTITIES AS TO
STATUS OF PC MEMBER, CONTRIBUTION LLC AND SALE LLC


Section 11.1    Survival. Except as otherwise set forth in this ARTICLE XI, (i)
all representations and warranties contained in ARTICLE V (Representations and
Warranties of the PC Entities Member as to Status of PC Member, Contribution LLC
and Sale LLC), Sections 6.5(c) and 6.5(d) (Title to Conveyed Assets Other than
Timberlands), Section 6.6 (Taxes), Section 7.1 (Organization of the Company),
Section 7.3 (Authority and Enforceability of the Company), Section 7.4 (Series
One Interest), Section 7.5(i) (No Violation of Organizational Documents of the
Company), Section 7.9 (Investment Representations), or Section 7.10 (Brokers
Fees) (collectively, the “Fundamental Representations and Warranties”), and the
respective indemnification obligations in Section 11.2(a) and Section 11.3(a)
with respect to breaches of Fundamental Representations only, shall survive the
Closing without limitation on time, (ii) the representations and warranties
contained in Section 6.9 (the “Environmental Representations and Warranties”)
and the indemnification obligation in Section 11.2(a) with respect to breaches
of such Environmental Representations and Warranties shall survive the Closing
until the fifth anniversary of the Closing Date (the “Environmental Indemnity
Period”), and (iii) all other representations and warranties contained in any
other section of this Agreement (the “Non-Fundamental Representations and
Warranties”), and the respective indemnification obligations in Section 11.2(a)
and Section 11.3(a) with respect to breaches of Non-Fundamental Representations,
shall survive the Closing until the first anniversary of the Closing Date (the
“General Indemnity Period”). All agreements and covenants made in this
Agreement, and the indemnification obligations in Section 11.2(b) and Section
11.3(b) with respect to such agreements and covenants, and the other
indemnification obligations set forth in Section 11.2(c), Section 11.2(d),
Section 11.3(c), Section 11.3(d), and Section 11.2(e) shall survive the Closing
without limitation on time. Notwithstanding the foregoing, except as set forth
in Section 12.2, no representation, warranty, covenant, agreement or other
indemnification obligation shall survive any termination of this Agreement prior
to the Closing. For the avoidance of doubt, the Parties agree that (y) no claims
or causes of action may be brought against any Party or any of its directors,
officers, employees, Affiliates, controlling persons, agents or representatives
based upon, directly or indirectly, any of the Non-Fundamental Representations
and Warranties after the General Indemnity Period, and (z) no claims or causes
of action may be brought against any of the PC Entities or any of their
directors, officers, employees, Affiliates, controlling persons, agents or
representatives based upon, directly or indirectly, any of the Environmental
Representations and Warranties after the Environmental Indemnity Period;
provided that if the Person claiming the right to be indemnified (the
“Indemnified Party”) has given the Party from whom it is claiming
indemnification (the “Indemnifying Party”) written notice on or prior to




--------------------------------------------------------------------------------




the end of the applicable indemnity period for any such claim for
indemnification, then the specific claim for which such notice is given will
survive the end of such applicable indemnity period until it is resolved.


Section 11.2    PC Entities’ Obligation to Indemnify. If the Closing occurs, the
PC Entities shall indemnify, defend and hold harmless the Company and its
directors, officers, employees, Affiliates, controlling Persons, agents and
representatives and their successors and assigns (collectively, the “Company
Indemnitees”) from and against any Loss asserted against or incurred by any
Company Indemnitee as a result of or arising out of:
a.a breach of any of the representations or warranties made by the PC Entities
in this Agreement; provided, however, that as to the representations and
warranties deemed re-made as of the Closing, the determination of whether such a
breach has occurred will disregard failure of the PC Disclosure Letter to list
Contracts or other similar obligations incurred by PC Member, the Contribution
LLC or the Sale LLC in the ordinary course of business after the date of this
Agreement and not in violation of Section 8.2;
b.a breach of any agreement or covenant of Plum Creek or PC Member in this
Agreement;
c.any claim by any Person for a broker’s, finder’s, financial advisor’s or other
similar fee, payment or commission based upon any agreement, arrangement or
understanding alleged to have been made by any such Person with Plum Creek, PC
Member (or any Person acting on either of their behalf) in connection with the
transactions contemplated by this Agreement;
d.any Accepted Company Title Objection with respect to the Timberlands pursuant
to Section 2.1(a)(iii); provided, however, that PC Member’s obligation to
indemnify Company Indemnitees in respect of any Accepted Company Title Objection
shall not exceed the allocated Purchase Price or PC Contribution Amount
allocated to the Timberlands subject to such Accepted Company Title Objection
pursuant to Section 1.2(c) or Section 1.4(b), as applicable; or
e.any Excluded Liabilities or Excluded Sold Liabilities to the extent arising
out of, relating to, or otherwise in respect of the ownership or operation of
the Conveyed Assets by Plum Creek or any of its Affiliates prior to the
Effective Time.


Any amounts paid by the PC Entities pursuant to this Section 11.2 shall not be
treated as capital contributions to the Company and shall not increase the PC
Member’s capital account in the Company.
Section 11.3    Company’s Obligation to Indemnify. If the Closing occurs, the
Company shall indemnify, defend and hold harmless the PC Entities and their
respective directors, officers, employees, Affiliates, controlling Persons,
agents and representatives and their successors and assigns (collectively, the
“PC Indemnitees”) from and against any Loss asserted against or incurred by any
PC Indemnitee as a result of or arising out of:
a.a breach of any of the representations or warranties made by the Company in
this Agreement;
b.a breach of any agreement or covenant of the Company in this Agreement;
c.the entry upon the Timberlands prior to the Closing by the Company or any
employee, contractor, representative or agent of the Company in violation of
this Agreement; or
d.any claim by any Person for a broker’s, finder’s, financial advisor’s or other
similar fee, payment or commission based upon any agreement, arrangement or
understanding alleged to have been made by any such Person with the Company (or
any Person acting on the Company’s behalf) in connection with the transactions
contemplated by this Agreement.


Section 11.4    Procedures for Claims and Satisfaction. All claims for
indemnification under this ARTICLE XI shall be resolved in accordance with the
following procedures:
a.Notice of Claim. Notice must be given of facts that are the basis of an
indemnification claim under this ARTICLE XI by the Indemnified Party to the
Indemnifying Party within the applicable




--------------------------------------------------------------------------------




survival period set forth in Section 11.1. Any written notice delivered by an
Indemnified Party to the Indemnifying Party with respect to a Loss shall set
forth, with as much specificity as is reasonably practicable, the basis of the
claim for such Loss and, to the extent reasonably practicable, a reasonable
estimate of the amount thereof.
b.Defense of Third Party Claims.
i.Generally. If a claim or demand for indemnification is based upon an asserted
liability or obligation by a Person not a Party to this Agreement (or one of the
Parties’ Affiliates, including the Contribution LLC or the Sale LLC), a
successor or assign of a Party, or a Company Indemnitee or a PC Indemnitee (a
“Third Party Claim”), then (and without limiting the obligations under Section
11.4(a)), the Indemnified Party will undertake in good faith to give prompt
notice of any such Third Party Claim to the Indemnifying Party; provided,
however, that a failure to provide such notice of a Third Party Claim will not
prejudice any right to indemnification under this Agreement except to the extent
that the Indemnifying Party is prejudiced by such failure. The Indemnifying
Party will defend such Third Party Claims at its expense with lawyers chosen
(with the Indemnified Party’s consent, which will not be unreasonably withheld,
conditioned or delayed) and paid by it and will give written notice (the “Notice
of Defense”) to the Indemnified Party within thirty (30) days after the date
such notice of a Third Party Claim is deemed received that acknowledges that it
is defending the claim and that identifies the lawyer retained for the defense.
The Indemnifying Party may not settle any such Third Party Claim without the
consent of the Indemnified Party (which consent will not be unreasonably
withheld, conditioned or delayed).
ii.Control of Defense. Notwithstanding anything to the contrary in this Section
11.4: (A) the Indemnified Party will be entitled to participate in the defense
of such claim or action and to employ lawyers of its choice for such purpose at
its own expense, and (B) the Indemnified Party will be entitled to assume
control of the defense of such claim, and the Indemnifying Party will pay the
reasonable fees and expenses of lawyers retained by the Indemnified Party
(excluding the fees and expenses of the Indemnified Party’s lawyers before the
date of such assumption of the defense), if: (1) the Indemnified Party
reasonably believes that there exists or could arise a conflict of interest
that, under applicable principles of legal ethics, could prohibit a single
lawyer or law firm from representing both the Indemnified Party and the
Indemnifying Party in such claim or action, and such conflict has not been
timely waived; (2) the Indemnifying Party either failed to give a Notice of
Defense or has failed or is failing to prosecute or defend vigorously such claim
or action; or (3) there is a reasonably likelihood that criminal penalties could
be imposed on the Indemnified Party in connection with such claim or action.
c.Notice of Fixed Loss. When a Loss as to which a notice has been timely given
in accordance with Section 11.4(a) is paid or is otherwise fixed or determined,
then the Indemnified Party will give the Indemnifying Party notice of such Loss,
in reasonable detail and specifying the amount of such Loss and the provision of
this Agreement upon which the claim for indemnification for such Loss is based
(which notice will be in addition to the notice required under Section 11.4(a)
and, if applicable, Section 11.4(b)(i), but the notices under this Section
11.4(c) and under Section 11.4(a) and, if applicable, Section 11.4(b)(i) may be
given simultaneously and in a single instrument when appropriate and in
compliance with all such provisions). If the Indemnifying Party is permitted to
dispute such claim, it will, within thirty (30) days after receipt of notice of
the claim of Loss against it pursuant to this Section 11.4(c), give
counternotice, setting forth the basis for disputing such claim, to the
Indemnified Party. If no such counternotice is given within such thirty-day
period or if the Indemnifying Party acknowledges liability for indemnification,
then such Loss will be satisfied within five (5) Business Days as provided in
Section 11.4(d). If the Indemnifying Party timely gives counternotice of a
dispute, the Indemnified Party and the Indemnifying Party shall endeavor to
resolve such dispute in accordance with Section 8.5.
d.Satisfaction of Indemnification Obligation. Subject to the procedures set
forth above and in accordance with the deadlines specified in the preceding
provisions of this Section 11.4, any




--------------------------------------------------------------------------------




indemnified Loss will be satisfied by the Indemnifying Party paying the amount
of such Loss to the Indemnified Party plus interest on the amount of such Loss
incurred by the Indemnified Party from the date the Indemnified Party actually
paid such Loss (but without duplication of any interest payable with respect to
any judgment underlying a Loss resulting from a Third Party Claim) at the Prime
Rate. Payments pursuant to the foregoing will be by wire transfer or by check,
as the recipient may direct; provided, however, that in the absence of
directions within a reasonable period of time, payment may be made by check.


Section 11.5    General Limitations. The indemnification obligations of the PC
Entities and the Company under this ARTICLE XI are subject to the following
limitations:
a.Deductible; Minimum Claim.
i.No indemnification shall be required to be made by the PC Entities with
respect to any claim for indemnification made pursuant to Section 11.2(a) for
breach of Non-Fundamental Representations and Warranties or Environmental
Representations and Warranties unless the aggregate amount of Losses incurred or
suffered by all Company Indemnitees under all such claims exceeds an amount
equal to $2,793,805.00 (the “Deductible Amount”), and in such event,
indemnification shall be made by the PC Entities only to the extent the Losses
from such claims in the aggregate exceed the Deductible Amount; and
ii.No indemnification shall be required to be made by the Company with respect
to any claim for indemnification made pursuant to Section 11.3(a) for breach of
Non-Fundamental Representations and Warranties unless the aggregate amount of
Losses incurred or suffered by all PC Indemnitees under all such claims exceeds
an amount equal to the Deductible Amount, and in such event, indemnification
shall be made by the Company only to the extent the Losses from such claims in
the aggregate exceed the Deductible Amount.
For the avoidance of doubt, the limitations set forth in clauses (i) and (ii) of
this Section 11.5(a) do not apply to indemnification by the PC Entities or by
the Company for breaches of Fundamental Representations and Warranties by the PC
Entities or the Company or any claims for indemnification under Sections
11.2(b), 11.2(c), 11.2(d) or 11.2(e) or Sections 11.3(b), 11.3(c), or 11.3(d).
b.Cap.
i.The aggregate liability of the PC Entities for claims for indemnification made
pursuant to Section 11.2(a) for breaches of Non-Fundamental Representations and
Warranties and Environmental Representations and Warranties shall not exceed
$55,876,100.00 (the “Cap”); and
ii.The aggregate liability of the Company for claims for indemnification made
pursuant to Section 11.3(a) for breaches of Non-Fundamental Representations and
Warranties shall not exceed the Cap.


For the avoidance of doubt, (A) the limitations set forth in clauses (i) and
(ii) of this Section 11.5(b) do not apply to indemnification by the PC Entities
or the Company for breaches of Fundamental Representations and Warranties by the
PC Entities or by the Company or any claim for indemnification under Sections
11.2(b), 11.2(c), 11.2(d) or 11.2(e) or Sections 11.3(b), 11.3(c), or 11.3(d),
and (B) the fees and expenses described in Section 11.6(a)(i) shall not be
included in the calculation of the Cap.
Subject to the terms of Section 11.6(c), (A) in no event shall the PC Entities’
aggregate liability for all indemnification obligations and claims under or
related to this Agreement (or the transactions contemplated hereby) exceed an
amount equal to the sum of the PC Contribution Amount plus the Purchase Price,
and (B) in no event shall the Company’s aggregate liability for all
indemnification obligations and claims under or related to this Agreement (or
the transactions contemplated hereby) exceed an amount equal to the sum of the
PC Contribution Amount plus the Purchase Price.




--------------------------------------------------------------------------------




c.Insurance Recoveries. The amount of any Loss shall be reduced by any amount
received by the Indemnified Party (or an Affiliate) with respect thereto under
any third party insurance coverage or from any other Person (excluding an
Affiliate of the Indemnified Party) alleged to be responsible therefore, net of
any expense incurred by the Indemnified Party in collecting such amount. Any
Indemnified Party that makes a claim for indemnification under this ARTICLE XI
shall use commercially reasonable efforts to collect any amount available under
any such insurance coverage and from any such other Person alleged to have
responsibility. If an Indemnified Party (or an Affiliate) receives an amount
under insurance coverage or from such other Person with respect to a Loss at any
time subsequent to any indemnification provided by the Indemnifying Party
pursuant to this ARTICLE XI, then such Indemnified Party shall promptly
reimburse the Indemnifying Party for any payment made or expense incurred by the
Indemnifying Party in connection with providing such indemnification up to such
amount received by the Indemnified Party (or Affiliate), net of any expense
incurred by the Indemnified Party in collecting such amount.
d.Materiality. For purposes of calculating the Losses from any inaccuracy in or
breach of any representation or warranty for which an Indemnifying Party is
required to indemnify the applicable Indemnified Parties under this ARTICLE XI,
the Parties shall disregard any materiality, Material Adverse Effect or other
similar qualification contained in or otherwise applicable to such
representation or warranty. However, such materiality, Material Adverse Effect
and other similar qualifications will not be disregarded (and will be
considered) in determining whether an inaccuracy in or breach of a
representation or warranty exists as the basis for any such indemnification
claim.


Section 11.6    Certain Rules and Other Limitations.
a.Definition of Loss. “Loss” means any loss, cost, damage, expense, payment,
liability or obligation incurred or suffered with respect to the act, omission,
fact or circumstance with respect to which such term is used, including:
(i) subject to Section 11.4(b), related reasonable attorneys’, accountants’ and
other professional advisors’ fees and expenses, including those as to
investigation, prosecution or defense of any claim or threatened claim including
any reasonable attorneys’ fees and expenses in connection with one or more
appellate or bankruptcy proceedings arising out of any such claim; and (ii)
amounts paid in settlement of a dispute with a Person not a Party that if
resolved in favor of such Person would constitute a matter to which a Party is
indemnified pursuant to this Agreement, even though such settlement does not
acknowledge that the underlying facts or circumstances constitute a breach of a
representation and warranty or other indemnified matter. Notwithstanding the
foregoing, “Loss” does not include any punitive, incidental, indirect, special
or consequential damages, except in the case of (i) fraud, or (ii) any judgment
and any other award payable to a Person other than a Party, a successor or
assign of a Party, or a Company Indemnitee or a PC Indemnitee pursuant to the
Third Party Claim, or (iii) any decrease in the fair market value of the portion
of Timberlands that is subject to an Accepted Company Title Objection (measured
as the decrease in the fair market value of such real property resulting from
the Title Objection underlying the Accepted Company Title Objection in a third
party sale compared to the fair market value such real property would have had
in the same third party sale had the Title Objection underlying the applicable
Accepted Company Title Objection not existed).
b.Knowledge. Notwithstanding anything in this Agreement to the contrary, (i)
solely with respect to the indemnification obligations pursuant to Section
11.2(a) above, if on or prior to the Closing, the Company (or Silver Creek as
its manager) has actual knowledge (for purposes herein, the Company’s knowledge
shall be limited to the actual knowledge of Bob Ratliffe, Bill Turner, or LeAnne
Kolb, without any duty of inquiry) of any information that would cause one or
more of the representations and warranties made by the PC Entities to be
inaccurate as of the date made or as of the Closing Date, the Company
Indemnitees shall not have any right to remedy after the Closing with respect to
such inaccuracy and shall be deemed to have waived their rights to
indemnification in respect thereof, and (ii) solely with respect to the
indemnification obligations pursuant to Section 11.3(a) above, if on or prior to
the Closing, the PC Entities have Knowledge of any information that would cause
one or more of the representations and warranties made




--------------------------------------------------------------------------------




by the Company to be inaccurate as of the date made or as of the Closing Date,
the PC Indemnitees shall not have any right to remedy after the Closing with
respect to such inaccuracy and shall be deemed to have waived their rights to
indemnification in respect thereof. Notwithstanding the foregoing, the Company
will not be deemed to have knowledge of a matter if it learned of such matter
from a PC Entity after the date of this Agreement and such PC Entity had
Knowledge of such matter prior to the date of this Agreement.
c.No Limitation. No limitation on indemnification contained in this ARTICLE XI
shall apply to any Loss resulting from or involving any knowing and intentional
breach of a representation, warranty, covenant or agreement set forth in this
Agreement (i.e., where the breaching Party knows its action constitutes a breach
of this Agreement at the time of such action or inaction and intends to commit
such breach at such time) or a Party’s fraud.


Section 11.7    Exclusive Remedy. Each of the Parties agrees that, except as
contemplated by Section 13.14 and with respect to claims arising from fraud,
intentional misconduct, or criminal activity on the part of a Party in
connection with the transactions contemplated by this Agreement, if the Closing
occurs, the indemnification provided in this ARTICLE XI will be the exclusive
remedy for a breach by any Party of any representation, warranty, agreement or
covenant contained in this Agreement.


ARTICLE XII
TERMINATION AND ABANDONMENT


Section 12.1    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:
a.by mutual written consent of the PC Entities and the Company;
b.by either the PC Entities or the Company, if the Closing has not occurred on
or prior to January 31, 2016; provided, however, that such termination date may
be extended upon the mutual agreement of the PC Entities and the Company for up
to two additional periods of 60 days each (such date, including any such
permitted extensions thereof, the “Termination Date”); provided, further, that
the right to terminate the Agreement pursuant to this Section 12.1(b) shall not
be available to any Party if it fails to perform any of its obligations under
this Agreement (other than, in the case of the Company, the obligation to tender
the Purchase Price so long as the Company is otherwise prepared to tender the
Purchase Price if the conditions to Closing are satisfied), which failure is the
cause of the failure of the Closing to have occurred by such time;
c.by the PC Entities pursuant to Section 8.3(a);
d.by the PC Entities upon a breach or violation of any representation, warranty,
covenant or agreement on the part of the Company set forth in this Agreement,
which breach or violation would result in the failure to satisfy the conditions
set forth in Section 10.1 or Section 10.3 and, in any such case, such breach or
violation shall be incapable of being cured by the Termination Date, or the
Company has not cured such breach within 30 days after the giving of written
notice thereof by PC Member to the Company of such violation or breach; provided
that if the Company, after using good faith efforts to cure the breach, is not
able to cure it within such 30 day period, then the cure period shall be
extended to 60 days after the giving of written notice of the breach by PC
Member to the Company so long as the Company continues to use good faith efforts
to cure the breach during such 60-day cure period;
e.by the Company upon a breach or violation of any representation, warranty,
covenant or agreement on the part of Plum Creek or PC Member set forth in this
Agreement, which breach or violation would result in the failure to satisfy the
conditions set forth in Section 10.1 or Section 10.2 and, in any such case, such
breach or violation shall be incapable of being cured by the Termination Date,
or Plum Creek or PC Member, as applicable, has not cured such breach within 30
days after the giving of written notice thereof by the Company to the PC
Entities of such violation or breach; provided that if Plum Creek or PC Member,
as applicable, after using good faith efforts to cure the breach, is not able to
cure it within such 30 day period,




--------------------------------------------------------------------------------




then the cure period shall be extended to 60 days after the giving of written
notice of the breach by the Company to the PC Entities so long as Plum Creek or
PC Member, as applicable, continues to use good faith efforts to cure the breach
during such 60-day period; and
f.By either party as provided in Section 8.9.


Section 12.2    Effect of Termination. Subject to the following provisions of
this Section 12.2, upon any termination of this Agreement as provided in Section
12.1, the obligations of the Parties hereunder shall terminate and there shall
be no liability on the part of any Party hereto with respect thereto, except for
the provisions of Section 8.7 (Costs and Expenses), Section 9.1 (Right of Entry)
but only to the extent provided therein, this Section 12.2, and ARTICLE XIII
(General Provisions), other than Section 13.14 (Specific Performance), each of
which shall survive termination of this Agreement. Nothing in this Section 12.2
shall be construed or interpreted to preclude the PC Entities, in the event the
Company breaches or violates any representation, warranty, covenant or agreement
set forth in this Agreement, from electing to pursue specific performance of
this Agreement in accordance with Section 13.14.


ARTICLE XIII
GENERAL PROVISIONS


Section 13.1    Notice. All notices, requests, demands, and other communications
required or permitted to be given under this Agreement, or which are to be given
with respect to this Agreement, shall be in writing and shall be personally
delivered, sent by registered or certified mail, postage prepaid and return
receipt requested, by nationally recognized overnight express courier, postage
prepaid, or by facsimile transmission with a confirming copy sent by overnight
express courier as set forth above, in each case addressed to the following
address for the intended recipient (or such other notice address as shall have
previously been designated by the intended recipient by notice to the sender
given as provided herein):


If to the PC Entities, to:


Plum Creek Timber Operations I, L.L.C.
601 Union Street, Suite 3100
Seattle, WA 98101
Attn: Russell Hagen
Facsimile: 206-467-3795


And to:


Plum Creek Timber Operations I, L.L.C.
2500 Daniels Bridge Road, Suite 200-2a
Athens, GA 30606
Attn: Dow Derato
Facsimile: 706-583-6725


with a copy to:
Sutherland Asbill & Brennan LLP
999 Peachtree Street
Atlanta, Georgia 30309
Attention: Victor P. Haley, Esq.
Facsimile: 404-853-8806




--------------------------------------------------------------------------------




If to the Company to:


Twin Creeks Timber, LLC
c/o Silver Creek Advisory Partners LLC
1301 Fifth Ave. 40th Floor
Seattle, Washington 98101
Attention: Robert Ratliffe
Facsimile: 206-774-6010


with a copy to:


Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rosemarie A. Thurston
Facsimile: (404) 881-7000


If to the Company pursuant to Section 2.1(a)(i), to the following email address:
bill@silvercreekcapital.com.
Any notice to be given hereunder shall be effective (a) if given by facsimile,
at the time such facsimile is transmitted and the appropriate confirmation is
received (or, if such time is not during a Business Day, at the beginning of the
next Business Day), provided that a copy of such notice is also delivered by
nationally recognized overnight delivery or courier service as provide in clause
(c) hereof, (b) if given by mail, three (3) Business Days (or, if to an address
outside the United States, seven (7) calendar days) after such communication is
deposited in the mails with first-class postage prepaid, (c) if sent by express
mail or recognized overnight delivery or courier service, two (2) Business Days
after such communication is sent, postage prepaid, or (d) if given by any other
means, when delivered at the address specified pursuant to this Section 13.1.
Section 13.2    Legal Holidays. If any date set forth in this Agreement for the
performance of any obligation by any Party, or for the delivery of any
instrument or notice as herein provided, should be a Saturday, Sunday or legal
holiday, the compliance with such obligation or delivery shall be deemed
acceptable on the next day which is not a Saturday, Sunday or legal holiday. As
used herein, the term “legal holiday” means any state or federal holiday for
which financial institutions or post offices are generally closed in the State
of Washington for observance thereof.


Section 13.3    Further Assurances. From the date of this Agreement until the
Closing or termination of this Agreement, the Parties shall each use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable to
consummate the transaction described in this Agreement, including (a) effecting
all registrations and filings required under this Agreement or applicable Law,
and (c) satisfying the Closing conditions set forth in this Agreement.


Section 13.4    Assignment; Binding Effect. This Agreement shall not be
assignable or otherwise transferable (i) by the Company without the prior
written consent of the PC Entities, or (ii) by either of the PC Entities without
the prior written consent of the Company; provided, however, that a PC Entity
may, by written notice to the Company, assign all or any portion of its rights
and obligations under this Agreement to any Affiliate thereof. Any attempt to
assign this Agreement without the prior written consent required by




--------------------------------------------------------------------------------




this Section 13.4 shall be void. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.


Section 13.5    Amendment; Waiver. This Agreement may not be amended or modified
in any manner other than by an agreement in writing signed by all of the Parties
or their respective successors or permitted assigns. No waiver under this
Agreement shall be valid or binding unless set forth in a writing duly executed
and delivered by each Party against whom enforcement of such waiver is sought.
Neither the waiver by any of the Parties of a breach of or a default under any
provision of this Agreement, nor the failure by any of the Parties, on one or
more occasions, to enforce any provision of this Agreement or to exercise any
right or privilege hereunder, shall be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any of such provisions, rights
or privileges hereunder.


Section 13.6    Confidentiality. Except as and to the extent required by
applicable Law, the Parties shall not disclose or use any Confidential
Information with respect to any other Party hereto or any of its Affiliates that
is furnished, or to be furnished, by such other Party or its representatives in
connection herewith at any time or in any manner; provided, however, that the
foregoing restrictions shall not apply to information the disclosure of which is
necessary for the receiving Party to enforce any or all of its rights under this
Agreement. Each Party shall cause its Representatives and Affiliates (and their
respective Representatives) to comply with the provisions of this Section 13.6
to the same extent that such Party is so obligated. Each Party shall be
responsible for any violation of this Section 13.6 by any of its Affiliates or
any Representative of such Party or any of its Affiliates. For the avoidance of
doubt, the foregoing restrictions shall not operate to prohibit, restrict or in
any way limit the use or disclosure by the Company, the Contribution LLC or the
Sale LLC of any Confidential Information included in or to the extent relating
exclusively to the Conveyed Assets from and after the Closing.


Section 13.7    No Third Party Beneficiaries. Nothing in this Agreement or any
of the Ancillary Agreements, whether express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the Parties hereto,
the Company Indemnitees and the PC Indemnitees (with respect to ARTICLE XI), any
right, remedy or other benefit under or by reason of this Agreement.


Section 13.8    Severability of Provisions. If any provision of this Agreement
(including any phrase, sentence, clause, Section or subsection) is inoperative,
invalid, illegal or unenforceable for any reason, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.


Section 13.9    Governing Law.
a.This Agreement shall be governed in all respects, including validity,
construction, interpretation and effect, by the laws of the State of Delaware,
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules would require or permit the application of the
laws of another jurisdiction.
b.EACH OF THE PARTIES HEREBY (I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF WASHINGTON LOCATED IN KING COUNTY AND THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA IN AND FOR THE WESTERN DISTRICT OF
WASHINGTON FOR THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL




--------------------------------------------------------------------------------




JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (III)
AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN A
WASHINGTON STATE COURT LOCATED IN KING COUNTY OR FEDERAL COURT IN AND FOR THE
WESTERN DISTRICT OF WASHINGTON. EACH OF THE PARTIES HEREBY CONSENTS TO AND
GRANTS ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTY AND OVER THE
SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED
IN SECTION 13.1, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE
VALID AND SUFFICIENT SERVICE THEREOF ON SUCH PARTY.
c.EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT OR ANY OF
THE ANCILLARY AGREEMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND EACH OF THE
ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.


Section 13.10    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, taken
together, shall constitute but one and the same instrument. A Party may deliver
executed signature pages to this Agreement by facsimile transmission to the
other party, which facsimile copies shall be deemed to be an original executed
signature page binding on the party that so delivered the executed signature
page by facsimile. This Agreement (including all exhibits and schedules hereto),
together with the Ancillary Agreements, contains the entire agreement between
the parties with respect to the subject matter hereof, supersedes all prior
letters of intent, understandings, or other agreements, whether written or oral,
if any, with respect thereto.


Section 13.11    Captions. The captions and other headings contained in this
Agreement as to the contents of particular articles, sections, paragraphs or
other subdivisions contained herein are inserted for convenience of reference
only and are in no way to be construed as part of this Agreement or as
limitations on the scope of the particular articles, sections, paragraphs or
other subdivisions to which they refer and shall not affect the interpretation
or meaning of this Agreement. “Article,” “Section,” “Subsection,” “Exhibit” or
“Schedule” refers to such item of or attached to this Agreement.


Section 13.12    Construction. The Parties agree that “including” and other
words or phrases of inclusion, if any, shall not be construed as terms of
limitation, so that references to “included” matters shall be regarded as
nonexclusive, non-characterizing illustrations and equivalent to the terms
“including, but not limited to,” and “including, without limitation.” Each Party
acknowledges that it has had the opportunity to be advised and represented by
counsel in the negotiation, execution and delivery of this Agreement and
accordingly agrees that if any ambiguity exists with respect to any provision of
this Agreement, such provision




--------------------------------------------------------------------------------




shall not be construed against any Party solely because such Party or its
representatives were the drafters of any such provision.


Section 13.13    Reimbursement of Legal Fees. In the event any legal proceeding
should be brought to enforce the terms of this Agreement or for breach of any
provision of this Agreement, the non-prevailing Party shall reimburse the
prevailing Party for all reasonable costs and expenses of the prevailing Party
(including its attorneys’ fees and disbursements). For purposes of the
foregoing, (i) “prevailing Party” means (A) in the case of the Party initiating
the enforcement of rights or remedies, that it recovered substantially all of
its claims, and (B) in the case of the Party defending against such enforcement,
that it successfully defended substantially all of the claims made against it,
and (ii) if no Party is a “prevailing Party” within the meaning of the
foregoing, then no Party will be entitled to recover its costs and expenses
(including attorney’s fees and disbursements) from any other Party.


Section 13.14    Specific Performance. The Parties acknowledge that money
damages would not be a sufficient remedy for any breach of this Agreement and
that irreparable harm would result if this Agreement were not specifically
enforced. Therefore, the rights and obligations of the Parties under this
Agreement shall be enforceable by a decree of specific performance issued by any
court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. If any of Plum Creek, PC
Member, or the Company fails to consummate the transactions contemplated in this
Agreement, Plum Creek, PC Member, or the Company, as the case may be, may
undertake an action, suit or proceeding for the specific enforcement of this
Agreement unless such Party seeking specific performance has failed to perform
any of its obligations under this Agreement, and such failure primarily
contributes to the failure of any of the other Parties to consummate the
transactions contemplated by this Agreement.


ARTICLE XIV
DEFINITIONS
The terms set forth below when used in this Agreement shall have the following
meanings:
“Affiliate” of any Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, the first Person.
“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in New York City are authorized or required by law or executive
order to close.
“Casualty Loss” means any material physical damage to or loss of the timber on
any portion of the Timberlands by fire, earthquake, flood or other casualty, but
not including any such damage or loss caused by insects or disease, occurring
prior to the Effective Time. A Casualty Loss shall refer only to a single
incident of casualty (e.g. a single fire, windstorm or hurricane) and separate
incidents of casualty shall not be aggregated for the purpose of determining the
number of acres affected by such casualty.
“Claims” means, with respect to the Conveyed Assets, all claims, demands,
investigations, causes of action, suits, defaults, assessments, litigation or
other proceedings by or before any Governmental Authority, arbitrator or
arbitration panel.
“Company Easements” means such access easements across property owned by Plum
Creek, PC Member, or any of their Affiliates as may be reasonably necessary to
allow the Contribution LLC with respect to the Contributed Timberlands or the
Sale LLC with respect to the Sold Timberlands, and their successors and assigns,
to use any portion of the Timberlands for growing and harvesting timber, in each
case, substantially in the form of Exhibit K.




--------------------------------------------------------------------------------




“Company Limited Liability Company Agreement” means the limited liability
company agreement of the Company in substantially the form attached hereto as
Exhibit L (with such changes thereto as are mutually agreed upon by the Company
and the PC Entities), that is to be executed by the Company, PC Member, and the
Other Investors.
“Completed Title Commitment” means a Title Commitment together with a copy of
each recorded documentary exception referenced therein when posted to the Title
Company’s online repository.
“Condemnation” means any condemnation proceeding filed or threatened in writing
by any Governmental Authority or any exercise, by a Governmental Authority, of
eminent domain powers (or notice of the exercise thereof) with respect to the
Timberlands.
“Confidential Information” means, with respect to any Party, (a) any
confidential information concerning the business and affairs of such Party
and/or any of its Affiliates, however documented and in whatever form, including
all trade secrets concerning the business and affairs of such Party or any such
Affiliate, current and prospective customer lists, lists and identities of
business partners, current and anticipated customer requirements, pricing and
profit information, and any other documents or electronic information or copies
of any of the same relating to any business of such Party or any such Affiliate,
and (b) all notes, analyses, compilations, studies, summaries, and other
material prepared by any other Party (or any of its Representatives) to whom or
which such Confidential Information is provided hereunder or otherwise made
available containing or based, in whole or in part, on any information described
in clause (a) of this definition. Confidential Information need not be marked
“Confidential,” “Proprietary,” “Private,” or similarly. Confidential Information
does not include, however, any information that (i) is or becomes publicly
available or obtainable from independent sources and not in breach of the
obligations of any Person under this Agreement, provided that, in the case of
any such information that is obtainable from an independent source, such source
is not bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of secrecy to, the Party to which such information relates
or any of its Affiliates with respect to such information or (ii) was within the
receiving Party’s possession prior to its being furnished to such receiving
Party by or on behalf of any other Party or any of its Affiliates or
Representatives, provided that the source of such information was not bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of secrecy to, such other Party or any of its Affiliates in respect
thereof.
“Contract” means any agreement, lease, license, evidence of debt, mortgage, deed
of trust, note, bond, indenture, security agreement, commitment, instrument,
understanding or other contract or legally binding obligation or arrangement of
any kind.
“Contribution Date” means the date on which the Conveyed Assets have been
contributed, transferred and conveyed by Plum Creek to the Contribution LLC and
the Sale LLC in accordance with ARTICLE I.
“Conveyance Instruments” means such deeds and/or other instruments necessary or
appropriate under applicable Laws to convey to the Contribution LLC fee simple
title to the Contributed Timberlands and to convey to the Sale LLC fee simple
title to the Sold Timberlands, in each case, with covenants of limited or
special warranty as to title subject to the Permitted Exceptions.
“Environmental Laws” means any United States federal, state or local Laws and
the regulations promulgated thereunder, in existence on the date hereof,
relating to pollution or protection of the environment, including Laws relating
to wetlands protection, Laws relating to reclamation of land and waterways and
Laws relating to emissions, discharges, disseminations, releases or threatened
releases of Hazardous Substances into the environment (including ambient air,
surface water, ground water, soil, land surface or subsurface strata) or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage,




--------------------------------------------------------------------------------




disposal, transport or handling of Hazardous Substances but excluding Laws
related to threatened or endangered species or habitats, including the federal
Endangered Species Act.
“Forestry Consultant” means any forestry consultant independent of the Parties
appointed by the PC Entities and reasonably satisfactory to Silver Creek, acting
in its capacity as manager of the Company, to act as a consultant and/or
arbitrator under the provisions of Section 2.1 or Section 9.6.
“Governmental Authority” means any federal, state, local or foreign government
or any court or any administrative, regulatory or other governmental agency,
commission or authority or any non-governmental self-regulatory agency,
commission or authority.
“Hazardous Substances” means any chemical, compound, constituent, material,
waste, contaminant (including petroleum, crude oil or any fraction thereof) or
other substance, defined as hazardous or toxic, or otherwise regulated by any of
the following Laws and regulations promulgated thereunder as amended from time
to time prior to the Effective Time: (i) the Comprehensive Environmental
Response, Compensation and Liability Act (as amended by the Superfund Amendments
and Reauthorization Act), 42 U.S.C. § 9601 et seq.; (ii) the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; (iii) the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; (iv) the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; (v) the Clean Water Act,
33 U.S.C. § 1251 et seq.; (vi) the Clean Air Act, 42 U.S.C. § 1857 et seq.; and
(vii) all Laws of the states in which the Timberlands are located that are based
on, or substantially similar to, the federal statutes listed in parts (i)
through (vi) of this subparagraph.
“Knowledge” with respect to either of the PC Entities means the actual knowledge
possessed by any of Russell Hagen, Dow Derato, Paul J. Davis, Thomas Reed, Steve
Hanley, Steve Jack, and Matt Edwards, without any duty on the part of such
individuals to investigate or inquire into any particular matter.
“Law” means any rule, regulation, statute, order, ordinance, guideline, code or
other legally enforceable requirement, including common law, state and federal
laws and laws of foreign jurisdictions.
“Lien” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other security agreement of any kind or nature
whatsoever (whether voluntary or involuntary, affirmative or negative (but
excluding all negative pledges), and whether imposed or created by operation of
law or otherwise) in, on or with respect to, or pledge of, any Conveyed Assets,
or any other interest in the Conveyed Assets, designed to secure the repayment
of debt or any other obligation, whether arising by Contract, operation of law
or otherwise.
“Material Adverse Effect” means any event, occurrence, condition, fact or
change, whether known or unknown as of the date of this Agreement, that has a
material and adverse effect on the Conveyed Assets taken as a whole; provided,
however, that none of the following shall be taken into account in determining
whether there has been a Material Adverse Effect: (i) the effects of changes
that are generally applicable to the timber industry, the forest products
industry and the pulp and paper industry and their respective markets, (ii) the
effects of changes that are generally applicable to the United States economy or
securities markets or the world economy or international securities markets,
(iii) the effects resulting from acts of God, war or terrorism, (iv) the effects
of changes in Law or interpretations thereof applicable to the Company, Plum
Creek, PC Member, the Contribution LLC, the Sale LLC, or the Conveyed Assets,
and (v) the effects resulting from actions required to be taken pursuant to this
Agreement or any Ancillary Agreement or which are primarily attributable to the
announcement of this Agreement and the transactions contemplated hereby;
provided, further, however, that any event, occurrence, fact, condition or
change referred to in clauses (i) through (iv) immediately above shall be taken
into account in determining whether a Material Adverse Effect




--------------------------------------------------------------------------------




has occurred or could reasonably be expected to occur to the extent that such
event, occurrence, fact, condition or change has a materially disproportionate
effect on the Conveyed Assets as compared to other industrially-managed
commercial timberlands in the same geographic market as the Conveyed Assets so
affected.
“Other Investors” means each other Person which executes a Subscription
Agreement for Series One or Series Two Interests.
“Other Investor Initial Capital Contribution” means, with respect to each Other
Investor, the cash capital contribution to the Company to be made at or
contemporaneously with the Closing by such Other Investor pursuant to its
Subscription Agreement and the Company Limited Liability Company Agreement, as
set forth in Section 7.8 of the Company Disclosure Letter.
“Parties” means Plum Creek, PC Member, and the Company, collectively. “Party”
means Plum Creek, PC Member, or the Company, individually.
“PC Subscription Agreement” means that certain Subscription Agreement executed
on behalf of PC Member as of the date of this Agreement, the form of which is
attached hereto as Exhibit M.
“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Phase II Report” means an investigation and written report conducted by an
environmental professional that further evaluates a REC identified in a Phase I
Report or other transaction screen process for the purpose of providing
additional information regarding the nature and extent of environmental
contamination associated with a REC.
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning on or before and
ending after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.
“Prime Rate” means the prime rate of interest as published from time to time in
the “Money Rates” table of The Wall Street Journal.
“REC” means the presence or likely presence of any Hazardous Substance on a
property under conditions that indicates an existing release, a past release, or
a material threat of a release of any Hazardous Substance into structures on the
property or in the ground, groundwater or surface water of the property.
“Regulatory Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton Antitrust Act of 1914, as amended, the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, the Federal Trade Commission Act of 1914,
as amended, and all federal, state and foreign, if any, statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
Laws that are designed or intended to prohibit, restrict or regulate (i) foreign
investment, (ii) foreign exchange or currency control or (iii) actions having
the purpose or effect of monopolization or restraint of trade or lessening of
competition.
“Representative” means, as to any Person, such Person’s partners, consultants,
officers, directors, employees, agents, advisors (including financial advisors,
attorneys, accountants and lenders) and other representatives
“Reserved Easements” means collectively (i) the easements with respect to the
Contributed Timberlands described in Section 1.1(a)(i)(2) of the PC Disclosure
Letter and (ii) the easements with respect




--------------------------------------------------------------------------------




to the Sold Timberlands described in Section 1.3(a)(i)(2) of the PC Disclosure
Letter, and each such easement is referred to as a “Reserved Easement,” in each
case, substantially in the form of Exhibit K.
“SEC” means the Securities and Exchange Commission.
“Series One Interest” means a number of units of the Company’s Series One
Interest, as defined in the Company Limited Liability Company Agreement,
representing as of the Closing Date twenty-five percent (25%) of the Company’s
Series One Interest outstanding as of the Closing on a fully diluted basis and
having the rights and obligations attributable to the Series One Interest set
forth in the Company Limited Liability Company Agreement.
“Silver Creek” means Silver Creek Advisory Partners LLC, a limited liability
company organized under the laws of Delaware, which is the manager of the
Company under the Company Limited Liability Company Agreement.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar, including FICA),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.
“Tax Authority” means the Internal Revenue Service and any other domestic or
foreign Governmental Authority responsible for the administration or collection
of any Tax.
“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return, or declaration of
estimated Taxes.
“Timber Adjustment Period” means the period beginning on April 17, 2015 through
the Effective Time.
“Title Company” means First American Title Insurance Company.
“Title Failure” means any portion of the Timberlands that consists of five (5)
or more contiguous acres and that is not, or immediately prior to the Closing
will not be, (i) owned by the Contribution LLC or the Sale LLC or (ii) insurable
by the Title Company.
“Transaction Documents” means this Agreement and any exhibits or schedules
thereto or other documents referred to therein, and the Ancillary Agreements.
“Treasury Regulations” means the treasury regulations (including temporary
regulations) promulgated by the United States Department of Treasury with
respect to the IRC.


The following defined terms are defined in this Agreement on the referenced
pages:
AAA
40
AAA Rules
40
Accepted Company Title Objections
16





--------------------------------------------------------------------------------




Adjustment Casualty Losses
18
Agreement
5
Ancillary Agreements
28
Arbitration Period
41
Assumed Contributed Liabilities
7
Assumed Sold Liabilities
10
Books and Records
39
Cap
59
Closing
23
Closing Date
23
Company
5
Company Identified Casualty Loss
18
Company Indemnitees
56
Company Title Objection
15
Company Title Objections
15
Company’s Disclosure Letter
33
Continuing Agreements
41
Contributed Assets
6
Contributed Contracts
6
Contributed Easements
7
Contributed Overharvest
20
Contributed Real Property Leases
7
Contributed Timberlands
6
Contributed Under Harvest
20
Contribution LLC
6
Contribution LLC Assignment Agreement
23
Contribution LLC Interest
6
Conveyed Assets
11
Conveyed Contracts
9
Deductible Amount
59
Deeds
13
Dispute
39
Distinctive Site Management Plan
47
Distinctive Sites
47
Effective Time
23
Entry Right
44
Environmental Indemnity Period
55
Environmental Representations and Warranties
55
Excluded Contributed Assets
7
Excluded Liabilities
7
Excluded Sold Assets
10
Excluded Sold Liabilities
10
Existing Mineral Leases
49
Fundamental Representations and Warranties
55
General Indemnity Period
55
Indemnified Party
56
Indemnifying Party
56
Inventory Data
33
IRC
23
legal holiday
64





--------------------------------------------------------------------------------




Lessee
49
Loss
60
Mineral Interest Damages
49
Mineral Owner
49
Monetary Liens
15
Net Contributed Overharvest
20
Net Sold Overharvest
20
Non-Fundamental Representations and Warranties
55
Notice of Defense
57
Oil and Gas Operations
49
Party Executive
40
PC Companies
45
PC Contribution Amount
8
PC Contribution Amount Adjustment
22
PC Covered Returns
31
PC Disclosure Letter
27
PC Entities
5
PC Identified Casualty Loss
18
PC Indemnitees
57
PC Member
5
PC Property Manager
25
Permitted Exceptions
11
Phase I Report
47
Plum Creek
5
Post-Closing Company Easement
48
Post-Closing Reserved Easement
48
Property Management Agreements
25
Purchase Price
11
Purchase Price Adjustment
22
Real Property Leases
9
Reserved Mineral Interests
49
Reserved Oil and Gas
49
Reserved Timber
51
Sale LLC
8
Sale LLC Assignment Agreement
24
Sale LLC Interest
9
Schedule Supplement
43
Sold Assets
9
Sold Contracts
9
Sold Easements
10
Sold Overharvest
20
Sold Real Property Leases
9
Sold Timberlands
9
Sold Under Harvest
20
Stand Detail
20
Subscription Agreement
35
Subscription Agreements
35
Surface Owner
49
Surface Owner Companies
50
Termination Date
62





--------------------------------------------------------------------------------




Third Party Claim
57
Timberlands
9
Title Commitment
51
Title Commitments
52
Title Failure Carveout
16
Title Objection Carveout
16
Title Objection Period
15
Title Policies
52
Transfer Taxes
42
Variance Report
20











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be signed
by an officer thereunto duly authorized, all as of the date first written above.


PLUM CREEK TIMBERLANDS, L.P.
By:     Plum Creek Timber I, L.L.C.
Its:    General Partner




By: /s/ Rick R. Holley                
Name:     Rick R. Holley
Title:     Chief Executive Officer






PLUM CREEK TIMBER OPERATIONS I, L.L.C.




By: /s/ Rick R. Holley            
Name: Rick R. Holley
Title: Chief Executive Officer




TWIN CREEKS TIMBER, LLC




By: /s/ Bryan J. Weeks            


Name:     Bryan J. Weeks            


Title:     Manager of Silver Creek Advisory Partners LLC,
its Manager








--------------------------------------------------------------------------------




SCHEDULE 7.9
TO
CONTRIBUTION AGREEMENT
Investment Representations
The Company represents and warrants to the PC Entities that:
1.    The Company has been advised to and has engaged its own counsel and any
other advisers it deems necessary and appropriate, in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements.
2.    The Company is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the federal Securities Act of 1933, as
amended.    
3.    The Company acknowledges and understands that the Contribution LLC
Interest and the Sale LLC Interest have not been registered under the federal
Securities Act of 1933, as amended, or under any state securities or “blue sky”
law in reliance on the representations and warranties set forth in this Schedule
7.9.
4.    The Company is capable of evaluating the risks and merits of an investment
in the Contribution LLC and in the Sale LLC and of protecting its interests in
connection with an investment in the Contribution LLC and in the Sale LLC.
5.    The Company has not seen, received, been presented with or been solicited
by any leaflet, public promotional meeting, newspaper or magazine article or
advertisement, radio or television advertisement, or any other form of general
advertising or general solicitation with respect to the purchase or sale of
interests in the Contribution LLC or the Sale LLC.
6.    No Person has at any time expressly or impliedly represented, warranted or
guaranteed to the Company that the Company may freely transfer its interest in
the Contribution LLC Interest or in the Sale LLC Interest, that a percentage of
profit and/or amount or type of consideration will be realized as a result of
its investment in the Contribution LLC Interest or the Sale LLC Interest, that
past performance or experience on the part of the other Parties or their
respective Affiliates in any way indicates the future results of the
Contribution LLC’s business or the Sale LLC’s business, that any distributions
from the Contribution LLC or the Sale LLC will be made by any specific date or
will be made at all.
7.    The Company is acquiring, either directly or indirectly, the Contribution
LLC Interest and the Sale LLC Interest for its own account and not for the
account of any other Person, with the intention of holding such interests for
investment for an indefinite period of time, with no present intention of either
(i) dividing, or allowing others to participate in, the investment in such
interests (other than indirectly by the Other Investors by virtue of their
investment in the Company), or (ii) selling or otherwise participating directly
or indirectly in a distribution of such interests or any part thereof.
8.    The Company acknowledges and understands (i) that its investments in the
Contribution LLC Interest and in the Sale LLC Interest are speculative and
involve a substantial risk of loss of its entire investment in the Contribution
LLC Interest and the Sale LLC Interest, and (ii) the risks related to the
acquisition of the Contribution LLC Interest and the Sale LLC Interest,
including that the Contribution LLC and the Sale LLC will be newly organized and
will not have any financial or operating history.




--------------------------------------------------------------------------------




9.    The Company acknowledges and understands that there is no public market
for interests in the Contribution LLC or in the Sale LLC and none is expected to
develop and that, accordingly, it might not be possible for it to liquidate its
investment in the Contribution LLC Interest or in the Sale LLC Interest.
The PC Entities acknowledge and agree that the representations in this Schedule
7.9 have been requested to document compliance with securities laws and will not
affect any rights of the Company under the Agreement, including its rights to
indemnification.






--------------------------------------------------------------------------------




EXHIBIT A


PER ACRE ALLOCATION TO TIMBERLANDS


(acres to be determined using GIS]


State
Per Acre Value
AL
$2,236
MS
$2,213
AR
$2,071
GA
$2,172
SC
$2,035







--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF DEED - ALABAMA






This Instrument Prepared By:
Victor Haley    
Sutherland Asbill & Brennan LLP
999 Peachtree Street, NE
Atlanta, GA 30309-3996
Telephone: (404) 853-8000


When recorded return to:
Jennifer Shinholster
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328








STATE OF ALABAMA


COUNTY OF __________


STATUTORY WARRANTY DEED




KNOW ALL MEN BY THESE PRESENTS:


That FOR AND IN CONSIDERATION of the sum of ________________________ and no/100
Dollars ($__________) cash in hand paid and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned, PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership, duly
authorized by law to transact business in the State of Alabama, hereinafter
referred to as the “Grantor,” does hereby GRANT, BARGAIN, SELL and CONVEY unto
_____________________, a Delaware limited liability company, duly authorized by
law to transact business in the State of Alabama, hereinafter referred to as the
“Grantee,” its successors and assigns, the real property (the “Property”)
situated, lying and being in the County of ____________ and State of Alabama, as
described on EXHIBIT A attached hereto and made a part hereof for all purposes,
and together with Grantor’s rights, title and interest, if any, in (A) all
roads, bridges, buildings, fixtures and other improvements thereon, (B) all
timber growing, standing or lying (including timber loaded on vehicles but not
yet weighed) thereon, (C) all farm products, crops, biomass, seeds and seedlings
or other vegetation located thereon, and (D) all other privileges,
appurtenances, easements, and other rights (including rights to groundwater,
surface water and other water) appertaining thereto (collectively, the
“Premises”).


Without expanding by implication the limited warranty set forth herein, this
conveyance and the warranty of title set forth herein are made subject to the
matters set forth on EXHIBIT B attached hereto,




--------------------------------------------------------------------------------




to the extent, and only to the extent, that the same may still be in force and
effect and applicable to the Premises, said exhibit being incorporated herein by
reference for all purposes (the “Permitted Exceptions”).


TO HAVE AND TO HOLD the Premises, together with the privileges and appurtenances
thereunto properly belonging unto the said Grantee, its successors and assigns
forever; and Grantor does hereby bind itself, its successors and assigns, to
Warrant and Forever Defend, all and singular the Premises unto Grantee, its
successors and assigns, against every person whosoever lawfully claiming, or to
claim the same, or any part thereof, by, through and under Grantor, but not
otherwise, and subject to the matters set forth herein.


The conveyance of any minerals or water rights conveyed to Grantee herein is
hereby made by Grantor purely by quitclaim and accepted by Grantee without any
warranty by Grantor, either express or implied, without recourse against
Grantor.




BALANCE OF PAGE INTENTIONALLY LEFT BLANK


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed and sealed this deed on this the ____ day
of ___________________, 2016


Plum Creek Timberlands, L.P.,
a Delaware limited partnership
    


By: ______________________________________


Name: ____________________________________


Title: _____________________________________




STATE OF ______________    )
ACKNOWLEDGEMENT
COUNTY OF ____________    )


I, the undersigned, a Notary Public in and for said County and State, hereby
certify that _________________________, whose name as ________________ of Plum
Creek Timberlands, L.P., a Delaware limited partnership, is signed to the
foregoing instrument and who is known to me, acknowledged before me on this day,
that being informed of the contents of said instrument, he, with full authority
as such officer, executed the same voluntarily for and as the act of said
company.


GIVEN UNDER MY HAND AND OFFICIAL SEAL, this the ____ day of _____________, 2016.


My commission expires:
____________________________
Notary Public of ______________
(SEAL)
Printed Name:_________________


Address of Grantor:                    Address of Grantee:
    










--------------------------------------------------------------------------------




Exhibit A
to Form of Deed - Alabama


Legal Description




















--------------------------------------------------------------------------------




Exhibit B
to Form of Deed - Alabama
Permitted Exceptions
(a)Restrictions on the ability to build upon the Property, or use the Property,
for any purpose other than growing or harvesting timber, that are imposed by any
current or future development standards of any governmental authority, building
or zoning ordinances or any other law;
(b)To the extent a tract included in the Property is bounded or traversed by a
river, stream, branch or lake:
(i)the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
(ii)the right, if any, of neighboring riparian owners and the public or others
to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
(iii)any claim of lack of title to the Property formerly or presently comprising
the shores or bottomland of navigable waters or as a result of the change in the
boundary due to accretion or avulsion; and
(iv)any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
(c)To the extent any portion of the Property is bounded or traversed by a public
road or maintained right of way, the rights of others (whether owned in fee or
by easement), in and to any portion of the Property that lies within such road
or maintained right of way;
(d)Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Property and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;
(e)Any restriction on the use of any of the Premises due to environmental laws
or conservation easements;
(f)All ad valorem property or other taxes not yet due and payable as of the date
hereof, all such taxes for subsequent tax periods after the date hereof, and all
other assessments and other charges of any kind or nature imposed upon or levied
against or on account of the Premises by any governmental authority;
(g)Any additional or supplemental taxes that may result from a reassessment of
the Property, and any potential roll-back or greenbelt type taxes related to any
agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable law arising out of Grantee’s discontinuance of active
forestry operations or otherwise changing the use of all or any portion of the
Property after the date hereof;
(h)Liens for taxes not yet due and payable;
(i)Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts that a current and
accurate survey of the Property would disclose;
(j)All oil, gas and other minerals or other substances of any kind or character
as may have been previously reserved by or conveyed to others and any leases
concerning any of such oil, gas, other minerals or other substances in, on or
under the Property;
(k)Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Property;
(l)Any claim of lack of access rights to any portion of the Property where (i)
permission to access has been granted verbally or in writing or (ii) Grantor or
any of its affiliates, as applicable, has otherwise historically enjoyed access;




--------------------------------------------------------------------------------




(m)Any condemnation in respect of the Property;
(n)Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment, or other third party right affecting any of the Premises
not described in this Exhibit B and which, individually or in the aggregate,
would not have a material adverse effect on the value, use, operations,
possession or enjoyment by Grantee of the Premises, taken as a whole, for
growing and harvesting timber.
(o)The following matters of record: [insert from approved Title Commitment];
(p)The reserved easements more particularly described on Exhibit B-1 attached
hereto, if any;
(q)Parties in possession under the matters listed below: [insert long-term
leases; hunt and other short-term leases to be addressed in assignment
document];
(r)The following matters: [insert specific matters from PC Disclosure Letter];
and


(s)The following matters: [insert specific Continuing Agreements and the
Reserved Timber, if applicable].








--------------------------------------------------------------------------------




Exhibit B-1
to Form of Deed - Alabama
Reserved Easements




--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF DEED - ARKANSAS














This Instrument Prepared By:
Victor Haley        
Sutherland Asbill & Brennan LLP        
999 Peachtree Street, NE
Atlanta, GA 30309-3996                
Telephone: (404) 853-8000                


When recorded return to:
Jennifer Shinholster
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328








STATE OF ARKANSAS            )
) SS.
COUNTY OF ________            )




SPECIAL WARRANTY DEED




KNOW ALL MEN BY THESE PRESENTS:


That FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, PLUM CREEK TIMBERLANDS, L.P., a
Delaware limited partnership, duly authorized by law to transact business in the
State of Arkansas, herein after referred to as the “Grantor,” has Granted, Sold
and Conveyed and by these presents does hereby GRANT, BARGAIN, SELL and CONVEY
unto _______________, a Delaware limited liability company, duly authorized by
law to transact business in the State of Arkansas, hereinafter referred to as
the “Grantee,” its successors and assigns, the real property (the “Property”)
situated, lying and being in the County of ____________ and State of Arkansas,
as described on EXHIBIT A attached hereto and incorporated herein, and together
with Grantor’s rights, title and interest, if any, in (A) all roads, bridges,
buildings, fixtures and other improvements thereon, (B) all timber growing,
standing or lying (including timber loaded on vehicles but not yet weighed)
thereon, (C) all farm products, crops, biomass, seeds and seedlings or other
vegetation located thereon, and (D) all other privileges, appurtenances,
easements, and other rights (including rights to groundwater, surface water and
other water)




--------------------------------------------------------------------------------




appertaining thereto (collectively, the “Premises”), subject, however, to the
reservations and more particularly set forth in EXHIBIT C attached hereto and
incorporated herein.


Without expanding by implication the limited warranty set forth herein, this
conveyance and the warranty of title set forth herein are made subject to the
matters set forth on EXHIBIT B attached hereto and incorporated herein, to the
extent, and only to the extent, that the same may still be in force and effect
and applicable to the Property, said exhibit being incorporated herein by
reference for all purposes (the “Permitted Exceptions”).


TO HAVE AND TO HOLD the Premises, together with the privileges and appurtenances
thereunto properly belonging unto the said Grantee, their heirs and assigns
forever; and Grantor does hereby bind itself, its successors and assigns, to
Warrant and Forever Defend, all and singular the Premises unto Grantee, their
heirs and assigns, against every person whosoever lawfully claiming, or to claim
the same, or any part thereof, by, through and under Grantor, but not otherwise,
and subject to the matters set forth herein.


The conveyance of any minerals or water rights conveyed to Grantee herein is
subject to the terms of EXHIBIT C attached hereto and is hereby made by Grantor
purely by quitclaim and accepted by Grantee without any warranty by Grantor,
either express or implied, without recourse against Grantor.


The effective date of this conveyance shall be ______________, 2016.




I certify under penalty of perjury that the correct
amount of documentary stamps required by law
has been placed on this instrument.
GRANTEE OR AGENT:     ___________________________________________
GRANTEE’S ADDRESS:












[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed and sealed this deed on this the ____ day
of __________________, 2016


Plum Creek Timberlands, L.P., a Delaware
limited partnership


By: ______________________________________


Name: ____________________________________


Title: _____________________________________




ACKNOWLEDGMENT


STATE OF _________        )
) SS
COUNTY OF    _______        )


BE IT REMEMBERED that on this ______ day of ____________, 2016, came before me,
the undersigned, a Notary Public, duly commissioned, qualified and acting,
within and for the said County and State, ______________________________, to me
personally well known (or satisfactorily proven to be), who stated that s/he is
the ____________________ of Plum Creek Timberlands, L.P., a Delaware limited
partnership, and was duly authorized in his/her capacity to execute the
foregoing instrument for and in the name and on behalf of said limited
partnership, and further stated and acknowledged s/he had so signed, executed
and delivered the foregoing instrument of the consideration, uses and purposes
therein mentioned and set forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this ___ day
of __________________, 2016.


_____________________________
Notary Public


My commission expires:                Printed Name:_________________
                
___________________


Address of Grantor:                    Address of Grantee:
    




--------------------------------------------------------------------------------




Exhibit A
to Form of Deed - Arkansas


Legal Description






--------------------------------------------------------------------------------




Exhibit B
to Form of Deed - Arkansas
Permitted Exceptions
(a)Restrictions on the ability to build upon the Property, or use the Property,
for any purpose other than growing or harvesting timber, that are imposed by any
current or future development standards of any governmental authority, building
or zoning ordinances or any other law;
(b)To the extent a tract included in the Property is bounded or traversed by a
river, stream, branch or lake:
(i)the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
(ii)the right, if any, of neighboring riparian owners and the public or others
to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
(iii)any claim of lack of title to the Property formerly or presently comprising
the shores or bottomland of navigable waters or as a result of the change in the
boundary due to accretion or avulsion; and
(iv)any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
(c)To the extent any portion of the Property is bounded or traversed by a public
road or maintained right of way, the rights of others (whether owned in fee or
by easement), in and to any portion of the Property that lies within such road
or maintained right of way;
(d)Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Property and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;
(e)Any restriction on the use of any of the Premises due to environmental laws
or conservation easements;
(f)All ad valorem property or other taxes not yet due and payable as of the date
hereof, all such taxes for subsequent tax periods after the date hereof, and all
other assessments and other charges of any kind or nature imposed upon or levied
against or on account of the Premises by any governmental authority;
(g)Any additional or supplemental taxes that may result from a reassessment of
the Property, and any potential roll-back or greenbelt type taxes related to any
agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable law arising out of Grantee’s discontinuance of active
forestry operations or otherwise changing the use of all or any portion of the
Property after the date hereof;
(h)Liens for taxes not yet due and payable;
(i)Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts that a current and
accurate survey of the Property would disclose;
(j)All oil, gas and other minerals or other substances of any kind or character
as may have been previously reserved by or conveyed to others and any leases
concerning any of such oil, gas, other minerals or other substances in, on or
under the Property;
(k)Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Property;
(l)Any claim of lack of access rights to any portion of the Property where (i)
permission to access has been granted verbally or in writing or (ii) Grantor or
any of its affiliates, as applicable, has otherwise historically enjoyed access;




--------------------------------------------------------------------------------




(m)Any condemnation in respect of the Property;
(n)Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment, or other third party right affecting any of the Premises
not described in this Exhibit B and which, individually or in the aggregate,
would not have a material adverse effect on the value, use, operations,
possession or enjoyment by Grantee of the Premises, taken as a whole, for
growing and harvesting timber.
(o)The following matters of record: [insert from approved Title Commitment];
(p)The reserved easements more particularly described on Exhibit B-1 attached
hereto, if any;
(q)Parties in possession under the matters listed below: [insert long-term
leases; hunt and other short-term leases to be addressed in assignment
document];
(r)The following matters: [insert specific matters from PC Disclosure Letter];
and


(s)The following matters: [insert specific Continuing Agreements and the
Reserved Timber, if applicable].








--------------------------------------------------------------------------------




Exhibit B-1
to Form of Deed - Arkansas
Reserved Easements








--------------------------------------------------------------------------------




Exhibit C
to Form of Deed - Arkansas


Mineral Reservation


Subject to the terms of this Exhibit C, Grantor hereby reserves and excepts the
following described “Reserved Mineral Interests”:
(a)    Any and all existing mineral leases (the “Existing Mineral Leases”), and
Grantor, for itself and its successors and assigns, hereby expressly excepts,
excludes and reserves from the Property all oil, gas and other hydrocarbons,
regardless of gravity and whether produced in liquid or gaseous form (including,
without limitation, all gas occurring in coal or lignite seams, beds or
deposits) and all substances necessarily produced in association with such oil,
gas and other hydrocarbons, owned by Grantor or any of its Affiliates (defined
below) in, on or under the Property not previously reserved or severed from the
Property by their predecessors in interest together with all rights to inject,
store, possess, and to retain ownership of, and title to, and remove or withdraw
natural gas, other gases, vapors, liquids and other substances into, in, under
and from the geological strata or formations lying underneath the surface of the
Property (the “Reserved Oil and Gas”). Grantor further reserves unto itself and
its successors and assigns, rights of ingress and egress for the purpose of
prospecting and exploring for Reserved Oil and Gas by any means, and for the
purpose of drilling, extracting, storing, developing, producing, treating,
processing, transporting and marketing Reserved Oil and Gas, together with the
right to commingle Reserved Oil and Gas or any other material produced from the
Property with minerals or any other material produced from any other property;
including a perpetual easement to construct, maintain and use surface and
pipelines, conduits, and passageways on, through and under the Property for the
transportation of Reserved Oil and Gas, materials, equipment, supplies and
persons and other tangible property (all of the above, the “Oil and Gas
Operations”).
(b)    The term “Mineral Owner” means at the time of the execution and delivery
of this deed Grantor or one of its Affiliates, and thereafter any owner of the
Reserved Oil and Gas. The term “Surface Owner” means at the time of the
execution and delivery of this instrument Grantee and thereafter any owner of
the Property. The term “Lessee” means a lessee under a mineral lease granted by
Grantor or its successors and assigns after the date of this reservation.
(c)    Mineral Owner and Surface Owner shall use liquidated damages (“Mineral
Interest Damages”) to compensate Surface Owner for Mineral Owner’s or its
Lessee’s use of the Property (including, without limitation, all appurtenances,
improvements and fixtures of or on the Property) for Oil and Gas Operations due
to the difficulty in assessing the damage to the Property. Mineral Interest
Damages do not constitute a penalty, but represent an attempt to assess actual
damages. In the event Mineral Owner or Lessee conducts any Oil and Gas
Operations under the Reserved Mineral Interests, Mineral Owner or Lessee, as
applicable, shall give Surface Owner notice and pay Surface Owner Mineral
Interest Damages as follows (and each oil and/or gas operation lease entered
into after the date of this instrument shall contain a surface damage provision
with terms no less favorable to the Surface Owner than the following terms and
conditions):
(i)    Mineral Owner/Lessee must provide Surface Owner with a minimum of thirty
(30) days prior written notice of Mineral Owner/Lessee’s planned Oil and Gas
Operations. Mineral Interest Damages for the Property (including, without
limitation, all appurtenances, improvements and fixtures of or on the Property)
used and/or accessed for Oil and Gas Operations shall be assessed at one hundred
and fifty percent (150%) of the appraised fair market value for the Property
disturbed plus the then-prevailing market price for any merchantable and/or
pre-merchantable timber damaged or destroyed.




--------------------------------------------------------------------------------




(ii)    The fair market value of the Property damaged or destroyed shall be
calculated in accordance with Exhibit C-1 attached hereto and incorporated
herein, and the fair market value of the merchantable and pre-merchantable
timber damaged or destroyed shall be calculated in accordance with Exhibit C-2
attached hereto and incorporated herein, in each case, as determined by mutual
agreement of the Mineral Owner/Lessee and Surface Owner. If the Mineral
Owner/Lessee and Surface Owner are unable to agree on such fair market value,
they shall refer the matter to a Forestry Consultant (defined below), and the
Mineral Owner/Lessee and Surface Owner will, at a mutually agreed time within
three (3) days after referral of the matter to such Forestry Consultant,
simultaneously submit to the Forestry Consultant their respective calculations
of such fair market value and any necessary supporting documentation. Within
thirty (30) days of such submissions, the Forestry Consultant will select one of
the two submissions (and shall not select any other amount) as being most
representative of the disputed fair market value, and the submission so selected
shall be final and binding on the Mineral Owner/Lessee and Surface Owner. The
costs and expenses of the Forestry Consultant in connection with the dispute
resolution procedure set forth herein shall be paid by the non-prevailing party.
Mineral Interest Damages shall be payable within thirty (30) days after final
determination of the fair market value, whether by mutual agreement or by the
Forestry Consultant.
(iii)    Mineral Owner/Lessee must promptly repair and restore, at Mineral
Owner/Lessee’s sole cost and expense, any and all damage to roads and fences and
other improvements and fixtures arising from the Oil and Gas Operations; and
Mineral Owner/Lessee shall indemnify and save Surface Owner, together with its
Affiliates (the “Surface Owner Companies”) harmless, and, at Mineral
Owner/Lessee’s expense, shall defend Surface Owner and the Surface Owner
Companies from and against any and all claims, suits, losses, damages, or
expenses, on account of injuries to or death of any and all persons whomsoever,
including, without limitation, any employees, agents and invitees of Surface
Owner, Surface Owner Companies and Mineral Owner/Lessee, and any and all damage
to personal property to whomsoever belonging, including property owned by,
rented to, or in the care, custody, or control of the Parties, arising or
growing out of, or in any manner connected with the negligence or wrongful
conduct of Mineral Owner/Lessee in connection with the Oil and Gas Operations.
Notwithstanding the foregoing, nothing herein contained is to be construed as an
indemnification against the negligence of Surface Owner or the Surface Owner
Companies, and their respective officers, employees, or agents.
(iv)    The obligations of Mineral Owner or its Lessee to pay such Mineral
Interest Damages shall not include any damages to any Property that is subject
to an Existing Mineral Lease for the remaining term of any such Existing Mineral
Lease.
(d)    The rights and privileges excepted and reserved in connection with Oil
and Gas Operations shall be deemed as covenants running with the Property and in
all respects appurtenant to the Reserved Oil and Gas or mineral estates now
owned or hereinafter acquired.
(e)    The rights and privileges herein conveyed to the Surface Owner (including
the obligations of the Mineral Owner or its Lessee) in connection with Oil and
Gas Operations shall be deemed as covenants running with the property and in all
respects appurtenant to the Property for the benefit of the Grantee and its
successors in title to all or any portion of the Property.
(f)    As used herein, “Affiliate” means another Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
first Person, and the term “Person” means any individual, partnership, limited
partnership, corporation (including a business trust), limited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof.
The term “Forestry Consultant” means any forestry consultant independent of the
parties appointed by Mineral Owner/Lessee and reasonably satisfactory to Surface
Owner, to act as a consultant and/or arbitrator under the provisions of
Paragraph (c)(ii) above.




--------------------------------------------------------------------------------




Exhibit C-1
to Form of Deed - Arkansas






--------------------------------------------------------------------------------




Exhibit C-2
to Form of Deed - Arkansas










--------------------------------------------------------------------------------




EXHIBIT B-3


FORM OF DEED - GEORGIA




Prepared by:
Victor P. Haley
Sutherland Asbill & Brennan LLP
999 Peachtree Street, N.E.
Atlanta, Georgia 30309


Upon recording return to:
Jennifer Shinholster
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, Georgia 30328










SPACE ABOVE LINE IS FOR RECORDER’S USE ONLY




LIMITED WARRANTY DEED
(____________ County, Georgia)


THIS INDENTURE is made the ____ day of _____________, 2016, between
______________________, a Delaware _____________, the address of which is
____________________________ (hereinafter referred to as “Grantor”), and
_________________________, a Delaware limited liability company, with an address
of ________________________________ (hereinafter referred to as “Grantee”).


WITNESSETH:


GRANTOR, in consideration of the sum of TEN and 00/100 DOLLARS ($10.00) and
other valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, has granted, bargained, sold, aliened, conveyed and confirmed, and
does hereby grant, bargain, sell, alien, convey and confirm unto Grantee the
following described property:


All that tract or parcel of land lying and being in _________ County, Georgia,
being more particularly described on Exhibit A attached hereto and made a part
hereof (the “Property”), and together with Grantor’s rights, title and interest,
if any, in (A) all roads, bridges, buildings, fixtures and other improvements
thereon, (B) all timber growing, standing or lying (including timber loaded on
vehicles but not yet weighed) thereon, (C) all farm products, crops, biomass,
seeds and seedlings or other vegetation located thereon, and (D) all other
privileges, appurtenances, easements, and other rights (including rights to
groundwater, surface water and other water) appertaining thereto (collectively,
the “Premises”).






--------------------------------------------------------------------------------




This conveyance and the warranty of title set forth herein are made subject to
the matters set forth on Exhibit B attached hereto and incorporated herein (the
“Permitted Exceptions), to the extent, and only to the extent, that the same may
still be in force and effect and applicable to the Premises.


TO HAVE AND TO HOLD the Premises unto Grantee and unto its successors and
assigns, together with all and singular the rights, members and appurtenances
thereof, to the same being and belonging or in any wise appertaining, to the
only proper use, benefit and behoof of Grantee and its successors and assigns,
forever, IN FEE SIMPLE.


Except with respect to the Permitted Exceptions, Grantor covenants with Grantee
that it will forever warrant and defend said title to the Premises against all
lawful claims and encumbrances claiming by, through or under Grantor, but
against none other.


The conveyance of any minerals or water rights conveyed to Grantee herein is
hereby made by Grantor purely by quitclaim and accepted by Grantee without any
warranty by Grantor, either express or implied, without recourse against
Grantor.


    




[remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed and sealed this Deed, effective as of the
day and year first above written.




Signed, sealed and delivered in the presence of:


___________________________
Unofficial Witness




___________________________
Notary Public


(NOTARY SEAL)


My Commission Expires:


______________________


             
______________, a Delaware _________




By:_____________________________________
Name:
Title:




[SEAL]
 
 







--------------------------------------------------------------------------------




Exhibit A
to Form of Deed - Georgia


Legal Description






--------------------------------------------------------------------------------




Exhibit B
to Form of Deed - Georgia


Permitted Exceptions


(a)Restrictions on the ability to build upon the Property, or use the Property,
for any purpose other than growing or harvesting timber, that are imposed by any
current or future development standards of any governmental authority, building
or zoning ordinances or any other law;
(b)To the extent a tract included in the Property is bounded or traversed by a
river, stream, branch or lake:
(i)the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
(ii)the right, if any, of neighboring riparian owners and the public or others
to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
(iii)any claim of lack of title to the Property formerly or presently comprising
the shores or bottomland of navigable waters or as a result of the change in the
boundary due to accretion or avulsion; and
(iv)any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
(c)To the extent any portion of the Property is bounded or traversed by a public
road or maintained right of way, the rights of others (whether owned in fee or
by easement), in and to any portion of the Property that lies within such road
or maintained right of way;
(d)Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Property and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;
(e)Any restriction on the use of any of the Premises due to environmental laws
or conservation easements;
(f)All ad valorem property or other taxes not yet due and payable as of the date
hereof, all such taxes for subsequent tax periods after the date hereof, and all
other assessments and other charges of any kind or nature imposed upon or levied
against or on account of the Premises by any governmental authority;
(g)Any additional or supplemental taxes that may result from a reassessment of
the Property, and any potential roll-back or greenbelt type taxes related to any
agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable law arising out of Grantee’s discontinuance of active
forestry operations or otherwise changing the use of all or any portion of the
Property after the date hereof;
(h)Liens for taxes not yet due and payable;
(i)Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts that a current and
accurate survey of the Property would disclose;
(j)All oil, gas and other minerals or other substances of any kind or character
as may have been previously reserved by or conveyed to others and any leases
concerning any of such oil, gas, other minerals or other substances in, on or
under the Property;
(k)Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Property;
(l)Any claim of lack of access rights to any portion of the Property where (i)
permission to access has been granted verbally or in writing or (ii) Grantor or
any of its affiliates, as applicable, has otherwise historically enjoyed access;




--------------------------------------------------------------------------------




(m)Any condemnation in respect of the Property;
(n)Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment, or other third party right affecting any of the Premises
not described in this Exhibit B and which, individually or in the aggregate,
would not have a material adverse effect on the value, use, operations,
possession or enjoyment by Grantee of the Premises, taken as a whole, for
growing and harvesting timber.
(o)The following matters of record: [insert from approved Title Commitment];
(p)The reserved easements more particularly described on Exhibit B-1 attached
hereto, if any;
(q)Parties in possession under the matters listed below: [insert long-term
leases; hunt and other short-term leases to be addressed in assignment
document];
(r)The following matters: [insert specific matters from PC Disclosure Letter];
and


(s)The following matters: [insert specific Continuing Agreements and the
Reserved Timber, if applicable].








--------------------------------------------------------------------------------




Exhibit B-1
to Form of Deed - Georgia


Reserved Easements






--------------------------------------------------------------------------------




EXHIBIT B-4


FORM OF DEED - MISSISSIPPI
































This instrument prepared by:            Approved as to form under MS Law:
Victor Haley
Sutherland Asbill & Brennan LLP
999 Peachtree Street NE
Atlanta, GA 30309                    Telephone:
Telephone: 404-853-8000                MS Bar No:____________


Upon recording return to:
John Spencer
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328


Grantor:                        Grantee:
Plum Creek South Central Timberlands, L.L.C.    [insert name, address, and
telephone]
[insert address and telephone]










Indexing Instructions:     [SEE EXHIBIT D ATTACHED HERETO]








STATE OF MISSISSIPPI


COUNTY OF ____________






--------------------------------------------------------------------------------






SPECIAL WARRANTY DEED




KNOW ALL MEN BY THESE PRESENTS:


That FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned, PLUM CREEK SOUTH CENTRAL
TIMBERLANDS, L.L.C., a Delaware limited liability company, duly authorized by
law to transact business in the State of Mississippi, herein after referred to
as the “Grantor,” does hereby SELL, CONVEY AND WARRANT SPECIALLY
unto_______________________, a Delaware limited liability company, hereinafter
referred to as the “Grantee,” its successors and assigns, the real property (the
“Property”) situated, lying and being in the County of _________ and State of
Mississippi, as described on EXHIBIT A attached hereto and made a part hereof
for all purposes, and together with Grantor’s rights, title and interest, if
any, in (A) all roads, bridges, buildings, fixtures and other improvements
thereon, (B) all timber growing, standing or lying (including timber loaded on
vehicles but not yet weighed) thereon, (C) all farm products, crops, biomass,
seeds and seedlings or other vegetation located thereon, and (D) all other
privileges, appurtenances, easements, and other rights (including rights to
groundwater, surface water and other water) appertaining thereto (collectively,
the “Premises”), subject, however, to the reservations and more particularly set
forth in EXHIBIT C attached hereto and incorporated herein.


Without expanding by implication the limited warranty set forth herein, this
conveyance and the warranty of title set forth herein are made subject to the
matters set forth on EXHIBIT B attached hereto and made a part hereof, to the
extent, and only to the extent, that the same may still be in force and effect
and applicable to the Premises, said exhibit being incorporated herein by
reference for all purposes (the “Permitted Exceptions”).


TO HAVE AND TO HOLD the Premises, together with all and singular the rights,
privileges and appurtenances thereunto properly belonging unto the said Grantee,
its successors and assigns forever; and Grantor does hereby bind itself, its
successors and assigns, to Warrant and Forever Defend, all and singular the
Premises unto Grantee, its successors and assigns, against every person
whosoever lawfully claiming, or to claim the same, or any part thereof, by,
through and under Grantor, but not otherwise, and subject to the matters set
forth herein.


The conveyance of any minerals or water rights conveyed to Grantee herein is
subject to the terms of EXHIBIT C attached hereto and is hereby made by Grantor
purely by quitclaim and accepted by Grantee without any warranty by Grantor,
either express or implied, without recourse against Grantor.




BALANCE OF PAGE INTENTIONALLY LEFT BLANK


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed and sealed this deed on this the ____ day
of ________________, 2016


Plum Creek South Central Timberlands, L.L.C., a Delaware limited liability
company




By: ________________________________


Name: ______________________________


Title: _______________________________




STATE OF ____________    )
)    ACKNOWLEDGEMENT
COUNTY OF __________    )




Personally appeared before me, the undersigned authority in and for the said
county and state, on this _____ day of _______________, 2016, within my
jurisdiction, the within named ___________________________, who acknowledged
that s/he is ________________________ of Plum Creek South Central Timberlands,
L.L.C., a Delaware limited liability company, and that for and on behalf of the
said company, and as its act and deed s/he executed the above and foregoing
instrument, after first having been duly authorized by said company so to do.


GIVEN UNDER MY HAND AND OFFICIAL SEAL, this the ___ day of _____________, 2016.


My commission expires:
____________________________
Notary Public of ______________


(SEAL)
Printed Name:________________












--------------------------------------------------------------------------------




Exhibit A
to Form of Deed - Mississippi


Legal Description








--------------------------------------------------------------------------------




Exhibit B
to Form of Deed - Mississippi


Permitted Exceptions


(a)Restrictions on the ability to build upon the Property, or use the Property,
for any purpose other than growing or harvesting timber, that are imposed by any
current or future development standards of any governmental authority, building
or zoning ordinances or any other law;
(b)To the extent a tract included in the Property is bounded or traversed by a
river, stream, branch or lake:
(i)the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
(ii)the right, if any, of neighboring riparian owners and the public or others
to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
(iii)any claim of lack of title to the Property formerly or presently comprising
the shores or bottomland of navigable waters or as a result of the change in the
boundary due to accretion or avulsion; and
(iv)any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
(c)To the extent any portion of the Property is bounded or traversed by a public
road or maintained right of way, the rights of others (whether owned in fee or
by easement), in and to any portion of the Property that lies within such road
or maintained right of way;
(d)Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Property and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;
(e)Any restriction on the use of any of the Premises due to environmental laws
or conservation easements;
(f)All ad valorem property or other taxes not yet due and payable as of the date
hereof, all such taxes for subsequent tax periods after the date hereof, and all
other assessments and other charges of any kind or nature imposed upon or levied
against or on account of the Premises by any governmental authority;
(g)Any additional or supplemental taxes that may result from a reassessment of
the Property, and any potential roll-back or greenbelt type taxes related to any
agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable law arising out of Grantee’s discontinuance of active
forestry operations or otherwise changing the use of all or any portion of the
Property after the date hereof;
(h)Liens for taxes not yet due and payable;
(i)Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts that a current and
accurate survey of the Property would disclose;
(j)All oil, gas and other minerals or other substances of any kind or character
as may have been previously reserved by or conveyed to others and any leases
concerning any of such oil, gas, other minerals or other substances in, on or
under the Property;
(k)Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Property;




--------------------------------------------------------------------------------




(l)Any claim of lack of access rights to any portion of the Property where (i)
permission to access has been granted verbally or in writing or (ii) Grantor or
any of its affiliates, as applicable, has otherwise historically enjoyed access;
(m)Any condemnation in respect of the Property;
(n)Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment, or other third party right affecting any of the Premises
not described in this Exhibit B and which, individually or in the aggregate,
would not have a material adverse effect on the value, use, operations,
possession or enjoyment by Grantee of the Premises, taken as a whole, for
growing and harvesting timber.
(o)The following matters of record: [insert from approved Title Commitment];
(p)The reserved easements more particularly described on Exhibit B-1 attached
hereto, if any;
(q)Parties in possession under the matters listed below: [insert long-term
leases; hunt and other short-term leases to be addressed in assignment
document];
(r)The following matters: [insert specific matters from PC Disclosure Letter];
and


(s)The following matters: [insert specific Continuing Agreements and the
Reserved Timber, if applicable].








--------------------------------------------------------------------------------




Exhibit B-1
to Form of Deed - Mississippi


Reserved Easements












--------------------------------------------------------------------------------




Exhibit C
to Form of Deed - Mississippi


Mineral Reservation


Subject to the terms of this Exhibit C, Grantor hereby reserves and excepts the
following described “Reserved Mineral Interests”:
(a)    Any and all existing mineral leases (the “Existing Mineral Leases”), and
Grantor, for itself and its successors and assigns, hereby expressly excepts,
excludes and reserves from the Property all oil, gas and other hydrocarbons,
regardless of gravity and whether produced in liquid or gaseous form (including,
without limitation, all gas occurring in coal or lignite seams, beds or
deposits) and all substances necessarily produced in association with such oil,
gas and other hydrocarbons, owned by Grantor or any of its Affiliates (defined
below) in, on or under the Property not previously reserved or severed from the
Property by their predecessors in interest together with all rights to inject,
store, possess, and to retain ownership of, and title to, and remove or withdraw
natural gas, other gases, vapors, liquids and other substances into, in, under
and from the geological strata or formations lying underneath the surface of the
Property (the “Reserved Oil and Gas”). Grantor further reserves unto itself and
its successors and assigns, rights of ingress and egress for the purpose of
prospecting and exploring for Reserved Oil and Gas by any means, and for the
purpose of drilling, extracting, storing, developing, producing, treating,
processing, transporting and marketing Reserved Oil and Gas, together with the
right to commingle Reserved Oil and Gas or any other material produced from the
Property with minerals or any other material produced from any other property;
including a perpetual easement to construct, maintain and use surface and
pipelines, conduits, and passageways on, through and under the Property for the
transportation of Reserved Oil and Gas, materials, equipment, supplies and
persons and other tangible property (all of the above, the “Oil and Gas
Operations”).
(b)    The term “Mineral Owner” means at the time of the execution and delivery
of this deed Grantor or one of its Affiliates, and thereafter any owner of the
Reserved Oil and Gas. The term “Surface Owner” means at the time of the
execution and delivery of this instrument Grantee and thereafter any owner of
the Property. The term “Lessee” means a lessee under a mineral lease granted by
Grantor or its successors and assigns after the date of this reservation.
(c)    Mineral Owner and Surface Owner shall use liquidated damages (“Mineral
Interest Damages”) to compensate Surface Owner for Mineral Owner’s or its
Lessee’s use of the Property (including, without limitation, all appurtenances,
improvements and fixtures of or on the Property) for Oil and Gas Operations due
to the difficulty in assessing the damage to the Property. Mineral Interest
Damages do not constitute a penalty, but represent an attempt to assess actual
damages. In the event Mineral Owner or Lessee conducts any Oil and Gas
Operations under the Reserved Mineral Interests, Mineral Owner or Lessee, as
applicable, shall give Surface Owner notice and pay Surface Owner Mineral
Interest Damages as follows (and each oil and/or gas operation lease entered
into after the date of this instrument shall contain a surface damage provision
with terms no less favorable to the Surface Owner than the following terms and
conditions):
(i)    Mineral Owner/Lessee must provide Surface Owner with a minimum of thirty
(30) days prior written notice of Mineral Owner/Lessee’s planned Oil and Gas
Operations. Mineral Interest Damages for the Property (including, without
limitation, all appurtenances, improvements and fixtures of or on the Property)
used and/or accessed for Oil and Gas Operations shall be assessed at one hundred
and fifty percent (150%) of the appraised fair market value for the Property
disturbed plus the then-prevailing market price for any merchantable and/or
pre-merchantable timber damaged or destroyed.




--------------------------------------------------------------------------------




(ii)    The fair market value of the Property damaged or destroyed shall be
calculated in accordance with Exhibit C-1 attached hereto and incorporated
herein, and the fair market value of the merchantable and pre-merchantable
timber damaged or destroyed shall be calculated in accordance with Exhibit C-2
attached hereto and incorporated herein, in each case, as determined by mutual
agreement of the Mineral Owner/Lessee and Surface Owner. If the Mineral
Owner/Lessee and Surface Owner are unable to agree on such fair market value,
they shall refer the matter to a Forestry Consultant (defined below), and the
Mineral Owner/Lessee and Surface Owner will, at a mutually agreed time within
three (3) days after referral of the matter to such Forestry Consultant,
simultaneously submit to the Forestry Consultant their respective calculations
of such fair market value and any necessary supporting documentation. Within
thirty (30) days of such submissions, the Forestry Consultant will select one of
the two submissions (and shall not select any other amount) as being most
representative of the disputed fair market value, and the submission so selected
shall be final and binding on the Mineral Owner/Lessee and Surface Owner. The
costs and expenses of the Forestry Consultant in connection with the dispute
resolution procedure set forth herein shall be paid by the non-prevailing party.
Mineral Interest Damages shall be payable within thirty (30) days after final
determination of the fair market value, whether by mutual agreement or by the
Forestry Consultant.
(iii)    Mineral Owner/Lessee must promptly repair and restore, at Mineral
Owner/Lessee’s sole cost and expense, any and all damage to roads and fences and
other improvements and fixtures arising from the Oil and Gas Operations; and
Mineral Owner/Lessee shall indemnify and save Surface Owner, together with its
Affiliates (the “Surface Owner Companies”) harmless, and, at Mineral
Owner/Lessee’s expense, shall defend Surface Owner and the Surface Owner
Companies from and against any and all claims, suits, losses, damages, or
expenses, on account of injuries to or death of any and all persons whomsoever,
including, without limitation, any employees, agents and invitees of Surface
Owner, Surface Owner Companies and Mineral Owner/Lessee, and any and all damage
to personal property to whomsoever belonging, including property owned by,
rented to, or in the care, custody, or control of the Parties, arising or
growing out of, or in any manner connected with the negligence or wrongful
conduct of Mineral Owner/Lessee in connection with the Oil and Gas Operations.
Notwithstanding the foregoing, nothing herein contained is to be construed as an
indemnification against the negligence of Surface Owner or the Surface Owner
Companies, and their respective officers, employees, or agents.
(iv)    The obligations of Mineral Owner or its Lessee to pay such Mineral
Interest Damages shall not include any damages to any Property that is subject
to an Existing Mineral Lease for the remaining term of any such Existing Mineral
Lease.
(d)    The rights and privileges excepted and reserved in connection with Oil
and Gas Operations shall be deemed as covenants running with the Property and in
all respects appurtenant to the Reserved Oil and Gas or mineral estates now
owned or hereinafter acquired.
(e)    The rights and privileges herein conveyed to the Surface Owner (including
the obligations of the Mineral Owner or its Lessee) in connection with Oil and
Gas Operations shall be deemed as covenants running with the property and in all
respects appurtenant to the Property for the benefit of the Grantee and its
successors in title to all or any portion of the Property.
(f)    As used herein, “Affiliate” means another Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
first Person, and the term “Person” means any individual, partnership, limited
partnership, corporation (including a business trust), limited liability
company, joint stock company, trust, unincorporated association, joint venture
or other entity, or a government or any political subdivision or agency thereof.
The term “Forestry Consultant” means any forestry consultant independent of the
parties appointed by Mineral Owner/Lessee and reasonably satisfactory to Surface
Owner, to act as a consultant and/or arbitrator under the provisions of
Paragraph (c)(ii) above.




--------------------------------------------------------------------------------




Exhibit C-1
to Form of Deed - Mississippi










--------------------------------------------------------------------------------




Exhibit C-2
to Form of Deed - Mississippi












--------------------------------------------------------------------------------




Exhibit D
to Form of Deed - Mississippi


Indexing Instructions






--------------------------------------------------------------------------------




EXHIBIT B-5


FORM OF DEED - SOUTH CAROLINA


























STATE OF SOUTH CAROLINA    )    
)     LIMITED WARRANTY DEED
COUNTY OF ______________    )




This Instrument Prepared By:
Victor Haley    
Sutherland Asbill & Brennan LLP
999 Peachtree Street, NE
Atlanta, GA 30309-3996
Telephone: (404) 853-8000


Please Return Recorded Document To:
Jennifer Shinholster
First American Title Insurance Company
Six Concourse Parkway, Suite 2000
Atlanta, GA 30328








THIS INDENTURE, made effective as of the _____ day of _______________, 2015,
between PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership, duly
authorized by law to transact business in the State of South Carolina, having an
address of: ______________________________________, (hereinafter referred to as
the “GRANTOR”), and _________________________, a Delaware limited liability
company, duly authorized by law to transact business in the State of South
Carolina, having an address of ________________________________ (together with
its successors and assigns, hereinafter referred to as “GRANTEE”).


WITNESSETH, that the Grantor, for and in consideration of the sum of TEN AND
NO/100 DOLLARS ($10.00) and other good and valuable consideration, in hand paid
at and before the sealing and delivery of these presents, the receipt and
sufficiency of which are hereby acknowledged, has granted, bargained, sold,




--------------------------------------------------------------------------------




aliened, conveyed, and confirmed and by these presents does grant, bargain,
sell, alien, convey, and confirm unto Grantee the following described property,
to wit:


All those tracts or parcels of land more particularly described in Exhibit A
attached hereto and by this reference made a part hereof (the “Property”), and
together with Grantor’s rights, title and interest, if any, in (A) all roads,
bridges, buildings, fixtures and other improvements thereon, (B) all timber
growing, standing or lying (including timber loaded on vehicles but not yet
weighed) thereon, (C) all farm products, crops, biomass, seeds and seedlings or
other vegetation located thereon, and (D) all other privileges, appurtenances,
easements, and other rights (including rights to groundwater, surface water and
other water) appertaining thereto (collectively, the “Premises”).


Without expanding by implication the limited warranty set forth herein, this
conveyance and the warranty of title set forth herein are made subject to the
matters set forth on Exhibit B attached hereto and by this reference made a part
hereof, to the extent, and only to the extent, that the same may still be in
force and effect and applicable to the Premises, said exhibit being incorporated
herein by reference for all purposes (the “Permitted Exceptions”).


TO HAVE AND TO HOLD the said bargained Premises unto Grantee and unto its
respective successors and assigns, together with all and singular the rights,
members and appurtenances thereof, to the same being, belonging or in any wise
appertaining, to the only proper use, benefit and behalf of Grantee and its
successors and assigns, forever, IN FEE SIMPLE.


Except with respect to the Permitted Exceptions, Grantor covenants with Grantee
that it will forever warrant and defend said title to the Premises against all
lawful claims and encumbrances claiming by, through or under Grantor; provided,
however, Grantor does not by this conveyance warrant, nor will it defend, title
to any oil, gas or minerals, or water or water rights, on, in or under the
Property.








[INTENTIONALLY LEFT BLANK]


[SEE NEXT PAGE(S) FOR SIGNATURES]
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has signed and sealed this deed, the day and year
written below.


Signed, sealed and delivered in the        Plum Creek Timberlands, L.P., a
Delaware
presence of FIRST WITNESS:        limited partnership




By: ______________________________    By: ______________________________________


Name: ____________________________    Name: ____________________________________


Title: _____________________________________


SECOND WITNESS:


By: _______________________________    


Name: _____________________________






STATE OF _______________    )
)    ACKNOWLEDGEMENT
COUNTY OF _____________    )


I, the undersigned, a Notary Public for the state and county aforesaid, certify
that ______________________ personally appeared before me this day and
acknowledged that he is the _______________________________ of Plum Creek
Timberlands, L.P., a Delaware limited partnership, and that s/he as such offer,
by the authority duly given and as the act of the company, executed the
foregoing on behalf of the company.


Witness my hand and official stamp or seal this ______ day of ___________, 2016.


My commission expires:
____________________________
Notary Public of ______________
(SEAL)
Printed Name:_________________










--------------------------------------------------------------------------------




Exhibit A
to Form of Deed - South Carolina


Legal Description














--------------------------------------------------------------------------------




Exhibit B
to Form of Deed - South Carolina


Permitted Exceptions
(a)Restrictions on the ability to build upon the Property, or use the Property,
for any purpose other than growing or harvesting timber, that are imposed by any
current or future development standards of any governmental authority, building
or zoning ordinances or any other law;
(b)To the extent a tract included in the Property is bounded or traversed by a
river, stream, branch or lake:
(i)the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
(ii)the right, if any, of neighboring riparian owners and the public or others
to use any public waters, and the right, if any, of the public to use the
beaches or shores for recreational purposes;
(iii)any claim of lack of title to the Property formerly or presently comprising
the shores or bottomland of navigable waters or as a result of the change in the
boundary due to accretion or avulsion; and
(iv)any portion of the Property which is sovereignty lands or any other land
that may lie within the bounds of navigable rivers as established by applicable
law;
(c)To the extent any portion of the Property is bounded or traversed by a public
road or maintained right of way, the rights of others (whether owned in fee or
by easement), in and to any portion of the Property that lies within such road
or maintained right of way;
(d)Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or rights of way, if any, traversing
the Property and the rights of railroad companies to any tracks, siding, ties
and rails associated therewith;
(e)Any restriction on the use of any of the Premises due to environmental laws
or conservation easements;
(f)All ad valorem property or other taxes not yet due and payable as of the date
hereof, all such taxes for subsequent tax periods after the date hereof, and all
other assessments and other charges of any kind or nature imposed upon or levied
against or on account of the Premises by any governmental authority;
(g)Any additional or supplemental taxes that may result from a reassessment of
the Property, and any potential roll-back or greenbelt type taxes related to any
agricultural, forest or open space exemption that is subject to recapture
pursuant to applicable law arising out of Grantee’s discontinuance of active
forestry operations or otherwise changing the use of all or any portion of the
Property after the date hereof;
(h)Liens for taxes not yet due and payable;
(i)Easements, discrepancies or conflicts in boundary lines, shortages in area,
vacancies, excesses, encroachments or any other facts that a current and
accurate survey of the Property would disclose;
(j)All oil, gas and other minerals or other substances of any kind or character
as may have been previously reserved by or conveyed to others and any leases
concerning any of such oil, gas, other minerals or other substances in, on or
under the Property;
(k)Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Property;
(l)Any claim of lack of access rights to any portion of the Property where (i)
permission to access has been granted verbally or in writing or (ii) Grantor or
any of its affiliates, as applicable, has otherwise historically enjoyed access;




--------------------------------------------------------------------------------




(m)Any condemnation in respect of the Property;
(n)Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment, or other third party right affecting any of the Premises
not described in this Exhibit B and which, individually or in the aggregate,
would not have a material adverse effect on the value, use, operations,
possession or enjoyment by Grantee of the Premises, taken as a whole, for
growing and harvesting timber.
(o)The following matters of record: [insert from approved Title Commitment];
(p)The reserved easements more particularly described on Exhibit B-1 attached
hereto, if any;
(q)Parties in possession under the matters listed below: [insert long-term
leases; hunt and other short-term leases to be addressed in assignment
document];
(r)The following matters: [insert specific matters from PC Disclosure Letter];
and


(s)The following matters: [insert specific Continuing Agreements and the
Reserved Timber, if applicable].








--------------------------------------------------------------------------------




Exhibit B-1
to Form of Deed - South Carolina


Reserved Easements




--------------------------------------------------------------------------------




EXHIBIT C


FORM OF GENERAL ASSISGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT and Assumption OF PERMITS AND CONTRACTS (this “Assignment”) is
made and entered into effective as of the ___ day of _____________, 2016, by and
between _____________________________ (“Assignor”) and ________________________
(“Assignee”).


RECITALS


A.     Simultaneously herewith, Assignor has conveyed to Assignee certain
timberlands in ______________ (the “Property”) pursuant to that certain
Contribution Agreement dated __________, 2015 by and among Twin Creeks Timber,
LLC, Plum Creek Timberlands, L.P., and Plum Creek Timber Operations I, L.L.C.
(the “Contribution Agreement”).
B.    The Property is affected by those certain permits and contracts listed on
Exhibit A attached hereto (to the extent the same affect the Property,
collectively, the “Permits and Contracts”).
C.     Assignor desires to assign to Assignee and Assignee desires to assume
Assignor’s right, title and interest in and to the Permits and Contracts.


AGREEMENT


NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Assignor and Assignee hereby agree as follows:


1.    Assignment. Assignor grants, bargains, sells, assigns, transfers and
quitclaims to Assignee all of its right, title and interest in, to and under the
Permits and Contracts.


2.    Assumption. Assignee hereby (i) accepts the foregoing assignment of
Assignor’s rights, title and interest in and to the Permits and Contracts, and
(ii) assumes and agrees to pay, discharge and perform when due all obligations
and liabilities of Assignor arising out of the Permits and Contracts that are to
be performed on or after the date of this Assignment.


3.    Assignment Subject to Contribution Agreement.  No representations and
warranties or indemnification agreements with respect to the Permits and
Contracts being assigned hereby are made in this Assignment, it being understood
and agreed that any representations, warranties and indemnification obligations
with respect to the Permits and Contracts are set forth in the Contribution
Agreement. Further, to the extent any of the Permits and Contracts may be
considered encumbrances on title, such Permits and Contracts are hereby accepted
by Assignee as Permitted Exceptions under the Deeds, as such term is defined in
the Contribution Agreement, notwithstanding that such Permits and Contracts are
not specifically identified as exceptions to the warranty of title in the Deeds.


4.    Successors. This Assignment shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, successors-in-title and
assigns forever.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been duly executed, sealed and delivered
by the parties hereto as of the date above written.




ASSIGNOR:




ASSIGNEE:












--------------------------------------------------------------------------------




Exhibit A
to Form of General Assignment and Assumption Agreement


Permits and Contracts




--------------------------------------------------------------------------------




EXHIBIT D


FORM OF REAL PROPERTY LEASE
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT and Assumption OF LEASES (this “Assignment”) is made and entered
into effective as of the ___ day of _____________, 2016, by and between
_____________________________ (“Assignor”) and ________________________
(“Assignee”).


RECITALS


A.     Simultaneously herewith, Assignor has conveyed to Assignee certain
timberlands in ______________ (the “Property”) pursuant to that certain
Contribution Agreement dated __________, 2015 by and among Twin Creeks Timber,
LLC, Plum Creek Timberlands, L.P., and Plum Creek Timber Operations I, L.L.C.
(the “Contribution Agreement”).
B.    The Property is affected by those certain leases and license agreements
listed on Exhibit A attached hereto (to the extent the same affect the Property,
collectively, the “Leases”).
C.     Assignor desires to assign to Assignee and Assignee desires to assume
Assignor’s right, title and interest in and to the Leases.


AGREEMENT


NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Assignor and Assignee hereby agree as follows:


1.    Assignment. Assignor grants, bargains, sells, assigns, transfers and
quitclaims to Assignee all of its right, title and interest in, to and under the
Leases.


2.    Assumption. Assignee hereby (i) accepts the foregoing assignment of
Assignor’s rights, title and interest in and to the Leases, and (ii) assumes and
agrees to pay, discharge and perform when due all obligations and liabilities of
Assignor arising out of the Leases that are to be performed on or after the date
of this Assignment.


3.    Assignment Subject to Contribution Agreement.  No representations and
warranties or indemnification agreements with respect to the Leases being
assigned hereby are made in this Assignment, it being understood and agreed that
any representations, warranties and indemnification obligations with respect to
the Leases are set forth in the Contribution Agreement. Further, to the extent
any of the Leases may be considered encumbrances on title, such Leases are
hereby accepted by Assignee as Permitted Exceptions under the Deeds, as such
term is defined in the Contribution Agreement, notwithstanding that such Leases
are not specifically identified as exceptions to the warranty of title in the
Deeds.


4.    Successors. This Assignment shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, successors-in-title and
assigns forever.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been duly executed, sealed and delivered
by the parties hereto as of the date above written.




ASSIGNOR:




ASSIGNEE:












--------------------------------------------------------------------------------




Exhibit A
to Form of Real Property Lease
Assignment and Assumption Agreement


The Leases






--------------------------------------------------------------------------------




EXHIBIT E


TIMBER TABLE VALUE


 
Alabama
Mississippi
El Dorado
Georgia
South Carolina
 
 
 
 
 
 
Pre-Merch Plantation
 
 
 
 
 
 
 
 
 
 
 
Age 0
$221.34
$230.83
$260.54
$250.28
$255.07
Age 1
$261.04
$257.01
$286.03
$291.20
$292.10
Age 2
$303.64
$284.69
$312.84
$334.97
$331.57
Age 3
$349.57
$314.01
$341.07
$382.01
$373.79
Age 4
$399.33
$345.13
$370.87
$432.76
$419.09
Age 5
$453.50
$378.26
$402.36
$487.74
$467.89
Age 6
$512.76
$413.57
$435.71
$547.56
$520.61
Age 7
$577.87
$451.31
$471.08
$612.89
$577.76
Age 8
$649.73
$491.73
$508.64
$684.49
$639.89
Age 9
$729.36
$535.09
$548.61
$763.26
$707.64
Age 10
$817.95
$581.70
$591.19
$850.21
$781.73
Age 11
$916.86
$631.89
$636.61
$946.49
$862.96
 
 
 
 
 
 
Natural Pine
 
 
 
 
 
 
 
 
 
 
 
Age 0
—
—
—
—
—
Age 1
—
$128.51
—
—
—
Age 2
—
—
—
—
—
Age 3
—
—
—
—
—
Age 4
—
—
—
—
—
Age 5
$226.75
—
—
—
$233.95
Age 6
—
—
—
—
$260.31
Age 7
—
—
—
—
—
Age 8
—
—
—
—
—
Age 9
—
—
$274.30
—
—
Age 10
—
—
—
—
—
Age 11
—
—
—
$473.24
—
 
 
 
 
 
 
Merchantable Timber ($/ton)
 
 
 
 
 
 
 
 
 
 
Pine Sawtimber
$32.94
$26.69
$27.44
$32.79
$29.04
Pine C-N-S
$20.26
$16.41
$17.77
$22.21
$19.39
Pine Pulpwood
$12.79
$9.29
$9.93
$14.39
$12.39
Hardwood Sawtimber
$39.45
$37.57
$41.81
$37.02
$32.32
Hardwood Pulpwood
$12.79
$11.86
$15.68
$9.52
$11.58







--------------------------------------------------------------------------------




EXHIBIT F


FORM OF ASSIGNMENT OF
MEMBERSHIP INTERESTS




THIS ASSIGNMENT (this “Assignment”) is made and entered into as of the ___ day
of _________, 201_, by and between [____________], a Delaware [__________]
(“Assignor”), and TWIN CREEKS TIMBER, LLC, a Delaware limited liability company
(the “Company”).


RECITALS


A.    Assignor owns 100% of the membership interests (the “Assigned Membership
Interest”) in [____________], a Delaware limited liability company
(“[Contribution LLC/Sale LLC]”).
B.    Assignor has agreed to assign, transfer and convey the Assigned Membership
Interest to the Company pursuant to that certain Contribution Agreement dated
__________, 2015 by and among Twin Creeks Timber, LLC, Plum Creek Timberlands,
L.P., and Plum Creek Timber Operations I, L.L.C. (the “Contribution Agreement”).


AGREEMENT


NOW THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Assignor and Assignee hereby agree as follows:


1.Assignment of Assigned Membership Interest. Assignor hereby
[contributes/sells,] assigns, transfers, conveys and delivers to the Company all
of Assignor’s right, title and interest in, to and under 100% of the Assigned
Membership Interest, and the Company hereby accepts and assumes the
[contribution/sale,] assignment, transfer, conveyance and delivery to it of the
Assigned Membership Interest.
2.Assignment Subject to Contribution Agreement.  No representations and
warranties or indemnification agreements with respect to the Assigned Membership
Interest are made in this Assignment, it being understood and agreed that any
representations, warranties and indemnification obligations with respect to the
Assigned Membership Interest are set forth in the Contribution Agreement.
3.Governing Law. This Assignment is governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Delaware, without giving effect to its principles or rules of conflict of laws
to the extent such principles or rules would require or permit the application
of the laws of another jurisdiction.
4.Counterparts. This Assignment may be executed in any number of counterparts,
each of which shall constitute an original but all of which, taken together,
shall constitute but one and the same instrument. A party may deliver executed
signature pages to this Assignment by facsimile transmission to the other party,
which facsimile copies shall be deemed to be an original executed signature page
binding on the party that so delivered the executed signature page by facsimile.
5.Successors. This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective successors, successors-in-title and
assigns forever.


[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Assignment has been duly executed, sealed and delivered
by the parties hereto as of the date above written.


ASSIGNOR:


[___________________________]




By :    ______________________________
Name:
Title:




COMPANY:


TWIN CREEKS TIMBER, LLC






By :    ______________________________
Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT G


FORM OF IRC SECTION 1445 AFFIDAVIT


CERTIFICATION OF NON-FOREIGN STATUS


Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person or entity. To inform the transferee that withholding of tax is
not required upon the sale of certain property located in ________________ by
_________________________ (“Seller”), the undersigned, as
________________________ of Seller, hereby certifies as follows:


1. Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);


2. Seller’s U.S. taxpayer identification number is ______________;


3. The Seller’s address is: _____________________; and


4. Seller is not a disregarded entity as defined in § 1.1445-2(b)(2)(iii) of the
Internal Revenue Code.


The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete.




                 
Sworn to and subscribed before me                                    
this ___ day of _________________, 201___.        Name:




____________________________
________________, Notary Public


My Commission Expires:


[Notary Seal]    






--------------------------------------------------------------------------------




EXHIBIT H


FORM OF TITLE AFFIDAVIT


OWNER'S AFFIDAVIT




STATE OF
COUNTY OF




The undersigned appearing before me, a notary public in and for the State set
forth below, authorized to take and administer oaths, having been duly sworn,
deposes and says, that:


1.    Plum Creek _______________ (“Owner”) is the fee simple owner and holder of
that certain real property more particularly described on Exhibit A attached
hereto and made a part hereof (the “Property”). Owner’s possession of the
Property has been peaceable and undisturbed, and except as set forth on Exhibit
B, Owner’s title to the Property has not been disputed or questioned.


2.    Except as set forth on Exhibit B attached hereto and made a part hereof,
Owner has not entered into any unrecorded easements affecting the Property.


3.    Except as set forth on Exhibit B, Owner has received no written notice of
any boundary line disputes or discrepancies affecting the Property.


4.    Owner has received no written notice that any real estate taxes, special
assessments, water and sewer charges and management fees, if any, are unpaid and
past due, except for those real estate taxes to be paid at closing.


5.    Owner has received no written notice of any violation of any covenants,
restrictions, agreements, conditions or zoning ordinances affecting the
Property.


6.    Owner has not entered into any unrecorded options or contracts to purchase
or contracts for deed or mortgage commitments affecting the Property.


7.    Except as set forth on Exhibit C attached hereto and made a part hereof,
Owner has not entered into any unrecorded existing leases affecting the
Property.


8.    Owner has no actual knowledge of any action, proceeding or bankruptcy now
pending or threatened in any state or Federal court in the United States to
which Owner is a party and that affects the Property or Owner’s right and
authority to convey the same; nor has Owner received any written notice that
there is any state or Federal court judgment, state or Federal tax lien, or any
other state or Federal lien of any nature against Owner that may constitute a
lien or charge upon the Property.


9.    Except as set forth on Exhibit B, Within the preceding six (6) months, no
work, services, or labor has been done, nor have any fixtures, apparatus or
material been furnished in connection with or to the Property at the request, or
on behalf, of Owner, for which full and complete payment has not been made, and
Owner has received no written notice that there are any mechanics' or
materialman’s lien claims against the Property.




--------------------------------------------------------------------------------






This Affidavit is made and given to induce First American Title Insurance
Company to issue an owner's policy of title insurance to the purchaser of the
Property in the amount of the sale price.
    
    
EXECUTED on the ____ of __________________, 2016








By:     ________________________________
    




STATE OF            )


COUNTY OF             )


On ________________, 2016, before me, __________________, a Notary Public in and
for said State, personally appeared ___________________, the _________________
of ____________________, personally known to me to be the person whose name is
subscribed to the within instrument and acknowledged to me that s/he executed
the same in his authorized capacity, and that by his/her signature on the
instrument the entity upon behalf of which the person acted, executed the
instrument.


WITNESS my hand and official seal.


_______________________________
___________________, Notary Public
My Commission Expires ___________




--------------------------------------------------------------------------------




Exhibit A
to Form of Owner’s Affidavit


Property










--------------------------------------------------------------------------------




Exhibit B
to Form of Owner’s Affidavit


1.     Title Disputes




2.    Unrecorded Easements




3.    Boundary Line Disputes




4.    Mechanic’s Liens












--------------------------------------------------------------------------------




Exhibit C
to Form of Owner’s Affidavit


Leases




--------------------------------------------------------------------------------




EXHIBIT H


FORM OF TITLE AFFIDAVIT - CONTINUED


NON-IMPUTATION AFFIDAVIT


(see attached)






--------------------------------------------------------------------------------




First American
Title Insurance Company
NON-IMPUTATION AFFIDAVIT


________________ of _______________    )
) ss.
________________ of _______________    )
The undersigned, after being first duly sworn, states as follows:


1.
The undersigned is the ________________ of Plum Creek Timberlands, L.P. (“Plum
Creek”), which simultaneously herewith has conveyed the property (the
“Property”) described on Schedule A to the applicable Title Commitment(s) of
First American Title Insurance Company ("First American") listed on Exhibit “A”
hereof (collectively, the "Title Commitments") to Plum Creek Timber Operations
I, LLC (“Contribution LLC”), subject to the matters set forth or referred to on
(i) each Schedule B-II to each of the Title Commitments (with the removal of
such of the standard exceptions as are to be removed pursuant to the Owner’s
Affidavit referenced below), (ii) Exhibit “B” attached hereto and made a part
hereof (which include the “Permitted Encumbrances” set forth in Section 1.5 of
the Contribution Agreement as defined below), and (iii) any Owner’s Affidavit
furnished to the Title Company in connection herewith (collectively, the
“Permitted Exceptions”). As used herein, “knowledge” shall mean the actual
knowledge of the respective individuals identified on Schedule 1.

2.
In connection with the acquisition by Twin Creeks Timber, LLC, a Delaware
limited liability company of an indirect ownership of up to 100% of the
membership interests in Contribution LLC pursuant to that certain Contribution
Agreement dated as of September 15, 2015 between the undersigned, Twin Creeks
Timber, LLC and others (the “Contribution Agreement”), First American has been
requested to include a non-imputation endorsement, substantially in the form of
Exhibit “C” attached and incorporated in this Affidavit by reference, as part of
the Owner’s Policy of Title Insurance (the “Owner’s Policy”) to be issued
pursuant to the Commitment under the same policy number as the file number
assigned to the Commitment.

3.
To Affiant’s knowledge, neither Plum Creek nor Contribution LLC has entered into
any unrecorded deed, land contract, lease, option to purchase, mortgage, deed of
trust, judgment lien, tax lien, agreement or other instrument or encumbrance
affecting title to any of the Property, other than as set forth in the
Commitments, the PC Disclosure Letter, and Exhibit “B” attached hereto.

4.
To Affiant’s knowledge, neither Plum Creek nor Contribution LLC has done
anything to create any deed, land contract, lease, option to purchase, mortgage,
deed of trust, judgment lien, tax lien, agreement or other instrument or
encumbrance, choate or inchoate, affecting title to the any of the Property
except as set forth in the Commitments, the PC Disclosure Letter, and Exhibit
“B” attached hereto.

5.
Except as set forth on Exhibit “B” attached hereto, there has been no
commencement of any work of improvement which remains uncompleted, and there has
been no recently completed work, other than routine maintenance, for which any
amounts remain unpaid or disputed.

6.
To Affiant’s knowledge, there exist no encroachments of improvements on the
Property onto neighboring lands or into easements, setbacks or rights-of-way,
other than any reflected in the Public Records excepted to in Schedule B of the
Commitments, reflected in the PC Disclosure Letter, as defined in the
Contribution Agreement, or reflected in Exhibit “B” attached hereto.

7.
To Affiant’s knowledge, and except as may be set forth on Exhibit “B” attached
hereto, neither Plum Creek nor Contribution LLC has received any written notice
of any litigation or threatened litigation against Plum Creek or Contribution
LLC that purports to affect any of the Property.





--------------------------------------------------------------------------------




First American
Title Insurance Company
8.
The undersigned makes this affidavit for the purpose of inducing First American
to include the non-imputation endorsement as described in paragraph 2 with the
knowledge that First American would not issue such non-imputation endorsement
without having first received this Affidavit and will rely on the assurances and
representations made herein.

9.
The undersigned has been authorized to make this affidavit on behalf of Plum
Creek and Contribution LLC.

10.
The undersigned acknowledges that he/she has read the foregoing and fully
understands the legal ramifications of any misrepresentation and/or untrue
statements made herein. The undersigned is executing this affidavit solely in
his/her capacity as the authorized signatory of Plum Creek and of Contribution
LLC, without any personal liability hereunder.

The undersigned certifies under penalty of perjury that the foregoing is true
and correct.


______________________________    ______________________________
Name:                     Date


Subscribed and sworn to before me this _____ day of ______________, 201_.
______________________________
Notary Public
My Commission Expires:__________________








--------------------------------------------------------------------------------




First American
Title Insurance Company




Indemnification






______________________, a ________________ limited liability company, hereby
agrees to indemnify First American from any loss, liability, claim or demand
incurred by First American under the above described policy to the extent such
loss arises from any inaccuracy in the statements set forth in the foregoing
Affidavit and results in a claim under the Owner’s Policy for which First
American has the obligation to defend or indemnify ___[INSERT NAME OF
INSURED]__, LLC, pursuant to the terms and provisions of the Owner’s Policy as
modified by the non-imputation endorsement described in paragraph 3 above.




_______________________,
a ______________________




By:    _______________________
Officer Name:    _______________________
Title:    _______________________
Date:    _______________________




--------------------------------------------------------------------------------




EXHIBIT I


MINERAL DAMAGES PRINCIPLES


Principles for Determining FMV of Timberlands


 
 
 
 
 
 
 
 
 
 
 
 
LAND:
 
Acres
 
 
 
Unit Value
 
 
 
Total $
 
 
 
 
 
 
 
 
 
 
 
 
 
Upland
 
—
 
 
 
$
—


 
 
 
$
—


 
Bottomland
—
 
 
 
$
—


 
 
 
$
—


 
Non-Forest
—
 
 
 
$
—


 
 
 
$
—


 
Subtotal Land
—
 
 
 
$
—


 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
PRE-MERCHANTABLE TIMBER:
 
 
 
 
 
 
 
 
 
 
 
 
P. Plant.
 
Unit
 
Nat Pine
 
Unit
 
 
 
Age
 
Acres
 
Value
 
Acres
 
Value
 
Total $
 
Site Prep. Not Planted
—
 
$—
 
—
 
$—
 
$
—


 
—
Established [Current Year]
—
 
$—
 
—
 
$—
 
$
—


 
1
Established [Current Year -1]
—
 
$—
 
—
 
$—
 
$
—


 
2
Established [Current Year -2]
—
 
$—
 
—
 
$—
 
$
—


 
3
Established [Current Year -3]
—
 
$—
 
—
 
$—
 
$
—


 
4
Established [Current Year -4]
—
 
$—
 
—
 
$—
 
$
—


 
5
Established [Current Year -5]
—
 
$—
 
—
 
$—
 
$
—


 
6
Established [Current Year -6]
—
 
$—
 
—
 
$—
 
$
—


 
7
Established [Current Year -7]
—
 
$—
 
—
 
$—
 
$
—


 
8
Established [Current Year -8]
—
 
$—
 
—
 
$—
 
$
—


 
9
Established [Current Year -9]
—
 
$—
 
—
 
$—
 
$
—


 
10
Established [Current Year -10]
—
 
$—
 
—
 
$—
 
$
—


 
11
Established [Current Year -11]
—
 
$—
 
—
 
$—
 
$
—


 
Subtotal Pre-merch. Timber
—


 
$
—


 
—


 
$
—


 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
MERCHANTABLE TIMBER:
 
 
 
 
 
 
 
 
 
 
 
 
Tons
 
 
 
$/Ton
 
 
 
Total $
 
Pine Sawtimber
—


 
 
 
$
—


 
 
 
$
—


 
Pine C-N-S
—


 
 
 
$
—


 
 
 
$
—


 
Pine Pulpwood
—


 
 
 
$
—


 
 
 
$
—


 
Hardwood Sawtimber
—


 
 
 
$
—


 
 
 
$
—


 
Hardwood Pulpwood
—


 
 
 
$
—


 
 
 
$
—


 
Subtotal Merch. Timber
—


 
 
 
$
—


 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT J


FORM OF TIMBER RESERVATION
AND LICENSE AGREEMENT




THIS TEMPORARY TIMBER RESERVATION AND LICENSE AGREEMENT (this “Agreement”) is
entered into as of the ____ day of ________, 20__, by and between ____________,
a ___________ limited liability company (“New Owner”), and PLUM CREEK
TIMBERLANDS, L.P., a Delaware limited partnership (“Plum Creek”).


RECITALS:


A.Simultaneously herewith, Plum Creek, will sell and convey to New Owner, among
other real property, certain tracts of land located in __________________ (the
“Property”), as more particularly identified on Exhibit A attached hereto.


B.Certain timber harvesting activities on the Property have not been completed.


C.Plum Creek desires to temporarily reserve and retain the rights to the timber
lying and being on the portions of the Property depicted on Exhibit B (the
“Timber”) for the purposes of completing the harvest activity described on
Exhibit C on the Property.


D.New Owner acknowledges such reservation by Plum Creek and grants the rights in
and to the Timber and the right to access and harvest the same, pursuant to the
terms and conditions set forth below.


AGREEMENT:


For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, it is agreed by and between the parties as follows:
    
1.Reservation of Timber Rights. Plum Creek hereby reserves from that certain
conveyance by _____________ Deed to New Owner dated as of the date hereof and to
be recorded in the public records of _________ County, _____________, all right,
title and interest in and to the Timber.


2.Access to Timber. Plum Creek further reserves, and New Owner hereby grants to
Plum Creek and its agents, affiliates, contractors and assigns, the right to cut
and remove the Timber, until ________, 20__, as the same may be extended or
earlier terminated as provided herein (the “Reservation Period”), together with
the right of access over existing roads located on the Property for purposes of
thinning, harvesting, cutting, piling, and removing timber in the usual and
customary manner. Time is of the essence of this Agreement.


Plum Creek’s use of New Owner’s roads shall be at Plum Creek’s own risk. New
Owner shall not be liable for any latent or patent defect in any roadway nor
shall New Owner be liable for any damages or injuries sustained by Plum Creek,
Plum Creek’s agents, affiliates, employees, contractors, assigns or any other
individual or entity acting by, for or on behalf of Plum Creek hereunder,
arising out of or resulting from the use of said roads, except as may be caused
by the negligence, willful misconduct, or violation of this Agreement by New
Owner, its employees, agents or contractors.




--------------------------------------------------------------------------------






3.Operations. In conducting its operations on the Property, Plum Creek will
comply with the Best Management Practices promulgated or customary in the State
in which the Property is located, and shall comply with all federal, state and
local laws, rules, and regulations applicable to the operations contemplated by
this Agreement, including, without limitation, environmental
protection/pollution laws and regulations, the Federal Endangered Species Act
and similar state laws, workmen’s compensation laws and regulations. Plum Creek
will secure all necessary licenses and permits incidental to said operations.


Plum Creek shall notify New Owner, at New Owner’s address set forth above (and
by telephone to ______________ at ______________), with regard to cutting
activity as follows: (a) prior to the beginning of the cutting of the Timber;
(b) of any event of discontinued cutting for a period of more than two weeks;
(c) at the beginning of resumed cutting activity; and (d) upon completion of the
cutting operation.


Plum Creek will repair (to the same condition as on the date hereof) any damage
to fences, structures and roads on the Property caused by Plum Creek’s
operations during the Reservation Period. Plum Creek shall leave all fire
breaks, property lines, running streams and drainage ditches clear of logs,
timber, limbs and debris caused by Plum Creek’s operations during the
Reservation Period. All oil drums, cans, bottles, cartons, limbing bars,
abandoned equipment and other debris caused by Plum Creek’s operations during
the Reservation Period shall be removed from the Property upon completion of
Plum Creek’s harvesting operations at Plum Creek’s expense. If said required
repairs are not made or if said required debris is not removed and cleared
promptly after notice from New Owner, New Owner may undertake such repair or
removal, and Plum Creek will reimburse New Owner for any expenses incurred in
repairing or removing same. Plum Creek shall not, under any circumstances, bury
any material underground. Plum Creek shall use all reasonable and customary
precautions and procedures to prevent fires on the Property. In the event of any
such fire of which Plum Creek is aware, Plum Creek shall immediately notify New
Owner. This paragraph shall survive the termination or expiration of this
Agreement for a period of six (6) months.


Except as may be limited or directed by the applicable State Best Management
Practices, Plum Creek will be solely responsible for determining and directing
the manner in which it conducts business on the Property, including without
limitation time and manner of access and operations, and New Owner will have no
rights whatsoever to limit, restrict, dictate, supervise, or otherwise direct
Plum Creek’s operations on the Property, except as may be otherwise expressly
provided in this Agreement.


Plum Creek acknowledges that a higher degree of care is required when the
Property is abnormally wet and that such condition may require Plum Creek to
stop or interrupt its operations hereunder. New Owner shall have the right to
suspend Plum Creek’s harvesting operations when New Owner deems significant site
damage will result from continued operations. In the event of any such wet
weather suspension, whether imposed by New Owner or by Plum Creek, Plum Creek
shall be entitled to an extension of the time allotted for its harvesting
activities equal to the number of days that the suspension continues.


Plum Creek shall cause any contractors to conduct operations in accordance with
the terms of this Agreement.


4.Force Majeure. If Plum Creek is unable to perform its operations on the
Property at any time during the Reservation Period on account of severe weather,
storms, fire, other acts of God, labor strikes, governmental restrictions, or
any similar matters outside of Plum Creek’s control, Plum Creek will notify New
Owner of such delays, and the Reservation Period will be extended for such
additional time as may be reasonably necessary for Plum Creek to complete its
operations.






--------------------------------------------------------------------------------




5.Indemnification and Hold Harmless. Except as may be caused by the gross
negligence, willful misconduct, or violation of this Agreement by New Owner, its
employees, agents, or contractors, New Owner shall not be liable or responsible
for (a) any personal injuries (including death), whether the same be injuries to
its employees, agents, contractors or assigns or other persons, or (b) damage to
any type of property, or (c) for costs, fees, taxes, penalties, or expenses
which may result from violations of or failure to comply with applicable laws,
caused by, resulting from or attributable to the operations on the Property of
Plum Creek, its employees, agents, contractors or assigns under this Agreement,
and Plum Creek does hereby agree to indemnify and hold harmless New Owner in
connection with and from any and all causes of action, liabilities, losses,
damages, injuries, claims, costs (including attorney fees) or litigation,
arising out of, attributable to, resulting from or incurred due to the
activities and operations of Plum Creek or its employees, agents, or contractors
on the Property or on any roads contained within or serving the Property. This
paragraph shall survive the termination or expiration of this Agreement for a
period of twelve (12) months.


6.Insurance. Plum Creek and its agents and contractors shall obtain and maintain
the following types of insurance, in addition to any other insurance required by
law: (a) Worker's Compensation and Employer's Liability Insurance fully covering
Plum Creek's and any contractor's operations hereunder; (b) Comprehensive
Vehicle Liability Insurance, including owned, hired and nonowned vehicles, with
limits not less than $1,000,000 single occurrence and $1,000,000 cumulative
bodily injury liability; and (c) Comprehensive General Liability Insurance,
including all contractual liability hereunder, with limits not less than
$1,000,000 single occurrence and $2,000,000 cumulative bodily injury liability.


Upon request of New Owner, Plum Creek will produce evidence of insurance
coverage. All such insurance policies shall name New Owner as an additional
insured. In the event Plum Creek fails to furnish such evidence, New Owner may
require Plum Creek to suspend all operations on the Property until receipt of
such evidence, and if Plum Creek fails to provide such evidence within ten (10)
days of receipt of additional written notice thereof from New Owner, New Owner
may immediately terminate this Agreement without further action. The foregoing
notwithstanding, Plum Creek shall be deemed to have complied with the provisions
of this Paragraph 6 by substituting any logging contractor’s insurance coverages
in the amounts listed herein.


7.Severance, Yield and Other Taxes.    Plum Creek shall pay such severance tax,
yield tax and all assessments as may now or hereafter be required to be paid by
the laws of the State in which any applicable portion of the Property is located
in connection with this Agreement.


8.Default. In the event of Plum Creek’s default in any provision of this
Agreement (other than a default under Paragraph 6 above, for which the
provisions of Paragraph 6 shall apply), New Owner shall provide written notice
specifying the nature of the alleged default to Plum Creek, whereupon Plum Creek
will commence a cure of such default within five (5) business days of Plum
Creek’s receipt of such notice and diligently prosecute such cure to completion.
If Plum Creek fails to commence such cure within such time period, or fails to
diligently prosecute the cure to completion, New Owner may, in addition to any
other remedies provided at law or in equity, terminate this Agreement, subject
to the provisions of Paragraph 12 below. No extension of the Reservation Period
will be granted in the event of such default, unless it is determined pursuant
to Paragraph 12 that Plum Creek was not in default of this Agreement.


9.Early Termination. If Plum Creek completes its operations on the Property
prior to the natural expiration of the Reservation Period, Plum Creek shall
provide written notice of said completion to New Owner, whereupon the
Reservation Period will terminate automatically as of the date of Plum Creek’s
notice, Plum Creek’s rights of access to the Property for harvesting, cutting,
and other operations will terminate, and title to the remaining timber, if any,
will automatically revert to New Owner.






--------------------------------------------------------------------------------




10.Termination of Agreement. Upon the termination or expiration of this
Agreement, Plum Creek will be automatically released from all liability to New
Owner and any other party with respect to the Property and Plum Creek’s
operations thereon, except as otherwise specifically provided in Paragraphs 3
and 5 above, and upon request by either party, the parties will execute a
written termination of the Agreement described herein.


11.Assignment. This Agreement shall not be assigned by Plum Creek, in whole or
in part, without the prior written consent of New Owner; provided, however, that
the rights reserved and granted to Plum Creek herein may be assigned to or
exercised by Plum Creek Marketing, Inc. without first seeking the consent of New
Owner.


12.Dispute Resolution.    If a dispute arises between Plum Creek and New Owner
as to the existence of a default under the terms of this Agreement, Plum Creek
shall immediately stop its harvesting operations as provided in Paragraph 8
above, whereupon the parties will work in good faith to resolve the dispute on
commercially reasonable terms. If they are unable to agree upon a resolution of
the dispute, Plum Creek and New Owner will jointly appoint an independent
forestry consultant, which may be a consultant previously engaged by either
party. If the parties cannot agree on a consultant, each party shall appoint its
own, who shall appoint a third, who must not currently be employed or retained
by either party. The decision of the consultant, or panel of consultants, as
applicable, regarding the dispute shall be final and non-appealable, and the
Reservation Period will be extended as may be determined by the consultant. The
fee of the joint consultant shall be paid by the non-prevailing party. If each
party appoints a consultant, the parties shall be responsible for the costs of
their own consultants, and the cost of the third will be borne by the
non-prevailing party.


13.Miscellaneous.


a.This Agreement contains the entire agreement of the parties hereto with
respect to the subject matter contained herein, and both parties acknowledge
that neither party has made any promise or representations or offered any
inducement, except as herein set forth with regard to the subject matter of this
Agreement. There shall be no alteration or modification of this Agreement, other
than by an appropriate written instrument executed by the parties hereto or
their respective successors in interest.


b.The paragraph titles herein are for purposes of convenience only and shall in
no way be held to explain, modify or aid in the interpretation, construction or
meaning of the provisions of this Agreement.


c.Subject to the provisions of Paragraph 11 above, the terms New Owner and Plum
Creek shall and do include and extend to the representatives, successors, heirs
and assigns of the parties hereto.


d.Any delay or failure by New Owner in the strict enforcement of the provisions
of this Agreement with respect to any default by Plum Creek hereunder shall not
constitute a waiver of New Owner's rights respecting such default or any other
default hereunder.


e.This Agreement shall be construed under the laws of the State of [___________]
without regard for its jurisprudence on the conflicts of laws. If any provision
of this Agreement or the application thereof to any person or circumstance
should be invalid or unenforceable to any extent, the remainder of this
Agreement and the application of such provision to any other person or
circumstance shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.






--------------------------------------------------------------------------------




f.    All notices required or permitted hereunder shall be in writing, and shall
be: (a) delivered in person or by private messenger or overnight courier service
to the party intended where evidence of delivery is obtained; (b) sent by
certified mail, postage prepaid, with return receipt requested, to the party
intended; or (c) dispatched by facsimile transmission or email (accompanied with
reasonable evidence of receipt of facsimile transmission or email confirmation
of receipt) to the party intended. Notice shall be delivered or sent to the last
address provided by the party intended. The initial addresses of the signatories
hereto are:


Plum Creek:        ______________________
______________________
______________________
Fax:
Email:


And to:        ______________________
______________________
______________________


New Owner:        ______________________
______________________
______________________
Fax:
Email:


And to:        ______________________
______________________
______________________


Upon at least ten (10) days' prior written notice, each party shall have the
right to change its address to any other address within the United States of
America.


g.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall comprise
but a single instrument.


[SIGNATURES BEGIN ON NEXT PAGE]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, New Owner and Plum Creek have caused this Agreement to be
duly executed by authorized representatives as of the date set forth above.








New Owner:        


[INSERT SIGNATURE BLOCK(S)]






Plum Creek:




PLUM CREEK TIMBERLANDS, L.P.


By: Plum Creek Timber I, L.L.C,
Its general partner        


By    ___________________________        
Name    ___________________________        
Title    ___________________________        




--------------------------------------------------------------------------------




EXHIBIT J
RESERVED TIMBER
 
 
 
 
 
Standkey
Tractname
State
County
GISAcres
704000469
002B - Sorrell (Orion)
AL
Montgomery
48.5
357000254
002C - Sorrell (94 Side)
AL
Montgomery
74.4
704000482
002C - Sorrell (94 Side)
AL
Montgomery
62.0
357000255
002C - Sorrell (94 Side)
AL
Montgomery
178.0
171001318
022A - Wilcoxon
AL
Bullock
250.8
172000229
039G - Daughtry
AL
Henry
33.8
704000696
040A - Sellers
AL
Pike, AL
83.6
172000311
076A - Stanley
AL
Henry
77.3
172000149
082A - Morris
AL
Dale
346.2
520002566
Harmony Church
MS
Winston
168.5
520001337
Honey Lake
MS
Noxubee
113.2
610006664
Morgan-Dial
MS
Lauderdale
356.8
520002091
Perkinsville Hills 40
MS
Winston
34.1
520000331
Sand Pit Hwy 16
MS
Kemper
78.5
770000364
11-30
AR
Nevada
35.4
770000469
11-4
AR
Bradley
102.1
770000466
11-4
AR
Bradley
35.7
770001565
11-4
AR
Bradley
71.0
350004660
11-4
AR
Bradley
152.4
770000477
11-4
AR
Bradley
4.5
770000564
11-47
AR
Union
58.1
770000565
11-47
AR
Union
104.4
770001524
3-38
AR
Bradley
84.2
111000456
Chanosky-40
AR
Howard
35.4
111000746
Hartsfield
AR
Hempstead
76.2
111000747
Hartsfield
AR
Hempstead
21.7
350002919
LE5
AR
Lafayette
104.1
111000940
Luse
AR
Miller
64.3
111001253
Vaugh - Scarborough
AR
Little River
71.7
111001254
Vaugh - Scarborough
AR
Little River
6.3
143001010
845C - George C. Wood
GA
Twiggs
74.8
487002158
846A - Kitchens
GA
Twiggs
111.0
143001025
851A - Ryles
GA
Wilkinson
54.0
143001024
851A - Ryles
GA
Wilkinson
111.3
143001141
864A - H.F. Belote #4
GA
Wilkinson
78.8
698000054
864A - H.F. Belote #4
GA
Wilkinson
19.7
143001165
866A - Thompson
GA
Wilkinson
208.9
870000253
866A - Thompson
GA
Wilkinson
12.3
143001313
867A - A.S. Boone
GA
Wilkinson
151.1
143001862
867A - A.S. Boone
GA
Wilkinson
92.9
143001866
867A - A.S. Boone
GA
Wilkinson
53.1
143001945
867A - A.S. Boone
GA
Wilkinson
27.6





--------------------------------------------------------------------------------




143000002
867A - A.S. Boone
GA
Wilkinson
27.3
143000003
867A - A.S. Boone
GA
Wilkinson
65.3
143000038
902C - Padgett
GA
Bleckley
63.1
870000287
902C - Padgett
GA
Bleckley
6.6
143000113
934A - Tucker
GA
Laurens
205.8
143002622
949A - Minco Farms
GA
Twiggs
227.8
487002151
950A - Wimberly
GA
Twiggs
200.9
487002153
950A - Wimberly
GA
Twiggs
124.3
870000767
950A - Wimberly
GA
Twiggs
28.6
870001250
950A - Wimberly
GA
Twiggs
19.2
143000210
952C - Holland
GA
Twiggs
197.8
699001946
047F - Pine Properties-537
SC
Greenwood
83.8
144006654
GWc - 52
SC
McCormick
157.6
277000215
GWc - 7
SC
Abbeville
67.5
277000216
GWc - 7
SC
Abbeville
51.9







--------------------------------------------------------------------------------




EXHIBIT K


FORM OF EASEMENT FOR
COMPANY EASEMENTS AND RESERVED EASEMENTS


















This document prepared by
and after recording please return to:
Elizabeth Bergquist
Plum Creek Timber
601 Union Street, Suite 3100
Seattle, WA 98101




EASEMENT AGREEMENT
(Plum Creek Reserved Access)




THIS EASEMENT AGREEMENT (the “Agreement”), dated this _____ day of
________________, 2015, is by and between __________________________, a
____________________, hereinafter called “Grantor,” and
___________________________, a __________________, and its successors, assigns,
heirs and personal representatives, hereinafter collectively called “Grantee.”
The addresses for Grantor and Grantee are set forth in Section 20 herein.


Grantor, for and in consideration of $1.00 and other valuable consideration
received by Grantor, the receipt and sufficiency of which is hereby
acknowledged, does hereby grant to Grantee, subject to all of the terms and
conditions described herein, a permanent non-exclusive easement and right-of-way
for the use and maintenance of an existing road (hereinafter, the “Road”) over,
under, upon, along, and across the following described lands in the County of
______________, State of ________________ (the “Servient Estate”):


A strip of land sixty feet (60’) in width with such additional widths as may be
reasonably necessary for required cuts and fills over and across a portion of
the property legally described as follows and in the location approximately as
shown on Exhibit “A” attached hereto and incorporated herein by this reference:


__________________________________________
    __________________________________________


The easement and right-of-way described above is hereinafter referred to as the
“Easement.”


The above grant and conveyance is subject to all matters of public record as of
the date of recording of this Agreement.




--------------------------------------------------------------------------------






Grantor and Grantee agree that the rights granted herein are subject to the
following terms, provisions, and conditions applicable to Grantor, Grantee and
their respective successors, assigns, heirs, and personal representatives:


1.Purpose. This Easement is granted for purpose of maintaining, repairing, and
using the Road for ingress and egress to Grantee’s property for all lawful
residential, commercial and industrial uses and developments. Grantee’s property
is more particularly described as ____________________________, __________
County, ____________ (the “Dominant Estate”).


2.Relocation. Grantor reserves unto itself and its successors and assigns the
right at its expense to relocate the Easement and the Road subject to the
condition that, except for distance and curvature, such relocated Easement and
Road provides substantially the same type and quality of access as existed prior
to such relocation and does not change the point of interconnection on the
boundaries of the Servient and Dominant Estates without the prior consent of the
owner of the Dominant Estate, which consent may not be unreasonably withheld,
conditioned or delayed. If the location of the Road is changed, Grantor and
Grantee will place of public record an amendment to this Agreement to reflect
such relocation.


3.Reserved Rights.


a.Grantor, for itself and its successors and assigns, reserves the right at all
times and for any purpose to go upon, cross and recross, at any place on grade
or otherwise, the Easement and to use the Road in any manner and for any purpose
that will not unreasonably interfere with the rights granted hereunder.


b.Grantee acknowledges and agrees that Grantor’s management activities may occur
within the Easement area, including, but not limited to, the establishment and
re-establishment of forest growth and logging operations necessitating the
felling of trees and the movement and use of heavy equipment.


c.Grantor reserves to itself and its successor and assigns all timber now on or
hereafter growing within the Easement, which Grantor may harvest and remove at
any time. Upon prior written notice to Grantor, Grantee will have the right to
cut timber within the Easement to the extent necessary for maintaining or
improving the Road. Timber so cut will, unless otherwise agreed to, be cut into
logs of lengths specified by Grantor and decked along the Road for disposal or
removal by Grantor.


4.Third Parties. The Easement granted herein is non-exclusive, and Grantor may,
in its sole discretion, grant to third parties the right to utilize the Easement
or Road for any purpose or purposes reserved to Grantor upon such terms as it
chooses; provided, that use by such third party shall be subject to the terms
and conditions of this Easement and shall not unreasonably interfere with the
rights granted hereunder. Nothing herein contained shall be deemed a gift or
dedication of any portion of the Easement or Road to the general public, or for
any public use or purpose whatsoever.  Except as herein specifically provided,
no rights, privileges or immunities hereunder shall inure to the benefit of any
third-party, nor shall any third-party be deemed to be a beneficiary of any of
the provisions contained herein.


5.Maintenance, Repair, Improvement.


a.Maintenance.


i.For purposes of this Agreement, “maintenance” is defined as the work normally
necessary to preserve and keep the Road and appurtenant Road facilities (such as
bridges, culverts,




--------------------------------------------------------------------------------




gates, ditches and brushing) as nearly as possible in their present condition or
as hereafter improved, and includes repairs, reconstruction, and resurfacing
(except for repairs, reconstruction or resurfacing described in Paragraph 5.b.
hereof) and noxious weed control. The cost of maintenance will be allocated on
the basis of respective uses of the Road. When any party uses the Road, or a
portion thereof, that party will perform or cause to be performed, or contribute
or cause to be contributed, that share of the maintenance occasioned by such use
as hereinafter provided. During periods when the Road, or a portion thereof, is
being used solely by one party, such party will maintain that portion of the
Road so used to the standards existing at the time use is commenced, and will
follow all applicable laws, rules and regulations and Best Management Practices
of the State of _____________ available from the __________________________, as
the same may be amended from time to time (hereinafter, “BMPs”).


ii. During periods when more than one party is using the Road, or a portion
thereof, each party’s share of maintenance will be pro rata in proportion to its
intensity of use thereof. If necessary, and at the request of either party, the
parties hereto will meet and establish necessary maintenance provisions. Such
provisions will include, but will not be limited to: (x) the appointment of a
maintainer, which may be one of the parties hereto or any third party, who will
perform or cause to be performed, at a reasonable and agreed upon rate, the
maintenance of the Road or the portion thereof being used; and (y) a method of
payment by which each party using the Road or a portion thereof will pay its pro
rata share of the cost incurred by said maintainer in maintaining, all or a
portion of the Road.


b.Improvement. For the purposes of this Agreement, “improvement” is defined as
the work necessary to surface, resurface, widen, recondition or replace the Road
and appurtenant Road facilities (such as bridges, culverts, gates, ditches and
brushing) to a higher or greater standard than that prevailing on the date of
this Agreement. When any existing or planned use of lands accessed by the Road
described herein will result in use of the Road in excess of its design
elements, design standards, and/or road maintenance standards, the party
responsible for such existing or planned use shall likewise be responsible for
any additional costs that are necessary to meet design elements, design
standards, and/or road maintenance standards that can accommodate such existing
or planned use (as well as other existing uses).


c.Notification. Grantee shall provide to Grantor written notification not less
than ten (10) business days prior to commencing any maintenance or improvement
activities within the Easement; provided, however, that in the event any
emergency repairs are required, Grantee shall provide Grantor with notification
as soon as reasonably possible, but such 10-business-day period shall not be
required in such event. Written notification shall include the following: (i)
the constructing party’s name, address and phone number; (ii) a map showing the
location of proposed activities; (iii) the name, company name, address and phone
number of individual and/or company performing maintenance or improvement
activities; and (iv) a description of the scope of any such maintenance or
improvement activities. Grantee will provide to Grantor written notification
within five (5) business days of completion of any maintenance or improvement
activities.


6.Structures and Gates. Grantee may not construct any structures, including,
without limitation, gates or fences, along or across the Easement without the
prior written permission of Grantor, which will not be unreasonably withheld,
conditioned, or delayed. Both parties acknowledge and agree that Grantor may
control the access granted hereunder by a locked gate and such other measures
reasonably necessary to prevent unauthorized vehicle access. The party
constructing any locked gate will ensure that the other party has a key or
access code to the gate. Both parties agree that such gate will be closed and
locked at all times except when authorized use of the Road by Grantor, Grantee
or their respective permittees requires that it be open. The party constructing
any locked gate will ensure that the other party has a key or access code to




--------------------------------------------------------------------------------




the gate. The parties hereto will use reasonable efforts to prevent unauthorized
vehicle traffic behind any gate.


7.Road Damage. Each party using any portion of the Road shall repair or cause to
be repaired at its sole cost and expense that damage to the Road occasioned by
it which is in excess of that which it would cause through normal and prudent
usage of the Road. Should inordinate damage to the Road occur which is not
caused by an authorized user of the Road, the parties hereto shall meet to agree
on the cost and method of replacement or repair, and the shares of repair or
replacement cost to be borne by each user of the Road.


8.Damages. Grantee shall pay for all damages, including but not limited to
timber, crops and grazing lands located within the Easement or adjacent thereto
arising out of Grantee’s use or maintenance of this Easement.


9.Condition and Use of Easement. Grantor makes no warranties as to the current
state of the Easement or the Road, or likely future condition of the Easement or
Road. Grantee acknowledges that the Road will be used for a wide range of
activities, including but not limited to, the use of heavy vehicles and for
logging activities. All parties using the Easement or Road do so at their own
risk, and nothing in this Agreement shall be construed to impose any liability
for injuries to persons or property against Grantor by reason of neglect or
failure to maintain the Easement or the Road located thereon. Grantee shall
comply with all governmental laws, ordinances, rules and regulations and BMPs
applicable to the construction, reconstruction, maintenance, repair,
improvement, or use of the Easement.


10.Insurance.


a.All persons using the Easement for any purpose shall obtain and maintain a
policy of Automobile Liability Insurance in a form generally acceptable in the
State of ___________ and customary in the area of the Easement.


b.Prior to any non-residential use of the Dominant Estate, or any maintenance or
improvement to the Road or Easement, Grantee shall obtain and maintain,
throughout the period of non-residential use, maintenance or improvement,
liability insurance issued in a form and by an insurance company acceptable to
Grantor. Coverage requirements shall be as follows and have an AM Best’s Key
Rating Guide of B+ VI (financial class) or better rating:


i.Commercial General Liability Insurance to include minimum limits of $1,000,000
per occurrence and $1,000,000 annual aggregate Combined Single Limit Bodily
Injury, Death and Property Damage. Extension of coverage to include
Comprehensive Form, Premises and Operations, Contractual Liability, Products and
Completed Operations, Independent Contractors, Personal Injury, Broad Form
Property Damage, Cross Liability, and Pollution arising out of heat, smoke or
fumes from a Hostile Fire. Additionally, the policy shall not exclude X, C or U
(Explosion, Collapse, or Underground).


ii.Comprehensive Automobile Liability insurance covering owned, non-owned, hired
and other vehicles, with a combined single limit of $1,000,000 per occurrence
Combined Single Limit Bodily Injury, Death and Property Damage.


iii.The policies specified above shall include an endorsement which shall name
Grantor as additional insureds on a primary basis for the term of the temporary
commercial use. The additional insured endorsement must be ISO CG20 10 11 85 (or
other form with like wording).




--------------------------------------------------------------------------------






iv.Grantee will endeavor to have the policies specified above endorsed to
provide that Grantor, at the address in Section 20 herein, will be given a 30 -
day written notice prior to cancellation, coverage modification or other
material change in the policy. If Grantee cannot obtain such endorsement,
Grantee will give Grantor 30 - day written notice prior to cancellation,
coverage modification or other material change in any policy. No such
cancellation, modification or change will affect Grantee’s obligation to
maintain the insurance coverages required by this Agreement.


v.All liability coverages must be on an “occurrence” basis as opposed to “claims
made.”


vi.All such insurance will be in a form and with a company acceptable to Grantor
sufficient to protect Grantee, its contractors and their subcontractors, to the
extent that they are involved in the work, and Grantor against the claims of
third persons, and to cover claims by Grantor against Grantee, its contractor
and their subcontractors for which Grantee has assumed liability under this
Agreement.


vii.If requested by Grantor, Grantee will furnish to Grantor a certificate of
insurance dated and signed by a stated, authorized agent for the insuring
company or companies, in a form acceptable to Grantor and containing a
representation that coverage of the types listed herein is provided with the
required liability limits and the stated endorsements. Grantor reserves the
right to require a certified copy of the policy(ies) or to examine the actual
policy(ies). Said certificate(s) of insurance shall be issued to Grantor at the
address in Section 20 herein.


viii.If Grantee retains the services of any contractor, Grantee shall cause each
contractor to maintain insurance coverages and limits of liability of the same
type and the same amount as are required of Grantee under this Agreement.
Grantee shall obtain, prior to the commencement of the contractor’s services,
the required certificates of insurance and additional insured endorsements, if
requested by Grantor.


ix.Grantee may self-insure any of the insurance requirements described above
with the prior consent of Grantor, which consent shall not be unreasonably
withheld.


11.Indemnification. Grantee shall assume all risk of, and indemnify and hold
harmless, and at its expense defend Grantor from and against any claims, loss,
cost, legal actions, liability or expense on account of personal injury to or
death of any persons whatsoever, including but not limited to Grantor and its
employees, agents, or contractors, or damage to or destruction of property to
whomsoever belonging, including but not limited to property of Grantor and its
employees, agents or contractors, or any fire, resulting partly or wholly,
directly or indirectly from Grantee’s exercise of the rights herein granted;
provided, however, that Grantee’s undertaking herein contained will not be
construed as covering personal injury to or death of persons, or damage to or
destruction of property to the extent resulting from the violation of this
Agreement, willful misconduct, or negligence of Grantor, its employees, agents,
or contractors.


12.Liens. Grantee shall keep the Easement and the Servient Estate free from
liens arising in any manner out of the activities of Grantee and shall promptly
discharge any such liens that are asserted.


13.Taxes. Grantee shall pay all taxes and/or assessments that may become
chargeable against the Easement, if separately assessed by statute.


14.Termination. If Grantee determines that the Easement, or any portion thereof,
is no longer needed, this Agreement will terminate. Any termination under this
paragraph will be evidenced by a statement




--------------------------------------------------------------------------------




in recordable form furnished by Grantee to Grantor or its successor(s) or
assign(s) in interest. Grantor may terminate this Agreement for uncured breach
as hereinafter described. Grantor will have the right to dedicate all or any
portion of the Road to the state, county or municipality as a public road, and
Grantee, if required, will join in such dedication. If dedicated, the Easement
on the portion of the Road so dedicated will terminate.


15.Default. Failure of Grantee to perform any of its obligations hereunder shall
constitute a default. Upon default, Grantor shall notify Grantee in writing,
describing the nature of such default and the action necessary to cure the
default. Grantee shall have thirty (30) days following its receipt of a notice
to cure the default, unless it appears that Grantee has commenced to cure the
default in good faith and has diligently continued to pursue such curing, but
has been unable to complete the same within said 30-day time period due to the
nature of the default or other causes beyond the control of Grantee, in which
case the time period shall be extended accordingly; provided, however, that no
extension shall be afforded for a default in the payment of a monetary
obligation. In the event Grantee fails to cure the breached obligation during
the prescribed cure period, as the same may be extended, Grantor shall be
entitled to exercise all rights and remedies available to it at law or equity,
including but not limited to specific performance pursuant to the terms of this
Agreement without the necessity of posting a bond, or termination of this
Agreement and the Easement


16.Rights and Obligations. The rights and obligations hereunder run with the
land and will inure to the benefit of and be binding upon the successors and
assigns of the parties hereto. The Easement is an easement appurtenant to the
Dominant Estate, and may not be transferred separately from, or severed from,
title to the Dominant Estate. Furthermore, the benefits of the Easement will not
be extended to any properties other than the Dominant Estate without the consent
of the owner of the fee simple interest of the Servient Estate.


17.Invalidity. In the event any portion of this Agreement should be held to be
invalid, illegal, or unenforceable by any court of competent jurisdiction, such
holding shall not affect the remaining provisions hereof unless the court’s
ruling includes a determination that the principal purpose and intent of this
Agreement is thereby defeated.


18.Costs and Attorneys’ Fees. If any party hereto is required to retain an
attorney to enforce any provision of this Agreement, whether or not an
arbitration or legal proceeding is commenced, the substantially prevailing party
or parties shall be entitled to recover from the other reasonable and actual
attorneys’ fees and other reasonable and actual costs incurred. Costs covered by
this paragraph include, without limitation, the costs of searching records,
obtaining title reports (including foreclosure reports), surveyors’ reports,
appraisal fees, and title insurance premiums.


19.Governing Law. This Agreement shall be interpreted, construed and enforced
according to the laws of the state where the Road is located.


20.Notices. All notices required or permitted hereunder shall be in writing, and
shall be: (a) delivered in person or by private messenger or overnight courier
service to the party intended where evidence of delivery is obtained; (b) sent
by certified mail, postage prepaid, with return receipt requested, to the party
intended; or (c) dispatched by facsimile transmission or email (accompanied with
reasonable evidence of receipt of facsimile transmission or email confirmation
of receipt) to the party intended. Notice shall be delivered or sent to the last
address provided by the party intended. The initial addresses of the signatories
hereto are:






--------------------------------------------------------------------------------




Grantee:        ______________________
______________________
______________________
Fax:
Email:


And to:        ______________________
______________________
______________________


Grantor:        ______________________
______________________
______________________
Fax:
Email:


And to:        ______________________
______________________
______________________


Upon at least ten (10) days' prior written notice, each party shall have the
right to change its address to any other address within the United States of
America.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------




[CONFORM TO STATE EXECUTION AND RECORDING REQUIREMENTS]


IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
day and year first above written.


GRANTOR:


________________________




By:    _______________________
Name:    _______________________
Title:    _______________________




ACKNOWLEDGMENT


STATE OF _________________
COUNTY OF _________________


On this ___ day of ____________, 2015, before me, a Notary Public, duly
commissioned, qualified and acting, within and for the said County and State,
appeared in person the within named ____________________, _________________ of
_______________, executed the within and foregoing instrument and further stated
and acknowledged that he had so signed, executed and delivered said foregoing
instrument for the consideration, uses and purposes therein mentioned and set
forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this ___ day
of ____________, 2015.




_______________________________
NOTARY PUBLIC
My Commission Expires:


_____________________






--------------------------------------------------------------------------------




GRANTEE:


________________________




By:    _______________________
Name:    _______________________
Title:    _______________________
    


STATE OF _________________
COUNTY OF _________________


On this ___ day of ____________, 2015, before me, a Notary Public, duly
commissioned, qualified and acting, within and for the said County and State,
appeared in person the within named ____________________, _________________ of
_______________, executed the within and foregoing instrument and further stated
and acknowledged that he had so signed, executed and delivered said foregoing
instrument for the consideration, uses and purposes therein mentioned and set
forth.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this ___ day
of ____________, 2015.




_______________________________
NOTARY PUBLIC
My Commission Expires:


_____________________




This Instrument Was Drafted By:




--------------------------------------------------------------------------------




Exhibit A
to Form of Easement For
Company Easements and Reserved Easements


Map




--------------------------------------------------------------------------------




EXHIBIT L


FORM OF COMPANY LIMITED LIABILITY COMPANY AGREEMENT




(see attached)




--------------------------------------------------------------------------------








LIMITED LIABILITY COMPANY AGREEMENT
OF
TWIN CREEKS TIMBER, LLC
EFFECTIVE AS OF
SEPTEMBER 15, 2015














--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
ARTICLE I
FORMATION
2


1.1
Formation
2


1.2
Filings
2


ARTICLE II
OFFICE AND AGENT
2


2.1
Principal Office.
2


2.2
Registered Agent and Registered Office
3


ARTICLE III
KEY DEFINITIONS
3


ARTICLE IV
BUSINESS
12


4.1
Purposes.
12


ARTICLE V
ESTABLISHMENT OF SERIES; INTERESTS; MEMBERS
13


5.1
Establishment and Designation of Series.
13


5.2
Limitations on the Series.
13


5.3
Interests.
14


5.4
Members; Closings.
15


ARTICLE VI
Capital Contributions
17


6.1
Property Contribution; Capital Contributions.
17


6.2
Non-Contributing Members.
20


6.3
No Withdrawal, Interest or Restoration
23


ARTICLE VII
CAPITAL ACCOUNTS; ALLOCATION OF NET INCOME AND NET LOSS
23


7.1
Capital Accounts
23


7.2
Allocation of Net Income and Net Loss
24


7.3
Regulatory and Special Allocations
25


7.4
Section 704(b) Allocations
26


7.5
Tax Allocations
26


7.6
Adjustments to Take Account of Interim Events
26


ARTICLE VIII
DISTRIBUTIONS TO MEMBERS
27


8.1
Distributions of Cash Flow and Capital Proceeds
27


8.2
Taxes Paid or Withheld
27


ARTICLE IX
MANAGEMENT OF THE COMPANY
28


9.1
Manager.
28


9.2
Member Committee
35


9.3
Approvals
37


9.4
Immediately Authorized Actions
41


9.5
Tax Matters Member
42


9.6
REIT Matters
42


9.7
Replacement of Series One Property Manager and Series Two Timber Manager.
44


ARTICLE X
EXPENSES; MANAGEMENT FEE
44


10.1
Expenses.
44


10.2
Management Fee
46


ARTICLE XI
INVESTMENT PRIORITY; INVESTMENT OPPORTUNITIES
47


11.1
Investment Priority
47


11.2
Restriction on Successor Funds
47


ARTICLE XII
VALUATION
48


12.1
Fair Value
48


12.2
Net Asset Value
49


ARTICLE XIII
TRANSFERS
49


13.1
Restrictions on Transfers by Members
49







--------------------------------------------------------------------------------




13.2
Sale at Request of Member
50


13.3
Effect of Transfer
51


13.4
Invalid Transfers
52


13.5
Corporation Status; Securities or Secondary Markets
52


ARTICLE XIV
RECORDS, ACCOUNTING, BANK ACCOUNTS AND REPORTS
53


14.1
Books and Records
53


14.2
Reports
54


14.3
Bank Accounts
55


14.4
Fiscal Year
56


ARTICLE XV
TERM, DISSOLUTION AND LIQUIDATION
56


15.1
Term
56


15.2
Dissolution and Termination
56


15.3
Liquidation
57


15.4
Cancellation
58


ARTICLE XVI
LIABILITY AND INDEMNIFICATION; INSURANCE
58


16.1
Indemnification
58


16.2
Advancement of Funds
59


16.3
Waiver and Release of Plum Creek
59


16.4
Exculpation
60


16.5
Insurance
60


ARTICLE XVII
MISCELLANEOUS
61


17.1
Notices
61


17.2
Governing Law; Consent to Jurisdiction
61


17.3
[Intentionally Omitted]
62


17.4
Waiver of Jury Trial
62


17.5
Further Assurances
62


17.6
Amendment
62


17.7
Entire Agreement
63


17.8
Severability
63


17.9
No Waiver
64


17.10
Interpretation
64


17.11
No Rights in Third Parties
64


17.12
Binding Agreement
64


17.13
[Intentionally Omitted].
64


17.14
Confidentiality
64


17.15
Counterpart Execution
65





EXHIBITS:


Exhibit A - Contribution Agreement
Exhibit B - Form of Master Stumpage Agreement
Exhibit C - Administrative Budget Template
Exhibit D - Manager Insurance Requirements
Exhibit E - Form of Certificate of Merger








--------------------------------------------------------------------------------




TWIN CREEKS TIMBER, LLC
Limited Liability Company Agreement
THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of Twin Creeks
Timber, LLC, a Delaware limited liability company (the “Company”), is effective
as of September 15, 2015 (the “Effective Date”), among Plum Creek Timber
Operations I, L.L.C., a Delaware limited liability company (the “PC Member”), PC
TRS LLC, a Delaware limited liability company (“PC TRS”), those Persons who may
hereafter become Members in accordance with the provisions hereof (hereinafter
collectively, with the PC Member and PC TRS, referred to as the “Members” and
each individually as a “Member”), Silver Creek Advisory Partners LLC, a Delaware
limited liability company (in its capacity as the manager of the Company, Series
One, and Series Two, the “Manager”), and, solely for purposes of Section
10.1(c), Plum Creek Timberlands, L.P., a Delaware limited partnership (“PC
Timberlands”).
WITNESSETH
WHEREAS, the Members have formed the Company as a limited liability company that
provides for the establishment of series for the primary purposes of investing
their respective capital in commercial timberland assets;
WHEREAS, it is the intent of the Members that, on the Initial Property Closing
Date (as defined herein), the PC Member contribute to the Company, pursuant to
the Contribution Agreement attached hereto as Exhibit A (the “Contribution
Agreement”), the issued and outstanding equity interests of Contribution LLC, a
Delaware limited liability company whose only assets shall be certain
timberlands and the assets related thereto, as specified in the Contribution
Agreement (“Contribution LLC”);
WHEREAS, it is the intent of the Members that, on the Initial Property Closing
Date, PC Timberlands sell to the Company the issued and outstanding equity
interests of Sale LLC, a Delaware limited liability company whose only assets
shall be certain timberlands and the assets related thereto (“Sale LLC”), in
exchange for cash pursuant to the Contribution Agreement;
WHEREAS, it is the intent of the Members that Contribution LLC and Sale LLC each
be merged with and into the Company, effective as of immediately following the
Initial Property Closing, on the Initial Property Closing Date, with the Company
continuing as the surviving entity, and that, immediately following the
effectiveness of such mergers, all of the assets and liabilities of Contribution
LLC and Sale LLC be allocated to Series One on the Initial Property Closing
Date;
WHEREAS, it is the primary investment intent of the Members that an affiliate of
the PC Member manage all aspects of any timberland assets owned or later
acquired by Series One pursuant to the terms and conditions of the Series One
Property Management Agreement and that such affiliate of the PC Member also
manage all aspects of the logging, hauling, merchandising, and sale of logs on
behalf of Series Two pursuant to the terms and conditions of the Series Two
Timber Management Agreement;
WHEREAS, the Company, Series One, Series Two, and each Member is a party to a
Subscription Agreement whereby each Member has agreed to make a capital
contribution to each Series (each such agreement, a “Subscription Agreement”);
and
WHEREAS, the Members and the Manager, effective as of the Effective Date, wish
to set forth, among other things, how the business and affairs of the Company
and each Series shall be managed.




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
ARTICLE I
FORMATION


1.1    Formation.
The Manager, as an authorized person, formed the Company pursuant to the
provisions of the Delaware Limited Liability Company Act (6 Del. C. §§ 18-101 et
seq.), as the same may be amended from time to time (the “Act”). The name of the
Company is “Twin Creeks Timber, LLC.” The Company’s Certificate of Formation
provides for the establishment of series by the Company and provides notice of
the limitation of liabilities of a series pursuant to Section 18-215 of the Act.
1.2    Filings.
The Manager shall, from time to time, execute or cause to be executed all
certificates (including fictitious name certificates) or other documents and
cause to be done all such filing, recording, publishing or other acts as may be
necessary to comply with the Act’s requirements for operation of the Company as
a limited liability company and the operation of each of Series One and Series
Two as a series of a limited liability company under the laws of the State of
Delaware, and all acts necessary to qualify the Company (and, to the extent
applicable, Series One and Series Two) as a foreign limited liability company
(or a series thereof) under the law of, or the right otherwise to do business
in, any state in which the Manager determines it is necessary or desirable to
have such qualification or right to do business.
ARTICLE II
OFFICE AND AGENT


2.1    Principal Office.
The principal executive office of the Company and each of Series One and Series
Two shall be c/o the Manager at 1301 Fifth Ave., 40th Floor, Seattle, Washington
98101, or at such other place as the Manager may determine from time to time
upon notice to the Members. The records of the Company identified in Section
14.1 shall be maintained at the principal executive office of the Company.
2.2    Registered Agent and Registered Office.
The registered agent for service of process in the State of Delaware shall be
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801, County of New Castle. In the event that the Person
at any time acting as such agent ceases to act as such for any reason, the
Company shall appoint a substitute agent approved by the Members. Such agent is
and shall be the agent of the Company (and, to the extent applicable, of each of
Series One and Series Two) upon which any process, notice or demand required or
permitted by law to be served on the Company or such Series, as applicable, may
be served. The registered office of the Company in the State of Delaware shall
be c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801, County of New Castle.
ARTICLE III
KEY DEFINITIONS


The following terms used in this Agreement shall (unless otherwise expressly
provided herein or unless the context otherwise requires) have the following
respective meanings:




--------------------------------------------------------------------------------




“Acquisition Criteria.” An acquisition by Series One of a timberland property or
group of timberland properties in a single transaction or a series of related
transactions will meet the Acquisition Criteria if the timberland property or
group of timberland properties acquired by Series One: (i) is commercial
timberland property (owned in fee simple or an interest in timber); (ii) is
located in the United States of America but not in the State of Maine; (iii)
excludes properties where 25% or more of the value is reasonably expected by the
Series One Property Manager to be derived from “higher and better use” sources;
(iv) excludes properties where 25% or more of the value is reasonably expected
by the Series One Property Manager to be derived from energy and natural
resource uses; (v) excludes properties owned in whole or in part by PC
Timberlands or any of its Affiliates; (vi) excludes properties or offerings
requiring an investment that exceeds $200 million, and (vii) excludes properties
that are valued at or under $10 million with five percent or more of the
proposed acres to be acquired located within twenty (20) miles of lands owned by
PC Timberlands or an Affiliate of PC Timberlands.
“Acquisition Price” has the meaning set forth in Section 13.2(a).
“Act” has the meaning set forth in Section 1.1.
“Additional Amount” has the meaning set forth in Section 5.4(b)(iii).
“Additional Capital Contribution” has the meaning set forth in Section 6.1(d).
“Additional Closing” has the meaning set forth in Section 5.4(b)(ii).
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account for any Series, as
adjusted pursuant to Treasury Regulations Section 1.704 - 1(b)(2)(ii)(d).
“Administrative Budget” has the meaning set forth in Section 9.1(g).
“Affiliate” means, with respect to any specified Person, any other Person
“Controlling,” “Controlled by” or “under common Control with” such specified
Person.
“Affiliated REIT” means a REIT which is an Affiliate of any specified Person.
“Agreement” has the meaning set forth in the preamble.
“Alternate” has the meaning set forth in Section 9.2(b).
“Annual Plan” has the meaning set forth in Section 9.1(c).
“Bankrupt or Bankruptcy” means, with respect to a Member or the Manager: (i) the
filing by such Member or Manager of a petition in bankruptcy or for an
arrangement, composition, readjustment, liquidation, dissolution,
reorganization, or similar relief pursuant to Title 11 of the United States Code
entitled “Bankruptcy”, as amended (the “Bankruptcy Code”), and any judicial and
administrative interpretation thereof (section references to the Bankruptcy Code
are to the Bankruptcy Code as in effect on the Effective Date and any subsequent
provisions of the Bankruptcy Code, amendatory thereof, supplemental thereto or
in substitution thereof or any similar or successor law, federal or state); or
(ii) a decree by a court of competent jurisdiction, adjudicating such Member or
Manager a bankrupt, or declaring such Member or Manager insolvent or the
entering of an order for relief against such Member or Manager in any bankruptcy
or insolvency proceeding; or (iii) the making by such Member or Manager of an
assignment for the benefit of creditors, or the admission in writing by such
Member or Manager of its inability to pay its debts generally




--------------------------------------------------------------------------------




as they become due, or the consenting by such Member or Manager to the
appointment of a receiver or receivers of all or any substantial part of its
property; or (iv) the filing by any of the creditors of such Member or Manager
of a petition in bankruptcy against such Member or Manager or for an
arrangement, composition, readjustment, liquidation, dissolution,
reorganization, or similar relief with respect to such Member or Manager
pursuant to the Bankruptcy Code or similar or successor law, federal or state,
if such petition shall not be discharged or dismissed within sixty (60) days
after the date on which such petition is filed; or (v) except to the extent
inconsistent with the foregoing clauses (i) through (iv), any event described in
Section 18-304 of the Act.
“Book Value” means, with respect to any asset associated with a Series, the
adjusted basis of such asset for U.S. federal income tax purposes; provided,
however, that (i) if any asset is contributed to such Series, the initial Book
Value of such asset to such Series shall equal its Fair Value on the date of
contribution and (ii) if the Capital Accounts of the Members are adjusted
pursuant to Treasury Regulations Section 1.704‑1(b)(2)(iv)(f) to reflect the
Fair Value of any asset of such Series as provided in Section 7.1(b), the Book
Value of such asset shall be adjusted to equal its respective Fair Value as of
the time of such adjustment, in accordance with such Treasury Regulations. The
Book Value of all assets associated with a Series shall be adjusted thereafter
as provided in Treasury Regulations Section 1.704‑1(b)(2)(iv)(g).
“Business Day” means (i) any day (other than a Saturday or Sunday) on which
commercial banks are authorized or required to open in New York, New York, and
(ii) for purposes of determining any applicable LIBOR Rate, any day in which
dealings in U.S. dollars are transacted in the London interbank market.
“Capital Account” has the meaning set forth in Section 7.1(a).
“Capital Commitment” means, with respect to a Member, the total amount that such
Member has agreed to contribute to Series One and Series Two pursuant to the
Contribution Agreement and/or such Member’s Subscription Agreement, as
applicable; provided, however, that each Member shall be permitted to designate
a controlled Affiliate of such Member to make such Member’s Capital
Contributions to, and to acquire Series Interests in, and become a Member of,
Series Two.
“Capital Contributions” means, as to any Member, as of any date, with respect to
any Series, the aggregate amount of cash and property contributed to such Series
by such Member under this Agreement on or prior to such date, including (a)
Initial Series One Capital Contributions to Series One pursuant to Section
6.1(b), Initial Series Two Capital Contributions to Series Two pursuant to
Section 6.1(c), Additional Capital Contributions to such Series pursuant to
Section 6.1(d)(i) and Section 6.1(d)(ii)(A), and contributions to such Series
pursuant to Section 6.1(d)(ii)(B) (but only to the extent that any returned
distributions under Section 6.1(d)(ii)(B) represent previous returns of
capital), and, (b) solely with respect to the PC Member, the portion of the PC
Contribution Amount contributed with respect to its Series One Interests.
“Capital Proceeds” means the net cash proceeds realized, or the Fair Value of
any property received, by a Series from a Capital Transaction (other than
proceeds from dispositions of timber pursuant to Section 9.1(e)(ii)), after
deducting all (i) expenses related to such Capital Transaction and any related
repayment of indebtedness from the proceeds thereof and (ii) any reserves
established and maintained in accordance with Section 9.1(b)(viii); provided,
however, that at the expiration of such period of time as the Members jointly
deem advisable, the balance of such reserve remaining after the payment or
resolution of such contingencies, if any, shall be distributed as Capital
Proceeds.
“Capital Transaction” means (i) an insurance recovery or condemnation award to
the extent not applied to restoration of any Property or any expenses related
thereto, easement sale, sale or other




--------------------------------------------------------------------------------




disposition of all or any substantial part of any Property of a Series (directly
or indirectly), and (ii) any other transaction involving the sale of a capital
asset.
“Cash Flow” means for any period and with respect to any Series, all cash of
such Series, excluding Capital Proceeds, and excluding amounts held in respect
of reserves, working capital, and pending investments.
“Cash Notice” has the meaning set forth in Section 6.1(e).
“Catch-Up Contributions” has the meaning set forth in Section 5.1(b).
“Cause” has the meaning set forth in Section 9.1(l).
“CGL” has the meaning set forth in Section 9.1(m).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commercial Auto” has the meaning set forth in Section 9.1(m).
“Committee Members” has the meaning set forth in Section 9.2(a).
“Commitment Period” has the meaning set forth in Section 6.1(d).
“Company” has the meaning set forth in the preamble.
“Company Expenses” has the meaning set forth in Section 10.1(e).
“Confidential Information” has the meaning set forth in Section 17.4(a).
“Conflict of Interest Transaction” has the meaning set forth in Section 9.1(b).
“Contribution Agreement” has the meaning set forth in the recitals.
“Contribution LLC” has the meaning set forth in the recitals.
“Control” (including the correlative meanings of the terms “controlling”,
“controlled by” and “under common control with”) means, with respect to any
Person, possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person; provided, however, that
possession by a third party of approval or veto rights over certain categories
of decisions, whether through the ownership of voting securities or by contract
or otherwise, shall not preclude a finding that a Person has Control of another
Person.
“Defaulting Member” has the meaning set forth in Section 6.2(a).
“Default Interest” has the meaning set forth in Section 6.2(b)(v).
“Default Notice” has the meaning set forth in Section 6.2(a).
“Default Price” has the meaning set forth in Section 6.2(b)(v)(B).
“Disclosed Conflicts” has the meaning set forth in Section 16.3.
“Effective Date” has the meaning set forth in the preamble hereto.




--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor law.
“Fair Value” has the meaning set forth in Section 12.1.
“Final Closing” has the meaning set forth in Section 5.4(b).
“Final Closing Date” has the meaning set forth in Section 5.4(b).
“GAAP” means U.S. generally accepted accounting principles.
“Indemnified Parties” has the meaning set forth in Section 16.1(a).
“Initial Property Closing” means the closing of the Property Contribution that
occurs on the Initial Property Closing Date.
“Initial Property Closing Date” has the meaning set forth in Section 6.1(a).
“Initial Series One Capital Contribution” has the meaning set forth in
Section 6.1(b).
“Initial Series Two Capital Contribution” has the meaning set forth in
Section 6.1(c).
“Insured Party” has the meaning set forth in Section 9.1(j).
“Interest” has the meaning set forth in Section 5.3(a).
“Later Member” has the meaning set forth in Section 5.4(b).
“LIBOR Rate” means, for each calendar quarter, the rate of interest that appears
on the Bloomberg page US0003M <index> <GO>, which is the ICE LIBOR USD 3M Index,
or any applicable successor page, at approximately 9:00AM Pacific time on the
last Business Day of such calendar quarter. If for any reason, the rate does not
appear on Bloomberg page US0003M <index> <GO>, or Bloomberg page US001M <index>
<GO>, as applicable, or any applicable successor page, then the “LIBOR Rate”
shall be determined by the Manager to be the arithmetic average of the 3-month
rate at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by major banks in the London interbank market at approximately
9:00AM Pacific time on the last Business Day of the applicable calendar quarter.
“Liquidating Interest” has the meaning set forth in Section 13.2(a).
“Liquidating Member” has the meaning set forth in Section 13.2(a).
“Majority in Interest” means, (i) with respect to any matter other than those
set forth in Section 9.3(b), Series One Members whose aggregate Series One
Percentage Interest is greater than fifty percent (50%) of the total Series One
Percentage Interest of all Series One Members; and (ii), with respect to only
those matters that, pursuant to Section 9.3(b) require the approval of the
Member Committee of Series Two, Series Two Members whose aggregate Series Two
Percentage Interest is greater than fifty percent (50%) of the total Series Two
Percentage Interest of all Series Two Members.
“Management Fee” has the meaning set forth in Section 10.2.
“Management Fee Rate” means the rate, expressed as a percentage, as determined
pursuant to a written agreement between the Company and each Member. The
Management Fee Rate for the Manager




--------------------------------------------------------------------------------




or its Affiliate, the PC Member, and PC TRS shall be zero, and each Member other
than the Manager or its Affiliate, PC Member, and PC TRS will have a Management
Fee Rate that is the same as each other Member other than the Manager or its
Affiliate, PC Member, and PC TRS.
“Manager” means the Person serving in the capacity as “manager” (as defined in
Section 18-101(10) of the Act) of the Company and each Series under this
Agreement in accordance with the terms hereof and the Act, which Person shall
initially be Silver Creek Advisory Partners LLC with respect to each of the
Company, Series One, and Series Two.
“Master Stumpage Agreement” means the agreement, substantially in the form
attached hereto as Exhibit B, between Series One and Series Two to be executed
on the Initial Property Closing Date.
“Member” and “Members” have the meaning set forth in the preamble.
“Member Committee” has the meaning set forth in Section 9.2(a).
“Memorandum” means the Company’s Confidential Private Placement Memorandum dated
September 2015, as delivered to the Members as of the Effective Date.
“Net Income” or “Net Loss”, as appropriate, means, for any relevant period and
with respect to any Series, the taxable income or tax loss of such Series for
such period for U.S. federal income tax purposes, determined by taking into
account any separately stated tax items and increased by the amount of any
tax-exempt income of such Series during such period and decreased by the amount
of any Section 705(a)(2)(B) expenditures (within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) of such Series; provided, however,
that (i) items of income, gain, loss and deduction attributable to property that
has been revalued pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(f)
or the Book Value of which, at the time of its contribution to such Series,
differs from its adjusted basis shall be determined in accordance with the
principles of Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and (g) and (ii)
the Net Income and Net Loss of such Series shall be computed without regard to
the amount of any items of income, gain, loss or deduction that are specially
allocated pursuant to Section 7.3. In the event that the Book Value of any asset
associated with a Series is adjusted pursuant to Section 7.1(b), the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Income and Net Loss of such Series,
and the Net Income and Net Loss of such Series (and the constituent items of
income, gain, loss and deduction) realized thereafter shall be computed in
accordance with the principles of Treasury Regulations Section
1.704-1(b)(2)(iv)(g).
“Non-Liquidating Member” has the meaning set forth in Section 13.2(a).
“Organizational Expenses” means expenses incurred in connection with the
formation and organization of the Company and each Series and the preparation of
this Agreement and each of the other agreements contemplated hereby, and the
offering and sale of the Interests, including in all such matters amounts
expended for accounting, administration and legal services, registration and
filing fees, printing, mailing and courier services, and travel; provided,
however, that Organizational Expenses shall not include placement or similar
fees paid to any person with respect to obtaining or soliciting subscriptions
for Interests.
“PC Contribution Amount” means an amount equal to $143,123,562.00, as the same
may be adjusted under the terms of the Contribution Agreement.
“PC Member” has the meaning set forth in the preamble.
“PC Timberlands” has the meaning set forth in the preamble.




--------------------------------------------------------------------------------




“PC TRS” has the meaning set forth in the preamble.
“Percentage Interest” means a Member’s Series One Percentage Interest or Series
Two Percentage Interest, as the case may be.
“Permitted Expenditures” has the meaning set forth in Section 6.1(d).
“Permitted Investments” means (i) direct obligations of the United States of
America and securities fully and unconditionally guaranteed as to the timely
payment of principal and interest by the United States of America, provided that
the full faith and credit of the United States of America must be pledged to any
such direct obligation or guarantee; (ii) unsecured certificates of deposit or
time deposits (in each case having maturities of not more than 180 days) of any
domestic bank, including a branch office of a foreign bank which branch office
is located in the United States, provided that legal opinions are received to
the effect that full and timely payment of such deposit or similar obligation is
enforceable against the principal office or any branch of such bank, which, at
the time of purchase, has a short-term “Bank Deposit” rating of P-1 by Moody’s
and a “Short-Term CD” rating of A-1 or better by S&P (the “Minimum Bank
Rating”); (iii) deposits in any bank or savings and loan association which has
combined capital, surplus and undivided profits of not less than $1 billion,
provided such deposits are fully insured, subject to applicable limits, by the
Federal Deposit Insurance Corporation; or (iv) any other investment that is
consistent with a cash management plan approved by the Manager; provided,
however, that if any such financial institution suffers a downgrade below the
Minimum Bank Rating, the Manager shall have a reasonable period of time in which
to transition the operating accounts of the Company and each Series to a
financial institution that satisfies the Minimum Bank Rating.
“Permitted Subsequent Property Acquisitions” means (a) additional properties
meeting the Acquisition Criteria and (b) additional properties that would
otherwise meet the Acquisition Criteria but are valued at or under $10 million
with five percent or more of the proposed acres to be acquired located within
twenty (20) miles of lands owned by PC Timberlands or an Affiliate of PC
Timberlands.
“Person” means any individual, partnership, corporation, association, joint
venture, trust or other legal entity (including any heirs, executors,
administrators, legal representatives, successors and assigns), governments or
agencies or political subdivisions thereof, multistate compact authorities and
other associations and entities where the context requires.
“Plan Assets” has the meaning set forth in Section 3(42) of ERISA.
“Properties” means, collectively, the real properties (together with any timber
located thereon) owned or leased by Series One or otherwise acquired by the
Company and allocated to Series One in accordance with this Agreement.
“Properties” shall include (i) the properties initially held by Contribution
LLC, contributed by the PC Member to the Company on the Initial Property Closing
Date in the Property Contribution, and, immediately following the merger of
Contribution LLC with and into the Company, allocated to Series One; (ii) the
properties initially held by Sale LLC, sold to the Company on the Initial
Property Closing Date, and, immediately following the merger of Sale LLC with
and into the Company, allocated to Series One; and (iii) the Permitted
Subsequent Property Acquisitions that are acquired by the Company and allocated
to Series One; and (iv) any additional acquisitions approved by the Member
Committee as described herein and acquired by Series One or by the Company and
allocated to Series One. “Property” shall refer to any one of the Properties.
“Property Contribution” has the meaning set forth in Section 6.1(a).




--------------------------------------------------------------------------------




“Property Sale” has the meaning set forth in Section 6.1(a).
“Property Sale Amount” means an amount equal to $415,637,438.00, as the same may
be adjusted under the terms of the Contribution Agreement (relating to the
“Purchase Price” thereunder).
“Qualified Appraiser” means an appraiser who is not an Affiliate of any Member
or the Manager and has not been an employee of any Member or the Manager or any
Affiliate of any Member or the Manager at any time in the prior three (3) years,
who is qualified to appraise the asset and is a member of the Appraisal
Institute (or any successor association or body of comparable standing if such
Institute is not then in existence) and who has held his or her certificate as
an M.A.I. or its equivalent for a period of not fewer than five (5) years, and
has been actively engaged in the appraisal of timberlands in the jurisdiction of
the Property being appraised immediately preceding his or her appointment under
this Agreement if the asset being appraised is a Property or an Interest.
“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.
“Representative” shall have the meaning set forth in Section 9.2(b).
“Requested Amount” has the meaning set forth in Section 6.1(e).
“Sale LLC” has the meaning set forth in the recitals.
“Series” has the meaning set forth in Section 5.1.
“Series Interest” has the meaning set forth in Section 5.3(a).
“Series One” has the meaning set forth in Section 5.1(a).
“Series One Interests” has the meaning set forth in Section 5.3(b).
“Series One Member” means a Member holding Series One Interests.
“Series One Percentage Interest” means, for any Series One Member, the ratio of
such Series One Member’s aggregate Capital Contributions, or deemed Capital
Contributions, with respect to all Series One Interests held by such Series One
Member over the sum of the total Capital Contributions, or deemed Capital
Contributions, of all Series One Members with respect to all outstanding Series
One Interests. In the event that any vote is required prior to the occurrence of
any Capital Contributions to Series One, the Series One Percentage Interest
shall be determined by reference to Capital Commitments to Series One rather
than Capital Contributions.
“Series One Property Management Agreement” means the agreement, in the form
previously disclosed to the Members, as the same may be amended from time to
time, between Series One and the Series One Property Manager relating to the
operation and management of the Properties.
“Series One Property Manager” means Plum Creek Property Management Company, LLC,
a Delaware limited liability company, or an Affiliate of Plum Creek Property
Management Company, LLC that enters into the Series One Property Management
Agreement, or any successor or replacements thereof in accordance with the terms
and conditions of this Agreement and the Series One Property Management
Agreement.
“Series Two” has the meaning set forth in Section 5.1(b).




--------------------------------------------------------------------------------




“Series Two Interests” has the meaning set forth in Section 5.3(c).
“Series Two Member” means a Member holding Series Two Interests.
“Series Two Percentage Interest” means, for any Series Two Member, the ratio of
such Member’s aggregate Capital Contributions, or deemed Capital Contributions,
with respect to all Series Two Interests held by such Member over the sum of the
total Capital Contributions, or deemed Capital Contributions, of all Series Two
Members with respect to all outstanding Series Two Interests. In the event that
any vote is required prior to the occurrence of any Capital Contributions to
Series Two, the Series Two Percentage Interest shall be determined by reference
to Capital Commitments to Series Two rather than Capital Contributions.
“Series Two Timber Management Agreement” means the agreement, in the form
previously disclosed to the Members, as the same may be amended from time to
time, between Series Two and the Series Two Timber Manager relating to the
operation and management of the Properties.
“Series Two Timber Manager” means Plum Creek Property Management Company, LLC, a
Delaware limited liability company, or an Affiliate of Plum Creek Property
Management Company, LLC that enters into the Series Two Timber Management
Agreement, or any successor or replacements thereof in accordance with the terms
and conditions of this Agreement and the Series Two Timber Management Agreement.
“Subscription Agreement” has the meaning set forth in the recitals.
“Subsidiaries” means any entity in which the Company may possess an equity
ownership interest from time to time.
“Successor Fund” has the meaning set forth in Section 11.2.
“Supermajority in Interest” means, (i) with respect to any matter other than
those set forth in Section 9.3(b), Series One Members whose aggregate Series One
Percentage Interest is greater than eighty percent (80%) of the total Series One
Percentage Interest of all Series One Members, and (ii) with respect to only
those matters that require the approval of the Members of Series Two, Series Two
Members whose aggregate Series Two Percentage Interest is greater than eighty
percent (80%) of the total Series Two Percentage Interest of all Series Two
Members.
“Termination Date” has the meaning set forth in Section 15.1.
“Transfer” or “Transferred” has the meaning set forth in Section 13.1(a).
“Unfunded Capital Commitment” means, in respect of any Member, as of any date,
an amount equal to (A) such Member’s Capital Commitment, minus (B) such Member’s
aggregate Capital Contributions to Series One or Series Two on or prior to such
date in respect of its Interests in Series One Interests and Series Two
Interests, plus (C) the aggregate amount of distributions of Capital Proceeds
received by such Member in respect of such Member’s Series One Interests and
Series Two Interests during the Commitment Period, plus (D) any other amounts
that are designated under this Agreement to be added to a Member’s Unfunded
Capital Commitment; provided, however, that in no event shall a Member’s
Unfunded Capital Commitment exceed its Capital Commitment.




--------------------------------------------------------------------------------




ARTICLE IV
BUSINESS


4.1    Purposes.
The business purpose of the Company is to conduct business through Series One
and Series Two as specified in this Agreement. The business purposes of Series
One shall be to engage in any business activities permitted under the Act,
including to engage, directly or through Subsidiaries, in the acquisition,
ownership, leasing, management and operation of the Properties, and to do all
acts and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of such purposes as authorized
pursuant to the terms of this Agreement, including (a) the making of Permitted
Subsequent Property Acquisitions, (b) acquisition, mortgage or other
encumbrance, management, operation, lease, exchange, sale or other disposition
of or transfer of any Property, (c) making Permitted Investments, (d) entering
into the Master Stumpage Agreement and the Series One Property Management
Agreement, and (e) any and all activities and transactions related or incidental
thereto, all in accordance with the terms of this Agreement. The business
purposes of Series Two shall be to engage in any business activities permitted
under the Act, including to enter into the Master Stumpage Agreement and the
Series Two Timber Management Agreement and to receive the benefits therefrom,
including, through the Series Two Timber Manager, logging, hauling,
merchandising, and selling logs as permitted by the Master Stumpage Agreement,
and to perform its obligations under the Master Stumpage Agreement and the
Series Two Timber Management Agreement. Each Series shall receive and hold all
assets, Net Income and Cash Flows derived from its assets for the benefit of
such Series’ Members, and to distribute such Cash Flows to such Members in
accordance with the terms of this Agreement.
ARTICLE V
ESTABLISHMENT OF SERIES; INTERESTS; MEMBERS


5.1    Establishment and Designation of Series.
Effective as of the Effective Date, the Company hereby authorizes the
establishment of series of the Company pursuant to Section 18-215 of the Act and
hereby establishes two separate series as described in subsections (a) and (b)
below (each, a “Series”).
(a)“Series One” (“Series One”) is hereby established and shall have allocated
and associated with such series such assets and liabilities of the Company set
forth on the Series One Addendum set forth in the books and records of the
Company, including (i) on the Initial Property Closing Date, (A) the assets and
liabilities of Contribution LLC and Sale LLC, effective immediately following
the effectiveness of the mergers of Contribution LLC and Sale LLC with and into
the Company, and (B) the Initial Series One Capital Contribution, and (ii) any
and all assets and liabilities that may be acquired by or allocated to, and
associated with, Series One after the Initial Property Closing Date.
(b)“Series Two” (“Series Two”) is hereby established and shall have allocated
and associated with such series such assets and liabilities of the Company set
forth on the Series Two Addendum set forth in the books and records of the
Company, including (i) on the Initial Property Closing Date, the Initial Series
Two Capital Contribution and (ii) any and all assets and liabilities that may be
acquired by or allocated to, and associated with, Series Two after the Initial
Property Closing Date.
(c)All assets and liabilities shall be allocated to either Series One or Series
Two, as determined by the Manager in accordance with the terms hereof. Any and
all assets and liabilities hereafter acquired, incurred or otherwise obtained by
the Company shall be allocated by the Manager immediately upon acquisition,
incurrence, or receipt thereof to Series One, other than any assets and
liabilities of Series Two derived from or relating to the Master Stumpage
Agreement or the Series Two Timber Management




--------------------------------------------------------------------------------




Agreement, which assets and liabilities shall be allocated by the Manager
immediately upon acquisition, incurrence or receipt to Series Two.


5.2    Limitations on the Series.
(a)Separate and distinct records shall be maintained for each Series and the
assets and liabilities associated with each Series shall be held and accounted
for separately from the other assets and liabilities of any other Series for all
purposes. Each Series shall maintain separate bank accounts from each other
Series. Each Series shall issue separate Interests having the terms,
preferences, powers, rights, and obligations of Interests as set forth herein
and as may otherwise be set forth on an addendum to this Agreement to be adopted
by the Manager for any additional Interests of such Series, and this Agreement
shall accordingly be amended with each such additional addendum. All Net Income
and Net Losses generated by assets allocated to a Series shall inure to the
benefit of only the Members holding Interests in such Series in accordance with
Section 7.2, and all Cash Flows of a Series shall be distributed only to the
Members holding Interests in such Series in accordance with Section 8.1 (subject
to Section 10.2). Subject to Article XV, a Series may not be terminated and its
affairs wound up pursuant to Section 18-215 of the Act without approval of
Members by a Supermajority in Interest.
(b)All debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each Series shall be enforceable against the
assets associated with such Series only and not against the assets of the
Company generally or any other Series, and none of the debts, liabilities,
obligations, or expenses incurred, contracted for, or otherwise existing with
respect to the Company generally or any other Series shall be enforceable
against the assets associated with such Series. Any Person extending credit to,
contracting with, or otherwise having any claim against any Series may look only
to the assets associated with that Series to satisfy any such obligation or
claim and shall have no claim or right to any assets allocated to or belonging
to any other Series or the Company generally. Notice of this limitation on
liabilities to Series has been set forth in the Certificate of Formation, and
the statutory provisions of Section 18-215 of the Act (and the statutory effect
under Section 18-215 of the Act of setting forth such notice in the Certificate
of Formation) shall be applicable to the Company and each Series.


5.3    Interests.
(a)Generally. The limited liability company interest of a Member shall be
represented by an issued and outstanding interest (an “Interest”), each of which
shall be issued by a Series in accordance with this Section 5.3, and any
Interest issued by a Series (a “Series Interest”) shall have the rights and
privileges set forth in this Agreement. Each Series shall maintain a schedule of
all Members of such Series from time to time, and the Series One Percentage
Interest and Series Two Percentage Interest of such Members, on the Schedule of
Series Members. Ownership of an Interest (or fraction thereof) shall not entitle
a Member to call for a partition or division of any property of the Company or
any Series or for any accounting.
(b)Series Interests of Series One. Series One is hereby authorized to issue
Interests in a single class designated as “Series One Interests” (the “Series
One Interests”). The Series One Interests shall have the rights, powers,
preferences, duties and limitations as are set forth in this Agreement. The
Series One Interests are associated with and issued solely by Series One. As of
the Initial Property Closing Date, each Member shall hold Series One Interests
representing the Series One Percentage Interest set forth opposite the name of
such Member on the Schedule of Series Members as of such date, a copy of which
will be maintained by the Manager in the books and records of Series One,
subject to such Member’s having made its initial Capital Contribution to Series
One, as required by the Contribution Agreement and/or its Subscription
Agreement, as applicable, subject to the terms hereof and thereof.
Notwithstanding the foregoing, each Member executing this Agreement as of the
Effective Date shall be a Member of the Company from and after the Effective
Date, subject to the terms hereof. Each Member holding Series One Interests
shall have (A) a right to a distributive share of Net Income, Net Losses, and
other items of income, gain,




--------------------------------------------------------------------------------




loss, deduction, and credits only in respect of Series One, as provided in this
Agreement, (B) a right to the Capital Account only in respect of Series One
maintained for such Member according to Article VII, and (C) the right to
receive distributions only from Series One, as provided in Article VIII of this
Agreement. Each Member holding Series One Interests shall be entitled to vote
such Series One Interests in accordance with such Member’s Series One Percentage
Interest in accordance with the terms hereof.
(c)Series Interests of Series Two. Series Two is hereby authorized to issue
Interests in a single class designated as “Series Two Interests” (the “Series
Two Interests”) with respect to Series Two. The Series Two Interests shall have
the respective rights, powers, preferences, duties and limitations as are set
forth in this Agreement with respect thereto. The Series Two Interests are
associated with and issued solely by Series Two. As of the Initial Property
Closing Date, the Members shall hold Series Two Interests representing the
Series Two Percentage Interest set forth opposite their names on the Schedule of
Series Members as of such date, a copy of which will be maintained by the
Manager in the books and records of Series Two, subject to such Member’s having
made its initial Capital Contribution to Series Two, as required by the
Contribution Agreement or its Subscription Agreement, as applicable, subject to
the terms hereof and thereof. Notwithstanding the foregoing, each Member
executing this Agreement as of the Effective Date shall be a Member of the
Company from and after the Effective Date, subject to the terms hereof. Each
Series Two Member shall have (A) a right to a distributive share of Net Income,
Net Losses, and other items of income, gain, loss, deduction, and credits only
in respect of Series Two, as provided in this Agreement, (B) a right to the
Capital Account only in respect of Series Two maintained for such Member
according to Article VII, and (C) the right to receive distributions only from
Series Two, as provided in Article VIII of this Agreement. Each Series Two
Member shall be entitled to vote such Series Two Interests in accordance with
such Member’s Series Two Percentage Interest only on such matters set forth in
Section 9.3, in accordance with the terms hereof.
(d)Other Series Interests. The Manager, with the approval of Members holding a
Supermajority in Interest, (i) is authorized to issue additional Series
Interests in Series One and Series Two after the Initial Property Closing Date
and (ii) may establish and issue classes of Series Interests in Series One and
Series Two by adopting an addendum to this Agreement to reflect such issuance
and to establish the Series Interests to be included in each such class, and to
fix the relative rights, obligations, preferences and limitations of the Series
Interests of each such class. Any new series of Interests may be established
only pursuant to an amendment to this Agreement adopted with the approval of
Members holding a Supermajority in Interest.


5.4    Members; Closings.
(a)Name and Address of Members. The name and address of the Manager and of each
Member, the amount of such Member’s Capital Commitment, and such other
information as may be required by the Act are set forth as of the Effective Date
on the Schedule of Series Members and the books and records of the Company and
of each Series. Effective as of immediately following the Initial Property
Closing Date, the Schedule of Series Members and books and records shall reflect
the issuance of Series Interests to Members, and each Member’s Series One
Percentage Interest and Series Two Percentage Interest, as applicable, subject
to such Member’s having made its initial Capital Contribution to the applicable
Series, as required by the Contribution Agreement or its Subscription Agreement,
as applicable. From time to time thereafter, the Manager shall cause such
Schedule of Series Members and books and records to be amended as required to
reflect the admission of any new Member, the withdrawal or substitution of any
Member, the Transfer of Interests among Members, receipt by the Company of
notice of any change of address of a Member, or the change in any Member’s
Capital Commitment or Series One Percentage Interest or Series Two Percentage
Interest.
(b)Admission of Members.
i.Each Person who desires to be admitted as a Member of any Series shall execute
and deliver to the Manager a Subscription Agreement and a counterpart of this
Agreement




--------------------------------------------------------------------------------




(unless previously delivered) or otherwise take such other actions as the
Manager shall deem appropriate in order for such prospective Member to adhere to
and become bound by the terms of this Agreement, and upon the date of such
admission such Person shall be issued a Series Interest in such Series that
bestows the rights and obligations of a Member as set forth in this Agreement
and the Act. After the Effective Date (A) a Person will be admitted as a Member
of Series One, and a Series One Member may increase its Capital Commitment to
Series One, only with the consent of the Series One Members representing a
Supermajority in Interest, and (B) a Person will be admitted as a Member of
Series Two, and a Series Two Member may increase its Capital Commitment to
Series Two, only with the consent of the Series Two Members representing a
Supermajority in Interest; provided, however, that PC Member and PC TRS may
increase their Capital Commitments to Series One and Series Two, respectively,
without the consent of either Member Committee, but only in an amount sufficient
to achieve or maintain a twenty-five percent Percentage Interest in each Series.
ii.Except as otherwise provided in this Agreement, the Manager may hold
additional closings after the Effective Date (each, an “Additional Closing”)
and, subject to the requirements of Section 5.4(b)(i), admit additional Persons
as Members of any Series (or permit an existing Member to increase its Capital
Commitment with respect to Series One or Series Two); provided that the final
Additional Closing for all Series (the “Final Closing”) shall not occur later
than March 31, 2016 (the date of such Final Closing, the “Final Closing Date”).
If there is not an Additional Closing after the Initial Property Closing Date,
the Final Closing Date shall be deemed to be the Initial Property Closing Date.
The minimum Capital Commitment from a Member is fifty million dollars
($50,000,000); provided that the Manager may accept a Capital Commitment from
one or more Members of lesser amounts, subject to the prior approval of Series
One Members representing a Supermajority in Interest. The maximum aggregate
Capital Commitments of all Members shall be $1.1 billion.
iii.Each Person admitted as a Member of any Series after the Initial Property
Closing Date pursuant to Section 5.4(b) (and each existing Member who has
increased its Capital Commitment at an Additional Closing) (each, a “Later
Member”) shall (1) immediately contribute an amount, if any, equal to the
aggregate capital such Later Member would have been required to contribute to
such Series to date if it had been admitted as of the Initial Property Closing
Date (“Catch-Up Contributions”), and (2) pay to such Series an additional amount
(the “Additional Amount”) in respect of such Catch-Up Contributions calculated
at an annual rate equal to eight percent (8%), compounded monthly (prorated for
periods less than one month), as determined by reference to the date(s) of
Capital Contributions made by previously admitted Members, for the period from
such previous contributions to the date of such Additional Closing. Additional
Amounts paid by a Later Member shall not be treated as a Capital Contribution
by, credited to the Capital Accounts of, or reduce the Capital Commitments of,
such Later Members. Catch-Up Contributions and Additional Amounts shall be
distributed to the previously admitted Members of the applicable Series on a pro
rata basis in accordance with the amounts previously contributed to the Series
by such Members (with the amount of any Catch-Up Contributions (but not
Additional Amounts) distributed hereunder increasing the Unfunded Capital
Commitments of such previously admitted Members by the amount of such
distributions made by such Series to each such previously admitted Member);
provided that a Series may, in the sole discretion of the Manager, retain all or
a portion of the Catch-Up Contributions and Additional Amounts that would
otherwise be distributed to the previously admitted Members of such Series under
this Section 5.4(b) and apply such amounts towards such previously admitted
Members’ subsequent contribution obligations pursuant to Section 6.1(d). Each
Member, whether admitted to any Series at the Effective Date, the Initial
Property Closing Date, or at Additional Closings, will be deemed to have made
its initial Capital Contribution to a Series as of the Initial Property Closing
Date; provided, however, that retroactive allocations to Later Members shall not
be made if prohibited by applicable tax rules, in which case special catch-up
allocations of future income,




--------------------------------------------------------------------------------




gain, deduction or loss shall be made as quickly as possible so that Later
Members’ Capital Account balances are what they would have been if such Later
Members’ had, in fact, been admitted on the Initial Property Closing Date.
(c)Limitation of Liability of Members; No Fiduciary Duty. No Member shall be
bound by, nor be personally liable for, the debts, expenses, liabilities, or
obligations of the Company or any Series in excess of its aggregate Capital
Commitment, whether arising in contract, tort or otherwise, as provided in, and
subject to, the Act, nor shall any Member be personally liable to any other
Member for the return of the Capital Contributions of such Member, or any
portion thereof, it being expressly understood that any such return be made
solely from assets of the Series to which such Capital Contribution was made.
Moreover, to the fullest extent permitted by applicable laws, including without
limitation Sections 1101(b) and 1101(c) of the Act, none of the Members or
Representatives or their respective Affiliates shall owe any fiduciary duties to
the Company, to any Series, or to one another; provided, however, that nothing
herein shall eliminate or modify any duty (including any fiduciary duty) that a
Representative may owe to the Member that designated such Representative;
provided, further, that this limitation shall not be construed to limit
liability for the specific obligations of the Members set forth in this
Agreement or limit the specific remedies for default thereof set forth herein.
The provisions of this Section 5.4(c) relate to the Members (and their
Representatives and their respective Affiliates) only and shall not be
applicable to the Manager.


ARTICLE VI
CAPITAL CONTRIBUTIONS


6.1    Property Contribution; Capital Contributions.
(a)Pursuant to the Contribution Agreement, on January 4, 2016, or such other
date specified by the Manager on not less than ten Business Days prior written
notice to the Members (which date must be on or after the date on which all
closing conditions in the Contribution Agreement have been satisfied) (the
“Initial Property Closing Date”), the PC Member will contribute the equity
interests of Contribution LLC to the Company (the “Property Contribution”). On
the Initial Property Closing Date, immediately following the Property
Contribution, (i) Contribution LLC shall be merged with and into the Company,
with the Company continuing as the surviving entity; (ii) immediately following
the effectiveness of such merger, the Company shall allocate to Series One all
assets and liabilities that were formerly held by Contribution LLC immediately
prior to such merger; and (iii) the PC Member shall receive a credit to its
Capital Account for Series One for the Property Contribution in an amount equal
to the PC Contribution Amount. Pursuant to the Contribution Agreement, on the
Initial Property Closing Date, PC Timberlands will sell the equity interests of
Sale LLC to the Company (the “Property Sale”). On the Initial Property Closing
Date, immediately following the Property Sale, (A) Sale LLC shall be merged with
and into the Company, with the Company continuing as the surviving entity; and
(B) immediately following such merger, the Company shall allocate to Series One
all assets and liabilities that were formerly held by Sale LLC immediately prior
to such merger.
(b)On the Initial Property Closing Date, each Series One Member other than the
PC Member will make, or will cause its controlled Affiliate to make, an initial
Capital Contribution in cash to Series One in an amount requested in writing by
the Manager, which amount shall be determined pro rata in accordance with each
such Member’s Capital Commitment with respect to Series One Interests; provided
that any such Member admitted to the Company as a Member after the Initial
Property Closing Date shall make its initial Capital Contribution in cash at
such Additional Closing, which contribution shall be subject to Section
5.4(b)(iii) (the “Initial Series One Capital Contribution”). The Manager shall
request Capital Contributions pursuant to this Section 6.1(b) in an amount such
that aggregate Capital Contributions as of the Initial Property Closing Date
pursuant to this Section 6.1(b) and Section 6.1(a) are made by all Members pro
rata in accordance with their respective Capital Commitments. The Initial Series
One Capital Contributions shall be delivered to Series One in accordance with
Section 6.1(e).




--------------------------------------------------------------------------------




(c)On the Initial Property Closing Date, each Series Two Member will make an
initial Capital Contribution in cash to Series Two in an amount requested in
writing by the Manager, which aggregate amount shall be contributed by the
applicable Members pro rata in accordance with each such Member’s Capital
Commitment (the “Initial Series Two Capital Contribution”). The Initial Series
Two Capital Contributions shall be delivered to Series Two in accordance with
Section 6.1(e).
(d)Additional Capital Contributions.
i.Each Member shall contribute additional capital to a Series from time to time
as the Manager deems necessary for the investments, obligations, expenses,
liabilities and permitted reserves of such Series, upon request by the Manager
therefor as described in Section 6.1(e) below (“Additional Capital
Contribution”). Such Additional Capital Contributions of the Members pursuant to
this Section 6.1(d)(i) shall be made on a pro rata basis in accordance with the
respective Capital Commitments of the Members. A Member shall not be required to
contribute capital to any Series in excess of such Member’s Unfunded Capital
Commitment, except as provided in Sections 6.1(d)(ii)(B). No Member shall be
required to contribute any capital following the period ending on the third
(3rd) anniversary of the Final Closing Date (such period being the “Commitment
Period”), except as the Manager deems necessary for (A) funding the obligations,
expenses, liabilities and permitted reserves of a Series (other than those
contemplated in sub-section (B) of this sentence); (B) funding investment
commitments (i) which were made in writing or for which a binding or non-binding
letter of intent (or equivalent) was signed by Series One during the Commitment
Period, (ii) regarding which the Members were provided with a brief description
(including expected amount to be funded) prior to the end of the Commitment
Period, and (iii) which are consummated within six months after the end of the
Commitment Period; and (C) making follow-on investments in investments in which
Series One holds a pre-existing interest as of the date of such proposed
follow-on investment, to the extent that the Manager believes that such
follow-on investment is necessary or advisable to preserve, protect, or enhance
such investment (items referred to in sub-sections (A), (B), and (C) are
“Permitted Expenditures”); provided, however, that no contribution to Series One
shall be required pursuant to sub-section (C) of this sentence following the
fifth (5th) anniversary of the Final Closing Date or, as to any Member, in
excess of twenty percent (20%) of such Member’s Capital Commitment. The
Commitment Period may be extended with the approval of the Series One Members
holding a Supermajority in Interest.
ii.(A)    If the Manager determines that assets associated with any Series are
insufficient to fulfill incurred or reasonably anticipated obligations or
liabilities of such Series prior to the final liquidation of the Company, the
Manager may require each Member to contribute capital to such Series, on a pro
rata basis based upon its Capital Commitment, in an amount up to such Member’s
Unfunded Capital Commitment; provided that distributions paid or payable to
Members shall not be treated as an obligation or liability.
(B)    If the Manager determines that assets associated with a Series remain
insufficient to fulfill incurred or reasonably anticipated obligations or
liabilities of such Series following the contribution to such Series of the
maximum amount permitted by Section 6.1(d)(ii)(A), the Manager may recall
distributions previously made to the Members with respect to such Series. The
obligation to return distributions under this Section 6.1(d)(ii)(B) shall be
applied pro rata in proportion to aggregate distributions from such Series;
provided that in no event shall any Member be required to return distributions
from a Series pursuant to this section in an amount in excess of twenty-five
percent (25%) of such Member’s Capital Commitment, nor shall any distribution
from a Series be required to be returned after the second (2nd) anniversary of
such distribution.
(e)Contribution Procedure. In the event the Manager calls for an Additional
Capital Contribution with respect to a Series pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii)(A), the Manager shall issue a written notice to all of the
Members (the “Cash Notice”) setting




--------------------------------------------------------------------------------




forth a brief description of the obligation or liability to be funded and the
amount of cash required from each Member with respect to such Series for such
Additional Capital Contribution, which amount shall be determined pro rata in
accordance with such Member’s Capital Commitment (the “Requested Amount”). The
Cash Notice shall fix a due date for the contribution which shall be no less
than ten (10) Business Days following the date of the Cash Notice. Each Member
shall pay to such Series on or prior to the due date the Member’s Requested
Amount by wire transfer of immediately available funds to the bank account
designated in the Cash Notice.
(f)Except as otherwise provided in this Article VI, no Additional Capital
Contributions or loans shall be made, nor shall they be required to be made, by
any Member to any Series. The Members intend that (i) the Property Contribution
shall be treated as tax-free contributions in exchange for Interests therein for
U.S. federal income tax purposes under Section 721 of the Code, the Company and
each Series shall report such transaction consistently with such treatment, and
neither the Company, any Series, nor any Member shall take any position
inconsistent with such treatment in any tax return, press release, any filing
with any governmental authority, or otherwise, unless the Company or a Series is
directed otherwise by the PC Member; and (ii) each Series be treated as a
separate partnership for U.S. federal income tax purposes and other applicable
tax purposes and file all required tax returns consistent with such treatment;
provided, however, that the Company, each Series, and the Members are not
required to take any position in any tax returns that a tax advisor of the
Company or a Series has advised is more likely than not incorrect under
applicable tax laws.


6.2    Non-Contributing Members.
(a)Should any Member fail to make, when due, all or any portion of any Capital
Contribution required of it under this Agreement, such Member shall be in
default (a “Defaulting Member”), and the Manager may, in its sole discretion,
elect to enforce one or more of the provisions of Section 6.2(b), to which each
Member hereby expressly consents; provided that the Manager has delivered a
written notice of such default to such Defaulting Member (a “Default Notice”).
Upon delivery of the Default Notice, the Defaulting Member may not make any
additional contributions of capital against such Defaulting Member’s Capital
Commitment (other than to fund expenses of the Company or a Series) without the
written consent of the Manager, which consent may be granted or denied in the
sole discretion of the Manager. In any event, the Defaulting Member shall remain
liable to the Company and such Series for all of the costs, expenses, and
damages of the Company or such Series incurred in connection with such default.
(b)In furtherance of, and without limitation of, Section 6.2(a), the Manager may
in its sole discretion elect to pursue any one or more of the following remedies
with respect to a Defaulting Member:
i.The Manager may exercise any and all legal remedies available against the
Defaulting Member, including by enforcing, by appropriate legal proceedings, the
Defaulting Member’s obligation to make a payment on the amount of any due and
unpaid Capital Contributions by such Defaulting Member pursuant to this
Agreement or to pay the entire amount of such Defaulting Member’s then Unfunded
Capital Commitment. If any legal proceedings relating to the failure of a
Defaulting Member to make such a contribution are commenced, such Defaulting
Member shall pay all costs and expenses incurred by the Company or any Series,
including attorneys’ fees, in connection with such proceedings. In addition,
such Defaulting Member shall pay all costs and expenses of collection as well as
any damages incurred in connection with such default.
ii.The Manager may extend the time of payment for a Defaulting Member of any due
and unpaid Capital Contributions by such Defaulting Member pursuant to this
Agreement. Any such extension shall not exceed five (5) Business Days.
iii.The Manager may declare the entire amount of a Defaulting Member’s then
Unfunded Capital Commitment to be immediately due and payable.




--------------------------------------------------------------------------------




iv.The Manager may require the Defaulting Member to pay interest on the amount
of the Capital Contribution to a Series then due at an interest rate equal to
the LIBOR Rate, plus ten percent (10%) per annum (or if less, the highest rate
permitted by applicable law), such interest to accrue from the date the Capital
Contribution to the applicable Series was required to be made pursuant to this
Agreement until the date the Capital Contribution is made by such Defaulting
Member. The accrued interest shall be paid by the Defaulting Member to the
applicable Series upon payment of such Capital Contribution. The accrued
interest so paid shall not be treated as an Additional Capital Contribution by
the Defaulting Member, but rather shall be either (A) allocated and distributed
to Members of such Series (other than the Defaulting Member) pro rata or (B)
allocated to Members of such Series (other than the Defaulting Member) pro rata
and deemed to be an Additional Capital Contribution by such Members, in either
case based on such Members’ Series One Percentage Interests or Series Two
Percentage Interest, as applicable. Until such time as the unpaid Capital
Contribution to a Series and accrued interest thereon shall have been paid by
the Defaulting Member, the Manager may elect to withhold any or all
distributions from such Series to be made to such Defaulting Member pursuant to
this Agreement and recover any such unpaid Capital Contribution and accrued
interest thereon by set off against any such distribution withheld and may elect
in this regard to allocate to other Members profits or losses of such Series
otherwise allocable to the Defaulting Member and the exercise of remedies by the
Manager under this Section 6.2.
v.The Manager may, subject to applicable law and without further notice, sell
all or any lesser percentage of the Defaulting Member’s Interests in all Series
(collectively, the “Default Interest”) (it being understood that, for purposes
of this Section 6.2(b)(v), a Member that defaults as to any Series Interest
shall be deemed to be, and treated as, a Defaulting Member with respect to all
Interests of all Series held by such Member, together with its Affiliates) to
any one or more of (1) the other Members of all such Series (other than any
Defaulting Member) such that Series One Members shall be offered the Defaulting
Member’s Series One Interests and Series Two Members shall be offered the
Defaulting Member’s Series Two Interests, with such offer to be shared among
such Members of the applicable Series to the extent that they wish to
participate in such purchase, on a pro rata basis based upon their respective
Series One Percentage Interests and Series Two Percentage Interests, as
applicable; (2) each such Series; or (3) a third party or parties designated by
the Manager (which third party or parties may be Affiliates of any Member) and
approved by Series One Members holding a Supermajority in Interest (excluding
Defaulting Member’s Interests for purposes of determining the required vote), in
each case, at such purchase price as the Manager shall negotiate in its sole
discretion and subject to the following:
A.The Manager may offer the Default Interest pursuant to clauses (2) or (3)
above only if it has first offered the Default Interest to the other Members of
all Series pursuant to and in the manner set forth in clause (1), and then the
Manager may offer only the portion of such Default Interest that such other
Members decline to purchase.
B.If, within sixty (60) days following commencement of sale proceedings as
described in this Section 6.2 the Manager has not sold the Default Interest, the
Manager may, in its sole discretion, offer the opportunity to acquire the
Default Interest to the non-defaulting Members on a pro rata basis in accordance
with their respective Series One Percentage Interests and Series Two Percentage
Interests and at a discounted purchase price (the “Default Price”). The Default
Price shall equal fifty percent (50%) of the NAV of the Default Interest, as
determined in accordance with Article XII. Notwithstanding the foregoing, the
Manager may decline to make such offer to certain Members if it determines there
is a risk that the participation of such Members may result in a violation of
law or regulation, may cause the Company, any Series, the Manager, or any
Affiliate thereof to be subject to any law or regulation to which it would not
otherwise be subject (including cause the assets of the Company or any Series to
constitute Plan Assets), or otherwise result in adverse consequences to the
Company, any Series, or any Member. Any Person acquiring all or part of the




--------------------------------------------------------------------------------




Default Interest will be obligated to contribute to the applicable Series the
portion of the Defaulting Member’s Capital Contribution in default and all
future Capital Contributions with respect to the Interests so acquired (up to
the Unfunded Capital Commitment related to such Interests).
C.Notwithstanding the sale of any portion of the Default Interest pursuant to
this Section 6.2, such Defaulting Member shall not be released from its Unfunded
Capital Commitment except as actually funded by the acquirer of any such portion
of the Default Interest.
D.In the event that any amount of the Default Interest is not acquired pursuant
to this Section 6.2, then, in its sole discretion, the Manager may apply any of
the other remedies described in Section 6.2(b).
(c)In addition to the foregoing, unless otherwise approved by Series One Members
representing a Supermajority in Interest (excluding any Defaulting Member’s
Interests for purposes of determining the required vote), no Defaulting Member
shall have the right to participate in, receive notice of, or be considered with
respect to, any vote or consent of the Members required under this Agreement or
permitted under the Act, and any Representative that is designated by such
Defaulting Member pursuant to Section 9.2 shall be removed from the Member
Committees.
(d)Notwithstanding anything to the contrary in this Agreement, each Member
(A) agrees that it will execute any instruments or perform any other acts that
are or may be necessary to effectuate and carry out the transactions
contemplated by this Section 6.2, and (B) designates and appoints the Manager
its true and lawful attorney, in its name, place and stead to make, execute and
sign any and all instruments, documents or certificates on behalf of any
Defaulting Member in order to give effect to any remedy against such Defaulting
Member (including the remedies set forth in Section 6.2(b)).
(e)Each Member agrees that the Manager’s authority and discretion to enforce any
remedy against a Defaulting Member (including the remedies set forth in Section
6.2(b)) supersede any fiduciary duties of the Manager to such Defaulting Member.
Each Member further agrees that the remedies set forth in Section 6.2(b) are
fair and reasonable in light of the difficulty in ascertaining the actual
damages that would be incurred by the Company or any Series and the
non-defaulting Members as a result of the Defaulting Member’s failure to
contribute capital when due pursuant to the terms of this Agreement.
(f)In the event that the Company delivers a Cash Notice for any shortfall in
capital due to the failure to contribute by any Defaulting Member(s), no Member
shall be required to make a Capital Contribution in excess of 150% of the amount
that such Member would have been required to contribute had any such Defaulting
Member not failed to pay in full when due such Defaulting Member’s Capital
Contribution.


6.3    No Withdrawal, Interest or Restoration.
Except as otherwise expressly provided in this Agreement, (a) no part of the
Capital Contributions of any Member may be withdrawn by such Member, (b) no
Member shall be entitled to receive interest on such Member’s Capital
Contributions, (c) no Member shall have the right to demand or receive property
other than cash in return for such Member’s Capital Contribution, (d) no Member
shall be entitled to contribute capital to the Company in excess of amounts
required or permitted under Section 6.1, and (e) no Member shall be obligated to
restore any negative Capital Account balance.
ARTICLE VII
CAPITAL ACCOUNTS; ALLOCATION OF NET INCOME AND NET LOSS


7.1    Capital Accounts.
(a)There shall be established for each Member on the books of each Series a
“Capital Account” with respect to such Series, which Capital Account shall be
maintained and adjusted as provided in this Article VII. The Capital Account of
a Member with respect to each Series shall be credited with (i) the amount of
all cash Capital Contributions by such Member to such Series, (ii) the Fair
Value of




--------------------------------------------------------------------------------




any other property contributed by such Member to such Series (net of any
liabilities secured by such property that such Series is considered to assume or
take subject to under Section 752 of the Code) and (iii) the amount of any Net
Income (or items of income and gain not included in Net Income, including items
of gross income or gain) with respect to such Series allocated to such Member
pursuant to this Article VII, and decreased by (A) the amount of any Net Loss
(or items of loss or deduction not included in Net Loss) with respect to such
Series allocated to such Member pursuant to this Article VII, (B) the amount of
any cash distributed by such Series to such Member pursuant to Article VIII and
(C) the Fair Value of any asset distributed in kind by such Series to such
Member (net of all liabilities secured by such asset that such Member is
considered to assume or take subject to under Section 752 of the Code). On the
Initial Property Closing Date, immediately following the Property Contribution
pursuant to the Contribution Agreement, the PC Member’s Capital Account with
respect to Series One shall be credited with the PC Contribution Amount, which
shall be deemed to be the Fair Value of the Property Contribution.
(b)Upon the occurrence of any event specified in Treasury Regulations Section
1.704-1(b)(2)(iv)(f), a Series may cause the Capital Accounts of the Members
with respect to such Series to be adjusted to reflect the Fair Value of the
assets associated with such Series at such time in accordance with such Treasury
Regulations.
(c)In the event that any Series Interest is Transferred, the Transferee of such
Series Interest shall succeed to the portion of the Transferor’s Capital Account
attributable to such Series Interest.
(d)If any asset associated with a Series is distributed in kind, whether in
connection with the liquidation of the Company or otherwise, such Series shall
be deemed to have realized income, gain or loss thereon in the same manner as if
such Series had sold such asset for an amount equal to its Fair Value on the
date of distribution.


7.2    Allocation of Net Income and Net Loss.
(a)For each fiscal year of each Series, after adjusting each Member’s Capital
Account with respect to each Series for all Capital Contributions to each such
Series made by such Member and distributions made to such Member by such Series
during such fiscal year and all regulatory and special allocations pursuant to
Section 7.3 with respect to such fiscal year:
i.Net Income shall be allocated among the Members as follows:
A.all Net Income of Series One shall be allocated among the Series One Members
pro rata in accordance with their respective Series One Percentage Interests.
B.All Net Income of Series Two shall be allocated among the Series Two Members
pro rata in accordance with their respective Series Two Percentage Interests.
ii.Net Loss shall be allocated among the Members as follows:
A.All Net Loss of Series One shall be allocated among the Series One Members pro
rata in accordance with their respective Series One Percentage Interests.
B.All Net Loss of Series Two shall be allocated among the Series Two Members,
pro rata in accordance with their Series Two Percentage Interests.
(b)Each allocation in this Article VII shall consist of a proportionate amount
of each item of income, gain, expense and loss of the applicable Series for the
year; provided that, in making allocations of depreciation recapture under
Section 1245 or 1250 of the Code, unrecaptured Section 1250 gain under Section
1(h) of the Code, or similar items, principles consistent with those of Treasury
Regulations Section 1.1245-1(e) shall be followed such that amounts treated as
ordinary income shall be allocated first to the Member that was allocated the
related ordinary deduction.
(c)Each item of expense of the Company shall be allocated to Series One or
Series Two by the Manager in its reasonable discretion.






--------------------------------------------------------------------------------




7.3    Regulatory and Special Allocations.
(a)Regulatory allocations of specific items of income, gain, loss or deduction
may be required for any fiscal year as follows:
i.Each Series shall allocate items of income and gain with respect to such
Series among the Members at such times and in such amounts as necessary to
satisfy the minimum gain chargeback requirements of Treasury Regulations
Sections 1.704-2(f) and 1.704-2(i)(4).
ii.Any deductions attributable to any “partner nonrecourse debt” (as defined in
Treasury Regulations Section 1.704-2(b)(4)) shall be allocated among the Members
that bear the economic risk of loss for such liability in accordance with the
ratios in which such Members share such economic risk of loss and in a manner
consistent with the requirements of Treasury Regulations Sections 1.704-2(c),
1.704-2(i)(2) and 1.704-2 (j)(1).
iii.Each Series shall specially allocate items of income and gain with respect
to such Series when and to the extent required to eliminate any deficit balance
in Members’ Capital Accounts with respect to such Series, as adjusted pursuant
to Treasury Regulations Section 1.704-1(b)(2)(ii)(d), caused by any event,
including the events described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d), in a manner that satisfies the “qualified income
offset” requirement within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).
iv.No Loss with respect to any Series shall be allocated to a Member of such
Series to the extent that such allocation would cause a Member of such Series to
have an Adjusted Capital Account Deficit with respect to such Series if other
Members of such Series have positive Capital Accounts with respect to such
Series at the end of the fiscal year. Any loss not allocated to such Member
shall be allocated to Members with positive Capital Account balances with
respect to such Series in proportion thereto.
(b)The allocations set forth in Section 7.3(a) are intended to comply with the
requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2 and shall
be interpreted consistently therewith. It is the intent of the Members that, to
the extent possible, all allocations made pursuant to Section 7.3, to the extent
such allocations are inconsistent with the allocations that would be made under
Sections 7.2 if Section 7.3(a) were not contained in this Agreement, be offset
as quickly as possible with subsequent regulatory allocations of other items of
income, gain, loss and deduction with respect to each Series to the maximum
extent possible consistent with the requirements of Section 7.3.
(c)The Manager shall allocate expenses in a manner that is not pro rata if the
Manager in its reasonable good faith discretion determines that such expenses
are directly attributable or allocable to one or more Members in accordance with
Section 10.1(f) or Section 10.2. It is intended that the amounts constituting
the Management Fee be allocated to the Members other than those Members who are
not required to pay the Management Fee pursuant to Section 10.2.


7.4    Section 704(b) Allocations.
The allocation provisions contained in this Article VII are intended to result
in allocations with respect to each Series that are consistent with Section
704(b) of the Code and the Treasury Regulations promulgated thereunder and shall
be interpreted and applied in a manner consistent therewith. The Members further
agree to make such amendments or changes to this Agreement as are reasonably
requested by any Member in good faith and consistent with the understanding of
the parties, to effectuate such intent.
7.5    Tax Allocations.
(a)    Subject to Section 7.5(b), for income tax purposes, each item of income,
gain, loss and deduction shall be allocated among the Members in the same manner
as the corresponding items of Net Income and Net Loss, and specially allocated
items are allocated for Capital Accounts purposes.




--------------------------------------------------------------------------------




(b)    Any item of income, gain (including gain recognized pursuant to Section
631(b) of the Code), loss, and deduction with respect to property other than
cash contributed to any Series by a Member that is required to be allocated to
such Series for income tax purposes under Section 704(c) of the Code so as to
take into account the variation between the tax basis of such property and its
Fair Value at the time of its contribution shall be allocated to the Members
with respect to such Series solely for income tax purposes under the
“traditional method” as described in Treasury Regulations Section 1.704-3(b).
Similarly, if any property associated with a Series is reflected in the Capital
Accounts of the Members and on the books of such Series at a Book Value that
differs from the adjusted tax basis of such property, the allocations of tax
items with respect to such Series shall be appropriately made pursuant to the
Treasury Regulations using Section 704(c) principles so as to take account of
the variation between the adjusted tax basis of the applicable property and its
Book Value. The initial Fair Value of the assets owned by Contribution LLC, in
the aggregate, shall be equal to the PC Contribution Amount.
7.6    Adjustments to Take Account of Interim Events.
If a Member shall receive a distribution from such Member’s Capital Account as
of a date other than the last day of a fiscal quarter or transfer all or part of
its Interest in a Series to a transferee as permitted by this Agreement, the
Manager shall make such adjustments in the determination and allocation among
the Members and any transferees of items of income, deduction, gain, loss or
credit and other matters among the Members and any transferees including taxes
thereon, and shall apply such accounting procedures as shall equitably take into
account such interim event and applicable provisions of law (including Code
Section 706(d)), and the determination thereof by the Manager shall be final and
conclusive as to all of the Members.
ARTICLE VIII
DISTRIBUTIONS TO MEMBERS


8.1    Distributions of Cash Flow and Capital Proceeds.
(a)Cash Flow. Cash Flow of a Series shall be distributed by such Series to the
Members holding Interests in such Series (unless otherwise mutually agreed by
such Members) as follows.
i.Cash Flow of Series One shall be distributed no less often than quarterly,
within 45 calendar days of the last day of the applicable quarter, among the
Members holding Series One Interests, pro rata in accordance with their
respective Series One Percentage Interests; and
ii.Cash Flow of Series Two shall be distributed no less often than quarterly,
within 45 calendar days of the last day of the applicable quarter, among the
Series Two Members, pro rata in accordance with their respective Series Two
Percentage Interests.
(b)Capital Proceeds. Capital Proceeds available for distribution shall be
distributed by each Series to the Members as promptly as reasonably feasible as
follows:
i.Capital Proceeds of Series One shall be distributed among the Members holding
Series One Interests, pro rata in accordance with their then respective Series
One Percentage Interests.
ii.Capital Proceeds of Series Two shall be distributed among the Series Two
Members, pro rata in accordance with their then respective Series Two Percentage
Interests.
(c)[intentionally omitted]
(d)No Distributions in Kind. Distributions shall be made in cash only.
(e)Adjustments. Notwithstanding the foregoing, distributions to any Member
(including liquidating distributions in accordance with Section 15.3) shall be
adjusted as determined by the Manager as necessary to reflect non-pro rata
allocations of expenses in accordance with Section 10.1(f) and 10.2.




--------------------------------------------------------------------------------




8.2    Taxes Paid or Withheld.
(a)Each Series is hereby authorized and directed by each Member to withhold from
distributions or other payments payable to such Member such amount or amounts as
shall be required by the Code, the Regulations or any other applicable
provisions of U.S. federal, state or local law and to remit such amount or
amounts to the Internal Revenue Service or such other applicable state or local
taxing authority at such time or times as may from time to time be required by
the relevant taxing authority.
(b)Any and all amounts withheld by Series One or Series Two pursuant to Section
8.2(a) with respect to a Member and properly paid by such Series to the
appropriate taxing authority shall be treated as amounts distributed to such
Member pursuant to Article VIII or Section 15.3, as applicable, for all purposes
of this Agreement.  If the amount of the tax required to be withheld or paid
exceeds the amount otherwise properly distributable to a Member, such Member
shall advance to such Series the amount of such excess before the due date for
payment of such tax, and such Member shall be responsible for any late payment
penalties and interest if it fails to timely advance the amount of such excess
tax.


ARTICLE IX
MANAGEMENT OF THE COMPANY


9.1    Manager.
(a)General. The business and affairs of the Company and each Series shall be
managed by a “manager” (as defined in Section 18-101(10) of the Act) for all
purposes under the Act. Silver Creek Advisory Partners LLC shall serve as the
initial Manager of (i) the Company, (ii) Series One, and (iii) Series Two, and,
in its capacity as Manager, Silver Creek Advisory Partners LLC acknowledges that
it has a fiduciary duty to the Company, each Series, and each Member and that it
shall perform its duties under this Agreement with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in a like capacity and familiar with such matters would use in an enterprise of
like character and with like aims. The Manager and the Affiliates, managers,
principals, officers, directors, employees, advisors or other agents of the
Manager, shall devote so much of its and their time to the affairs of the
Company or Series, as applicable, as in its and their judgment the conduct of
the business of the Company or such Series shall reasonably require, and the
Manager and the Affiliates, managers, principals, officers, directors,
employees, advisors and other agents of the Manager, shall not be obligated to
do or perform any act or thing in connection with the business of the Company
not expressly set forth herein or contemplated hereby. Subject to Sections 11.1
and 11.2, nothing herein contained shall be deemed to preclude the Manager and
the Affiliates, members, managers, principals, officers, directors, delegates,
employees, advisors or other agents of the Manager, from engaging directly or
indirectly in any other business, including business competitive with the
Company or any Series or the Members.
(b)Manager’s Rights, Duties and Obligations: Without limiting the generality of
the foregoing, subject to the terms of this Agreement, the Manager shall have
power and authority, on behalf of the Company and each Series:
i.to conduct the business of Company and each Series;
ii.to exercise all rights, powers, privileges and other incidents of ownership
or possession with respect to the property of each Series;
iii.to execute and deliver any and all agreements, instruments or other
documents as are necessary or desirable, in the reasonable discretion of the
Manager, to the business of Company and each Series;
iv.to bring or defend, pay, collect, compromise, arbitrate, resort to legal
action, or otherwise adjust claims or demands of or against the Company and each
Series (including claims against former or current Members of each Series);




--------------------------------------------------------------------------------




v.to employ accountants, legal counsel, appraisers, valuation experts, third
party administrators, experts or other independent contractors to perform
services for the Company and each Series and to compensate and indemnify them
from the funds of such Series;
vi.to open and maintain accounts in the name of each Series, including bank,
brokerage, and custodial accounts, on terms acceptable to the Manager, with
broker-dealers, banks and other financial institutions, of which the Manager or
its designees shall be the exclusive signatories thereon;
vii.to appoint such officers and agents of the Company and each Series as the
Manager may deem appropriate and to delegate to such officers and agents such
powers, functions, and duties as the Manager may deem desirable or appropriate,
with such officers and agents to be acting in the same fiduciary capacity to the
Company and each Series and the Members as is the Manager;
viii.to establish such reserves as the Manager shall deem appropriate to pay
current and future, definite, contingent and possible obligations of each
Series; provided, however, that any single such reserve shall not exceed $10
million without the consent of the Members; and provided, further, that the
foregoing limitation shall not apply to reserves that the Manager reasonably
believes are consistent with the requirements of GAAP or are required by any law
or governmental regulation;
ix.to approve the Annual Plan as more fully described in Section 9.1(c);
x.with respect to Series One, to approve Property acquisitions by such Series as
proposed by the Series One Property Manager as described in Section 9.1(d);
xi.with respect to Series One, to approve dispositions of Property by such
Series pursuant to and as more fully described in Section 9.1(e);
xii.with respect to Series One, to use industry standard practices to oversee
the Series One Property Manager’s activities involving acquisition and
disposition of Properties, asset class research, due diligence, and portfolio
management of such Series;
xiii.to perform the other duties and obligations set forth in this Agreement;
xiv.to monitor and provide the Members with disclosure of conflicts of interest,
to oversee the approval by the Members of Conflicts of Interests Transactions in
accordance with Section 9.2, and to assist the Members with the resolution of
any disputes related thereto; and
xv.to do and perform all other acts as may be necessary or appropriate to the
conduct of the business of the Company and each Series.


Without the prior approval of the applicable Member Committee, the Manager shall
not cause the Company or any Series to give any material consent or material
approval or take any material action (including any material waiver) with
respect to: (i) the engagement of any Affiliate of a Member or the Manager for
the provision of services to the Company or any Series (provided that the
execution of each of the Series One Property Management Agreement and Series Two
Timber Management Agreement is deemed approved, ratified and confirmed by the
Member Committee of Series One and the Member Committee of Series Two,
respectively); (ii) any material amendment or modification to the Series One
Property Management Agreement, Series Two Timber Management Agreement, the
Contribution Agreement, or any other material agreement between the Company or
any Series, on one hand, and the Manager, any Member, or any of their respective
Affiliates, on the other hand; (iii) any other agreement, transaction or
arrangement between the Company or any Series, on the one hand, and the Manager,
or any Member, or any of their respective Affiliates, on the other hand; or (iv)
any agreement, transaction or arrangement between the Company or any Series, on
the one hand, and any third party, on the other hand, which presents an actual
or potential material conflict of interest for the Company, any Series, the
Manager, or any Member (in each case, a “Conflict of Interest Transaction”).




--------------------------------------------------------------------------------




(c)Property Management and Annual Plan. The Manager shall review and approve a
combined annual plan prepared and proposed by the Series One Property Manager
under the process set forth in the Series One Property Management Agreement and
by the Series Two Timber Manager under the process set forth in the Series Two
Timber Management Agreement (upon such approval, an “Annual Plan”). The Series
One Property Management Agreement and the Series Two Timber Management Agreement
each set forth the schedule for the preparation by the Series One Property
Manager or Series Two Timber Manager, as applicable, of the Annual Plan, as well
as for the preparation by the Series One Property Manager or Series Two Timber
Manager, as applicable, of the three (3) year and fifteen (15) year
informational plans described therein. The Manager may direct the Series One
Property Manager and Series Two Timber Manager to prepare a single Annual Plan
in lieu of separate plans for each Series. Series One directs Series Two to
manage cash receipts and disbursements on its behalf.
(d)Acquisitions of Property. The Manager may approve and cause Series One to
make Permitted Subsequent Property Acquisitions without the approval of the
Members in accordance with the process set forth in the Series One Property
Management Agreement. Property acquisitions that are not Permitted Subsequent
Property Acquisitions shall require approval of the Member Committee of Series
One. The Manager shall give written notice to the Series One Members of any
material acquisitions approved by the Manager and shall provide such Members
with information concerning proposed or pending acquisitions upon reasonable
request, subject to any confidentiality obligations to which the Company, Series
One, the Manager, or the Series One Property Manager may be subject. During the
pendency of any suspension of the Commitment Period pursuant to Section
9.1(j)(ii), proposed acquisitions may be submitted to the Member Committee of
Series One for approval in lieu of approval by the Manager, and any transaction
so approved will be deemed to have been made during the Commitment Period.
(e)Dispositions of Property, Including Timber.
i.Property. The Manager may approve and cause Series One to sell, transfer or
distribute (directly or indirectly) each year any Property having an aggregate
value of less than $20 million in the aggregate and that is recommended by the
Series One Property Manager for such sale, transfer or distribution in
accordance with the process set forth in the Series One Property Management
Agreement. Any Property disposition or series of related Property dispositions
that exceed the Manager’s approval threshold set forth in the immediately
preceding provision shall require approval of the Member Committee of Series
One. The Manager shall give written notice to the Members of any such material
dispositions of Property.
ii.Timber. In addition to the applicability of Section 9.1(e), all dispositions
of standing timber allocated to Series One shall be effected pursuant to the
Master Stumpage Agreement, consistent with the Annual Plan of Series One or
otherwise pursuant to transactions qualifying under Section 631(b) of the Code.
The contracts for the logging, hauling, merchandising, and sale of logs shall be
entered into by Series Two consistent with the Annual Plan of Series Two.
(f)Compensation. The Manager and its Affiliates shall not be entitled to receive
any compensation or reimbursement for the performance of its duties as Manager
under this Agreement or as otherwise permitted under this Agreement other than
the Management Fee and the reimbursements specifically described in this
Agreement.
(g)Administrative Budget. No later than the November 15 prior to the beginning
of each calendar year during the term of this Agreement, commencing with
calendar year 2016, the Manager shall prepare and submit to the Member Committee
of each Series for its approval a proposed itemized administrative budget for
the relevant calendar year for such Series in such reasonable detail and with
such reasonable supporting data as each Member Committee may request. Such
budget may be presented as a combined budget for both Series. The Manager shall
make itself available to discuss and address any questions that the Member
Committee may have regarding such proposed administrative budget and shall, in
finalizing such budget, take into account the concerns and comments, if any, of
each Member Committee regarding




--------------------------------------------------------------------------------




the same (the final administrative budget for any calendar year, the
“Administrative Budget”). The Manager shall use good faith efforts, in incurring
expenses on behalf of the applicable Series, to act in a manner consistent with
the Administrative Budget for such Series. The Members acknowledge that in
developing any Administrative Budget, the Manager will make certain assumptions
and that the Administrative Budget serves as a guideline from which the Manager
may deviate if such deviation is reasonable in light of then-prevailing facts
and circumstances; provided, however, that the Manager will notify the Member
Committee of a Series if it proposes to deviate from the then-current
Administrative Budget for such Series by more than ten percent (10%) in any
year. In the event expenditures not provided for in an Administrative Budget of
a Series and not reasonably foreseeable are required in the Manager’s reasonable
judgment to preserve and protect the assets of such Series or to avoid personal
injury or a penalty imposed by applicable law, the Manager shall have the
authority to pay such sums (in amounts that are reasonable under the
circumstances) and seek reimbursement, or to pay such sums from the funds of
such Series. If practicable, the Manager shall notify the Member Committee of
such Series of any such payment, if material, prior to making such payment;
provided, however, that, if in the Manager’s good faith judgment prior notice is
not practicable, the Manager shall notify the Member Committee promptly after
making any such payment. An Administrative Budget Template for each Series is
attached hereto as Exhibit C.
(h)Reliance by Third Parties. Any contract, instrument or act of the Manager on
behalf of the Company or any Series shall be conclusive evidence in favor of any
third party dealing with the Company or such Series that the Manager has the
authority, power and right to execute and deliver such contract or instrument
and to take such action on behalf of the Company. This Section 9.1(h) shall not
be deemed to limit the liabilities and obligations of the Manager as set forth
in this Agreement.
(i)Compliance. During the term of this Agreement, the Manager shall use
commercially reasonable efforts to (i) maintain in good standing any and all
material licenses required to perform its obligations under this Agreement, and
(ii) on behalf of the Company and each Series, cause the Company or such Series
to maintain in good standing any and all material licenses required to conduct
its business as contemplated by this Agreement.
(j)Employees.
i.All persons employed by the Manager in connection with the services to be
rendered by the Manager shall be employees or independent contractors of the
Manager or an Affiliate thereof, and shall not be the employees, contractors or
agents of the Company or any Series. The Manager shall be solely responsible for
the salaries of its employees and any employee benefits, including wages,
worker’s compensation benefits, employment and social security taxes and fringe
benefits, to which the Manager’s employees or agents may claim to be entitled.
The Manager shall, with respect to all persons employed by it, comply with all
material applicable laws and regulations having to do with worker’s
compensation, social security, unemployment insurance, hours of labor, wages,
working conditions, and other employer employee related subjects. The Manager
represents that it is and will continue to be an equal opportunity employer.
ii.At all times during the term of this Agreement the Manager will employ (A) a
senior member of its management team with significant real assets and fund
management experience, and (B) a person having at least ten years’ experience in
forestry and/or timberland investment and management. The employee described in
clause (B) above shall devote substantially all of his or her business time to
the affairs of the Company and the Manager’s other timber-related activities, if
any. In the event that either position described in (A) or (B) above becomes
vacant, (1) the Manager will present to the Member Committee of Series One
within thirty (30) days a plan for the management of the Company pending the
relevant employee’s replacement, and (2) the Manager shall appoint a replacement
within six (6) months of the relevant employee’s departure. Any such replacement
employee must be approved by the Member Committee of Series One by the vote of
Representatives of Series One Members holding a Majority in Interest, such
approval not to be unreasonably withheld, conditioned or delayed. In the event
that both such positions are vacant, the




--------------------------------------------------------------------------------




Commitment Period may be suspended by the Member Committee of Series One by the
vote of Representatives of Series One Members holding a Majority in Interest
until at least one such position has been filled or until the Member Committee
of Series One elects to terminate such suspension by the vote of Representatives
of Series One Members holding a Majority in Interest. Any such suspension shall
not apply to investments that have already been approved by the Manager. For
avoidance of doubt, any such suspension shall not toll or extend the Commitment
Period.
(k)Resignation or Withdrawal; Transfer. The Manager may not resign or withdraw
as the Manager of the Company or any Series or transfer or assign its rights or
responsibilities as Manager of the Company or any Series without the approval of
Series One Members representing a Supermajority in Interest, provided, however,
that the Manager may assign its rights or responsibilities as Manager to an
Affiliate of such Manager without any prior consent of the Members, provided
that the transferee is registered with the Securities and Exchange Commission as
an investment adviser.
(l)Termination of Manager.
i.The Manager may be terminated or removed as Manager of the Company and each
Series hereunder for Cause (as defined below) at any time upon the approval of
the Series One Members representing a Majority in Interest. Upon any such
termination, the Manager shall be entitled to any reimbursement due the Manager
hereunder for any approved expenditures made on or before the termination date
and any accrued but unpaid Management Fees, net of any damages resulting from
the Cause. “Cause” shall mean the occurrence of one of the following: (A) a
determination by a court of competent jurisdiction or binding arbitration that
the Manager or any officer or employee of the Manager has engaged in (1) fraud,
(2) an act of gross negligence or willful misconduct in respect of the Company,
(3) a felony involving dishonesty or moral turpitude, or (4) a breach of this
Agreement having a material adverse effect on the Company, provided that if such
breach may be cured, no Cause shall exist unless such breach remains uncured for
more than thirty (30) days following written notice to the Manager of such
breach, and provided further that with respect to items (1), (2), and (3) above,
Cause shall not exist if the Manager takes prompt action to terminate the
employment of any employee who committed such acts and promptly reimburses the
Company for any resulting financial loss; (B) the Manager’s or the Company’s
becoming Bankrupt or insolvent or being unable or failing or admitting in
writing its inability generally to pay its debts as they become due; or (C) the
revocation of any licenses or government approvals necessary for the proper
functioning of the Company or the Manager, if such revocation would reasonably
be expected to have a material adverse effect on the Company.
ii.Following the fourth (4th) anniversary of the Initial Property Closing Date,
the Manager may be terminated and removed as Manager of the Company and each
Series hereunder without Cause by action of the Series One Members representing
a Supermajority in Interest. In the event of such removal other than for Cause,
the Manager will be paid a lump sum termination payment equal to the management
fees it would have earned for the next following two (2) year period, but based
on the Net Asset Value of the Company as of the most recent calendar quarter
end.
iii.Prior to the fourth (4th) anniversary of the Initial Property Closing Date,
if the Member Committee reasonably determines in good faith that conditions
exist or events have occurred that if determined by a court of competent
jurisdiction or binding arbitration would constitute Cause, the Manager may be
terminated and removed as Manager of the Company and each Series hereunder
without Cause by action of the Series One Members representing a Supermajority
in Interest. If such termination occurs and a court of competent jurisdiction or
binding arbitration process does not determine that Cause has occurred, or if
such determination of Cause is subsequently reversed or overruled (and is not
thereafter reinstated), then the Company shall pay to the Manager (A) a payment
equal to the Management Fee to which the Manager would have been entitled from
the date of termination through the fourth anniversary of the Initial Property
Closing Date, plus (B) a




--------------------------------------------------------------------------------




termination payment calculated as set forth in paragraph (ii) above, together
with interest on such unpaid amounts at the LIBOR Rate plus two percent (2%) per
annum, calculated from the termination date through the date of payment.
iv.The appointment of any replacement Manager shall require the approval of the
Series One Members representing a Supermajority in Interest.
(m)Insurance. During the term of this Agreement, the Manager shall secure and
maintain, or cause to be maintained, in full force and effect, at its expense,
the insurance coverages specified in Exhibit D. In addition, the Manager shall
secure, or through one or more agents cause to be secured, for the Company and
each Series, at the Company’s or such Series’ expense, (i) commercial general
liability (“CGL”) insurance and (ii) commercial automobile liability
(“Commercial Auto”) insurance for owned, non-owned, hired, and other vehicles,
in each case, with licensed insurance carriers, identifying the Company or such
Series as named insured and the Manager as an additional insured. Such CGL
insurance shall include contractual liability, property and casualty liability
and personal injury liability, insuring against any claims of liability for
bodily injury to, or death of, any person and for damage to the property of any
person on or with respect to the Property. The minimum amount of such CGL
insurance to be maintained is $1,000,000 combined single limits for bodily
injury and property damage per occurrence with an annual general aggregate of
$5,000,000. Such Commercial Auto insurance shall insure against any claims of
bodily injury and property damage in the minimum amount of $1,000,000 combined
single limits for bodily injury and property damage per occurrence. In addition
to the foregoing, Manager shall secure, or through one or more agents cause to
be secured, umbrella or following form excess liability insurance providing
limits of not less than $10,000,000 each occurrence and annual aggregate over
the CGL and Commercial Auto limits. The insurance shall be primary with respect
to all claims or losses attributable to all timber operations upon or other
events occurring and shall be further primary with respect to events occurring
during ingress to and egress from any Property, other than in vehicles owned or
driven by the Manager and/or its agents and employees.


9.2    Member Committee
(a)Function. The Members of each Series shall act through a committee (the
“Member Committee”) composed of individuals designated by the Members of such
Series in accordance with this Section 9.2 (individually, a “Representative” and
collectively, the “Representatives”); provided, that the Member Committee of the
Series Two Members shall act solely with respect to the matters set forth in
Section 9.3(b). All references in this Agreement to the Member Committee shall
be deemed to be to the Member Committee composed of Representatives of Series
One Members, other than those references set forth in Section 9.3(b), which
shall refer to the Member Committee composed of Representatives of Series Two
Members. The Member Committee of each Series is a committee of the Members of
such Series and shall, on behalf of the Members, take all action, make all
decisions and grant all consents and approvals, reserved to the Members of such
Series in this Agreement or the Act. Any reference in this Agreement to the
approval of the Series One Members or Series Two Members representing a Majority
in Interest, a Supermajority in Interest, or any other required percentage of
Interests, shall, unless otherwise stated, refer to the approval, pursuant to
this Section 9.2, of Representatives appointed by such Series One Members or
Series Two Members that, in either case, represent a Majority in Interest, a
Supermajority in Interest, or such other required percentage of Interests of the
applicable Series. No Representative, in its capacity as such, shall be an agent
of the Company or any Series or have any right, power or authority to act for or
to bind the Company or any Series or to undertake or assume any obligation or
responsibility of the Company, any Series, the Manager, or any other Member.
(b)Composition. The Member Committee of Series One shall consist of as many
Representatives as there are Series One Members, and the Member Committee of
Series Two shall consist of as many Representatives as there are Series Two
Members. Each Series One Member shall be entitled to designate one
Representative to the Member Committee of Series One, and each Series Two Member
shall be entitled to designate one Representative to the Member Committee of
Series Two. Each Representative




--------------------------------------------------------------------------------




shall have the authority to act for and bind the designating Member with respect
to matters coming before the Member Committee of the applicable Series. Each
designating Member shall designate its Representative by providing notice to the
other Members in accordance with Section 17.1. Each Representative shall serve
until the earlier of his or her (i) resignation, (ii) removal by the designating
Member, or (iii) death. Any vacancy on the Member Committee of a Series shall be
filled by an individual designated by the Member who designated the departed
Representative. A Representative may be removed only by the Member who
designated such Representative as its representative, upon notice given to the
other Members in accordance with Section 17.1. A designating Member may, by
notice to the other Members, designate an individual to serve as an alternate
for the Representative designated by such Member (an “Alternate”), and such
Alternate shall be entitled to attend meetings of the Member Committee of the
applicable Series, and, in the absence (including vacancy) of the
Representative, to vote on behalf of the absent Representative at any such
meeting. A Series One Member who also holds Series Two Interests may designate
the same Representative to serve on the Member Committee of Series One and the
Member Committee of Series Two.
(c)Meetings of the Member Committee. The Manager or any Representative may call
a meeting of the Member Committee of an applicable Series upon no less than ten
(10) Business Days’ written notice, which notice shall specify the date, time
and purpose or purposes of the meeting. Meetings of the Member Committee of a
Series shall be held at least annually and shall be conducted at the Company’s
principal executive offices, unless all of the Representatives agree that the
Member Committee of such Series should meet at another location. Representatives
may be present at any meeting of the Member Committee of the applicable Series
by video conference, telephone or other means of communication, so long as each
Representative can hear all other participating Representatives. Any
Representative may appoint in writing another Representative as a proxy to act
and vote in his or her stead at any meeting of the Member Committee of the
applicable Series. A Representative (or his or her Alternate) may invite other
employees, agents or advisers of the Member designating such Representative to
meetings of the Member Committee of the applicable Series. Such invitees may
observe and participate in the discussions among the Representatives, subject to
reasonable guidelines established by the Member Committee of such Series;
provided, however, that such invitees shall not have a vote on any matter before
the Member Committee of such Series. Any Representative (or his or her
Alternate) may require that a portion of any meeting of the Member Committee of
the applicable Series be held in executive session such that only
Representatives who are members of the applicable Member Committee (including
any Alternate for an absent Representative) shall be present. In addition,
Representatives may exclude from the relevant portion of a meeting the
Representative and/or Alternates appointed by a Member that is party to, or
potentially party to, any Conflict of Interest Transaction that is being
discussed at such meeting. Unless directed otherwise, the Manager shall attend
and participate in all meetings of the Member Committees but shall not be
entitled to vote at any meeting of any Member Committee. Notwithstanding
anything in this Agreement to the contrary, unless otherwise approved by Series
One Members representing a Supermajority in Interest in accordance with Section
6.2(c), a Representative designated by a Defaulting Member shall not be entitled
to notice of, or participate in, any meeting of any Member Committee so long as
the designating Member remains a Defaulting Member, and the Interest of the
Defaulting Member which appointed such Representative shall not be counted for
purposes of determining the satisfaction of any voting, approval or consent
requirement for action by any Member Committee. Any action, decision, consent or
approval required or permitted to be taken by the Member Committee of any Series
may be taken without a meeting, without prior notice, and without a vote if a
written consent or consents, setting forth the action so taken, is signed by the
number of Representatives that would be sufficient to approve the action by a
vote taken at a meeting of the Member Committee of such Series.
(d)Waiver of Notice. Notice of any meeting of the Member Committee of a Series
may be waived by a Representative of the Member Committee of such Series by a
written waiver of the notice, signed by the Representative entitled to the
notice, whether before, at or after the time stated for the meeting. Attendance
of a Representative at any meeting of the applicable Member Committee of such
Series, whether in person, by proxy or by permissible remote means, shall
constitute waiver of notice of such meeting




--------------------------------------------------------------------------------




and a waiver of any and all objections to the place of the meeting, the time of
the meeting and the manner in which it has been called or convened, except when
a Representative of the Member Committee of such Series states, at the beginning
of a meeting, any such objection to the transaction of business.
(e)Decisions by Representatives. Any action, decision, approval, consent, vote
or other determination by the Member Committee of Series One shall require the
approval of at least a Majority in Interest of the Series One Members, unless a
different approval threshold is otherwise set forth in this Agreement or
required by the Act. Any action, decision, approval, consent, vote or other
determination required to be taken by the Member Committee of Series Two shall
require the approval of at least a Majority in Interest of Series Two Members,
unless a different approval threshold is otherwise set forth in this Agreement
or required by the Act. Any action, decision, consent or approval required or
permitted to be taken by the Member Committee of any Series may be taken without
a meeting, without prior notice, and without a vote if a written consent or
consents, setting forth the action so taken, is signed by the number of
Representatives of the Member Committee of such Series that would be sufficient
to approve the action by vote taken at a meeting of the Member Committee of such
Series. A Representative may grant or withhold his or her consent on any matter
before the Member Committee of such Series in his or her sole discretion, based
on the interests of the Member that appointed such Representative.
(f)Conflict of Interest. A Representative shall excuse himself or herself from,
and shall have no right to participate in, any vote of the Member Committee of a
Series with respect to any Conflict of Interest Transaction that presents a
material conflict of interest, in the reasonable discretion of the Manager, for
the Member which appointed such Representative. Any Representative who excuses
himself or herself from a vote of the Member Committee of a Series as a result
of such a conflict of interest shall not be counted for purposes of determining
the satisfaction of any voting or consent requirement for action by the Member
Committee of such Series and shall be excluded from the denominator for purposes
of determining the satisfaction of any required voting percentage. The
Representative appointed by the PC Member shall not participate in any vote of
the Member Committee of Series One with respect to the termination or amendment
of the Series One Property Management Agreement. The Representative appointed by
PC TRS shall not participate in any vote of the Member Committee of Series Two
with respect to the termination or amendment of the Series Two Timber Management
Agreement.
(g)No Compensation. No fees or other compensation shall be paid by the Company
or any Series to any Representatives or Alternates; provided that
Representatives or Alternates shall be entitled to reimbursement by the
applicable Series for their reasonable out of pocket expenses incurred in the
performance of their responsibilities in their capacities as Representatives or
Alternates.
(h)Abstention. Any Representative may abstain from voting in any vote of the
Member Committee of a Series. In any such case, such Representative’s vote shall
not be counted for purposes of determining the satisfaction of any voting or
consent requirement for action by the Member Committee of such Series and shall
be excluded from the denominator for purposes of determining the satisfaction of
any required voting percentage.


9.3    Approvals.
(a)Notwithstanding anything contained in this Agreement to the contrary, and in
addition to other acts and decisions requiring the approval of Members or of any
Member Committee provided for elsewhere in this Agreement, the following acts by
or on behalf of the Company or any Series, other than those set forth in Section
9.4, shall require the approval of the Member Committee of Series One (acting
pursuant to Section 9.2 and Section 9.3(c) below):
i.Causing or permitting the Company or any Series to conduct any material
business other than the business described in this Agreement and in the offering
documents furnished to the Members, and any business reasonably related thereto;
ii.Incurring any indebtedness of the Company or any Series or causing the
Company or any Series to become liable as an endorser, guarantor, surety or
otherwise for any




--------------------------------------------------------------------------------




debt obligation or undertaking of any other Person, except for endorsements for
deposit or collection of checks, drafts and similar instruments received by the
Company or any Series in the ordinary course of business, or causing or
permitting the Company or any Series to grant any lien, mortgage, or pledge, or
to hypothecate the assets of the Company or any Series to secure any
indebtedness for borrowed money of the Company or any Series or prepaying any
indebtedness of such Series;
iii.Lending of money;
iv.Effecting any acquisition of any real property or other real-estate related
asset (including through acquisition of option rights or rights of first
refusal/offer, or the exercise of rights of first refusal/offer, or the making
of any option payment or deposit under a purchase agreement, or the removal of
conditions to closing under a purchase or option agreement), other than (i) the
Properties acquired in the Property Contribution and the acquisition by the
Company of Sale LLC pursuant to the Contribution Agreement, and (ii) Permitted
Subsequent Property Acquisitions;
v.Initiating any legal action or arbitration against any Person (other than a
Defaulting Member pursuant to Section 6.2) when the amount in dispute exceeds $5
million;
vi.The merger or consolidation of the Company or any Series with or into, or the
acquisition by the Company or any Series of any equity interest in, any Person
other than Title Holding Entities (as defined in the Property Management
Agreements), or any other wholly-owned subsidiary;
vii.The filing of a petition under the Bankruptcy Code by the Company or any
Series or consenting to any involuntary filing against the Company or any Series
under the Bankruptcy Code or taking any other action which would effect a
Bankruptcy of the Company;
viii.The termination or removal of the Manager other than for Cause, or the
selection of a replacement Manager;
ix.Extension of term of the Company beyond fifteen (15) years;
x.Approving the dissolution of the Company pursuant to Section 15.2(a)(iv) or
the termination of Series One pursuant to Section 15.2(b)(i);
xi.Approving any amendment of this Agreement pursuant to Section 17.6(a);
xii.Approving any amendment of Section 17.6(a) or Section 17.6(b);
xiii.Approving any termination or amendment of the Master Stumpage Agreement;
xiv.Approving any Conflict of Interest Transaction involving the Company or
Series One;
xv.Approving any assignment, termination, or amendment of the Series One
Property Management Agreement, other than a termination by Series One as
described in Section 14.3 of the Series One Property Management Agreement;
xvi.Approving any replacement of the Series One Property Manager and execution
of any new property management agreement with respect to Series One; or
xvii.(w) Waiving any condition under Section 10.1 of the Contribution Agreement;
(x) waiving any condition under Section 10.2 of the Contribution Agreement other
than any waivers that individually or in the aggregate are not material to the
Series One Members (other than PC Member); (y) any decisions under Section 2.1
of the Contribution Agreement to accept a “Title Failure” or “Title Failure
Carveout” or under Section 2.1 of the Contribution Agreement to accept an
indemnity from PC Member for a “Company Title Objection” if the total acres
subject to all of the foregoing in this clause (y) is more than 12,500 acres in
the aggregate; and (z) any other material amendment or material waiver of any
provision of the Contribution Agreement.
(b)Notwithstanding anything contained in this Agreement to the contrary, and in
addition to other acts and decisions requiring the approval of Members or of any
Member Committee provided




--------------------------------------------------------------------------------




for elsewhere in this Agreement, the following acts by or on behalf of Series
Two shall require the approval of the Member Committee of Series Two (acting
pursuant to Section 9.2 and Section 9.3(c) below):
i.Approving the admission of Members to Series Two pursuant to Section 5.4(b);
ii.Approving any Conflict of Interest Transaction involving Series Two;
iii.Approving the termination of Series Two pursuant to Section 15.2(b)(i);
iv.Approving, pursuant to Section 17.6(a), any amendment of this Agreement that
adversely affects any rights of Series Two Members;
v.Approving any amendment of Section 17.6(a) or Section 17.6(b);
vi.Approving any termination or amendment of the Master Stumpage Agreement;
vii.Approving any assignment, termination, or amendment of the Series Two Timber
Management Agreement, other than a termination by Series Two as described in
Section 13.3 of the Series Two Timber Management Agreement; or
viii.Approving any replacement of the Series Two Timber Manager and execution of
any new property management agreement with respect to Series Two.
(c)Approval Thresholds. Whenever approval of the Member Committee of Series One
is required pursuant to Section 9.3(a), such approval shall require the
affirmative vote of Series One Members representing a Supermajority in Interest;
provided, however, that, with respect to Member Committee approval under
Sections 9.3(a)(ii), (iv), (vi), or (vii), such approval shall require the
affirmative votes of Representatives of Series One Members holding not less than
90% of the total Series One Percentage Interest; and with respect to Member
Committee approval under Section 9.3(a)(ix) and (xii), such approval shall
require the affirmative votes of Representatives of Series One Members holding
100% of the Series One Percentage Interest; and with respect to Member Committee
approval under Section 9.3(a)(xv) and Section 9.3(a)(xvi), such approval shall
require the affirmative votes of Representatives of Series One Members holding
not less than a Majority in Interest (excluding the PC Member for such purposes
of such calculation). Whenever approval of the Member Committee of Series Two is
required pursuant to Section 9.3(b), such approval shall require the affirmative
vote of Series Two Members representing a Supermajority in Interest; provided,
however, that with respect to Member Committee approval under Section 9.3(b)(v),
such approval shall require the affirmative votes of Representatives of Series
Two Members representing 100% of the Series Two Percentage Interest; and with
respect to Member Committee approval under Section 9.3(b)(vii) and Section
9.3(b)(viii), such approval shall require the affirmative votes of
Representatives of Series Two Members representing not less than a Majority in
Interest (excluding the PC Member and its Affiliates for such purposes of such
calculation). All determinations of a Member Committee are at the sole and
absolute discretion of the Member Committee and the Representatives on such
Member Committee.
(d)Unless specifically authorized by the Manager in accordance with the terms
hereof, no Member, in its capacity as such, shall be an agent of the Company or
any Series or have any right, power or authority to act for or to bind the
Company or any Series or to undertake or assume any obligation or responsibility
of the Company or any Series, any Manager, or any other Member.
(e)Except as otherwise expressly set forth herein, no Member shall be entitled
to receive any compensation or reimbursement under this Agreement.
(f)Subject to Sections 11.1 and 11.2, (i) each Member may engage in other
businesses, including businesses identical or similar to or competitive with the
business of the Company and any Series and may engage in or possess any
interest, directly or indirectly, in any other business venture of any nature or
description independently or with others, (ii) membership in a Series and the
assumption by each of the Members of any duties hereunder shall be without
prejudice to such Member’s rights (or the rights of its Affiliates) to have such
other interests and activities and to receive and enjoy profits or




--------------------------------------------------------------------------------




compensation therefrom, and (iii) neither the Company, any Series, nor any other
Member shall have any right by virtue of this Agreement in and to such venture
or the income or profits derived therefrom.
(g)Subject to Sections 11.1 and 11.2, (i) no Member shall be obligated to
present any investment opportunity to the Company or any Series, even if the
opportunity is of a character consistent with the other activities and interests
of the Company or such Series, and (ii) each Member shall have the right to take
for its own account, or to recommend to others, any such investment opportunity.


9.4    Immediately Authorized Actions.
Promptly following the closing of the Property Contribution on the Initial
Property Closing Date, the Manager shall cause the Company or the applicable
Series to take each of the following actions (each of which shall be deemed
fully authorized and approved by the Company, the applicable Series and the
Members):
(a)Series One shall issue the Series One Interests and Series Two shall issue
the Series Two Interests to Members that make their respective Capital
Contributions in accordance with, as applicable, the Contribution Agreement and
the applicable Subscription Agreements;
(b)Each of Contribution LLC and Sale LLC shall merge with and into the Company,
with the Company to be the surviving entity of such merger, by filing
Certificates of Merger in substantially the form attached hereto as Exhibit E
and taking such other actions as are necessary to allocate to Series One all
assets and liabilities of Contribution LLC and Sale LLC on the books and records
of Series One, such that, immediately following the effectiveness of such
mergers, on the Initial Property Closing Date, all such assets and liabilities
shall be associated solely with Series One;
(c)Series One and Series Two may enter into an intercompany agreement providing
for a line of credit not to exceed $25.0 million;
(d)Series Two may enter into an agreement with a third party providing for a
line of credit not to exceed $25.0 million;
(e)Series One and Series Two shall enter into the Master Stumpage Agreement;
(f)Series One shall enter into the Series One Property Management Agreement; and
(g)Series Two shall enter into the Series Two Timber Management Agreement.


9.5    Tax Matters Member; Tax Classification.
(a)The Manager is hereby designated as the “tax matters partner” of each Series
in accordance with Section 6231(a)(7) of the Code (and shall act in any similar
capacity under applicable state or local tax law) and, in connection therewith
and in addition to all other powers given thereunder, shall have all other
powers needed to fully perform hereunder. All reasonable third-party expenses
incurred by the tax matters partner shall be borne by the applicable Series or
reimbursed to the tax matters partner by such Series upon provision to the
applicable Series of receipts evidencing the prior payment by the tax matters
partner of such expenses. Except as otherwise provided in this Agreement, the
tax matters partner shall be authorized to make all elections and other
determinations for federal, state, local, and foreign tax purposes, on behalf of
the Company and each Series.
(b)Each Series will be treated as a separate partnership and no election may be
made to treat a Series as a corporation, in each case for U.S. federal income
tax purposes.
(c)Any Member will be permitted to require that an election under Section 754 of
the Code will be made in connection with any Transfer of Interests permitted by
the terms of this Agreement.


9.6    REIT Matters.
(a)The Company acknowledges that an Affiliate of the PC Member intends to
qualify at all times as a REIT, and that its ability to so qualify will depend
in part upon the nature of the assets and operations of the Company and any
Subsidiary. Accordingly, for so long as the PC Member holds an




--------------------------------------------------------------------------------




Interest in the Company, the Company shall at all times exercise reasonable best
efforts to conduct the business of the Company and any Subsidiary in a manner
that the PC Member advises the Manager in writing is necessary to enable the PC
Member and its Affiliates to satisfy all the requirements for REIT status under
Sections 856 through 860 of the Code. The Company and the Manager shall be
entitled to consult with the PC Member on matters relating to REIT compliance,
and shall not be deemed to have violated their obligations hereunder based on
any actions taken in reliance on such advice or instructions from the PC Member.
Without limiting the generality of the foregoing, the Company and the Manager
shall use reasonable best efforts to ensure that the Company’s operations are
conducted in accordance with the following limitations:
i.As of the end of each quarter of each fiscal year, except for securities of a
taxable REIT subsidiary, if any, neither the Company, any Series, nor any
Subsidiary shall own, directly or indirectly, securities that would cause an
Affiliated REIT to be treated as holding securities (as determined for purposes
of Section 856(c)(4)(B) of the Code) (x) possessing more than ten percent (10%)
of the total voting power of the outstanding securities of any one issuer, (y)
having a value of more than ten percent (10%) of the total value of the
outstanding securities of any one issuer, or (z) issued by one issuer and having
a value of more than five percent (5%) of the gross value of such Affiliated
REIT;
ii.At no time may the aggregate value of all securities owned by the Company,
any Series, and all Subsidiaries in entities that have elected to be treated as
“taxable REIT subsidiaries” exceed the percentage of the total value of the
assets of the Company, any Series, and all Subsidiaries set forth in Section
856(c)(4)(B)(ii) of the Code;
iii.At least ninety-five percent (95%) of the gross income of Series One for
each taxable year (or portion thereof, if applicable) shall be derived from the
items described in Section 856(c)(2) of the Code;
iv.At least seventy-five percent (75%) of the gross income of Series One for
each taxable year (or portion thereof, if applicable) shall be derived from the
items described in Section 856(c)(3) of the Code;
v.As of the end of each quarter of each fiscal year, at least seventy-five
percent (75%) of the value of the assets of Series One shall be represented by
the items described in Section 856(c)(4)(A) of the Code (that is, real estate
assets, cash and cash items (including receivables) and government securities
(each as defined in Section 856 of the Code);
vi.Neither the Company, any Series, nor any Subsidiary, nor any Member (solely
in its capacity as a Member) shall take any action (or fail to take any action
permitted under this Agreement) that would otherwise cause Series One’s gross
income to consist of more than five percent (5%) of income not described in
Section 856(c)(2) of the Code or more than twenty-five percent (25%) of income
not described in Section 856(c)(3) of the Code, or cause more than twenty-five
percent (25%) of Series One’s assets to consist of assets other than cash and
“real estate assets” within the meaning of Section 856(c)(5)(B) of the Code;
vii.Series One shall not furnish or render services to tenants or other persons,
and shall not manage or operate a property, other than through the Series One
Property Manager or its replacement;
viii.As of the end of each quarter of each fiscal year, except for a taxable
REIT subsidiary, if any, Series One shall not own, directly or indirectly or by
attribution (in accordance with attribution rules referred to in Section
856(d)(5) of the Code), in the aggregate more than 10% of the total value of all
classes of stock or more than 10% of the total voting power (or, with respect to
any such Person which is not a corporation, an interest of 10% or more in the
assets or net profits of such Person) of a lessee or sublessee of all or any
part of a property or of any other assets of Series One except in each case with
the specific written approval of the Affiliated REIT for whom such ownership
would cause a related party rent issue under Section 856(d)(2) of the Code; and




--------------------------------------------------------------------------------




ix.None of the Company, any Series, or any Subsidiary (other than a taxable REIT
Subsidiary) shall engage in any “prohibited transactions” within the meaning of
Section 857(b)(6)(B)(iii) of the Code.
(b)Notwithstanding the foregoing:
i.The Members acknowledge and agree that no action of the Manager, the Company,
or any Series shall be in violation of this Section 9.6 if such action is
(A) pursuant to an approval from the PC Member in accordance with Section 9.6,
(B) done or caused by the Series One Property Manager, or (C) otherwise approved
in writing by the PC Member. Furthermore, none of the Company, any Series, or
the Manager shall have any liability to the PC Member for actions taken in
accordance with the guidance or instructions provided to the Company or the
Manager by the PC Member; and
ii.In the event of any dispute between the Company, any Series, or the Manager
on the one hand, and the PC Member on the other hand, with respect to whether
any action or inaction is necessary for the PC Member or any of its Affiliates
to maintain REIT status, the determination of the PC Member shall be binding.


9.7    Replacement of Series One Property Manager and Series Two Timber Manager.
In the event that the Member Committee of Series One or Series Two votes to
terminate the Series One Property Management Agreement or the Series Two Timber
Management Agreement pursuant to Section 9.3(a) or (b), as applicable, the
Manager will act on behalf of the Company to take such action pursuant to the
terms of the Series One Property Management Agreement or the Series Two Timber
Management Agreement, as applicable. Notwithstanding any other provision in this
Agreement to the contrary, each Member hereby agrees that any person engaged or
hired to manage the Company’s timberland assets as a successor to, or
replacement of, the Series One Property Manager or Series Two Timber Manager (a)
shall be qualified to manage commercial timberlands in the geographic areas of
the United States in which the Company’s timberlands are located and (b) shall
not include any person that: (i) manages commercial timberland for its own
account as a material part of its business; and (ii) files periodic reports
under Section 13(a) or Section 15(d), or has any shares of its capital stock
registered under Section 12, of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). Any amendment to this Section 9.7 shall require the
approval of the Series One Members representing not less than 90% of the total
Series One Percentage Interest and the approval of the Series Two Members
representing not less than 90% of the total Series Two Percentage Interest.
ARTICLE X
EXPENSES; MANAGEMENT FEE


10.1    Expenses.
(a)The Manager shall bear all of its own costs and normal operating expenses
incurred in managing the Company and each Series and performing its duties under
this Agreement, except for those expenses borne directly by each Series, as set
forth in Sections 10.1(b), (c) and (d) below and elsewhere herein. Such normal
operating expenses to be borne by the Manager (or its designee) shall include,
without limitation: expenditures on account of salaries, wages, benefits, and
other direct costs of the Manager’s employees; fees for its own consultants and
agents; costs associated with regulatory compliance, including costs of any
regulatory examination of the Manager’s books and records; overhead and rentals
payable for space used by the Manager (or its designee) or a Series; office
expenses and equipment.
(b)Each Series shall bear and be responsible for all of its own, and shall bear
and be responsible for its pro rata portion of the Company’s: (i) costs and
expenses incurred in connection with the investigation, holding, purchase, sale
or exchange of such Series’ investments (whether or not ultimately consummated),
including finder’s fees, applicable taxes on investments, including documentary,
recording,




--------------------------------------------------------------------------------




stamp and transfer taxes, brokerage fees or commissions, marketing costs, and
reasonable out of pocket expenses incurred by the Manager or any Affiliate of
the Manager in investigating and evaluating investment opportunities and in
managing such Series’ investments; (ii) other costs incurred in connection with
the conduct of the Company’s or such Series’ business, including dues to
industry associations for the Company’s membership therein, data acquisition
costs, and third-party research; (iii) interest on balances due and any other
fees and charges of financial counterparties and banks; (iv) income taxes,
withholding taxes, transfer taxes and other governmental charges and duties
imposed on or payable by the Company or such Series; (v) legal, compliance,
consulting and other professional fees and expenses, as well as any governmental
and regulatory filing fees, costs or expenses, in each case directly relating to
the Company’s or such Series’ business; (vi) third party appraisals, valuation
experts, accounting (including the costs of accounting systems and software),
auditing and tax preparation expenses, fees and expenses incurred in connection
with the preparation of reports to the Members and the annual financial
statements and any tax returns required to be filed by the Company or such
Series; (vii) any fees and expenses associated with the organization and conduct
of any meetings of the Members or the Member Committee, including travel and
accommodation expenses relating thereto; (viii) litigation and indemnification
expenses not incurred in the ordinary course of the Company’s or such Series’
business, including any expenses incurred by, or on behalf of, the Company or
such Series in connection with the enforcement of its rights concerning any
investment; (ix) printing and distribution of the Company’s or such Series’
offering memorandum or other offering materials and any government or regulatory
filing fees, entity-level taxes, corporate licensing fees, registration fees or
other charges incurred in soliciting sales and accepting subscriptions for
investments in the Company or such Series, including any expenses due to
regulatory, supervisory and fiscal authorities or agencies in various
jurisdictions; (x) Management Fees; (xi) the costs of obtaining insurance on
behalf of the Company or such Series; (xii) all reasonable costs and expenses of
travel of the Manager in connection with the conduct of the Company’s or such
Series’ business; (xiii) solely with respect to Series One, expenses for which
Series One is responsible under the Series One Property Management Agreement;
(xiv) solely with respect to Series Two, expenses for which Series Two is
responsible under the Series Two Timber Management Agreement; (xv) all
extraordinary expenses not otherwise addressed herein that are not normal
operating expenses, including costs and expenses associated with responding to
regulatory exams incurred by the Manager or any Affiliate of the Manager that
relate directly to the Company, such Series, and their respective businesses;
provided that the parties hereto expressly agree and acknowledge that the
foregoing shall not include normal and routine inspections of the Manager and
its books and records by any regulatory agency or governmental body to which it
is subject; and (xvi) all other operational expenses of the Company and such
Series.
(c)Each Series shall reimburse the Manager and any Member for its pro rata
portion, as determined in good faith by the Manager, of all Organizational
Expenses incurred by or on behalf of the Manager or any Member, as the case may
be. Such Organizational Expenses may be expensed or amortized over multiple
accounting periods of up to sixty (60) months. The Manager or the Member, as the
case may be, shall ensure that the Organizational Expenses are verifiable and
evidenced by invoices or statements. Notwithstanding the foregoing, the Manager,
on the one hand, and PC Timberlands, on the other hand shall each bear fifty
percent (50%) of any Organizational Expenses in excess of $1 million, without
any right to reimbursement from the Company or any Series.
(d)Each Series shall bear its pro rata portion, as determined in good faith by
the Manager, of all liquidation costs, fees, and expenses incurred by the
Company or the Manager (or its designee) in connection with the liquidation of
the Company at the end of the Company’s term, specifically including legal and
accounting fees and expenses and fees and expenses of any liquidator appointed
pursuant to this Agreement. Each Series shall bear all of its own liquidation
costs, fees, and expenses incurred by such Series or the Manager (or its
designee) in connection with a termination of such Series prior to the end of
the Company’s term, specifically including legal and accounting fees and
expenses and fees and expenses of any liquidator appointed pursuant to this
Agreement.




--------------------------------------------------------------------------------




(e)The Manager may pay on behalf of the Company or any Series, or advance funds
to the Company or any Series for the payment of, any of the expenses set forth
in Section 10.1(b), (c) and (d) (collectively, “Company Expenses”). Each Series
shall reimburse the Manager within thirty (30) calendar days of receipt of a
written statement from the Manager setting forth in reasonable detail the nature
and amount of the Company Expenses for which such Series is responsible and for
which the Manager is seeking reimbursement. Further, and without limitation of
the foregoing, each Series and the Manager agree to reimburse the other as
appropriate to give effect to the provisions of this Section 10.1 in the event
that any such party pays an obligation that is properly the responsibility of
the other. Where an expense relates to both the Company or a Series and one or
more other funds or entities managed by the Manager, the Manager shall allocate
such expense in good faith among the Company or such Series and such funds or
entities in a manner that it believes to be fair and reasonable.
(f)To the extent that any cost or expense of the Company or any Series is
attributable to, or materially benefits, a particular Member or group of
Members, such cost or expense may be specially allocated to such Member or group
of Members rather than the Company as a whole or such Series. For avoidance of
doubt, expenses related to audit, accounting, reports to Members required by
this Agreement, and third party appraisals will be allocated to the Members pro
rata even if one or more Members may not need or benefit from such services.


10.2    Management Fee.
The Company shall pay the Manager (or a designated Affiliate thereof) a
management fee (“Management Fee”) equal to the relevant Management Fee Rate
annually, calculated as described below, for the investment advice and other
services to be provided. The Management Fee is payable quarterly in advance, in
an amount equal to one fourth of the relevant Management Fee Rate multiplied by
the Net Asset Value of a Member’s Capital Account, as determined in accordance
with Article XII, of each Series in which such Member holds Interests. In the
event that capital is called on a date other than on the first day of a calendar
quarter, the Management Fee shall be adjusted proportionally based on the amount
so called and the number of days remaining in the quarter at the time of the
contribution. In the event a Series makes a distribution other than at the end
of a quarter, a portion of the Management Fee previously paid shall be refunded
proportionally based on the amount so distributed and the number of days
remaining in the quarter. Notwithstanding the foregoing, neither the PC Member,
PC TRS, nor any Member that is an Affiliate of the Manager will be required to
pay the Management Fee, and each Member other than the PC Member, PC TRS, or an
Affiliate of the Manager shall pay the Management Fee as described herein
without discount or modification.
ARTICLE XI
INVESTMENT PRIORITY; INVESTMENT OPPORTUNITIES


11.1    Investment Priority.
Until the end of the Commitment Period (and, for avoidance of doubt, during any
suspensions of the Commitment Period pursuant to Section 9.1(j)(ii)), the Series
One Property Manager, pursuant to the Series One Property Management Agreement,
agrees that it will present to the Company and the Manager any potential
property acquisitions (i) that the Series One Property Manager is aware of, (ii)
that the Series One Property Manager determines are reasonably appropriate for
purchase by the Company, and (iii) that meet the Acquisition Criteria. The
Manager and its Affiliates and the PC Member and its Affiliates agree that none
of them will acquire any property meeting the Acquisition Criteria unless the
Series One Property Manager has presented such property to Series One and Series
One has furnished such party with notice that Series One does not intend to
purchase such property. Potential property acquisitions not meeting the
Acquisition Criteria need not be presented to Series One for consideration and
may be purchased by the Manager, the PC Member, or their respective Affiliates.
If the Manager, the PC Member, or one of their respective Affiliates




--------------------------------------------------------------------------------




purchases a property that was considered by Series One but rejected, the
purchasing party shall reimburse the Company for any due diligence or other
costs incurred by the Company relating to such property, if and to the extent
that the work product resulting from the incurrence of such costs is furnished
to and is useful to the acquiring party. Any purchase of such property by the
Manager must be approved by the Series One Member Committee notwithstanding the
decision by Series One not to purchase such property.
11.2    Restriction on Successor Funds.
(a)    Until such time as eighty percent (80%) of the total Capital Commitments
have been contributed and invested in Properties, neither the PC Member, the
Manager, nor any of their respective Affiliates shall form or provide material
services to a timberland investment fund or other timberland investment
structure with an investment strategy substantially similar to the Company or
any Series and which is intended to engage in a program of timberland
acquisition. Participation by the PC Member or any of its Affiliates in Southern
Diversified Timber, LLC or any modification or restructuring of the investment
structure of Southern Diversified Timber, LLC shall not violate this restriction
unless such modified or restructured entity engages in a program of timberland
acquisition and acquires additional property (i.e., property not currently owned
by Southern Diversified Timber, LLC) meeting the Acquisition Criteria.
(b)    During the period beginning on the expiration of the restriction set
forth in paragraph (a) above and ending on the second (2nd) anniversary of the
earlier of such expiration date or the end of the Commitment Period, if the PC
Member, the Manager or their respective Affiliates sponsor or form a timberland
investment fund or other timberland investment structure with an investment
strategy substantially similar to the Company or any Series which is intended to
engage in a program of timberland acquisition, and in connection with which the
PC Member or one of its Affiliates will provide timberland management services
(each a “Successor Fund”), each Series One Member shall have a right, but not an
obligation, to invest in such Successor Fund on a pro rata basis in accordance
with this Section 11.2. During such two-year period, each Series One Member
shall have the first priority right to invest (or have an Affiliate invest) in
any Successor Fund such that each Series One Member’s capital commitment to such
Successor Fund, relative to the total capital commitments from all other
investors in such Successor Fund, is proportionate to such Series One Member’s
Series One Percentage Interest. If a Series One Member declines to invest in a
Successor Fund, or does not make the maximum investment in such Successor Fund
that it is entitled to make, then other Series One Members may purchase their
pro rata share of such Series One Member’s unused portion, based on their
respective Series One Percentage Interests. Southern Diversified Timber, LLC or
any entity resulting from the modification or restructuring of the investment
structure of Southern Diversified Timber, LLC, shall not constitute a Successor
Fund.
ARTICLE XII
VALUATION


12.1    Fair Value.
(a)    The fair value (“Fair Value”) of the Properties or any other assets or
liabilities of a Series shall be determined as set forth in this Section 12.1.
The Fair Value of Properties shall be determined by the Manager in accordance
with GAAP in good faith, by seeking a valuation by a Qualified Appraiser at
least annually and by updating such values using internal models (either with or
without consulting the independent appraiser) for interim reporting periods. The
Manager may obtain valuation services from third-party consultants when it deems
such assistance necessary. The Fair Value of all other assets associated with a
Series will be determined by the Manager in its reasonable discretion,
consistent with industry standards for valuing such assets. The Member Committee
of Series One shall have direct access to the Qualified Appraiser at reasonable
times and upon reasonable notice after completion of a draft appraisal. The
Manager may participate in any communications or meetings between the Member
Committee of Series One and the Qualified Appraiser; provided, however, that the
Member Committee may exclude the Manager from portions




--------------------------------------------------------------------------------




of its meetings with the Qualified Appraiser.
(b)    If the Member Committee of Series One disagrees in good faith with the
Fair Value of the Properties (or any portion thereof) as determined by the
Manager in accordance with Section 12.1(a) above, the Member Committee of Series
One (A) shall set forth in writing such Member Committee’s determination of Fair
Value of the relevant Properties (or portion thereof) and (B) shall designate,
by notice given to the Manager, a Qualified Appraiser for determination of Fair
Value, whose cost shall be paid by Series One. If the value determined by the
Qualified Appraiser retained by the Member Committee varies by five percent (5%)
or less from the Manager’s determination, the Manager’s determination of Fair
Value shall prevail. If the values vary by more than five percent (5%), then the
Qualified Appraiser selected by the Manager and the Qualified Appraiser selected
by the Member Committee of Series One shall consult with one another and shall
each separately determine the Fair Value of the relevant Properties (or portion
thereof), and the Fair Value shall be the average of such values. In connection
with any valuation process, each Series will provide the Qualified Appraisers
full access during normal business hours to examine all pertinent books, records
and files, agreements, leases and other operating agreements.


12.2    Net Asset Value.
“Net Asset Value” or “NAV” means, for all purposes under this Agreement, with
respect to each Series, the aggregate of the Fair Value of the assets associated
with such Series minus the Fair Value of the liabilities of such Series. Subject
to the specific standards set forth in Section 12.1, the valuation of Properties
and other assets and liabilities under this Agreement for purposes of the
calculation of Net Asset Value shall be at Fair Value. Except as may be required
under applicable Treasury Regulations, no value shall be placed on the goodwill
or the name of the Company or any Series in determining the value of the
interest of any Member or in any accounting among the Members; provided,
however, that even if required by applicable Treasury Regulations, the Net Asset
Value shall not include the value of goodwill or the name of the Company for
purposes of calculating the Management Fee paid to the Manager. The Manager may
apply alternative valuation methodologies to the extent it determines to be
necessary to comply with GAAP or applicable law or regulation. In all events,
the value of such asset or liability determined by the Manager shall be
conclusive and binding on all of the Members and all parties claiming through or
under them, except to the extent contested pursuant to Section 12.1(b). In the
event a Series holds assets through one or more investment vehicles, the assets
of such investment vehicles will be valued consistent with this section. The Net
Asset Value of a Member’s Capital Account balance in a Series will generally be
equal to the amount that such Member would receive in a hypothetical liquidation
of such Series in which all assets of the Series were sold at their Fair Value
on the date of determination and, after payment of all outstanding expenses,
liabilities and reserves, the proceeds of such sale were distributed to the
Members of such Series.


ARTICLE XIII
TRANSFERS


13.1    Restrictions on Transfers by Members.
(a)No Member shall sell, assign, transfer, pledge, mortgage, or otherwise
dispose of (any such transaction, a “Transfer”) any Interest, directly or
indirectly (including by operation of law), without (i) the prior approval of
Series One Members representing a Supermajority in Interest in accordance with
Section 5.4(b)(i), which approval may be granted or denied in the sole
discretion of the Member Committee; (ii) delivery of the opinion of counsel
hereinafter required by Section 13.1(b) (or waiver by the Manager of such
requirement); and (iii) Transferring all Interests (in all Series of Interests)
held by such Member. All of the Series One Interests and Series Two Interests of
a Member must, subject to the other restrictions set forth in this Article XIII,
be Transferred at the same time and to the same Transferee (it being understood
that, for purposes of Transfers under this Article XIII, each Member shall be
treated together with its Affiliates as a single Member). No consent of the
Members or Member Committee shall be required for




--------------------------------------------------------------------------------




any Transfer of a Member’s Interest to a successor or affiliated governmental
entity or to the admission of such successor or affiliated governmental entity
as a Member if such Transfer is required pursuant to applicable law, regulation
or executive order.
(b)The opinion of counsel called for pursuant to Section 13.1(a) shall state
that the effect of the Transfer in question would not:
i.result in the assets of the Company or any Series being considered as Plan
Assets within the meaning of ERISA, or any regulations proposed or promulgated
thereunder;
ii.result in violation of the Securities Act of 1933, as amended (the
“Securities Act”) or any comparable state law;
iii.require the Company or any Series to register as an investment company under
the Investment Company Act of 1940, as amended;
iv.require the Company, any Series, the Manager, or any member of any Manager to
register as an investment adviser under the Investment Advisers Act of 1940, as
amended (unless such person is already so registered);
v.result in a violation of any law, rule, or regulation by any Member, the
Company, any Series, the Manager, or any member of the Manager;
vi.cause the Company or any Series to be classified as a corporation or a
publicly traded partnership for U.S. federal income tax purposes; or
vii.result in a violation of this Agreement.


Such opinion of counsel shall be provided to the Manager by the Transferring
Member or the proposed Transferee. Any costs associated with such opinion shall
be borne by the Transferring Member or the proposed Transferee. Notwithstanding
any provision of this Article XIII to the contrary, the Manager may, in its sole
discretion, waive the requirement of an opinion of counsel provided for in this
Section 13.1.


13.2    Sale at Request of Member.
(a)If at any time following the expiration of the Commitment Period a Member
desires to Transfer all of its Interests in the Company, such Member (the
“Liquidating Member”) shall deliver written notice thereof to the Manager, which
notice shall specify the Liquidating Member’s Interests that the Liquidating
Member wishes to sell (the “Liquidating Interest”) (which Liquidating Interest
must comprise all of the Series One Interests and Series Two Interests held by
such Member). Upon receipt of such written notice from the Liquidating Member,
the Manager shall on behalf of such Liquidating Member, by delivery of written
notice (a “Purchase Notice”) to the other Members (collectively, the
“Non-Liquidating Members”), offer the opportunity to acquire the Liquidating
Interest to the Non-Liquidating Members on a pro rata basis in proportion to
such Non-Liquidating Members’ respective Series One Percentage Interests and
Series Two Percentage Interests, as applicable, at a purchase price (the
“Acquisition Price”) equal to the portion of the most recent
independently-appraised Net Asset Value, adjusted for contributions and
distributions, attributable to the Liquidating Interest, as determined in
accordance with Article XII, and the Liquidating Member shall be bound thereby.
If, within thirty (30) days following the delivery of the Purchase Notice to the
Non-Liquidating Members, any of such Non-Liquidating Members has not elected to
exercise its option to purchase its pro rata share of the Liquidating Interest
pursuant to this Section 13.2, then the other Non-Liquidating Members will have
an option, but not an obligation, to acquire any remaining portion of the
Liquidating Interest on a pro rata basis in proportion to such electing
Non-Liquidating Members’ respective Series One Percentage Interests and Series
Two Percentage Interests. Notwithstanding the foregoing, the Manager may decline
to make such offer to purchase the Liquidating Interest to any Member if the
Manager is advised by counsel that the participation of such Member would result
in any of the consequences described in Section 13.1(b) or otherwise result in a
violation of law or regulation or otherwise result in material adverse
consequences to the Company, any Series, or any Member. Any Non-Liquidating
Member acquiring the




--------------------------------------------------------------------------------




Liquidating Interest will become responsible for the Unfunded Capital Commitment
related the Liquidating Interest acquired by such Member.
(b)If, within sixty (60) days following commencement of sale proceedings of the
Liquidating Interest as described in Section 13.2(a), the entire Liquidating
Interest has not been sold, the Manager will exercise commercially reasonable
efforts to facilitate a sale of any remaining unsold portion of the Liquidating
Interest to the Members or any third party or third parties, for such purchase
price as the Liquidating Member shall negotiate; provided, however, that any
purchaser or Transferee of a Liquidating Interest must be approved as a new
Member in accordance with Section 5.4(b). If the negotiated price for such
Liquidating Interest is less than the price set forth in the Purchase Notice,
then the Non-Liquidating Members will be given the right, but not the
obligation, to acquire the Liquidating Interest proposed to be sold to a third
party, at such negotiated price, with the terms and timing of such option to be
reasonably determined by the Manager. Any Transferee acquiring a Liquidating
Interest will become responsible for the Unfunded Capital Commitment related to
such Liquidating Interest so acquired. Any sale of a Liquidating Interest
pursuant to this Section 13.2(b) shall be deemed a Transfer subject to the terms
and conditions of Section 13.1, including approval by Series One Members
representing a Supermajority in Interest.
(c)The Liquidating Member shall be liable to each Series for all of the costs
and expenses incurred in connection with any sale of a Liquidating Interest
pursuant to this Section 13.2.


13.3    Effect of Transfer.
A permitted Transfer pursuant to this Article XIII shall become effective only
if a Transferee executes, acknowledges and delivers to the Company and each
Series such instruments and documents as the Manager may deem necessary or
advisable to document such Transfer and, in the case of a Transfer to a Person
which was not an existing Member at the time of such Transfer, to effect the
admission of such Transferee as a substituted Member, including the written
acceptance and adoption by such Transferee of the provisions of this Agreement.
No assignment by a Member of its Interest shall release the assignor from its
liabilities to the Company or any Series, except with the written consent and
agreement of the Manager. If, pursuant to this Article XIII or otherwise in this
Agreement, a Member Transfers all of its Interests, the Transferee shall (i)
have a Capital Account with respect to each Series that is equal to the Capital
Account of the Transferring Member attributable to the Transferred Interests at
the time of such Transfer, (ii) the amount of Capital Contributions to each
Series as to such Transferee shall be equal to the Capital Contributions to such
Series of the Transferring Member attributable to the Transferred Interests and
(ii) the amount of Unfunded Capital Commitment as to such Transferee shall be
equal to the Unfunded Capital Commitment of the Transferring Member attributable
to the Transferred Interests.


13.4    Invalid Transfers.
No Transfer made in violation of this Article XIII shall be valid or effective,
and the applicable Series shall not recognize the same for any purpose. Each
Series may enforce the provisions of this Article XIII either directly or
indirectly or through its agents by entering an appropriate stop-transfer order
on its books or otherwise refusing to register or Transfer or permit the
registration or Transfer on its books of any proposed Transfers not in
accordance with this Article XIII. In addition to other rights and remedies at
law and in equity, each Series shall be entitled to injunctive relief enjoining
the prohibited Transfer. The Members expressly acknowledge that damages at law
would be an inadequate remedy for a breach or threatened breach of the
provisions concerning Transfers set forth in this Agreement.
13.5    Corporation Status; Securities or Secondary Markets.
Notwithstanding anything to the contrary in this Agreement, no Transfer by a
Member of its Interests (or any economic or other interest, right or attribute
therein) may be made to any Person if (a) in the opinion of legal counsel for
any Series, it would result in the Company or any Series being treated as an
association taxable as a corporation, or (b) such Transfer is effected through
an “established securities market” or a




--------------------------------------------------------------------------------




“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code. Notwithstanding anything to the contrary in this
Agreement, (x) no Interests shall be issued in a transaction that is (or
transactions that are) registered or required to be registered under the
Securities Act, and to the extent such Interests were not required to be
registered under the Securities Act by reason of Regulation S (17 CFR 230.901
through 230.904) or any successor thereto, such issuances would not have been
required to be registered under the Securities Act if the Interests so offered
or sold had been offered and sold within the United States, (y) any admission
(or purported admission) of a member and any Transfer or assignment (or
purported Transfer or assignment) of all or part of a Member’s Interest (or any
interest or right or attribute therein) in such Series, whether to another
Member or to a third party, shall not be effective, and any such Transfer or
assignment (or purported Transfer or assignment) shall be void ab initio, and no
Person shall otherwise become a member if (A) at the time of such Transfer or
assignment (or purported Transfer or assignment) any Interest in any Series (or
economic interest therein) is traded on an established securities market or
readily tradable on a secondary market or the substantial equivalent thereof or
(B) after such Transfer or assignment (or purported Transfer or assignment) the
Company or any Series would have 100 members or more. For purposes of clause (A)
of the preceding sentence and clause (b) above, an established securities market
is a national securities exchange that is either registered under Section 6 of
the Exchange Act, or exempt from registration because of the limited volume of
transactions, a foreign securities exchange that, under the law of the
jurisdiction where it is organized, satisfies regulatory requirements that are
analogous to the regulatory requirements of the Exchange Act, a regional or
local exchange, or an interdealer quotation system that regularly disseminates
firm buy or sell quotations by identified brokers or dealers by electronic means
or otherwise. For purposes of such clause (A) and clause (b) above, Interests in
any Series (or interests therein) are readily tradable on a secondary market or
the substantial equivalent thereof if (i) Interests in such Series (or interests
therein) are regularly quoted by any Person, such as a broker or dealer, making
a market in the interests; (ii) any Person regularly makes available to the
public (including customers or subscribers) bid or offer quotes with respect to
Interests in such Series (or interests therein) and stands ready to effect buy
or sell transactions at the quoted prices for itself or on behalf of others;
(iii) the holder of an Interest in such Series has a readily available, regular,
and ongoing opportunity to sell or exchange such Interest (or interests therein)
through a public means of obtaining or providing information of offers to buy,
sell, or exchange such Interests; or (iv) prospective buyers and sellers
otherwise have the opportunity to buy, sell, or exchange Interests in such
Series (or interests therein) in a time frame and with the regularity and
continuity that is comparable to that described in clauses (i), (ii) and (iii)
of this sentence. For purposes of determining whether a Series will have more
than 100 members, each Person indirectly owning an Interest in such Series
through a partnership (including any entity treated as a partnership for U.S.
federal income tax purposes), a grantor trust or an S corporation (each such
entity a “flow-through entity”) shall be treated as a member unless the Manager
of the applicable Series determines that less than substantially all of the
value of the beneficial owner’s interest in the flow-through entity is
attributable to the flow-through entity’s interest (direct or indirect) in such
Series.
ARTICLE XIV
RECORDS, ACCUONTING, BANK ACCOUNTS
AND REPORTS


14.1    Books and Records.
The Manager of the Company and of each Series, in reliance upon information
furnished by the Series One Property Manager and Series Two Timber Manager, as
applicable, shall keep or cause to be kept complete and accurate books of
account and records which shall reflect all transactions and other matters and
include all documents and other materials with respect to the business of the
Company and such Series as are usually entered and maintained by Persons engaged
in similar businesses, utilizing standard accounting consistently applied. Such
books of account shall (i) be kept separately for each Series such as to
separately record and




--------------------------------------------------------------------------------




reflect the assets, liabilities, income, gain and expenses of each Series on a
basis separate from that of any other Series and from the Company generally and
(ii) be kept on the accrual basis consistent with GAAP, consistently applied.
The Manager of the Company and of each Series, in consultation with the Series
One Property Manager and Series Two Timber Manager, as applicable, shall
establish commercially reasonable procedures designed to ensure that all deeds,
leases, contracts, title matters, surveys and other documentation, records and
financial information relating to the ownership, maintenance, harvesting and
sale of the Properties are maintained in safekeeping and organized and
accessible to the Members. Each Member and its duly authorized representatives
shall have the right to examine the books, records and documents of the Company
and of each Series of which it is a Member at all reasonable times, and copies
of such books, records and documents shall be furnished to such Member, at such
Member’s costs, during normal business hours and upon reasonable request
therefor.
14.2    Reports.
(a)For each Series, the Manager shall, at the cost of such Series, prepare or
cause to be prepared and shall deliver to the Members of such Series:
i.within 45 calendar days after the end of each fiscal quarter of each fiscal
year:
A.unaudited quarterly financial statements, including a balance sheet for such
Series as of the end of such quarter, income statement and statement of cash
flows for the quarter as of the most recent balance sheet date and statements of
operations (including calculations of Cash Flow and Capital Proceeds and actual
to budget variances) for such Series for such quarter and for that part of the
fiscal year ending at the end of such quarter, each prepared on an accrual basis
in accordance with GAAP on the same basis as the annual financial statements of
such Series are prepared;
B.unaudited statements of the estimated value of each Member’s investment in
such Series and an estimated Net Asset Value of such Series;
C.a report of any activities by Series and by management units, including
harvesting activities, during such quarter, indicating any variances with the
harvesting requirements and limitations in the then current approved Annual
Plan; and
D.a report listing (I) any compensation, salaries, payments or other
consideration received by the Manager, the Series One Property Manager, the
Series Two Timber Manager, or any of their respective affiliates, constituent
members, contractors or employees in connection with any goods or services
provided to any Properties and/or any Series; (II) in the event that any
expenses of a Series are capitalized as part of the acquisition price of any
proposed or actual transaction, detailed information regarding such
capitalization.
ii.within 90 calendar days after the end of each fiscal year:
A.complete annual financial statements, including footnotes, for such Series,
including a balance sheet of such Series as of the end of such year, and an
income statement and statement of cash flows for the year then ended, audited by
a nationally recognized independent registered public accounting firm selected
by the Manager;
B.all such annual financial statements (1) shall set forth in comparative form
the figures for the preceding year, and (2) shall be accompanied by an audit
opinion thereon of the accountants of such Series to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes in application specified in such opinion and in which the accountants of
such Series concur) and that the examination of such accountants in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and accordingly included such tests of the
accounting records, internal controls and such other auditing procedures as were
considered necessary in the circumstances; and




--------------------------------------------------------------------------------




C.a report for such year indicating variances from the harvesting requirements
and limitations in the then current approved Annual Plan for such period, a
statement of Cash Flow, Capital Proceeds and fees and reimbursements to Manager
or any Affiliate of the Manager for such year and a statement showing
distributions to the Members of such Series.
iii.promptly after receipt thereof, one copy of each management letter or other
report submitted to such Series by the accountants of such Series in connection
with any annual, interim or special audit made by them of the books of such
Series;
iv.after the end of each fiscal year, a copy of the U.S. federal and state
income tax returns and reports of such Series for such year, with Schedule K-1
attached to the U.S. federal and state returns, prepared by the accountants of
such Series and subject to the consent of the tax matters partner, which
approval shall not be unreasonably withheld, conditioned or delayed, such
returns to be delivered as soon as practicable after the end of such year; and
v.such other reports or information as any Member of such Series shall from time
to time reasonably request in connection with the ownership, operation or
management of the Properties, including any reports requested by the PC Member
for purposes of monitoring compliance with REIT requirements.


The parties acknowledge that certain of the reports listed above include or
depend upon materials to be furnished to the Manager by the Series One Property
Manager and the Series Two Timber Manager and that the Manager’s compliance with
the timing requirements for delivery of such reports will therefore depend upon
timely receipt of such required materials from the Series One Property Manager
and the Series Two Timber Manager.


(b)Each Series shall promptly notify the Members of such Series of (i) the
occurrence of any event known to such Series (which includes any event known to
the Manager) which if not cured or resolved would reasonably likely be required
to be described in the next quarterly or annual report to be furnished hereunder
or would be reasonably likely to have a material adverse effect on the Company
or such Series, (ii) the occurrence of any default with respect to any material
obligation of such Series or a third party for the benefit of the Company or any
Series, and (iii) the existence of any material litigation pending against such
Series, the Company, or any Property.


14.3    Bank Accounts.
All funds of a Series shall be held in time or demand deposit accounts
established at one or more banks or trust companies which are organized and
existing under the laws of the United States or of any state thereof having
combined capital, surplus and undistributed profits of no less than $1 billion
and which, with respect to deposit accounts, have the benefit of insurance by
the Federal Deposit Insurance Corporation, subject to applicable limits. Such
accounts shall be interest-bearing to the extent practicable. Each Series shall
designate individuals to make deposits of funds of such Series in such accounts
and to make withdrawals by signature, facsimile or otherwise, of such funds for
costs and expenses of such Series. Cash management investments by a Series shall
be made solely with Permitted Investments.
14.4    Fiscal Year.
The fiscal year of the Company and each Series for both reporting and U.S.
federal income tax purposes shall begin with the first day of January and end on
the thirty-first day of December in each calendar year, except that the first
fiscal year shall instead commence upon the Company’s formation and that the
final fiscal year shall end when the Company is terminated in accordance with
this Agreement.




--------------------------------------------------------------------------------




ARTICLE XV
TERM, DISSOLUTION AND LIQUIDATION


15.1    Term.
The term of the Company commenced on the date its Certificate of Formation was
filed with the Secretary of State of Delaware and shall continue until the
earlier of (a) the fifteenth (15th) anniversary of the Final Closing Date;
provided that the term of the Company may be extended upon the affirmative vote
of Series One Members representing 100% of the Series One Percentage Interests
(such date, as it may be extended, the “Termination Date”) or (b) the earlier
dissolution and liquidation of the Company pursuant to Section 15.2.
15.2    Dissolution and Termination.
(a)The Company shall dissolve and its affairs wound up upon the earliest
occurrence of any of the following events:
i.the Termination Date;
ii.December 31, 2016, if the Initial Property Closing has not been consummated
by that date;
iii.the termination of all Series pursuant to Section 15.2(b);
iv.the written consent of the Series One Members holding a Supermajority in
Interest; or
v.the entry of a decree of judicial dissolution under the Act; provided that no
Member shall make an application for the dissolution of the Company pursuant to
Section 18-801 of the Act without the unanimous approval of the Series One
Members.
(b)A Series shall be terminated and its affairs wound up upon the earliest
occurrence of any of the following events:
i.the election to terminate such Series by the written consent of (A) with
respect to Series One, the Series One Members holding a Supermajority in
Interest and (B) with respect to Series Two, the Series Two Members representing
a Supermajority in Interest; or
ii.the sale or disposition of all or substantially all of the assets of such
Series and the receipt of all consideration therefor.


The termination and winding up of a Series shall not, in and of itself, cause a
dissolution of the Company or the termination of any other Series. The
termination of a single Series shall not affect the limitation on liabilities of
such Series or any other Series provided by this Agreement and the Act.


Notwithstanding any other provision of this Agreement, the Bankruptcy of any
Member shall not cause such Member to cease to be a Member of a Series and upon
the occurrence of such an event, the business of such Series shall continue
without termination.


15.3    Liquidation.
(a)Upon (i) the dissolution of the Company or (ii) the termination of a Series,
the Manager shall act as liquidator or may appoint one or more other Persons as
liquidating trustee; however, (A) if there is no Manager at the time of
dissolution of the Company or termination of a Series or (B) if the Series One
Members so elect by a Majority in Interest (with respect to a dissolution of the
Company or the termination of Series One) or Series Two Members so elect by a
Majority in Interest (with respect to the termination of Series Two), the
liquidating trustee shall be one or more Persons selected in writing by a (i)
Majority in Interest of the Series One Members in the case of a dissolution of
the Company or (ii) the Series One Members or the Series Two Members, as
applicable, in the case of a termination of a Series. The costs




--------------------------------------------------------------------------------




of liquidation shall be an expense of the Company (in the case of a dissolution
of the Company) or of the applicable Series (in the case of a termination of
such Series).
(b)Upon (i) the occurrence of the dissolution of the Company, the Manager or
liquidating trustee shall immediately commence to wind up the affairs of the
Company and each Series or (ii) upon termination of a Series, the Manager or
liquidating trustee shall immediately commence to wind up the affairs of the
Series so terminated; provided, however, that a reasonable time shall be allowed
for the sale and orderly liquidation of the Properties and the satisfaction of
liabilities to creditors so as to enable the Members to minimize the normal
losses attendant upon a liquidation; provided, further, that the Manager shall
use its reasonable best efforts to ensure that such liquidation is undertaken in
a tax efficient manner. The Capital Accounts of the Members shall be adjusted to
reflect the Fair Value of the assets associated with an affected Series at the
time of the liquidation in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(f) and shall be further adjusted by allocation of the Net
Income or Net Loss of such Series for the fiscal year ending on the date of the
liquidating distribution of the assets associated with each affected Series
pursuant to Section 7.2 and 7.3. After all restatements and adjustments to
Capital Accounts have been made, and the payment of any debts and liabilities of
the Company and each applicable Series have been made (or adequate provisions
have otherwise been made therefor), the applicable Series shall distribute the
assets associated with such Series to the Members of such Series in accordance
with Section 8.1.


15.4    Cancellation.
Following dissolution of the Company, upon the completion of the distribution of
assets associated with each Series and the completion of the winding up of all
affairs of the Company and each Series, the Manager of the Company (or such
other Person as the Act may require or permit) shall file a Certificate of
Cancellation with the Secretary of State of Delaware and take such other actions
as may be necessary to terminate the existence of the Company.
ARTICLE XVI
LIABILITY AND INDEMNIFICATION; INSURANCE


16.1    Indemnification.
(a)Indemnification by the Company and the Series. The Company and each Series
agrees, to the fullest extent permitted by the Act, subject to the terms of this
Agreement, that it shall indemnify, pay, protect and hold harmless the Manager,
each Representative and Alternate, and each of the Members, and each of their
respective Affiliates, members, managers, officers, directors, employees or
agents (collectively, the “Indemnified Parties”) from and against any and all
actions, costs or damages, disbursements, disbursements, expenses, judgments,
liabilities, losses, obligations, proceedings and suits of any kind or nature
whatsoever (including all costs and expenses of attorneys, defense, appeal and
settlement of any and all actions, proceedings or suits instituted or threatened
against the Indemnified Parties, the Company, or such Series) and all costs of
investigation in connection therewith that may be imposed on, incurred by or
asserted against the Indemnified Parties in any way relating to or arising out
of, or alleged to relate to or arise out of, (A) the fact that such Indemnified
Party is or was a Manager or a Member, (B) such Indemnified Party’s involvement
with the Company or such Series, or (C) any action or inaction on the part of
the Indemnified Parties when acting on behalf of the Company or such Series
(collectively, the “Indemnified Liabilities”); provided, however, that (i)
Indemnified Liabilities shall not include any item incurred in connection with
any internal dispute solely among the members, managers, officers, or employees
of the Manager; (ii) with respect to the Manager, neither the Company nor any
Series shall be liable to such Indemnified Party for any portion of any
Indemnified Liability that results from such Indemnified Party’s material breach
of the terms of this Agreement that is not corrected within ten (10) days after
the Manager’s receipt of written notice from the Member Committee of such
material breach (an “Uncorrected Breach”), fraud, gross negligence, reckless
disregard of duties, bad faith, or willful misconduct; (iii) with respect to an




--------------------------------------------------------------------------------




Indemnified Party who is a Representative or Alternate or the Member such person
represents, neither the Company nor any Series shall be liable to such
Indemnified Party for any portion of any Indemnified Liability that results from
such Indemnified Party’s fraud or willful misconduct in the performance of such
person’s responsibilities under this Agreement; or (iv) with respect to any
Indemnified Party, neither the Company nor any Series shall be liable to such
Indemnified Party for any portion of any Indemnified Liability that results from
such Indemnified Party’s fraud. Notwithstanding anything to the contrary set
forth in this Agreement, the indemnification obligation of each Series under
this Section 16.1(a) shall be satisfied solely from the assets of the applicable
Series, and except as set forth in Section 6.1(d)(ii)(B), no Member shall have
any personal liability or be required to make any Capital Contribution in
respect thereof in excess of its Unfunded Capital Commitment.
(b)Indemnification by Manager. The Manager agrees, to the fullest extent
permitted by the Act, subject to the terms of this Agreement, to indemnify, pay,
protect and hold harmless the Company, each Series, and the Indemnified Parties
(other than any Person claiming indemnification through the Manager) from and
against any Indemnified Liabilities that result from the Manager’s or any of one
its Affiliate’s fraud, gross negligence, reckless disregard of duties, willful
misconduct or bad faith or material breach of the terms of this Agreement that
is not corrected within ten (10) days after the Manager’s receipt of written
notice of such material breach from the Member Committee.
(c)Defense. In any action, proceeding or suit against the Company, any Series,
or any Indemnified Party, the Indemnified Parties shall have the right to
jointly employ, at the expense of the Company, counsel of the Indemnified
Parties’ choice (reasonably satisfactory to the Company) in such action,
proceeding or suit, which counsel shall be qualified in the matters of the type
that are the subject of such action, proceeding or suit; provided, however, that
if retention of joint counsel by the Indemnified Parties would create a conflict
of interest, each group of Indemnified Parties that would not cause such a
conflict shall have the right to employ, at the expense of both Series (with
respect to any action, proceeding, or suit against the Company or any
Indemnified Party, in which case each Series shall be responsible for its pro
rata portion of such expense) or the applicable Series (with respect to any
action, proceeding, or suit against one Series), separate counsel of such
group’s choice (reasonably satisfactory to the applicable Series) in such
action, proceeding or suit, which counsel shall be qualified in the matters of
the type that are the subject of such action, proceeding or suit.
Notwithstanding the foregoing, if the party from whom indemnification is sought
acknowledges in writing its liability to the relevant Indemnified Party for any
action, proceeding or suit brought by a third party in connection with which the
Indemnified Party is seeking indemnification pursuant to this Section 16.1, then
the applicable Series shall be entitled to select counsel and assume the defense
of such action, proceeding or suit, subject to the approval of such Indemnified
Party, which shall not be unreasonably withheld, conditioned or delayed. Neither
the Manager nor any Series, as the case may be, will consent to the entry of any
judgment or enter into any settlement of an action, proceeding or suit unless,
as an unconditional term of such consent or settlement, the claimant or
plaintiff gives to each relevant Indemnified Party a release from liability with
respect to such action, proceeding or suit.


16.2    Advancement of Funds.
The Company and each applicable Series or the Manager, as the case may be, shall
advance funds to an Indemnified Party seeking indemnification under Section 16.1
for legal expenses and other costs incurred as a result of any action,
proceeding or suit if the Indemnified Party undertakes in writing to repay any
funds advanced pursuant to this Section 16.2 if it is ultimately determined that
such Indemnified Party is not entitled to indemnification under Section 16.1.
16.3    Waiver and Release of Plum Creek.
The PC Member and PC TRS are Members and Plum Creek Property Management Company,
LLC is the Series One Property Manager pursuant to the Series One Property
Management Agreement and the Series Two Timber Manager pursuant to the Series
Two Timber Management Agreement. The Members




--------------------------------------------------------------------------------




acknowledge that the PC Member and PC TRS and their respective Affiliates
collectively constitute a major national timber and resource company with large
timberland holdings across the United States. Given the magnitude of the timber
holdings of the PC Member and its Affiliates, the Members further acknowledge
there will be inherent conflicts of interest involving the Properties and other
assets held by the PC Member and its Affiliates, and that certain of such
conflicts of interest are specifically disclosed in the Memorandum (such
disclosed conflicts, the “Disclosed Conflicts”). By execution of this Agreement,
each of the Manager and the other Members acknowledges the Disclosed Conflicts
and, to the fullest extent permitted by applicable law, hereby waives and
releases the PC Member, PC TRS, Plum Creek Property Management Company, LLC, and
their respective Affiliates (the “Released Parties”) from and against and all
claims, whenever arising from or relating in any manner to the Disclosed
Conflicts; provided, however, that the waiver and release set forth herein does
not extend to actions arising out of fraud, intentional misconduct or bad faith
or a material breach of this Agreement or the Series One Property Management
Agreement or the Series Two Timber Management Agreement.
16.4    Exculpation.
No Indemnified Party shall be liable to any Member or the Company or any Series
for any act or failure to act on behalf of the Company, unless such act or
failure to act resulted from, (i) in the case of the Manager as the Indemnified
Party, the Uncorrected Breach, fraud, gross negligence, reckless disregard of
duties, bad faith, or willful misconduct of the Manager, and (ii) in the case of
an Indemnified Party who is a Representative or Alternate or the Member such
person represents, the fraud or willful misconduct of such Indemnified Party;
provided, however, that this provision shall not create a duty or obligation
that does not otherwise exist pursuant to this Agreement or applicable law. Each
Indemnified Party may consult with counsel and accountants in respect of Company
affairs and shall not be subject to liability to the Company or any Series with
respect to any action or inaction which is taken in reasonable reliance on the
advice or opinion of such counsel or accountants, provided that (i) such counsel
or accountant was selected with reasonable care and (ii) such action or inaction
taken in reliance upon such advice would not otherwise subject such Indemnified
Party to potential liability pursuant to this Section 16.4. To the extent that,
at law or in equity, an Indemnified Party has duties (including fiduciary
duties) and liabilities relating thereto to the Company or to the Members, the
Manager and any other Indemnified Party acting in connection with the Company’s
business or affairs shall not be liable to the Company or to any Member for
breach of its fiduciary duty for its good faith reliance on the provisions of
this Agreement. Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 16.4 shall not be construed so as to relieve (or
attempt to relieve) any Indemnified Party of any liability, including any
liability arising from any violation of U.S. federal or state securities law or
criminal wrongdoing, to the extent (but only to the extent) that such liability
may not be waived, modified or limited under applicable law, but shall be
construed so as to effectuate the provisions of this Section 16.4 to the fullest
extent permitted by law. To the extent the provisions of this Agreement modify
the duties and liabilities of an Indemnified Party, including the Manager,
otherwise existing at law or in equity, the Members agree that, to the fullest
extent permitted by law, such duties and liabilities set forth in this Agreement
shall replace such other duties and liabilities of such Indemnified Party.
16.5    Insurance.
The Manager shall purchase and maintain on behalf of the Company and each
Series, at the expense of each Series (on a pro rata basis), a liability
insurance policy in an initial amount of not less than $10 million with
customary limits and deductibles covering the Company, each Series the Members,
the Manager, the Series One Property Manager, the Series Two Timber Manager, and
their respective equity holders, directors, officers, employees, and agents
acting on behalf of the Company (each an “Insured Party”) against any claims,
damages or liability that may be asserted against or expense that may be
incurred by such Insured Party in connection with the action or inaction of the
Company or any Series or activities relating to the Company, any Series, or the
Properties, regardless of whether the Company or any Series would have the




--------------------------------------------------------------------------------




power to indemnify such Person against such liability under the provisions of
this Agreement. The coverage types and limits will be modified from time to time
by the Manager in its reasonable discretion when and as necessary to account for
changing conditions and risks, and industry standards. Any Insured Party
entitled to damages or indemnification from any Series hereunder shall first
seek recovery under the above-described insurance policy; provided, however,
that after any available recovery is exhausted under said insurance policy the
applicable Insured Party may proceed to seek recovery of the remaining damages
or indemnification from such Series. Upon request of any Member or the Series
One Property Manager or the Series Two Timber Manager, the Manager shall provide
such requesting Person with an appropriate certificate or other evidence of the
above-described insurance.
ARTICLE XVII
MISCELLANEOUS


17.1    Notices.
All notices to be given hereunder to any Member or the Manager shall be in
writing and shall be sent to the address of such Member or Manager as set forth
on the books and records of each Series. Any Member or the Manager may change
the address to which notices to it shall be sent by giving the Series written
notice of the new address. Any notice to be given hereunder shall be effective
(a) if given by facsimile, at the time such facsimile is transmitted and the
appropriate confirmation is received (or, if such time is not during a business
day, at the beginning of the next business day), (b) if given by mail, three
Business Days (or, if to an address outside the United States, seven calendar
days) after such communication is deposited in the mails with first-class
postage prepaid, (c) if sent by express mail or overnight delivery or courier
service, one business day after such communication is sent, postage prepaid or
(d) if given by any other means, when delivered at the address specified
pursuant to this Section 17.1. Any such notice may at any time be waived by the
Person entitled to receive such notice.
17.2    Governing Law; Consent to Jurisdiction.
This Agreement shall be governed by and construed under the laws of the State of
Delaware applicable to contracts made and to be entirely performed in such state
and, without limitation thereof, and that the Act as now adopted or as may be
hereafter amended shall govern all limited liability company aspects of this
Agreement. To the fullest extent permitted by law, but subject to any contrary
provision of any agreement between the Company and any Member, the parties
hereto irrevocably (i) consent and submit to the exclusive jurisdiction of the
Delaware Court of Chancery (or if, but only if, the Delaware Court of Chancery
declines to accept jurisdiction, the Superior Court of the State of Delaware or
the United States District Court for the District of Delaware), (ii) waive any
defense based on doctrines of venue or forum non conveniens, or similar rules or
doctrines, and (iii) agree that all claims in respect of such a legal action or
proceeding must be heard and determined exclusively by the Delaware Court of
Chancery (or if, but only if, the Delaware Court of Chancery declines to accept
jurisdiction, the Superior Court of the State of Delaware or the United States
District Court for the District of Delaware).
17.3    [Intentionally Omitted]


17.4    Waiver of Jury Trial.
THE MANAGER AND EACH OF THE MEMBERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY PERMITTED CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER TO
THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT. THIS WAIVER IS IRREVOCABLE, MEANING THAT




--------------------------------------------------------------------------------




IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO THIS AGREEMENT.
17.5    Further Assurances.
Each Member hereby agrees to execute, acknowledge (if necessary) and deliver
such other documents, instruments, agreements or certificates as may be required
by law, or which may in the reasonable opinion of the Manager be otherwise
necessary or advisable to carry out the intent and purpose of this Agreement.
17.6    Amendment.
(a)Consent of Members. Except as otherwise provided in this Agreement, the terms
and provisions of this Agreement may be modified, terminated or amended, during
or after the term of the Company, or waived on behalf of all of the Members,
during or after the term of the Company, with the prior approval or consent of
the Series One Members holding a Supermajority in Interest; provided, however,
that any provision of this Agreement requiring the approval or consent of a
Majority in Interest, a Supermajority in Interest, or any other required
percentage of Interests may be modified, terminated or amended, or waived on
behalf of all of the Members, only with the vote or written consent of such
specific percentage of Interests as is required by such provision; provided,
further, that any amendment that adversely affects any rights of Series Two
Members, with respect to such Series Two Interests, in a manner disproportionate
to the effect on Series One Members shall also require the approval of Series
Two Members representing a Supermajority in Interest (in addition to the
required approval of the Series One Members). This Section 17.6(a) shall not be
modified, terminated, amended or waived, without the approval or consent of all
the Members.
(b)Amendments Affecting Members’ Economic Rights. No amendment shall increase
the Capital Commitment of any Member or dilute the relative interest of any
Member in the profits or capital of such Series or in allocations by or
distributions to any Series attributable to the ownership of its Interest
without the prior written consent of such Member, except such dilution as may
result from additional Capital Commitments by Members in an Additional Closing
or the admission of additional Members pursuant to this Agreement. This Section
17.6(b) shall not be amended without the approval or consent of all the Members.
(c)Amendments Affecting the Manager. No amendment shall add to the duties or
obligations of the Manager or eliminate any right granted to the Manager in this
Agreement, without the written consent of the Manager.
(d)Notice of Amendments. The Manager shall furnish copies of any amendment to
this Agreement to all the Members.
(e)Corrective Amendments. Notwithstanding the other provisions of this Section
17.6, the Manager, without the consent of any Member, may amend any provision of
this Agreement: (i) to add to the duties or obligations of the Manager or
surrender any right granted to the Manager herein; (ii) to cure any ambiguity or
correct or supplement any provision herein which may be inconsistent with any
other provision herein or to correct any printing, stenographic or clerical
errors or omissions in order that this Agreement shall accurately reflect the
agreement among the Members; and (iii) to amend the list of Members to provide
or change any necessary information regarding any Member, additional Member or
substituted Member; provided, however, that no amendment shall be made pursuant
to this Section 17.6(e) unless the Manager reasonably shall have determined that
such amendment will not (A) subject any Member to any material adverse
consequence or (B) alter or waive in any material respect, to the detriment of
the Company, any Series, or the Members, the duties and obligations of the
Manager to the Company, each Series, or the Members.






--------------------------------------------------------------------------------




17.7    Entire Agreement.
This Agreement constitutes the full, complete, and final agreement of the
Members and Manager and supersedes all prior written or oral agreements between
the Members and Manager with respect to the Company and any Series; provided,
however, that (i) the representations and warranties of the Members included in,
and the other provisions of, the Subscription Agreements executed by the Members
shall survive the execution and delivery of this Agreement, and (ii) the parties
hereto acknowledge and agree that the Company or any Series, without any further
act, approval or vote of any Member, may at any time enter into a side letter or
other agreement with an individual Member which has the effect of establishing
rights under, or altering or supplementing, the terms of this Agreement with
respect to such Member (a “Side Letter”). The parties hereto further acknowledge
and agree that (i) notwithstanding any other provision of this Agreement, any
rights established, or any terms of this Agreement altered or supplemented, in a
Side Letter shall govern and apply solely with respect to the Member party to
such Side Letter (but not any of such Member’s assignees or transferees unless
so specified in such side letter), and (ii) in the event of any conflict or
inconsistency between any Side Letter and this Agreement, the terms of such Side
Letter shall be deemed to control.
17.8    Severability.
If any provision of this Agreement is invalid or unenforceable under any
applicable law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform to such
applicable law. Any provision hereof which may be held invalid or unenforceable
under any applicable law shall not affect the validity or enforceability of any
other provision hereof, and to this extent the provisions hereof shall be
severable.
17.9    No Waiver.
The failure of a party to insist upon strict adherence to any term or provision
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or provision or any other term or provision of this Agreement.
17.10    Interpretation.
Article, Section and other captions and headings contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof. As used in this Agreement, the singular number shall include the plural,
and vice versa. The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” Terms such as “herein”,
“hereby”, “hereunder” and “hereof”, unless the context otherwise requires, refer
to this Agreement as a whole and not the Articles, Sections or other subdivision
where the terms appear.
17.11    No Rights in Third Parties.
The provisions of this Agreement are for the benefit of the Company, each
Series, the Members, the Manager and the Indemnified Persons, and are not
intended to be for the benefit of any Person to whom any debts, liabilities or
obligations are owed, or who may otherwise have any claim against the Company,
any Series, any Member or the Manager, and no creditor or other Person shall
obtain any rights under such provisions or shall be able to make any claim in
respect of any debts, liabilities or obligations against the Company, any
Series, any of the Members or the Manager solely by reason of such provisions.
17.12    Binding Agreement.
This Agreement shall inure to the benefit of each Member and the executors,
administrators, estates, heirs, legal successors and representatives of such
Member.
17.13    [Intentionally Omitted].




--------------------------------------------------------------------------------






17.14    Confidentiality.
(a)In connection with the organization of the Company and the Series and as a
result of ownership of an interest in the Company and the Series, the Members
will receive or have access to certain information that constitutes proprietary
and confidential information about the Company, one or more of the Series, the
Manager, the other Members and their respective Affiliates, including this
Agreement, the Company’s offering memorandum and any other offering materials
related to an investment in the Company and any Series, and financial
statements, tax reports, portfolio valuations, newsletters, reviews or analyses
of potential or actual investments, reports or other materials and other
documents and information concerning the affairs of the Company, the Series, the
Manager and the Members (collectively, the “Confidential Information”).
(b)Each Member agrees to keep confidential and not reproduce any Confidential
Information or portion thereof or make the contents thereof available to any
third party, other than disclosures (i) on a need-to-know basis to such party’s
legal, accounting or investment advisers, auditors and representatives
(collectively, “Professional Advisers”), (ii) to the extent required in
accordance with applicable law or regulation or by legal process, or (iii) with
respect to Confidential Information which otherwise becomes publicly available
other than through breach of this provision. Each Member agrees to notify its
Professional Advisers about their obligations in connection with this Section
17.14 and will further cause such Professional Advisers to abide by the
provisions of this Section 17.14. Prior to making any disclosure of Confidential
Information as required by any law or regulation or by legal process, the
disclosing party shall use its reasonable best efforts to give prior notice to
the Manager of such disclosure. Except as otherwise required by law, each Member
agrees to return any document constituting or containing, or any other
embodiment of, any Confidential Information to the Company upon the Manager’s
request. Notwithstanding the foregoing, each of the Members (and their
employees, representatives and other agents) may disclose the tax treatment and
tax structure of an investment in the Company or any Series and all materials of
any kind (including opinions or other tax analyses) relating to such tax
treatment and tax structure, it being understood that “tax treatment” and “tax
structure” do not include the name or the identifying information of the
Company, any Series, or a transaction. The Manager acknowledges that Members may
be subject to “open record” or “sunshine laws” and that such Members may be
required to release certain Confidential Information in their possession in
response to public records requests and will not be in violation of this Section
17.14 by virtue of responding to such requests.
(c)The Members and Manager acknowledge that the provisions of this Section 17.14
are intended to preserve the value and goodwill of the business of the Company
and each Series, and that, in the event of a breach or a threatened breach by
any Member of its obligations under this Section 17.14, an adequate remedy at
law may not be available. Accordingly, in the event of any such breach or
threatened, any of the Members or the Manager shall be entitled to such
equitable and injunctive relief as may be available to restrain any Person
participating in such breach or threatened breach from the violation of the
provisions thereof.


17.15    Counterpart Execution.
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one (1)
and the same instrument. Each party understands and agrees that any portable
document format (PDF) file, facsimile or other reproduction of its signature on
any counterpart shall be equal to and enforceable as its original signature and
that any such reproduction shall be a counterpart hereof that is fully
enforceable in any court of competent jurisdiction.
[Signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Limited Liability Company Agreement of Twin Creeks
Timber, LLC is effective as of the Effective Date.
MANAGER:


SILVER CREEK ADVISORY PARTNERS LLC,
a Delaware limited liability company


By: Bryan J. Weeks,
its Manager




_______________________            
Date




As to Section 10.1(c) only:


PC TIMBERLANDS:


PLUM CREEK TIMBERLANDS, L.P.
A Delaware limited partnership


By: PLUM CREEK TIMBER I, L.L.C.
Its: General Partner




By:          _______________________
Name:  Rick R. Holley
Title:    Chief Executive Officer










--------------------------------------------------------------------------------




Signature Page-Member
TWIN CREEKS TIMBER, LLC
LIMITED LIABILITY COMPANY AGREEMENT
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above and agrees to be bound by the terms hereof and all
subsequent amendments hereto consistent with the terms hereof.
MEMBER:
_______________________
Print Name of Member




By:     _______________________
Signature of Authorized Signatory


Title:    _______________________




_______________________
Print Name of Authorized Signatory


_______________________
Date of Signature




--------------------------------------------------------------------------------




EXHIBIT A
Contribution Agreement




--------------------------------------------------------------------------------




EXHIBIT B
Form of Master Stumpage Agreement




--------------------------------------------------------------------------------




EXHIBIT C
Administrative Budget Template
Twin Creeks Timber, LLC
 
Series One and Series Two Annual Administrative Budget
 
 
 
 
 
 
 
 
Budget Item
Estimated Annualized Costs
 
Annual Audit
$—
 
Tax Compliance
$—
 
Transfer Pricing Study
$—
 
Third party Appraisal Costs
$—
 
Travel (Due Diligence and Member Committee)
$—
 
Legal and Compliance
$—
 
Other (banking, annual filings, etc.)
$—
 
Total
$—
 
% of Commitments ($1B)
0.00%
 
 
 







--------------------------------------------------------------------------------




EXHIBIT D


Manager Insurance Requirements


General Partnership Liability (“GPL”) Insurance in an aggregate amount of not
less than $10,000,000. The policy shall be on a “claims made” basis and subject
to retention amounts of at least $500,000 for non-employment practices claims
and $150,000 for employment practices claims.


Financial Institution Asset Protection Bond (“Fidelity Bond”) in an aggregate
amount of not less than $1,000,000. The Fidelity Bond shall provide coverage for
employee, premises, in transit, forgery or alteration, extended forgery,
computer system, counterfeit currency, voice-initiated transfer instruction, and
uncollectible items of deposit.F-1




--------------------------------------------------------------------------------




EXHIBIT E


Form of Certificate of Merger


CERTIFICATE OF MERGER
OF
[Contribution LLC] [Sale LLC]
(a Delaware limited liability company)
WITH AND INTO
TWIN CREEKS TIMBER, LLC
(a Delaware limited liability company)


Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the limited liability company being merged into the surviving
limited liability company is [Contribution LLC] [Sale LLC].
SECOND: The name of the surviving limited liability company is Twin Creeks
Timber, LLC.
THIRD: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
FOURTH: The merger is to become effective on January 4, 2016.
FIFTH: The Agreement of Merger is on file at 1301 Fifth Ave., 40th Floor,
Seattle, Washington 98101, the place of business of the surviving limited
liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by Twin Creeks
Timber, LLC, the surviving limited liability company on request, without cost,
to any member of the constituent limited liability companies.
IN WITNESS WHEREOF, Twin Creeks Timber, LLC has caused this certificate to be
signed by a duly authorized person on this 4th day of January A.D., 2016.




TWIN CREEKS TIMBER, LLC




By:     _______________________
    
Name:     _______________________


Title:     _______________________




--------------------------------------------------------------------------------




EXHIBIT M


FORM OF PC SUBSCRIPTION AGREEMENT


(see attached)




--------------------------------------------------------------------------------






TWIN CREEKS TIMBER, LLC


SUBSCRIPTION AGREEMENT


Limited Liability Company Interests


Instructions For Completion


This packet contains documents that must be executed and returned if you
(“Subscriber”) wish to invest in limited liability company interests
(“Interests”) issued by Series One and Series Two of Twin Creeks Timber, LLC, a
Delaware limited liability company (the “Company”). You should consult with your
attorney, accountant, investment advisor and other advisors regarding an
investment in Series One and Series Two of the Company and its suitability for
you. If you decide to subscribe for Interests, please complete, sign and return
to the Company the documents pertinent to you under each of the headings below.


o
Please complete, date and sign the Subscription Agreement.

o
Please be sure to mark all applicable fields and check all boxes where required
in the Subscription Agreement, and include all information requested on the
signature page.

o
Please complete Appendix A - Background Information. Please include the required
form of identification indicated.

o
Please complete Appendix A-1 - Wire Instructions. Please include all information
requested, date and sign.

o
Subscribers that are legal entities (such as corporations, partnerships, limited
liability companies and trusts) and that are relying on the qualifications of
their equity holders or grantors to subscribe must submit an Appendix B -
Representation of Shareholders, Partners, Members, Grantors or Trustees, from
each of their equity holders.

o
Please date and sign Exhibit A - Counterpart Signature Page for the Company’s
Limited Liability Company Agreement (the “LLC Agreement”). By doing so,
Subscriber agrees to be bound by the terms of the LLC Agreement.

o
Please complete IRS Form W-9, available on-line at www.irs.gov.



Limitations on Investors


Subscriptions for Interests will be accepted only from persons who are (1)
“accredited investors,” as defined for purposes of Regulation D under the
Securities Act of 1933, as amended and (2) “qualified purchasers” within the
meaning of the Investment Company Act of 1940, as amended.












--------------------------------------------------------------------------------




Local Rules


Persons interested in subscribing for Interests should inform themselves as to
(1) the legal requirements for the purchase of Interests, and (2) the income tax
or other tax consequences, if any, which might be relevant to the purchase,
holding or sale of Interests.




Please return (1) the original completed and signed Subscription Agreement
(including Appendix A and Appendix A-1), (2) a copy of the Counterpart Signature
Page for the LLC Agreement included as Exhibit A, and (3) copies of all other
required supporting documents, to the following address:


Twin Creeks Timber, LLC
c/o Silver Creek Advisory Partners LLC
1301 Fifth Avenue
40th Floor
Seattle, Washington 98101
Attention: Investor Relations


Please review the LLC Agreement, as well as any capital calls or other notices
issued by the Manager of the Company. Your initial capital contribution is due
on the Initial Property Closing Date (as defined in the LLC Agreement). Please
arrange for the required amount to be delivered on the Initial Property Closing
Date.


Please contact Twin Creeks Timber, LLC at (206) 774-6000 if you have any
questions.










--------------------------------------------------------------------------------




Subscription Agreement No. ____________


SUBSCRIPTION AGREEMENT


TO BE SIGNED AND RETURNED TO TWIN CREEKS TIMBER, LLC BY ALL SUBSCRIBERS


TWIN CREEKS TIMBER, LLC
c/o Silver Creek Advisory Partners LLC
1301 Fifth Avenue, 40th Floor
Seattle, Washington 98101




Ladies and Gentlemen:


1.    The undersigned subscriber (“Subscriber”) subscribes (the “Subscription”)
for Series One Interests and Series Two Interests (each, as defined in the LLC
Agreement (as defined below) (collectively, the “Interests”) in Series One
(“Series One”) and Series Two (“Series Two”) of Twin Creeks Timber, LLC, a
Delaware limited liability company (the “Company”), in the amount stated on the
signature page to this subscription agreement (the “Subscription Agreement”),
and agrees to make a Capital Commitment (as such term is defined in the
Company’s Limited Liability Agreement attached hereto (as amended and restated,
supplemented or otherwise modified, the “LLC Agreement”)) to Series One and
Series Two in the amount stated on the signature page to this Subscription
Agreement.


2.    Subscriber acknowledges that this subscription is irrevocable.


3.     Silver Creek Advisory Partners LLC (the “Manager”), acting as of the
Effective Date (as such term is defined in the LLC Agreement) on behalf of each
of Series One and Series Two, hereby accepts the Subscription and may accept or
reject any future subscription, in whole or in part, in the Manager’s sole
discretion, subject, in each case, to Subscriber’s qualifying as a purchaser of
Interests herein. This Subscription Agreement may be amended as appropriate to
reflect any increase of Subscriber’s Commitment and as may be mutually agreed
upon by Subscriber and the Manager.


4.    Effective Date. Subscriber’s admission as a Member of Series One and
Series Two in accordance with the terms of this Subscription Agreement and the
LLC Agreement shall occur on the Effective Date. Pursuant to the LLC Agreement,
upon receipt of Subscriber’s initial Capital Contribution on the Initial
Property Closing Date, Subscriber will be issued Interests.


5.    Subscriber represents and warrants to the Company, Series One, Series Two,
and the Manager as follows:


(a)    Subscriber represents and agrees that the Interests to be acquired under
this Subscription Agreement are being acquired by Subscriber for investment and
not as a nominee or agent for the benefit of any other person, and Subscriber
has no current intention of distributing, reselling or assigning any Interests.
Subscriber represents and warrants that: (i) Interests are not being purchased
with a view to resale, and (ii) all consents required to be obtained and all
legal requirements necessary to be complied with or observed in order for this
Subscription Agreement or the issuance of Interests to be lawful and valid under
the laws of any jurisdiction to which Subscriber is subject have been obtained,
complied with or observed.


(b)    Subscriber has been furnished and has carefully read and understands (1)
the Company’s confidential private placement memorandum, dated [ ], 2015 (as it
may be amended or supplemented from time to time, the “Memorandum”), including,
but not limited to, the disclosure in the Memorandum regarding the valuation of
the Contributed Portfolio (as defined in the Memorandum), (2) the LLC Agreement,
(3) the Contribution Agreement




--------------------------------------------------------------------------------




(as defined in the LLC Agreement), and (4) the Series One Property Management
Agreement and the Series Two Property Management Agreement (as such terms are
defined in the LLC Agreement).


(c)    Subscriber acknowledges and agrees that Subscriber is not entitled to
cancel, terminate or revoke this Subscription, any agreements of Subscriber
hereunder or the power of attorney granted hereby and that such Subscription and
agreements and power of attorney shall survive (i) changes in the transaction,
documents and instruments described in the Memorandum which are permitted by the
terms of such documents, and (ii) the death or disability of Subscriber.


(d)    Subscriber is (i) an “accredited investor” within the meaning of the U.S.
Securities and Exchange Commission Regulation D under the Securities Act of
1933, as amended (the “Securities Act”), and (ii) a “qualified purchaser” within
the meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”). If Subscriber is a general partnership, Subscriber represents and
affirms that Subscriber has not determined accreditation or qualification by
aggregating the net worth of Subscriber’s general partners. If Subscriber is a
natural person or a self-directed employee benefit plan of a natural person,
Subscriber is a “qualified eligible person” as defined under the U.S. Commodity
Exchange Act, as amended (the “Commodity Exchange Act”). Subscriber agrees to
provide any additional documents and information that the Manager reasonably
requests, including, without limitation, information relevant to a determination
of whether Subscriber meets any of the standards described above.


(e)    Subscriber understands that the Interests will not be registered under
the Securities Act or under the laws of any jurisdiction and that none of the
Company, Series One, or Series Two contemplates the registration of the
Interests (and none of the Company, Series One, or Series Two is under any
obligation to so register such Interests). Subscriber acknowledges that (i) no
federal or state agency has passed upon the offer and sale of Interests or made
any findings or determination as to the fairness of this investment, (ii) no
governmental authority has recommended or endorsed the sale of Interests, and
(iii) the representations, warranties, certifications, agreements, undertakings
and acknowledgments made by Subscriber in this Subscription Agreement will be
relied upon by the Company, Series One, Series Two, and the Manager in
determining Subscriber’s suitability as a purchaser of Interests and the
compliance of the Company, Series One, and Series Two with federal and state
laws, and shall survive the admission of Subscriber. Subscriber understands and
agrees further (i) that Interests must be held indefinitely unless an exemption
from registration under the Securities Act covering the sale of Interests is
available, and (ii) that, even if a Securities Act exemption is available, the
assignability and transferability of Interests will be governed by the LLC
Agreement, which, subject to certain exceptions, prohibits transfers of
Interests without the prior approval of Series One Members representing a
Supermajority in Interest (as those terms are defined in the LLC Agreement),
among other things.


(f)    Subscriber is aware that an investment in Series One and Series Two
involves a high degree of risk, a lack of liquidity and substantial restrictions
on transferability of Interests. Subscriber understands fully the risk factors
and conflicts of interest, including, without limitation, those described in the
Memorandum and involved in the operations and activities of the Company, Series
One, and Series Two (including the operations of the Properties and the
investment in the PC Loan (as those terms are defined in the LLC Agreement)) and
the purchase and ownership of Interests. Subscriber understands that the Manager
is responsible for the investment activities and operations of the Company,
Series One, and Series Two and that the Manager, on behalf of the Company,
Series One, and Series Two, has contracted for certain acquisition evaluation
services and for the operations of the Properties pursuant to the Series One
Property Management Agreement and the Series Two Property Management Agreement.


(g)    Subscriber is able to bear the economic risk of an investment in Series
One and Series Two, has sufficient financial resources available to support the
loss of all or a portion of Subscriber’s investment in Series One and Series
Two, and has no need for liquidity in the investment in Series One and Series
Two. Subscriber hereby represents and affirms that Subscriber has either alone
or with Subscriber’s professional advisor the capacity to protect Subscriber’s
interests in connection with an investment in Series One and Series Two.
Subscriber is sophisticated, knowledgeable and experienced in financial,
business and investment matters, and, as a result, Subscriber is in a position




--------------------------------------------------------------------------------




to evaluate the merits and risks of an investment in Series One and Series Two.
Subscriber is familiar with the risks of investing in Series One and Series Two,
including, without limitation, those described in the Memorandum, and has
determined that an investment therein is consistent with its investment
objectives.


(h)    Subscriber understands and acknowledges that (i) Interests cannot be sold
or transferred without the prior approval of Series One Members representing a
Supermajority in Interest, the Manager’s receipt of an opinion of counsel (or
waiver of such opinion requirement), and the transfer of all Interests in Series
One and Series Two, subject to certain limited exceptions set forth in the LLC
Agreement; (ii) any disposition of Interests may result in unfavorable tax
consequences to Subscriber; (iii) any U.S. federal and/or state income tax
benefits which may be available to Subscriber may be lost through the adoption
of new laws or regulations or changes to existing laws and regulations or
differing interpretations of existing laws and regulations, in certain
circumstances with retroactive effect; and (iv) in making this investment,
Subscriber is relying, if at all, solely upon the advice of such Subscriber’s
personal tax advisor with respect to the tax aspects of an investment in Series
One and Series Two.


(i)    Subscriber acknowledges that it has been furnished any and all materials
Subscriber has requested relating to the Company, Series One, and Series Two and
the offering of Interests, including, without limitation, a copy of the LLC
Agreement, Memorandum, the Contribution Agreement, the Series One Property
Management Agreement, and the Series Two Property Management Agreement, and
Subscriber has been afforded the opportunity to ask questions of the Manager
concerning the terms and conditions of the offering and to obtain any additional
information necessary to verify the accuracy of any representations or
information appearing in the LLC Agreement, the Memorandum, the Contribution
Agreement, the Series One Property Management Agreement, and the Series Two
Property Management Agreement.


(j)    Subscriber has relied only on the Memorandum and the LLC Agreement, the
Contribution Agreement, the Series One Property Management Agreement, and the
Series Two Property Management Agreement in determining to invest in Series One
and Series Two.


(k)    Subscriber hereby irrevocably constitutes and appoints the Manager (and
any substitute or successor manager of the Company, Series One, and Series Two)
or any officer, manager or principal thereof, each acting individually, as
Subscriber’s true and lawful representative of Subscriber and attorney-in-fact,
in Subscriber’s name, place and stead (i) to receive and pay over to the Company
on behalf of Subscriber, to the extent set forth in this Subscription Agreement
and the LLC Agreement, all funds received hereunder and thereunder,
respectively, (ii) to complete or correct, on behalf of and at the direction of
Subscriber, all documents to be executed by Subscriber in connection with
Subscriber’s subscription for Interests, including, without limitation; filling
in or amending amounts, dates, and other pertinent information, and (iii) to
make, execute, sign, acknowledge, swear to and file: (A) any amendment of the
LLC Agreement to which such Subscriber may be bound as a signatory in accordance
with the LLC Agreement; (B) any and all instruments, certificates, and other
documents which may be deemed necessary or desirable to effect the termination
of Series One or Series Two or the dissolution and winding up of the Company in
accordance with the LLC Agreement; (C) any business certificate, fictitious name
certificate, amendment thereto, or other instrument, agreement or document of
any kind necessary or desirable to accomplish the business, purpose and
objectives of the Company, Series One, or Series Two, or required by any
applicable federal, state or local law; (D) any agreements or other documents
relating to the obligations of the Company, Series One, or Series Two, as
limited and defined in the LLC Agreement, and (E) all other filings with
agencies of the federal government, of any state or local government, or of any
other jurisdiction, which the Manager considers necessary or desirable to carry
out the purposes of this Subscription Agreement, the LLC Agreement and the
business of the Company, Series One, and Series Two. This power of attorney
shall be irrevocable to the fullest extent provided by law, is coupled with and
is intended to secure an interest in property and the obligations of the
relevant Subscriber hereunder and shall survive the transfer of Subscriber’s
Interest and shall not be affected by the subsequent death, disability,
incapacity, incompetency, termination, bankruptcy, insolvency or dissolution of
Subscriber.
 
(l)    This Subscription Agreement and the LLC Agreement constitute valid and
binding obligations of Subscriber that are enforceable against it in accordance
with their terms. Subscriber has all requisite power, authority




--------------------------------------------------------------------------------




and capacity to acquire and hold Interests subscribed for hereunder. Subscriber
has all requisite power, authority and capacity to execute, deliver and comply
with the terms of this Subscription Agreement, the LLC Agreement, and each of
the other instruments required to be executed and delivered by Subscriber in
connection with subscriptions for Interests, and such execution, delivery and
compliance does not conflict with, or constitute a default under, any
instruments governing Subscriber, any law, regulation or order, or any agreement
to which Subscriber is a party or by which Subscriber may be bound. The
acquisition of Interests and the execution and delivery of this Subscription
Agreement, the LLC Agreement and any other document required to be executed and
delivered by Subscriber to the Company, Series One, or Series Two in connection
with the purchase of Interests, and the performance of this Subscription
Agreement, have been duly authorized by any necessary or appropriate action on
the part of Subscriber. The execution and delivery of this Subscription
Agreement and the LLC Agreement will not violate any provision of the
organizational documents of Subscriber (if Subscriber is an entity) or violate,
conflict with, or result in any breach of any of the terms, provisions or
conditions of, or constitute a default or cause acceleration of, any
indebtedness under any material agreement or instrument to which Subscriber is a
party or by which its assets may be bound, or cause a breach of any applicable
federal or state law or governmental regulation, or any applicable order,
judgment, writ, award, injunction or decree of any court or governmental
authority. Subscriber is not required to give any notice to or make any filing
with or obtain any authorization, consent or approval of, any person or
governmental authority in order for Subscriber to subscribe for, purchase, and
own Interests. Subscriber shall deliver to the Manager such further evidence of
authority as the Manager may reasonably require. Subscriber shall notify the
Manager promptly in writing if, for any reason, it is unable to perform its
obligations under this Subscription Agreement.


(m)     By the purchase of the Interests, Subscriber represents to the Company,
Series One, Series Two, the Manager and their affiliates and controlling persons
and the other Members that (i) Subscriber has neither acquired nor will it
transfer or assign any Interests it purchases (or any interest therein), or
cause any such Interests (or any interest therein) to be marketed on or through
an “established securities market” within the meaning of Section 7704(b)(1) of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”), or
a “secondary market (or the substantial equivalent thereof)” within the meaning
of Section 7704(b)(2) of the Code, including, without limitation, an
over-the-counter-market or an interdealer quotation system that regularly
disseminates firm buy or sell quotations and (ii) Subscriber either (A) is not,
and will not become, a partnership, Subchapter S corporation or grantor trust
for federal income tax purposes or (B) is such an entity, but neither Subscriber
nor any of the direct or indirect beneficial owners of the undersigned have
allowed or caused, or will allow or cause, 60 percent or more of the value of
the beneficial owners’ respective ownership interests in Subscriber to be
attributable to Subscriber’s ownership of the Interests. Further, Subscriber
agrees that if it determines to transfer or assign any of its Interests pursuant
to the provisions hereof and subject to the LLC Agreement, it will cause its
proposed transferee to agree to the transfer restrictions set forth herein and
to make the representations set forth in (i) and (ii) above.


(n)    If Subscriber is an employee benefit plan, it either has filed a notice
of eligibility pursuant to Section 4.5(c) of the Commodity Exchange Act or is
excluded from the definition of “pool” under applicable regulations.


(o)    If Subscriber is a pooled investment vehicle, other than an employee
benefit plan subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), its pool operator is registered or exempt from registration
under the Commodity Exchange Act and the Investment Advisers Act of 1940, as
amended.


(p)     Subscriber understands that Series One and Series Two can accept only
limited subscriptions from Benefit Plan Investors. Subscriber hereby certifies
that [Subscriber must check one]:
        
A.    o    it is not a Benefit Plan Investor (as defined below).
    
B.    o    it is a Benefit Plan Investor that is:


B-1.
o subject to the fiduciary responsibility provisions of Title I of ERISA; or



B-2.
o subject to the prohibited transactions rules of Section 4975 of the Code     





--------------------------------------------------------------------------------




(and is not subject to the fiduciary responsibility provisions of Title I of
ERISA).
A “Benefit Plan Investor” includes the following: (i) any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title I of ERISA (for example,
but without limitation, U.S. corporate plans); (ii) a plan described in Section
4975(e)(1) of the Code that is subject to Section 4975 of the Code (for example,
but without limitation, an individual retirement account or Keogh plan); and
(iii) a person or entity whose assets are deemed to include “plan assets” of one
or more plans described in (i) or (ii) above by reason of such plans’ investment
in the person or entity (within the meaning of Section 3(42) of ERISA, or
otherwise).


If Subscriber is not a plan and has checked B above (e.g., a fund-of-funds or
other passive investment vehicle whose underlying assets include “plan assets”),
it represents that the value of its assets attributed to Benefit Plan Investors
as a percentage of the total value of Subscriber is not more than* (please check
an applicable box):
o
10% **
o
20% **
o
30%
o
40%
o
50%
o
60%
o
70%
o
80%
o
90%
o
100%

*
To ease some of the administrative burden of tracking these amounts, please
build in a cushion by representing to a percentage higher than its actual
percentage of plan assets.

**
Applicable to entities with multiple classes, one of which exceeds the 25%
threshold for Benefit Plan Investors.



If Subscriber is an insurance company general account or is investing general
account assets under the U.S. Department of Labor Advisory Opinion Letter
2005-19A, it represents that the percentage of its assets deemed to be assets of
plans subject to ERISA and/or the Code is not more than (please check an
applicable box):
o
10%
o
20%
o
30%
o
40%
o
50%
o
60%
o
70%
o
80%
o
90%
o
100%



(q)    By executing this Subscription Agreement, any Subscriber that is a
Benefit Plan Investor represents, warrants and covenants to the Company, Series
One, Series Two, and the Manager the following:


(i)    The person(s) or entities responsible for the investment decision (the
“Fiduciary”) has determined that, in view of such considerations, the purchase
of Interests is consistent with the Fiduciary’s responsibilities under ERISA,
Section 4975 of the Code and any applicable Similar Law (as defined below) and
has considered the following with respect to Subscriber’s investment in the
Company: (1) the role such investment plays in that portion of Subscriber’s
portfolio that the Fiduciary manages; (2) whether the investment is reasonably
designed as part of that portion of Subscriber’s portfolio managed by the
Fiduciary to further the purposes of Subscriber, taking into account both the
risks involved and the opportunity for gain that could result therefrom; (3) the
composition of that portion of the portfolio that the Fiduciary manages with
regard to diversification; (4) the liquidity and current rate of return of that
portion of Subscriber’s portfolio managed by the Fiduciary relative to its
anticipated cash flow requirements; (5) the projected return of that portion of
the portfolio managed by the Fiduciary relative to Subscriber’s funding
objectives; (6) the risks associated with an investment in the Company,
including inability to withdraw from the Company, Series One, or Series Two;
(7) whether the risk, structure and operation of the performance fee
arrangements have been adequately disclosed and whether such arrangements
further the interests of Subscriber; (8) that the investment in Series One and
Series Two is not prohibited by ERISA, Section 4975 of the Code or any
applicable Similar Law; and (9) whether the investment is permitted in
Subscriber’s governing documents.
(ii)    The Fiduciary is responsible for the decision to invest in Series One
and Series Two and is independent of the Company, Series One, Series Two, the
Manager, and each of their respective affiliates.




--------------------------------------------------------------------------------




(iii)    Subscriber acknowledges that the Manager does not act as an ERISA
fiduciary to the Company, Series One, or Series Two.
(iv)    Subscriber’s Subscription for and holding of Interests and participation
in any of the other transactions contemplated in the Memorandum and the LLC
Agreement do not and will not constitute “prohibited transactions” under ERISA
and/or Section 4975 of the Code.  Subscriber represents that no broker or
solicitor that may receive compensation in connection with Subscriber’s
investment in Series One and Series Two acts in a fiduciary capacity with
respect to Subscriber.  Subscriber agrees and acknowledges that the total
compensation paid to the Manager is reasonable when viewed in relation to the
services performed.  Interests acquired by Subscriber shall be held at all times
in trust in accordance with 29 CFR Section 2550.403a-1(b)(3).


(r)    Subscriber is not (i) a bank holding company, as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended (the “BHCA”), (ii) a foreign
bank subject to the provisions of the BHCA pursuant to the International Banking
Act of 1978, as amended, or (iii) a non-bank subsidiary of such a bank holding
company or foreign bank.


(s)    The information contained in this Subscription Agreement and in any
appendices and exhibits delivered by Subscriber in connection with this
Subscription Agreement is complete and accurate as of the date hereof and may be
relied upon by the Manager, the Company, Series One, and Series Two. Subscriber
will notify the Manager, the Company, Series One, and Series Two immediately of
any change in any such information which may occur before or after the
acceptance of Subscriber’s subscription and will promptly send the Manager, the
Company, Series One, and Series Two written confirmation thereof. Subscriber
shall provide to the Manager such additional information as the Manager may
reasonably request from time to time in connection with the agreements and
arrangements hereunder, including, without limitation, to evaluate the
eligibility and the continued eligibility of Subscriber to acquire and hold
Interests or to enable the Manager to determine the compliance of the Company,
Series One, and Series Two with applicable regulatory requirements or tax
status.


(t)    Subscriber agrees to promptly provide the Company, Series One, and Series
Two with any information requested by the Manager in order for the Company,
Series One, and Series Two (and their respective subsidiaries) to comply with
the requirements of Sections 1471 through 1474 of the Code (“FATCA”). Subscriber
acknowledges that to the extent any tax (including withholding tax and any
related interest, penalties or other additions to tax) is imposed on or payable
by the Company, Series One, Series Two, or any of their respective subsidiaries
as a result of the failure by Subscriber to promptly provide such requested
information, the Manager shall be entitled to reduce any allocations and
distributions to Subscriber by such amounts.


6.    Accredited Investor and Qualified Purchaser Status.


Series One and Series Two of the Company are offering and selling Interests only
to purchasers who are deemed to be “accredited investors,” as defined for
purposes of Regulation D under the Securities Act and “qualified purchasers” (as
defined for purposes of the Investment Company Act), and who satisfy certain
other suitability standards. It is a further requirement that all subscribers
for Interests be “qualified eligible persons” (as defined under the Commodity
Exchange Act); however, under current law, all qualified purchasers are
automatically qualified eligible persons.


PLEASE MARK ALL APPROPRIATE SPACES BELOW AND ON THE FOLLOWING PAGES INDICATING
THE BASIS UPON WHICH SUBSCRIBER MAY QUALIFY TO PURCHASE INTERESTS. FAILING TO
MARK ANY SPACE APPLICABLE TO YOU MAY RESULT IN THE COMPANY NOT HAVING ENOUGH
INFORMATION TO DETERMINE WHETHER SUBSCRIBER QUALIFIES TO PURCHASE INTERESTS.






--------------------------------------------------------------------------------




PART I.    ACCREDITED INVESTOR STATUS


For purposes of determining “net worth” under each of Item A and Item B below,
the primary residence owned by an individual must be excluded, as is required by
the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank
Act”). In excluding the primary residence from the calculation of net worth, the
primary residence must be valued either at (i) cost, including the cost of
improvements, net of current encumbrances upon the property, or (ii) the
appraised value of the property as determined upon a written appraisal used by
an institutional lender making a loan to the individual secured by the property,
including the cost of subsequent improvements, net of current encumbrances upon
the property. For the avoidance of doubt, all references herein to “accredited
investors” shall be understood to take into account the exclusion of primary
residence as required by the Dodd-Frank Act.


ITEM A.
Individual investors must mark one or more of the following statements:



(Mark all appropriate spaces below)


_____
The undersigned certifies that he or she has individual income in excess of
$200,000 or joint income with a spouse in excess of $300,000 in each of the two
most recent years, and the undersigned has a reasonable expectation of reaching
the same income level in the current year.



_____
The undersigned certifies that he or she has an individual net worth, or joint
net worth with his or her spouse, in excess of $1,000,000.



ITEM B.
Entity investors (corporations, partnerships, limited liability companies,
trusts and other legal entities) must mark one or more of the following
statements:



(Mark all appropriate spaces below)






--------------------------------------------------------------------------------




 
The undersigned certifies that it is an accredited investor because it is a bank
or a savings and loan association within the meaning of the Securities Act,
whether acting in an individual or fiduciary capacity.
 
The undersigned certifies that it is an accredited investor because it is a
broker or dealer registered pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
The undersigned certifies that it is an accredited investor because it is an
insurance company within the meaning of the Securities Act.
 
The undersigned certifies that it is an accredited investor because it is a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, with total assets in excess of $5,000,000.
 
The undersigned certifies that it is an accredited investor because it is an
employee benefit plan within the meaning of ERISA, (i) the investment decisions
of which are made by a plan fiduciary which is either a bank, savings and loan
association, insurance company or registered investment adviser, or (ii) which
has total assets in excess of $5,000,000.
 
The undersigned certifies that it is an accredited investor because it is a
self-directed employee benefit plan within the meaning of ERISA, the investment
decisions of which are made solely by persons that are accredited investors.
 
The undersigned certifies that it is an accredited investor because it is an
investment company or business development company under the Investment Company
Act.
 
The undersigned certifies that it is an accredited investor because it is a
Small Business Investment Company licensed by the U.S. Small Business
Administration.
 
The undersigned certifies that it is an accredited investor because it is (i) an
organization described in Section 501(c)(3) of the Code, (ii) a corporation,
(iii) a Massachusetts or similar business trust, or (iv) a partnership or
limited liability company, in each case not formed for the specific purpose of
investing in the Company, and with total assets in excess of $5,000,000.
 
The undersigned certifies that it is an accredited investor because it is a
trust with total assets in excess of $5,000,000 not formed for the specific
purpose of investing in the Company whose purchase is directed by a
sophisticated person within the meaning of Regulation D under the Securities
Act.
 
The undersigned certifies that it is an accredited investor because it is a
revocable trust that may be amended or revoked at any time by its grantors and
each grantor is an accredited investor within the meaning of Regulation D under
the Securities Act. (IF THE UNDERSIGNED MARKED THIS STATEMENT AND DID NOT MARK
ANOTHER STATEMENT IN THIS ITEM B OF PART I, EACH GRANTOR MUST COMPLETE AND
EXECUTE PART I OF APPENDIX B.)
 
The undersigned certifies that it is an accredited investor because each of its
equity owners is an accredited investor within the meaning of Regulation D under
the Securities Act. (IF THE UNDERSIGNED MARKED THIS STATEMENT AND DID NOT MARK
ANOTHER STATEMENT IN THIS ITEM B OF PART I, EACH INDIVIDUAL EQUITY OWNER MUST
COMPLETE AND EXECUTE PART I OF APPENDIX B.)



PART II.QUALIFIED PURCHASER STATUS


ITEM A
Individual investors must mark one or more of the following statements:



(Mark all appropriate spaces below)


_____    The undersigned certifies that he or she is a qualified purchaser as
defined in Section 2(a)(51)(A) of the Investment Company Act because he or she
owns not less than $5,000,000 of Investments (as defined under the Investment
Company Act, please see below), or






--------------------------------------------------------------------------------




_____    The undersigned certifies that he or she is a qualified purchaser as
defined in Section 2(a)(51)(A) of the Investment Company Act because the
undersigned and spouse are investing in Series One and Series Two jointly (or
intend to hold the Interests as community property) and own Investments in the
aggregate of not less than $5,000,000.


ITEM B
Entity investors (corporations, partnerships, limited liability companies,
trusts and other legal entities) must mark one or more of the following
statements:



(Mark all appropriate spaces below)


 
The undersigned certifies that it is a qualified purchaser because it owns not
less than $5,000,000 in Investments and it is owned directly or indirectly by or
for two or more natural persons who are related as siblings or spouse (including
former spouses), or direct lineal descendants by birth or adoption, spouses of
such persons, the estates of such persons, or foundations, charitable
organizations, or trusts established by or for the benefit of such persons.
 
The undersigned certifies that it is a qualified purchaser because it is a trust
that was not formed for the specific purpose of acquiring the Interest and the
trustee or other person authorized to make decisions with respect to the trust
and each grantor or other person who has contributed assets to the trust is a
qualified purchaser as defined in Section 2(a)(51)(A) of the Investment Company
Act. (IF THE UNDERSIGNED MARKED THIS STATEMENT AND DID NOT MARK ANOTHER
STATEMENT IN THIS ITEM B OF PART II, TRUSTEE AND EACH GRANTOR MUST COMPLETE AND
EXECUTE PART II OF APPENDIX B.)
 
The undersigned certifies that it is a qualified purchaser because it is a
company or other entity that was not formed for the specific purpose of
acquiring the Interest and, acting for its own account or the accounts of other
qualified purchasers, in the aggregate owns and invests on a discretionary basis
not less than $25,000,000 in Investments.
 
The undersigned certifies that it is a qualified purchaser because it is a
company and each beneficial owner of its securities is a qualified purchaser.
(IF THE UNDERSIGNED MARKED THIS STATEMENT AND DID NOT MARK ANOTHER STATEMENT IN
THIS ITEM B OF PART II, EACH BENEFICIAL OWNER MUST COMPLETE AND EXECUTE PART II
OF APPENDIX B.)

 
A Subscriber may be deemed to be “formed for the specific purpose of acquiring
the Interest” if either (i) the amount of the Subscriber’s Subscription for the
Interest in the Company exceeds 40% of the total assets (on a consolidated basis
with its subsidiaries) of the Subscriber, or (ii) interest holders in the
Subscriber are able to decide individually whether to participate, or the extent
of their participation, in the Subscriber’s investment in the Company (i.e.,
holders of interests in the Subscriber determine whether their capital will form
part of the capital invested by the Subscriber in the Company).


For purposes of this Part II, “company” or “entity” includes any corporation,
partnership, association, joint-stock company, trust, fund, or any organized
group of persons whether incorporated or not, or any receiver, trustee in
bankruptcy or any liquidating agent for any of the foregoing, in its capacity as
such.


For purposes of this Part II, “Investments” has the meaning defined by the
Securities and Exchange Commission under Section 2(a)(51) of the Investment
Company Act, and generally includes the following:


(A) securities, excluding securities of an issuer that controls, is controlled
by or is under common control with, Subscriber, unless the securities represent
a controlling ownership interest in (i) an investment company or other issuer
excepted from the definition of investment company by Sections 3(c)(1) through
3(c)(9) of the Investment Company Act or a commodity pool, (ii) a public company
that files reports pursuant to Section 13 or 15(d) of the Exchange Act or a
company whose securities are listed on a designated offshore securities
exchange, or (iii) a company with shareholders’ equity of not less than $50
million (for purposes of this definition, “control” means the power to exercise
a controlling influence over the management or policies




--------------------------------------------------------------------------------




of a company, unless such power is solely the result of an official position
with such company; control is presumed to exist if a person holds more than 25%
of the voting power of a company);


(B) real estate held for investment purposes (i.e., not property held for
residential or business-related purposes);


(C) contracts for the purchase or sale of a commodity for future delivery held
for investment purposes to the extent of the initial margin and option premium
deposited with a futures commission merchant, including swaps and similar
financial contracts and physical commodities, but excluding commodities that are
used as part of a trade or business; and


(D) cash and cash equivalents held for investment purposes, such as bank
deposits, certificates of deposit and bankers acceptances.


7.    Status as a “U.S. Person”. The Company offers and sells Interests only to
purchasers who are either “Tax Exempt U.S. Persons” or who are not deemed to be
“U.S. Persons” (as such terms are defined below), and who satisfy certain other
suitability standards.


Subscriber hereby certifies that [Subscriber must mark one]:


_____        Subscriber is not a “U.S. Person” and is not subscribing for the
account of a “U.S.
Person.” If Subscriber is not a U.S. Person, Subscriber agrees to pay or
reimburse
the Company for any taxes, including but not limited to withholding tax, imposed
with
respect to Subscriber’s Interest.


_____
Subscriber is a “Tax Exempt U.S. Person” because it meets one of the following
criteria:



(Mark all appropriate spaces below)


_____
Subscriber is subject to ERISA.
_____
Subscriber is exempt from payment of U.S. federal income tax pursuant to Section
115, 408(e)(1) or 501(a) of the Code.
_____
Subscriber is an entity substantially all of the ownership interests in which
are held by Tax‑Exempt U.S. Persons meeting one or both of the criteria set
forth immediately above.



“U.S. Person” means any “U.S. person” as defined under the Code, as amended, and
includes each of the following:


(i)
Any natural person resident in the United States;

(ii)
Any partnership, limited liability company or corporation organized or
incorporated under the laws of the United States;

(iii)
Any estate of which any executor or administrator is a U.S. Person;

(iv)
Any trust of which any trustee is a U.S. Person;

(v)
Any agency or branch of a foreign entity located in the United States;

(vi)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

(vii)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(viii)
Any partnership, limited liability company or corporation if: (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. Person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized





--------------------------------------------------------------------------------




or incorporated, and owned, by accredited investors (as defined in Rule 501(a)
of Regulation D under the Securities Act) who are not natural persons, estates
or trusts.


Subscriber represents and warrants that it is either a “Tax Exempt U.S. Person”
or not deemed to be a “U.S. Person” (as set forth above) and Subscriber
covenants and warrants that it will continue to hold such status for so long as
Subscriber holds an Interest in the Company. Subscriber (i) will notify the
Manager immediately if the foregoing shall cease to be true and correct; and
(ii) agrees that, in addition to any remedies under the LLC Agreement, the
Company may deduct amounts from Subscriber’s capital account in the Company for
any taxes, including but not limited to withholding tax, imposed with respect to
Subscriber’s Interest and specially allocate all costs and expenses related to
changes in Subscriber’s tax status specifically to Subscriber’s capital account
in the Company.


8.    Form PF


Pursuant to Form PF Reporting Form for Investment Advisers to Private Funds and
Certain Commodity Pool Operators and Commodity Trading Advisors (“Form PF”) of
the United States Securities and Exchange Commission (the “SEC”), the Manager is
required to report certain information regarding the types of investors in
Series One and Series Two.


PLEASE CHECK ONLY ONE BOX WHICH APPLIES TO SUBSCRIBER.


TYPE OF ENTITY: The undersigned certifies that it is a(n):


o    Individual that is a United States person (including their trusts)1 
1Has the meaning provided in rule 203(m)-l under the U.S. Investment Advisers
Act of 1940, which includes any natural person that is resident in the United
States.
o    Individual that is not United States person (including their trusts)


o    Broker-dealer                o    Insurance company


o    Private fund2                 o    Investment company registered with the
SEC
2Any issuer that would be an investment company as defined in section 3 of the
U.S. Investment Company Act of 1940 but for section 3(c)(1) or 3(c)(7) of that
Act.


o    Non-profit                o    Banking or thrift institution (proprietary)


o    Pension plan (excluding governmental pension plans)


o    State or municipal government entity3. (excluding governmental pension
plans)
3Any state or political subdivision of a state, including (i) any agency,
authority, or instrumentality of the state or political subdivision; (ii) a plan
or pool of assets controlled by the state or political subdivision or any
agency, authority, or instrumentality thereof; and (iii) any officer, agent, or
employee of the state or political subdivision or any agency, authority, or
instrumentality thereof, acting in their official capacity


o    State or municipal governmental pension plan


o    Sovereign wealth fund and/or foreign official institutions


o    Other - Please describe: _________________________________________________


9.    Subscriber understands that none of the Company, Series One, or Series Two
will register as an investment company under the Investment Company Act by
reason of the provisions of Section 3(c)(7) thereof, which excludes from the
definition of an “investment company” any issuer which, among other things,
offers its Interests exclusively to “qualified purchasers.” If Subscriber is a
corporation, company, partnership, trust, limited liability company, employee
benefit plan or other legal entity, it hereby certifies that:




--------------------------------------------------------------------------------






(i)    it was not formed for the specific purpose of investing in Series One or
Series Two, nor did or will the shareholders, partners, members, equity owners,
grantors, beneficiaries, policy holders, account holders or other natural or
legal constituents, as the case may be (collectively, the “Constituents”), of
Subscriber contribute additional capital for the purpose of purchasing Interests
(a Subscriber may be deemed to be “formed for the specific purpose of investing
in Series One or Series Two” if either (i) the amount of Subscriber’s
Subscription for Interests in Series One or Series Two exceeds 40% of the total
assets (on a consolidated basis with its subsidiaries) of Subscriber, or
(ii) Constituents of Subscriber are able to decide individually whether to
participate, or the extent of their participation, in Subscriber’s investment in
Series One or Series Two);


(ii)    its investment in Series One and Series Two is not and will not be
allocated to the accounts of only certain of the Constituents of Subscriber
(including only certain of the participants in an employee benefit plan); and


(iii)    it is not aware of any facts or circumstances presently existing or
contemplated which under federal or state law relating to securities, investment
companies or investment advisers, would result in any Constituent of the
Subscriber being treated as an offeree or purchaser of an investment in Series
One or Series Two.


If Subscriber is a private investment company that, but for the exceptions
provided for in Section 3(c)(1) or Section 3(c)(7) of the Investment Company
Act, would be required to register as an investment company, then Subscriber
hereby represents and warrants that all beneficial owners (as defined in Rule
2a51-2(c) under the Investment Company Act) of Subscriber’s outstanding
securities that purchased interests of Subscriber prior to April 30, 1996, and
all beneficial owners of the outstanding securities of any private investment
company that, directly or indirectly, owns any outstanding securities of
Subscriber, have consented to Subscriber’s treatment as a qualified purchaser.


10.    Subscriber agrees that it will not take any action to present a petition
or commence any case, proceeding, proposal or other action under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, arrangement in the nature of insolvency proceedings,
adjustment, winding-up, liquidation, dissolution, composition or analogous
relief with respect to the Company, Series One, Series Two, or the Manager, or
the debts of the Company, Series One, Series Two, or the Manager unless and
until a debt is immediately due and payable by the Company, Series One, Series
Two, or the Manager, as applicable, to Subscriber.


11.    Subscriber understands the meaning and legal consequences of the
representations, warranties, covenants, and the restrictions and limitations on
transfer of Interests contained in this Subscription Agreement and the LLC
Agreement and that the Manager, the Company, Series One, and Series Two are
relying on the accuracy of such representations and warranties and the
compliance with such covenants and transfer restrictions. Subscriber hereby
agrees to indemnify and hold harmless the Manager, the Company, Series One, and
Series Two, and the members, managers, partners, shareholders, affiliates,
associates, advisors, directors, employees and agents of any of them from and
against any and all loss, damage or liability, penalty, fee, accrued interest
and related expenses (including attorneys’ fees and expenses) due to or arising
out of a breach of any of those covenants, representations or warranties by
Subscriber. Subscriber acknowledges that the representations, warranties,
covenants, understandings and agreements set forth in this Subscription
Agreement and the LLC Agreement will survive the date of investment in the
Interests. Subscriber will notify the Manager immediately if any representation
or warranty of Subscriber made in this Subscription Agreement shall cease to be
true and correct while Subscriber holds Interests.


12.    The Subscription for Interests contained herein may be accepted or
rejected, in whole or in part, by the Manager in its sole and absolute
discretion and will be rejected if Subscriber fails to qualify as a purchaser of
Interests as set forth herein. Interests subscribed for in this Subscription
Agreement will not be issued to (and will not be deemed issued to), or owned by,
Subscriber until Interests subscribed for by Subscriber are issued to Subscriber
by the Company on the Initial Property Closing Date pursuant to the LLC
Agreement.






--------------------------------------------------------------------------------




13.    Subscriber acknowledges receipt of the LLC Agreement and the Memorandum
and specifically accepts, adopts and agrees to each and every provision of the
LLC Agreement, as such may be amended from time to time in accordance with its
terms.


14.    Subscriber acknowledges and agrees that the Manager may call all or any
portion of Subscriber’s Capital Commitment to Series One and/or Series Two in
accordance with the LLC Agreement in order to make investments or satisfy
indemnification obligations of the Company or for any other reason, as
determined by the Manager in accordance with the LLC Agreement.


15.    Subscriber, if other than a natural person, represents and warrants to
the Manager, the Company, Series One, and Series Two that it has conducted
thorough due diligence with respect to, and has established the identities of,
all of Subscriber’s direct investors, equity holders, depositors, policy owners,
beneficiaries and other economic participants, as well as its directors,
officers, principals, and/or (if applicable), grantors (collectively, such
persons being Subscriber’s “Participants”), Subscriber holds records evidencing
the identities of its Participants, Subscriber will maintain all such records
for at least five (5) years after the date of Subscriber’s withdrawal of all of
Subscriber’s capital from the Company, Series One, and Series Two, and
Subscriber will promptly make such records available for inspection by the
Manager upon reasonable request if so allowed by the relevant privacy laws and
regulations. Subscriber’s investment in Interests (i) is not in contravention of
any Requirements (as defined below); (ii) is not being made on behalf of
terrorists or terrorist organizations, including without limitation any persons
or entities that are included on any relevant lists maintained by the U.S.
Office of Foreign Asset Controls, the Financial Action Task Force on Money
Laundering, the U.S. Federal Bureau of Investigation, and the U.S. Central
Intelligence Agency, as such lists may be amended from time to time; and (iii)
is not being made by or on behalf of a person or entity resident in or whose
subscription funds are transferred from or through an account in a country or
jurisdiction that has been designated as a “non-cooperative country or
territory” by the Financial Action Task Force on Money Laundering or an account
maintained at a “foreign shell bank” (as used in the USA PATRIOT Act of 2001, as
amended (the “Patriot Act”)). Subscriber agrees that it will provide to the
Manager any information reasonably requested relating to its Participants in
order to verify the accuracy of the representations and warranties set forth in
this paragraph if so allowed by the relevant privacy laws and regulations. In
addition, Subscriber agrees that it will provide true and complete information,
and will take such other actions, as reasonably may be requested by the Manager
to seek to comply with any Requirements (as defined below), related legal
process, appropriate requests (whether formal or informal) from applicable
governmental authorities or self-regulatory organizations, or related internal
policy requirements. In addition, Subscriber consents to disclosure by the
Manager, the Company, Series One, and Series Two of information pertaining to
Subscriber, its Participants, and/or persons to the extent required or requested
by governmental authorities or self-regulatory organizations in respect of
Requirements or other legal or regulatory matters or information requests
related thereto. “Requirements” means any U.S., international, or other
anti-money laundering, embargo, trade sanction, or similar laws, regulations,
treaties, conventions, requirements (whether or not with force of law), or
regulatory policies, including, without limitation, the Patriot Act, as well as
responsive disclosure and compliance policies of financial intermediaries and
self-regulatory organizations. If Subscriber breaches or violates any of the
Requirements or any provisions of this Subscription Agreement, then the Manager
may, among other things, effect an involuntary withdrawal of all or any part of
Subscriber’s Interest under the LLC Agreement, and/or take such other actions as
are permitted by applicable law.


16.    This Subscription Agreement will be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware, without giving
effect to principles of conflicts of laws. Subscriber consents to the exclusive
jurisdiction of the [Delaware Court of Chancery (or if, but only if, the
Delaware Court of Chancery declines to accept jurisdiction, the Superior Court
of the State of Delaware or the United States District Court for the District of
Delaware)] for the resolution of disputes arising under this Subscription
Agreement or otherwise between Subscriber and the Manager, the Company, Series
One, Series Two, or their respective members, managers, employees or affiliates.


17.    Subscriber hereby consents to the electronic delivery of all
communications, information reports, statements, notices and the like from each
of the Company, Series One, Series Two, and the Manager.






--------------------------------------------------------------------------------




18.    Disclosure of “Bad Actor” Events. Pursuant to Rule 506(d) of Regulation D
under the Securities Act, each Subscriber must complete the questionnaire below.
As used in this Section 17, “you” also refers to any entity on whose behalf you
are responding.


A.
Have you been convicted, within the past ten years, of any felony or
misdemeanor:

•
in connection with the purchase or sale of any security;

•
involving the making of any false filing with the SEC; or

•
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?



o Yes. If yes, please provide the date and a summary:
____________________________________________________
o No.
B.
Are you subject to any order, judgment or decree of any court of competent
jurisdiction, entered within the past five years, that, on the date you sign
this Subscription Agreement, restrains or enjoins you from engaging or
continuing to engage in any conduct or practice:

•
in connection with the purchase or sale of any security;

•
involving the making of any false filing with the SEC; or

•
arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities?



o Yes. If yes, please provide the date and a summary:
_____________________________________________________
o No.
C.
Are you subject to a final order of a state securities commission (or an agency
or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the Commodity Futures Trading
Commission; or the National Credit Union Administration that:

•
on the date you sign this Subscription Agreement, bars you from:

•
association with an entity regulated by such commission, authority, agency or
officer;

•
engaging in the business of securities, insurance or banking; or

•
engaging in savings association or credit union activities; or

•
constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within the past
ten years?





o Yes. If yes, please provide the date and a summary:
_____________________________________________________
o No.




--------------------------------------------------------------------------------




D.
Are you subject to an order of the SEC that, on the date you sign this
Subscription Agreement:

•
suspends or revokes your registration as a broker, dealer, municipal securities
dealer or investment adviser;

•
places limitations on your activities, functions or operations; or

•
bars you from being associated with any entity or from participating in the
offering of any penny stock?



o Yes. If yes, please provide the date and a summary:
_____________________________________________________
o No.
E.
Are you subject to any order of the SEC, entered within the past five years,
that, on the date you sign this Subscription Agreement, orders you to cease and
desist from committing or causing a violation or future violation of:

•
any scienter-based anti-fraud provision of the federal securities laws; or

•
Section 5 of the Securities Act.



o Yes. If yes, please provide the date and a summary:
_____________________________________________________
o No.
F.
Have you been suspended or expelled from membership in, or suspended or barred
from association with a member of, a securities self-regulatory organization
(e.g., a registered national securities exchange or a registered national or
affiliated securities association) for any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade?



o Yes. If yes, please provide the date and a summary:
_____________________________________________________
o No.
G.
Have you filed (as a registrant or issuer), or were you (or were you named as)
an underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within the past five years, was the subject of a
refusal order, stop order, or order suspending the Regulation A exemption, or
is, on the date you sign this Subscription Agreement, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued?



o Yes. If yes, please provide the date and a summary:
_____________________________________________________
o No.
H.
Are you subject to a United States Postal Service false representation order
entered within the past five years, or are you, on the date you sign this
Subscription Agreement, subject to a





--------------------------------------------------------------------------------




temporary restraining order or preliminary injunction with respect to conduct
alleged by the United States Postal Service to constitute a scheme or device for
obtaining money or property through the mail by means of false representations?


o Yes. If yes, please provide the date and a summary:
____________________________________________________
o No.
If any information furnished by Subscriber in response to the questions of this
Section 17 becomes inaccurate, incomplete or otherwise changes, Subscriber will
promptly advise the Manager to that effect and furnish any supplementary
information that may be appropriate as a result of any developments, including
the passage of time and any new relationships that may develop in the future,
and agrees to promptly notify the Manager if any of the “bad acts” set forth in
questions 1 through 8 above occur in the future. Subscriber acknowledges that
the Manager, the Company. Series One, and Series Two may be required to disclose
the information provided in response to the questions of this Section 17 to the
SEC and to such other recipients as the SEC may require, and Subscriber hereby
consents to such disclosure.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




Counterpart Signature Page - Subscription Agreement


FOR SUBSCRIBER THAT IS AN INDIVIDUAL NATURAL PERSON


IN WITNESS WHEREOF, the undersigned has executed and delivered this Subscription
Agreement on the date set forth below.
Date: _______________________
Amount of Capital Commitment:

Series One/Series Two Capital Commitment:
_____________________________
 
 







INDIVIDUAL INVESTOR:


_____________________________________
(Print Name)


_____________________________________
(Signature)


_____________________________________
Print Name of Spouse/Joint Subscriber, if Interest will be held as community
property or jointly


_____________________________________
Signature of Spouse/Joint Subscriber, if Interest will be held as community
property or jointly (by signing above, Spouse/Joint Subscriber authorizes
Subscriber to act on behalf of Spouse/Joint Subscriber for all matters relating
to the Company and the Interest.






--------------------------------------------------------------------------------




Counterpart Signature Page - Subscription Agreement


FOR SUBSCRIBER THAT IS A PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY,
TRUST, CUSTODIAL ACCOUNT, OR OTHER LEGAL ENTITY
IN WITNESS WHEREOF, the undersigned has executed and delivered this Subscription
Agreement on the date set forth below.
Date: _______________________
Amount of Capital Commitment:

Series One/Series Two Capital Commitment:
_____________________________
 
 



PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST, CUSTODIAL ACCOUNT,
OTHER INVESTOR:




______________________________________
(Print Name of Entity)


By: __________________________________
(Signature)


______________________________________
(Print Name and Title)










--------------------------------------------------------------------------------




ACCEPTANCE OF SUBSCRIPTION
(to be filled out only by the Manager)
The Manager hereby accepts the above subscription for Interests on behalf of
Series One and Series Two.
SILVER CREEK ADVISORY PARTNERS LLC
 
By:________________________________
Name: _____________________________
Title:_______________________________
 
Date: ________________________________
 
 
 











--------------------------------------------------------------------------------




APPENDIX A


BACKGROUND INFORMATION


(All Subscribers MUST complete each applicable item below. If an item does not
apply, enter “N/A.”)


I. General Information:


Full Name of Subscriber (No Initials):
________________________________________________________________


State of Residence: ________________________________    U.S. citizen?     Yes No


Soc Sec # / Tax ID #: ________________________________    Country of Residence:
_________________


Primary contact for correspondence with the Company, Series One, and Series Two:
_____________________________________________________________________________________________
Name    Title


Primary contact email address:
___________________________________________________________________
If the authorized signatory is different than the primary contact, please check
if such authorized signatory is to receive duplicate copies of all
correspondence
If yes, please provide the authorized signatory’s email
address:__________________________________________


Telephone: ____________________________________________________________________


Facsimile:
_____________________________________________________________________    


Principal Address:
_____________________________________________________________________________________________
Street and No. (P.O. Box unacceptable)        City            State        Zip
Code


Date of birth/formation: ________________________________


Describe source of funds for investment in Series One and Series Two:
    ______________________________________
___________________________________________________________________________________________




Subscribers who are using a financial consultant, financial advisor or broker,
please provide the following:


____________________________________        ___________________________________________
Name of consultant/advisor/broker                Telephone and fax of
consultant/advisor/broker


____________________________________        ___________________________________________
Firm of consultant/advisor/broker                Email address of
consultant/advisor/broker


_____________________________________________________________________________________________
Address of consultant/advisor broker            City        State        Zip
Code


____________________________________        ___________________________________________
Name of initial sales contact                Email and telephone of initial
sales contact






--------------------------------------------------------------------------------




o    Please send duplicate correspondence and reporting to the above listed
alternate contact


o    Please send duplicate correspondence and reporting to the following:


o All correspondence                    o All correspondence
o Online statement access                o Online statement access




_____________________________________        ___________________________________________
Name                            Name


_____________________________________        ___________________________________________
Company                        Company


_____________________________________        ___________________________________________
Address                            Address


_____________________________________        ___________________________________________
City State Zip         City State Zip


_____________________________________        __________________________________________
Email address                        Email address


_____________________________________        ___________________________________________
Phone            Fax                Phone            Fax


_____________________________________        ___________________________________________
Relationship to Subscriber                    Relationship to Subscriber


o    Please indicate the best way to provide notice of capital calls:


o Email    
o Fax


II. Subscribers who are INDIVIDUALS must complete the following:


_____________________________________________________________________________________________________
Principal occupation and business of Subscriber
 
_____________________________________        _____________________________________
Current estimated annual income                 Current estimated net worth


Previous investment and futures experience:
___________________________________________________________


_______________________________________________________________________________________________


Name of Spouse/Joint
Subscriber:    ___________________________________________________________________






--------------------------------------------------------------------------------




Required Identification:


o
Individual investors must provide a notarized copy of a form of photographic ID
issued by a government agency which includes Subscriber’s signature





III. Subscribers which are ENTITY investors must complete the following:


Type of entity (check one):    o Corporation    o General Partnership
o Trust        o Limited Partnership
o Limited Liability Company
o Other (please describe) _____________________________________


_____________________________________________________________________________________________________
Business Purpose of Subscriber


_____________________________________
Place of Organization    


______________________________________________________________________________________________________
Name and position of individual(s) making investment decisions


Required Identification. Entities must provide the following documents,
depending on type of entity, in addition to an IRS Form W-9 or the appropriate
IRS Form W-8 (available on-line at www.irs.gov). Additionally, if you are a
non-U.S. investor, you must provide the Name, Address, Date of Birth, Social
Security Number or Tax Identification number, and a notarized copy of a form of
valid photographic ID issued by a government agency which includes Subscriber’s
signature for a maximum of 3 authorized signatories.


•
Corporation        

o    Evidence of incorporation (such as certificate incorporation and
certificate of good standing)
o    Directors’ resolution approving subscription to the Company
o    List of authorized signatories


•
General Partnership        

o    Formation agreement and, if applicable, certificate of good standing
o    Partners’ resolution approving subscription to the Company
o    List of authorized signatories


•
Limited Partnership    

o    Evidence of formation (such as certificate of limited partnership and
certificate of good standing)
o    General Partner’s resolution approving subscription to the Company
o    List of authorized signatories


•
Limited Liability Company     

o    Evidence of formation (such as certificate of formation and certificate of
good standing)
o    Manager or Member resolution approving subscription to the Company
o    List of authorized signatories






--------------------------------------------------------------------------------




•
Other (please describe):
__________________________________________________________________________

o    Evidence of formation (such as certificate of good standing or formation
agreement)
o    Resolution of constituents approving subscription to the Company
o    List of authorized signatories


•
Trust        

o    Resolution of Trustees approving subscription to the Company
o    Evidence of formation (such as trust agreement and, if applicable,
certificate of good standing)
o    Corporate Trustees only: Please provide evidence of incorporation and list
of authorized signatories.
o    Individual Trustees only: Please provide evidence that you are a trustee of
Subscriber and a notarized copy of a form of valid photographic ID issued by a
government agency which includes Subscriber’s signature.
o    Trustee Identification - All Trustees please complete the following:


Name of Trustee:
    ________________________________________________________________________________
Trustee date of birth/formation:_________________________    Soc Sec # / Tax ID
# ___________________


Name of
Trust:    ________________________________________________________________________________
Address of Trustee:
_______________________________________________________________________________
_______________________________________________________________________________________________




Governing Law of Trust:    ___________________ Date of Creation of
Trust:    ___________________


Purpose of
Trust:    _______________________________________________________________________________
Name of Protector (if
any):________________________________________________________________________










--------------------------------------------------------------------------------




APPENDIX A-1
WIRE INSTRUCTIONS


Wiring instructions for the account from which capital contributions will be
made and to which Series One and Series Two will wire distributions:


Name and Mailing Address of
Subscriber:    _____________________________________________
_____________________________________________
_____________________________________________
_____________________________________________
Bank Name:
________________________________________________________________________


Bank ABA/SWIFT/IBAN Number:
_______________________________________________________


Bank contact information:
______________________________________________________________


_____________________________________________________________________________________


Intermediary Institution (if applicable):
____________________________________________________


Intermediary Institution ABA Number (if applicable):
_________________________________________


Account Number:
____________________________________________________________________


Account Name:
______________________________________________________________________


FFC Name (if applicable):
______________________________________________________________


FFC Account Number (if applicable):
______________________________________________________


The undersigned hereby requests that applicable distributions from Series One
and Series Two be made using the instructions listed above. The undersigned
(either in an individual capacity or as an authorized representative of an
entity, if applicable) hereby represents and warrants to be the true, lawful and
beneficial owner of the Interests to which distributions from Series One or
Series Two relate, with full power and authority to receive proceeds of such
distributions.


________________________________            ________________________________
Name of Subscriber                        Date of execution


________________________________
By:


________________________________            ________________________________    
Print Name:                            Spouse/Joint Subscriber/Shareholder
(as applicable)
________________________________
Title










--------------------------------------------------------------------------------




APPENDIX B


Representation of Shareholders, Partners, Members, Grantors or Trustees


(Please do not complete Appendix B unless required by
Section 6 of the Subscription Agreement.)


Certain entity Subscribers which do not meet the financial requirements to be
both “accredited investors” and/or “qualified purchasers” set forth in Part I
and Part II of Question 6 of the Subscription Agreement may qualify to subscribe
for an Interest if each beneficial owner of Subscriber is an accredited investor
and/or a qualified purchaser. In addition, revocable trusts which do not meet
the financial requirements to be accredited investors may qualify if each
grantor is an accredited investor. Subscribers relying on the foregoing must
submit this Appendix B from each owner of Subscriber’s securities (or, in the
case of trusts, by the grantor or trustee of the trust).


TWIN CREEKS TIMBER, LLC
c/o Silver Creek Advisory Partners LLC
1301 Fifth Avenue, 40th Floor
Seattle, Washington 98101
Attention: Investor Relations


Please be advised that I am a shareholder/partner/member/trustee/grantor (circle
applicable status) of _________________________ (name of Subscriber), a
corporation/partnership/limited liability company/trust/pension plan (circle
applicable status). I am aware that, for purposes of becoming a Member of Series
One and Series Two of Twin Creeks Timber, LLC (the “Company”), certain entities
which do not themselves meet the financial requirements to qualify to invest in
Series One or Series Two of the Company may qualify based on the financial
qualifications of such entities’ equity holders, or, in the case of a revocable
trust, the qualifications of the grantor.


PART I.    ACCREDITED INVESTOR STATUS


(For Subscribers that are revocable trusts, please skip to Item C.)


For purposes of determining “net worth” under each of Item A, Item B and Item C
below, the primary residence owned by an individual must be excluded, as is
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”). In excluded the primary residence from the calculation of net
worth, the primary residence must be valued either at (i) cost, including the
cost of improvements, net of current encumbrances upon the property, or (ii) the
appraised value of the property as determined upon a written appraisal used by
an institutional lender making a loan to the individual secured by the property,
including the cost of subsequent improvements, net of current encumbrances upon
the property. For the avoidance of doubt, all references herein to “accredited
investors” shall be understood to take into account the exclusion of primary
residence as required by the Dodd-Frank Act.




ITEM A
Individuals must mark one or more of the following statements:



(Mark all appropriate spaces below)


_____
The undersigned certifies that he or she has individual income in excess of
$200,000 or joint income with a spouse in excess of $300,000 in each of the two
most recent years, and the undersigned has a reasonable expectation of reaching
the same income level in the current year.



_____
The undersigned certifies that he or she has an individual net worth, or joint
net worth with his or her spouse, in excess of $1,000,000.







--------------------------------------------------------------------------------






ITEM B
Entity investors (corporations, partnerships, limited liability companies,
trusts and other legal entities) must mark one or more of the following
statements:



(Mark all appropriate spaces below)


 
The undersigned certifies that it is an accredited investor because it is a bank
or a savings and loan association within the meaning of the Securities Act of
1933, as amended (the “Securities Act”), whether acting in an individual or
fiduciary capacity.
 
The undersigned certifies that it is an accredited investor because it is a
broker or dealer registered pursuant to the Securities Exchange Act of 1934, as
amended.
 
The undersigned certifies that it is an accredited investor because it is an
insurance company within the meaning of the Securities Act.
 
The undersigned certifies that it is an accredited investor because it is a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, with total assets in excess of $5,000,000.
 
The undersigned certifies that it is an accredited investor because it is an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (i) the investment decisions of
which are made by a plan fiduciary which is either a bank, savings and loan
association, insurance company or registered investment adviser, or (ii) which
has total assets in excess of $5,000,000.
 
The undersigned certifies that it is an accredited investor because it is a
self-directed employee benefit plan within the meaning of ERISA, the investment
decisions of which are made solely by persons that are accredited investors.
 
The undersigned certifies that it is an accredited investor because it is an
investment company or a business development company under the Investment
Company Act of 1940, as amended (the “Investment Company Act”).
 
The undersigned certifies that it is an accredited investor because it is a
Small Business Investment Company licensed by the U.S. Small Business
Administration.
 
The undersigned certifies that it is an accredited investor because it is (i) an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended from time to time, (ii) a corporation, (iii) a Massachusetts or
similar business trust, or (iv) a partnership or limited liability company, in
each case not formed for the specific purpose of investing in the Subscriber,
and with total assets in excess of $5,000,000.
 
The undersigned certifies that it is an accredited investor because it is a
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of investing in Series One and Series Two, whose purchase is directed by
a sophisticated person within the meaning of Regulation D under the Securities
Act.
 
The undersigned certifies that it is an accredited investor because each of its
equity owners is an accredited investor within the meaning of Regulation D under
the Securities Act.



ITEM C     For Subscribers that are Revocable Trusts Only:


(Please mark)


_______
The undersigned grantor certifies that the Subscriber is an accredited investor
because the Subscriber is a revocable trust of which the undersigned is a
grantor, and that such trust may be amended or revoked at any time by its
grantors, and each of such trust’s grantors is an accredited investor because
each grantor either:



(a)
has a net worth, as defined above, either individually or in combination with
that of such grantor’s spouse, in excess of $1,000,000;







--------------------------------------------------------------------------------




(b)
had a joint income with such grantor’s spouse of more than $300,000 in each of
the two preceding years and such grantor reasonably expects to have a joint
income of more than $300,000 in this year;



(c)
such-grantor had an individual income (exclusive of any income attributable to
such grantor’s spouse), as defined above, of more than $200,000 in each of the
two preceding years and reasonably expects to have an individual income in
excess of $200,000 in this year; or



(d)
is a legal entity that is described by one more of the categories set forth in
Item B of this Part I, above.



PART II.    QUALIFIED PURCHASER STATUS


ITEM A
Individual investors must mark one or more of the following statements:



(Mark all appropriate spaces below)


_____
The undersigned certifies that he or she is a qualified purchaser as defined in
Section 2(a)(51)(A) of the Investment Company Act because he or she owns not
less than $5,000,000 of Investments (as defined under the Investment Company
Act, please see below), or



_____
The undersigned certifies that he or she is a qualified purchaser as defined in
Section 2(a)(51)(A) of the Investment Company Act because the undersigned and
spouse invested in Subscriber jointly (or hold their interest in the Subscriber
as community property) and own Investments in the aggregate of not less than
$5,000,000.



ITEM B
Entity investors (corporations, partnerships, limited liability companies,
trusts and other legal entities) must mark one or more of the following
statements:



(Mark all appropriate spaces below)


 
The undersigned certifies that it is a qualified purchaser because it owns not
less than $5,000,000 in Investments and it is owned directly or indirectly by or
for two or more natural persons who are related as siblings or spouse (including
former spouses), or direct lineal descendants by birth or adoption, spouses of
such persons, the estates of such persons, or foundations, charitable
organizations, or trusts established by or for the benefit of such persons.
 
The undersigned certifies that it is a qualified purchaser because it is a trust
that was not formed for the specific purpose of acquiring the Interest of the
Subscriber and the trustee or other person authorized to make decisions with
respect to the trust, and each settlor or other person who has contributed
assets to the trust, is a qualified purchaser as defined in Section 2(a)(51)(A)
of the Investment Company Act.
 
The undersigned certifies that it is a qualified purchaser because it is a
company that was not formed for the specific purpose of acquiring the Interest
of the Subscriber and, acting for its own account or the accounts of other
qualified purchasers, in the aggregate owns and invests on a discretionary basis
not less than $25,000,000 in Investments.
 
The undersigned certifies that it is a qualified purchaser because it is a
company and each beneficial owner of its securities is a qualified purchaser.

 
The undersigned may be deemed to be “formed for the specific purpose of
acquiring Interests” if either (i) the amount of the undersigned’s interest in
the Subscriber exceeds 40% of the total assets (on a consolidated basis with its
subsidiaries) of the undersigned, or (ii) interest holders in the undersigned
are able to decide individually whether to participate, or the extent of their
participation, in the undersigned’s investments. For purposes of this Part II,
the




--------------------------------------------------------------------------------




terms “company,” “entity” and “Investments” have the meaning defined by the
Securities and Exchange Commission under Section 2(a)(51) of the Investment
Company Act.


I certify that the foregoing information is complete and accurate and furnished
with knowledge that it will be relied upon by the Company, Series One of the
Company, Series Two of the Company, and Silver Creek Advisory Partners LLC, the
Manager of the Company, Series One, and Series Two.




__________________________________________________    Dated:
_________________________
Please Print Name of Person or Entity


__________________________________________________
Signature of Person or on Behalf of Entity


__________________________________________________
Title (if applicable)










--------------------------------------------------------------------------------




EXHIBIT A




Signature Page-Member


TWIN CREEKS TIMBER, LLC


LIMITED LIABILITY COMPANY AGREEMENT


IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above and agrees to be bound by the terms hereof and
all subsequent amendments hereto consistent with the terms hereof.
MEMBER:
__________________________________________________
Print Name of Member
By:    __________________________________________________
Signature of Authorized Signatory
Title:    __________________________________________________


__________________________________________________
Print Name of Authorized Signatory
_________________________
Date of Signature












--------------------------------------------------------------------------------




EXHIBIT B




TWIN CREEKS TIMBER, LLC
LIMITED LIABILITY COMPANY AGREEMENT








--------------------------------------------------------------------------------




PRIVACY NOTICE
FACTS
WHAT DOES SILVER CREEK Silver Creek Advisory Partners and Silver Creek Capital
Management LLC (together, “Silver Creek”) DO WITH YOUR PERSONAL INFORMATION?
 
WHY?
Financial companies choose how they share your personal information. Federal law
gives consumers the right to limit some but not all sharing. Federal law also
requires us to tell you how we collect, share, and protect your personal
information. This Privacy Notice applies to consumers. Consumers do not include
institutions. Please read this notice carefully to understand what we do.
WHAT?
The types of personal information we collect and share depend on the products or
services you have with us. This information can include:


Social security number and income
Net worth and assets
Wire transfer instructions, email addresses, and physical addresses
Capital commitment and account balances
HOW?
All financial companies need to share customers’ personal information to run
their everyday business. In the section below, we list the reasons financial
companies can share their customers’ personal information, the reasons Pulse
chooses to share, and whether you can limit this sharing.
Reasons we can share your personal information
Does Silver Creek Share?
Can you limit
this sharing?
For our everyday business purposes - such as to process your transactions,
maintain your accounts(s), administer, and operate the fund in which you are
invested, respond to court orders and legal investigations, for financial
reporting, for tax reporting, for compliance purposes, or otherwise in
furtherance of our business. This includes providing this information to
third-party service providers contracted by Silver Creek.
Yes
No
For our marketing purposes - to offer our products and services to you
No
We do not share
For joint marketing with other financial companies
No
We do not share
For our affiliates’ everyday business purposes - information about your
transactions and account balances
Yes
No
For our affiliates’ everyday business purposes -
information about your creditworthiness
No
We do not share
For our affiliates to market to you
Yes
No
For non-affiliates to market to you
No
We do not share
Questions?
Contact Marissa Costales, Senior Counsel and Chief Compliance Officer at (206)
774-6000











--------------------------------------------------------------------------------





 
Page 2
 
 
Who we are
 
Who is providing this notice?
This notice is provided by Silver Creek, which includes Silver Creek Advisory
Partners LLC and its affiliated management company Silver Creek Capital
Management LLC
 
What we do
  
How does Silver Creek protect my personal information?
To protect your personal information from unauthorized access and use, we use
security measures that comply with federal law. These measures include computer
safeguards and secured files and buildings.
 
How does Silver Creek collect my personal information?
We collect your personal information, for example, when you


Subscribe for an interest in a Silver Creek fund
Complete an investor questionnaire or subscription document
Give us your contact information
Make subscriptions to, redemptions from, or other transactions in connection
with your interest in a Silver Creek fund
Give us instructions regarding your interest in a Silver Creek Fund
 
Why can’t I limit all sharing?
Federal law gives you the right to limit only


sharing for affiliates’ everyday business purposes-information about your
creditworthiness
affiliates from using information to market to you, unless the affiliate has a
pre-existing business relationship with you
sharing for non-affiliates to market to you


State laws and individual companies may give you additional rights to limit
sharing.
 
Definitions
  
Affiliates
Companies related by common ownership or control. They can be financial and
nonfinancial companies.
The private investment funds we manage, and
The general partners and managing members, as applicable, of the private
investment funds
Our related management companies
 
Non-affiliates
Companies not related by common ownership or control. They can be financial and
nonfinancial companies.
 
Joint Marketing
A formal agreement between non-affiliated financial companies that together
market financial products or services to you.
 
This Privacy Notice is provided by the following institutions:
Silver Creek Advisory Partners LLC and Silver Creek Capital Management LLC











--------------------------------------------------------------------------------




EXHIBIT B


Form of Master Stumpage Agreement








--------------------------------------------------------------------------------






MASTER STUMPAGE AGREEMENT
between
SERIES TWO of TWIN CREEKS TIMBER, LLC (Buyer)
and
SERIES ONE of TWIN CREEKS TIMBER, LLC (Seller)
January [], 2016






--------------------------------------------------------------------------------




Table of Contents
 
 
Page
ARTICLE 1
Purposes of Agreement; Construction
1
1.1
Purposes of this Agreement.
1
ARTICLE 2
Definitions
2
2.1
Certain Terms Defined.
2
2.2
Section References.
2
ARTICLE 3
Basic Agreement
2
3.1
Timberlands Management.
2
3.2
Purchase and Sale of Timber.
2
3.3
Term of Agreement.
2
3.4
Retained Economic Interest
2
ARTICLE 4
Compliance, Etc.
3
4.1
Compliance with Legal Requirements.
3
4.2
Responsibility for Contractors.
3
4.3
Construction and Maintenance of Roads.
4
4.4
Reforestation.
4
ARTICLE 5
Yearly Offering
4
5.1
Yearly Offering.
4
5.2
Exclusive Offering.
5
5.3
Right to Modify Yearly Offering.
5
5.4
Harvest and Purchase of Timber.
5
5.5
Changes in Yearly Offering Due to Unforeseen Circumstances.
5
5.6
Compliance With Reporting and Other Legal Requirements.
6
5.7
Marking Timber and Boundaries.
6
5.8
Harvest Completion.
6
ARTICLE 6
Purchase and Sale of Timber
7
6.1
Obligation to Harvest; Obligation to Purchase and Sell.
7
6.2
Invoice Prices; Market Stumpage Prices.
7
6.3
Monthly Payments.
9
6.4
Method of Payment; Late Payments.
9
6.5
Scaling.
9
6.6
Monthly Logging Reports.
10
6.7
Allocation of Costs; Payment of Taxes.
10
6.8
Records; Audits.
10
6.9
Disclaimer of Warranties.
10
ARTICLE 7
Logging Practices. Etc.
11
7.1
Logging Practices in General.
11
7.2
Protection of Improvements; Boundaries; Access: Trespass.
11
7.3
Fire Safety; Environmental Matters.
11
7.4
Post-Harvest Cleanup.
12
7.5
Responsibility for Contractors.
12
7.6
Notice of Violations.
12
7.7
Seller Inspection: Claims Relating to Damage or Incomplete and/or Underutilized
Harvest.
12
ARTICLE 8
Title and Ownership Matters
13
8.1
Seller’s Title and Ownership of Timberlands and Timber.
13
8.2
Buyer’s Rights to Cut.
14
8.3
Title and Risk of Loss to Timber.
14
8.4
Security Interest.
14





--------------------------------------------------------------------------------




8.5
Buyer to Permit No Liens.
15
ARTICLE 9
Disposition of Timberlands
15
9.1
Transfer by Seller of Timberlands.
15
ARTICLE 10
Insurance and Indemnity
15
10.1
Insurance Policies.
15
10.2
Effect of Insurance.
16
10.3
Indemnity.
16
ARTICLE 11
Suspension of Performance for Force Majeure
16
11.1
Suspension of Obligations.
16
11.2
Extension of Time.
16
ARTICLE 12
Default; Remedies
17
12.1
Buyer Default.
17
12.2
Seller Default.
17
12.3
Remedies.
17
12.4
Termination.
18
12.5
Right of Other Party To Perform.
18
ARTICLE 13
Disputes and Resolution
19
13.1
Dispute Resolution.
19
13.2
Arbitration.
19
ARTICLE 14
Assignment
19
14.1
Assignment Prohibited.
19
14.2
Exception for Assignment to Corporate Successor.
20
14.3
Partial Assignment by Buyer Permitted.
20
ARTICLE 15
Condemnation
20
15.1
Effect of Condemnation.
20
15.2
Condemnation Award.
20
15.3
Notice.
21
ARTICLE 16
Notices
21
16.1
Notices.
21
ARTICLE 17
Miscellaneous
21
17.1
Successors and Assigns.
21
17.2
No Agency or Fiduciary Relationship.
21
17.3
No Third-Party Beneficiaries.
22
17.4
Attorneys’ Fees.
22
17.5
Entire Agreement.
22
17.6
Amendments; Waiver.
22
17.7
Governing Law.
23
17.8
Counterparts.
23
17.9
Partial Invalidity.
23
17.10
Further Assurances.
23
17.11
Headings.
23
17.12
Jurisdiction and Venue.
23

Appendix A    Defined Terms
Exhibit A    Form of Individual Timber Sale Agreement
Exhibit B    Insurance Requirements
Schedule 5.1    2016 Yearly Offering
Schedule 5.2    2016 exclusive offering selected by Buyer




--------------------------------------------------------------------------------




MASTER STUMPAGE AGREEMENT
THIS MASTER STUMPAGE AGREEMENT (this “Agreement”), effective as of January [],
2016, between SERIES TWO of TWIN CREEKS TIMBER, LLC, a Delaware limited
liability company (“Buyer”), and SERIES ONE OF TWIN CREEKS TIMBER, LLC, a
Delaware limited liability company (“Seller”).
RECITALS:
A.    Seller owns or controls approximately 260,000 acres of timberlands in the
States of Alabama, Arkansas, Georgia, Mississippi, and South Carolina (together
with any timberlands acquired by Seller subsequent to the date hereof, the
“Timberlands”) that are being held and managed for investment.
B.    Seller has considerable expertise in the management of timberlands, and
Buyer has considerable expertise in harvesting and merchandising timber and has
secured customers for the purchase of the Harvested Timber, as defined below.
C.    Both parties hereto desire to enter into an agreement under which Seller
will manage the Timberlands and Buyer or its representatives will harvest a
portion of the Timber from the Timberlands and will make payments with respect
to such Harvested Timber pursuant to separate contracts governed by section
631(b) of the Internal Revenue Code of 1986, as amended (the “Code”), all as
hereinafter more specifically provided.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Seller and Buyer agree as follows:
ARTICLE 1
Purposes of Agreement; Construction


1.1    Purposes of this Agreement.
The following are the major purposes of this Agreement:
(a)to secure to Buyer a source of Merchantable Timber to supply raw materials to
its customers; and
(b)to secure to Seller, during the Term hereof, treatment of the harvest of the
Seller’s Merchantable Timber and the disposition of the Seller’s Merchantable
Timber pursuant to Section 631(b) of the Code.


ARTICLE 2
Definitions


2.1    Certain Terms Defined.
As used in this Agreement, the terms listed in Appendix A attached hereto shall
have the meanings set forth therein (such definitions to be equally applicable
to the singular and plural forms of the terms defined).
2.2    Section References.
Unless otherwise provided herein, all references to numbered sections, articles
or exhibits shall refer to the sections and articles of this Agreement and the
exhibits attached to this Agreement.




--------------------------------------------------------------------------------






ARTICLE 3
Basic Agreement


3.1    Timberlands Management.
Throughout the Term, Seller shall manage and maintain, at its cost, all of the
Timberlands in accordance with the terms and provisions of Article 4 and the
other applicable terms and provisions of this Agreement and as may be amended
from time to time.
3.2    Purchase and Sale of Timber.
During the Term, Buyer shall harvest and purchase the Merchantable Timber
specifically selected by Buyer from the Yearly Offering, the disposition of
which is evidenced by an Individual Timber Sale Agreement, subject to and in
accordance with the applicable terms and provisions of Articles 5 and 6 and the
other applicable terms and provisions of this Agreement.
3.3    Term of Agreement.
The term of this Agreement (the “Term”) shall be the 15-year period beginning on
the date hereof and expiring on December 31, 2030 (the “Expiration Date”),
unless extended by mutual consent of the parties or earlier terminated as
hereinafter provided in this Agreement.
3.4    Retained Economic Interest
Seller and Buyer intend and agree that this Agreement, together with each
Individual Timber Sale Agreement executed pursuant to this Agreement, qualifies
as a contract described in Section 631(b) of the Code pursuant to which Seller
retains an economic interest in the Timber.
ARTICLE 4
Compliance, Etc.


4.1    Compliance with Legal Requirements.
a.Throughout the Term, Seller at its expense shall comply in all material
respects with all Applicable Laws now or hereafter in effect relating to the
ownership, management and operation of the Timberlands including applicable
Environmental Laws, except to the extent such compliance is the responsibility
of Buyer pursuant to the applicable terms and provisions of Article 7 and the
other applicable terms and provisions of this Agreement. Without limiting the
generality of the foregoing, Seller shall prepare and file with the applicable
Governmental Authorities all notices, reports, applications, statements or other
filings required under Applicable Laws, and shall obtain, as and when required
under Applicable Laws, all Governmental Approvals relating to the ownership,
management and operation of the Timberlands (except those for which Buyer is
responsible pursuant to Section 5.4). Promptly upon Buyer’s request, Seller
shall deliver to Buyer copies of all required Governmental Approvals or other
reasonable evidence of Seller’s compliance with such Applicable Laws. Seller
shall keep Buyer generally apprised of material notices to or filings with
Governmental Authorities given or made by Seller.
b.For each Harvest Area Seller will file a forest practice application and
hydraulics application, if required, and will obtain required permits from the
state in which the Timberlands are located for timber harvest and road
construction operations under this Agreement (collectively “Permits”). Prior to
commencement of operations in a Harvest Area, Seller will assign the Permits to
Buyer. Buyer will be solely responsible for all necessary amendments, renewals,
or re-application of such Permits. Prior to submitting amendments, renewals, or
re-applications, Buyer will provide Seller with written explanation of the need
for such amendment, renewal, or re-application. Buyer will not be allowed to
modify or alter any Permits without the prior written consent of Seller. If
Seller withholds consent, Seller will detail in writing why consent was withheld
and Buyer will have the immediate opportunity to revise its request with Seller.






--------------------------------------------------------------------------------




4.2    Responsibility for Contractors.
a.If Seller contracts with a contractor or subcontractor to perform any portion
of the Timber management operations described in this Agreement as being
performed by Seller, it shall ensure that any such contractor or subcontractor
shall be made aware of and shall abide by all pertinent provisions of this
Agreement.
b.All obligations, duties, liabilities, and responsibilities of Seller arising
pursuant to the provisions of this Agreement, or otherwise in law or in equity,
shall apply with equal force to the employees, agents, contractors of any tier,
licensees and suppliers of Seller involved in operations hereunder where the
context permits, and Seller shall be responsible and liable to Buyer for the
activities of such parties.
c.Specific use of the terms “subcontractor,” “agent,” “contractor,” and the like
in certain sections of this Agreement, and omissions of such terms in other
sections, shall not be deemed to nullify or restrict the force and effect of
this Section only to such sections where such terms are specifically used. Use
of the term “Seller” in any section giving rise to duties or obligations of
Seller shall be deemed to include the subcontractors, agents, contractors,
employees, and licensees of Seller where context permits.


4.3    Construction and Maintenance of Roads.
Seller shall, at its expense, design, construct and maintain, or shall cause its
contractors to design, construct and maintain, the present system of main haul
roads throughout the Timberlands (“Access Roads”). Buyer shall, at its expense,
design, construct and maintain or obtain all applicable permits necessary for
all roads necessary for logging, log loading, and log transportation to the
Access Roads. Notwithstanding the foregoing, to the extent it is customary for
logging contractors to construct temporary logging roads or perform road
maintenance work in connection with logging operations, Buyer may, in connection
with an Individual Timber Sale Agreement, arrange for logging contractors to
perform such work; in such cases, the costs of such work will be borne by Buyer.
Any improvements paid for by Buyer will become the property of Seller.
4.4    Reforestation.
Seller is responsible for reforestation of the Timberlands in compliance with
Applicable Law.
ARTICLE 5
Yearly Offering


5.1    Yearly Offering.
No later than the 10th Business Day of each November during the Term, Seller
shall prepare and deliver to Buyer a Yearly Offering comprised of individual
Harvest Areas that Seller plans to offer for harvest to Buyer or other parties
during the ensuing Annual Period (the “Yearly Offering”).  The Yearly Offering
for 2016 is attached hereto as Schedule 5.1. Each Yearly Offering shall include
the following information: a listing (a “Yearly Offering Summary”) of each
Harvest Area proposed to be sold by Seller, and showing for each such Harvest
Area  (i) the approximate acreage of the Harvest Area; (ii) whether the Harvest
Area is to be partially harvested or fully harvested (and if it is to be
partially harvested, describing in detail the selection criteria for the Timber
proposed to be harvested); (iii) the estimated volumes to be harvested of each
Fiber Category in such Harvest Area, and the estimated volumes of each Product
to be harvested in such Harvest Area (excluding Products which are estimated to
constitute less than ten percent (10%) of the total volume of a Fiber Category
in such Harvest Area); and (iv) whether such Harvest Area is available for
harvest throughout the Annual Period or stating the portion of such Annual
Period when the Harvest Area will be available for harvest. Each Yearly Offering
Summary shall describe any known special restrictions or procedures (such as
procedures to protect any environmentally‑sensitive areas) which will affect
harvest operations.




--------------------------------------------------------------------------------




5.2    Exclusive Offering.
During the period between December 15 and 31 of each year of the Term, Buyer
shall have the exclusive right to identify any of the individual Harvest Areas
identified on the Yearly Offering that Buyer wishes to harvest pursuant to the
terms of this Agreement.  Thereafter, Seller may make available to another party
those Harvest Areas that have not been selected by Buyer. The Harvest Areas
identified by Buyer for 2016 are set forth on Schedule 5.2 attached hereto.
5.3    Right to Modify Yearly Offering.
Seller shall have the right to modify the Yearly Offering by deleting specified
Harvest Areas identified in the Yearly Offering not previously selected by Buyer
for harvest, or adding new Harvests Areas during any Annual Period. Seller must
provide to Buyer a quarterly update of the Yearly Offering to show any
additions, deletions or changes by not later than March 15, June 15 and
September 15 of each Annual Period during the Term (the “Quarterly Update”). 
The Quarterly Update must also show the status of Harvest Areas that have been
made available either to Buyer or outside parties.
5.4    Harvest and Purchase of Timber.
At such time that Buyer determines it wishes to harvest and purchase the timber
within one or more Harvest Areas listed on the Yearly Offering, either during
the exclusive offering period described in Paragraph 5.2 or at any other time
throughout an Annual Period during the Term, Buyer shall complete, sign and
forward to Seller an Individual Timber Sale Agreement for any such Harvest Area.
Upon execution of the Individual Timber Sale Agreement by Seller, harvesting
activities may commence on such Harvest Area or Harvest Areas. Buyer intends to
contract out to third party contractors logging, hauling and other activities
related to the harvest of Timber pursuant to an Individual Timber Sale
Agreement, and Buyer will be responsible for such contractors as set forth in
Section 7.5 below.
5.5    Changes in Yearly Offering Due to Unforeseen Circumstances.
a.If an area of the Timberlands is affected by disease, pests, fire, severe
windstorms or other events (“Timber Damage Events”), but excluding ordinary
mortality due to age, such that it becomes necessary, in Seller’s reasonable
judgment, that the affected Timber must be harvested promptly in order to
minimize the financial loss due to such events, then the provisions of this
Section shall apply:
i.Either party, upon obtaining knowledge of a Timber Damage Event, shall
promptly inform the other party; and
ii.Seller shall modify the Yearly Offering to include the Harvest Areas where
such timber is located (“Salvage Timber”) and Buyer may enter into an Individual
Timber Sale Agreement if it desires to harvest such Salvage Timber.
b.Subject to the requirements of Article 11, if, at any time, any Force Majeure
impairs access to a Harvest Area which is to be harvested during the Annual
Period pursuant to an Individual Timber Sale Agreement or if any Force Majeure
would materially impair harvest operations within such Harvest Area and either
party reasonably believes that suitable access for harvest equipment and logging
trucks will not be available, or that the impairment of harvest operations will
not be corrected in time to complete the harvest of the affected Harvest Area
during the term of the Individual Timber Sale Agreement covering such Harvest
Area, then the parties shall negotiate a modification to the Individual Timber
Sale Agreement to either extend the term of such agreement or terminate the
Individual Timber Sale Agreement with respect to the affected Harvest Area;
provided, however, that obligations which have accrued prior to the occurrence
of the event of Force Majeure shall survive the termination of the applicable
Individual Timber Sale Agreement and this Agreement.


5.6    Compliance With Reporting and Other Legal Requirements.
If Applicable Law requires that any Governmental Authority or other Person
receive any notice, plan or information regarding a contemplated harvest of
forest products pursuant to this Agreement




--------------------------------------------------------------------------------




or requires that any Governmental Approval be obtained in connection therewith
or requires any other action respecting a contemplated harvest, Buyer shall take
all actions reasonably necessary to comply in all material respects with such
Applicable Law. Seller shall provide such cooperation as may be necessary to
enable Buyer to so comply, but Seller shall not be required to incur any
material expense in providing such cooperation. Promptly upon Seller’s request,
Buyer shall deliver to Seller copies of all required Governmental Approvals or
other reasonable evidence of Buyer’s compliance with such Applicable Laws. Buyer
shall keep Seller generally apprised of material notices to or filings with
Governmental Authorities given or made by Buyer relating to the Timberlands or
Buyer’s operations under this Agreement.
5.7    Marking Timber and Boundaries.
Unless otherwise agreed to by the parties, prior to Buyer’s commencement of
harvest operations on any Harvest Area pursuant to an Individual Timber Sale
Agreement,  Seller shall mark as needed the Harvest Area boundaries and any
streamside management zones or other environmentally sensitive areas on or
adjacent to the Harvest Area and, if the Harvest Area is to be partially
harvested, Seller shall mark the trees to be cut or shall provide a detailed
written description of the method by which Buyer or its contractor is to
determine which trees are to be cut (collectively, “Site Marking”).
5.8    Harvest Completion.
Seller and Buyer acknowledge and agree that there will be Harvest Areas
identified in the Yearly Offering or in an Individual Timber Sale Agreement, the
harvesting of which may not be completed within a given Annual Period.  The
parties agree that the harvesting activity within any Harvest Area must be
completed within twelve (12) months from the date of execution of the related
Individual Timber Sale Agreement; provided, however, that upon notice from Buyer
to Seller, Buyer may extend such twelve month period by up to an additional
twelve (12) months. With respect to a particular Individual Timber Sale
Agreement, Buyer may continue to access Seller’s property beyond the relevant
term, with within a commercially reasonable timeframe, for the sole purpose of
retrieving residual biomass remaining on a Harvest Area as a result of
harvesting activity. There is no limitation on Seller’s access and use of such
property including the unrestricted right to conduct silvicultural activities.
ARTICLE 6
Purchase and Sale of Timber


6.1    Obligation to Harvest; Obligation to Purchase and Sell.
a.During each Annual Period, upon and subject to the terms of this Agreement,
Buyer shall cut and remove the Timber to be harvested in accordance with the
Individual Timber Sale Agreements entered into for the sale and purchase of
individual Harvest Areas, further subject to the terms and conditions of this
Agreement.
b.Buyer may log the Harvest Areas specified in the Individual Timber Sale
Agreements in such order as Buyer may elect (subject to any schedule
restrictions set forth in the Individual Timber Sale Agreements). In scheduling
harvests, Buyer shall make reasonable accommodations to permit Seller to perform
scheduled silvicultural activities.


6.2    Invoice Prices; Market Stumpage Prices.
a.Buyer shall purchase all Timber cut and scaled in a Pricing Period for a price
(per MBF, cord, green ton, CCF or BDU, as applicable under then current Industry
Practice) equal to the Actual Market Stumpage Price prevailing during the
relevant Pricing Period for the applicable Product in the applicable Resource
Region, as determined in accordance with this Section 6.2. Actual Market
Stumpage Prices each Resource Region shall be established each Pricing Period,
for each Fiber Category.
b.The term “Actual Market Stumpage Price” shall mean, as to any Product, the
fair market price being paid for the Product on a stumpage basis in arm’s‑length
transactions in the applicable




--------------------------------------------------------------------------------




Resource Region, as defined in 6.2 (g) below, during the relevant Pricing
Period. Subject to the dispute resolution provisions of this Section 6.2, the
Actual Market Stumpage Price of each Product in each Resource Region shall be
determined by good faith negotiations between the parties. In determining Actual
Market Stumpage Prices, the parties shall take into consideration all relevant
information that is indicative of an arms-length, third party price, including,
without limitation, transactions reported or reflected in recognized trade
publications if Seller and Buyer agree, in the particular case, that the data
pertaining to such transactions are relevant. In addition, the parties may take
into account transactions during the Pricing Period in which Buyer is the buyer
(or a bidder in the case of Stumpage Sale Transactions) or Seller is the seller
and other transactions as to which the parties agree the price, volume and other
relevant terms are reasonable and verifiable, but excluding transactions between
Buyer and Seller. In assessing the comparability of any transaction, the parties
may take into account any verifiable information they consider relevant,
including the quality of the Timber or logs involved in the transaction and
premiums or discounts paid for reliability of supply. The parties may, if they
so agree in a given Pricing Period, use a mathematical formula or other agreed
upon methodology for determining the Actual Market Stumpage Price of any Product
based on available market data. In addition, the price to be paid by Buyer to
Seller may be based on the average of the Actual Market Stumpage Price for all
Products that are available on a Harvest Area as agreed between Buyer and
Seller.
c.Prior to the commencement of each Pricing Period, Seller and Buyer shall
confer (in person or by such other means as they may agree) and agree upon the
estimated market stumpage prices (the “Invoice Prices”) for the Products to be
harvested and scaled during the Pricing Period in each Resource Region. Until
the parties reach agreement as to the Invoice Price of any Product in a Resource
Region, the Actual Market Stumpage Prices for the previous Pricing Period shall
constitute the Invoice Prices for the current Pricing Period.
d.After the last day of each Pricing Period, Seller and Buyer shall confer (in
person or by such other means as they may agree) and agree upon the Actual
Market Stumpage Prices for the Products harvested and scaled in a Resource
Region during the previous Pricing Period pursuant to the provisions of Section
6.2(b). If the parties are unable to reach agreement as to the Actual Market
Stumpage Price of any Product in a Resource Region on or prior to the date
thirty (30) days after the last day of such Pricing Period, then the parties
shall submit the dispute to arbitration pursuant to Section 13.1.
e.After final determination of the Actual Market Stumpage Price for a Pricing
Period, (A) if the Actual Stumpage Price times volume sold for such Pricing
Period exceeds the aggregate of Monthly Payments, as adjusted pursuant to
Section 6.3(b), made with respect to such Pricing Period, then Buyer shall pay
the amount of such excess to Seller, or (B) if the aggregate of Monthly
Payments, as adjusted pursuant to Section 6.3(b), made with respect to such
Pricing Period exceed the Actual Market Stumpage Price times volume sold for
such Pricing Period, then Seller shall reimburse such amount to Buyer (the
amount of such payment by Buyer or Seller is referred to herein as the
“Adjustment Amount”).
f.Buyer may dispose of any portion of the Merchantable Timber to be harvested
pursuant to this Agreement to a third party on a stumpage basis (a “Stumpage
Outsale”). Buyer shall pay to Seller the applicable Actual Market Stumpage Price
for the Merchantable Timber actually harvested pursuant to such Stumpage Outsale
pursuant to harvest volume data provided by such third party purchaser to Buyer.
Any such Stumpage Outsale shall not relieve Buyer of its obligations under this
Agreement.
g.As used herein, “Resource Region” shall mean each specific geographic area in
which Seller owns Timberlands, which areas constitute of distinct forest
products market areas (i.e., prices for a Product would be fairly uniform
throughout a Resource Region) and has relatively uniform Industry Practices. The
initial Resource Regions in this Agreement consist of the following:
A
South Carolina, Georgia and Alabama
B
Mississippi and Arkansas





--------------------------------------------------------------------------------




If Seller acquires Timberlands in an area not captured within a Resource Region,
or if market conditions change such that a Resource Region should be
reconfigured to match the forest products market, Seller shall propose new or
revised Resource Regions. Upon receipt of such new or revised Resource Regions,
Buyer shall have 14 calendar days to either agree to such new or Revised
Resource Regions or provide written notice of Buyer’s objection to the same. If
Buyer objects within the 14 calendar day period, then the parties shall follow
the dispute resolution procedures set out in Article 13. If Buyer does not
object within such 14 calendar day period, Buyer shall be deemed to have
accepted the new or revised Resource Regions and this Agreement and the above
chart of Resource Regions shall be deemed amended accordingly.
6.3    Monthly Payments.
After the last day of each calendar month, Buyer shall pay Seller an amount (the
“Monthly Payment”) based upon the volume of all Timber cut and scaled during the
month times the Invoice Prices for all of the Product delivered as set forth in
the Monthly Logging Report described in Section 6.6 for such month.
6.4    Method of Payment; Late Payments.
a.All payments to be made under this Agreement by either party to the other
shall be made in lawful money of the United States to the other party at its
address for notices as provided in Section 16.1, or such other address as is
requested by either party upon notice to the other; or at the request of the
party entitled to payment, by wire transfer or automatic funds transfer to such
account as such party may designate in writing from time to time.
b.Any amount payable under this Agreement which is not paid when due shall bear
interest, from the date payment is due through the date paid, at a variable rate
(the “Default Rate”) equal to the sum of (i) the Prime Rate then in effect, plus
(ii) four percent (4%).


6.5    Scaling.
a.Except as may otherwise be specifically provided herein, the Timber cut under
this Agreement shall be scaled, weighed, or otherwise measured (collectively
referred to herein as “scaling”) as promptly as practicable after cutting, at
the facility at which the shipment is to be processed (the “Destination Mill”)
or such other place as Buyer may designate, by a competent and qualified log
scaler. The scaler shall keep complete log scaling records, and the scaler’s
records and procedures shall be subject to checking and inspection by the
representatives of Buyer and Seller at all reasonable times.
b.The scaler shall provide scale tickets for distribution to Seller, Buyer and
Buyer’s logging contractor.
c.Buyer and Seller agree that the scaler shall employ customary scaling
standards in accordance with Industry Practice in the applicable Resource
Region. Sample scaling using a reasonable sampling of each shipment shall be
permitted.
d.No Timber shall be removed from the place or places fixed for scaling until
scaled or measured.


6.6    Monthly Logging Reports.
Together with each Monthly Payment, Buyer shall deliver to Seller a report (a
“Monthly Logging Report”) setting forth: (a) for each Harvest Area from which
any Product was scaled during such month, the volume of each shipment of such
Product scaled, the Invoice Price then in effect for such Product shipment, the
price for such Product shipment derived by applying such Invoice Price to such
volume, and the total price for all Products scaled from such Harvest Area
derived by adding together all such Product shipment prices; and (b) for each
Resource Unit, the totals for such month of the Product shipment volumes




--------------------------------------------------------------------------------




and Product prices of each Product included in the portion of the Monthly
Logging Report described in clause (a) above.
6.7    Allocation of Costs; Payment of Taxes.
a.Buyer shall pay and be responsible for all Costs of Log and Haul. Except as
otherwise expressly set forth in this Agreement or in cases where Industry
Practice imposes specific costs upon a stumpage purchaser, Seller shall pay all
other costs and expenses arising from or related to the ownership, management
and operation of the Timberlands. Buyer shall use commercially reasonable
efforts to minimize Costs of Log and Haul to the extent consistent, in Buyer’s
reasonable judgment, with maintaining an appropriate level of quality and value
in its wood products.
b.All yield taxes, sales taxes, harvest taxes, severance taxes and other taxes
assessed in respect of Timber harvested shall be paid when due by Seller or
Buyer in accordance with Industry Practice in the relevant state within the
applicable Resource Region, except so long as the validity or amount of such
taxes is being diligently protested in good faith and by appropriate proceedings
(provided that the protesting party shall pay any interest and penalties).
Seller shall pay all other taxes, assessments and other governmental impositions
relating to the ownership, management and operation of the Timberlands when due,
except so long as the validity or amount of such taxes is being diligently
protested in good faith and by appropriate proceedings (provided that Seller
shall be responsible for any interest and penalties).


6.8    Records; Audits.
Buyer shall maintain detailed operating and financial records of all harvest
operations carried out pursuant to this Agreement, including (i) operating
records setting forth the volumes of each Product cut and scaled and the date
and location of each scaling, and (ii) financial records setting forth the Total
Administrative Cost and the Costs of Log and Haul and invoices or other evidence
of all such costs. Buyer shall maintain such records relating to each Annual
Period for not less than five (5) years after the end of such Annual Period.
Such records shall be available for review by Seller or its representatives at
Buyer’s offices at any time during normal business hours on not less than three
(3) days prior written notice.
6.9    Disclaimer of Warranties.
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, SELLER MAKES NO WARRANTY,
EXPRESS OR IMPLIED, IN FACT, BY LAW OR OTHERWISE, CONCERNING THE QUALITY,
QUANTITY OR CHARACTER OF THE TIMBER PURCHASED HEREUNDER AND HEREBY DISCLAIMS ANY
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.
ARTICLE 7
Logging Practices. Etc.


7.1    Logging Practices in General.
All Merchantable Timber with respect to which Buyer shall make payments
hereunder shall be cut in accordance with the applicable Yearly Offering and the
applicable Individual Timber Sale Agreement, and Buyer shall remove all Products
cut from the Harvest Areas. Timber severed hereunder shall be cut as close to
the ground as practicable and utilized in such manner as to yield the greatest
value and quantity of Products. Buyer agrees to cut and remove the Merchantable
Timber harvested pursuant to this Agreement in accordance with Prudent Logging
Practices and to conform in all material respects to the applicable Yearly
Offering and the applicable Individual Timber Sale Agreement and all Applicable
Laws in conducting logging operations hereunder. All logging and transportation
contractors engaged by Buyer shall meet standard industry competency standards.




--------------------------------------------------------------------------------






7.2    Protection of Improvements; Boundaries; Access: Trespass.
a.In conducting its logging operations, Buyer shall take reasonable precautions
to avoid damage to crops, existing roads, culverts, bridges, fences, utility
poles and lines, and all other structures and improvements. Buyer shall, with
reasonable promptness, repair any such damage at its cost.
b.Buyer shall at its own expense obtain all necessary permits, consents and/or
approvals from adjacent landowners and Governmental Authorities necessary to
obtain or maintain access to the Timberlands and to conduct logging and log
transportation activities, and shall pay all road use fees charged by third
parties. Seller will cooperate in good faith with Buyer to secure such permits,
consents and/or approvals including consenting to reasonable reciprocal access
to the Timberlands or other reasonable consideration in the circumstances. Buyer
shall use diligent efforts to avoid the commission of any trespass onto lands
which are not part of the Timberlands, and, except to the extent Seller’s Site
Marking is incomplete or inaccurate, Buyer shall be solely responsible for any
damages arising from any trespass onto any such lands.


7.3    Fire Safety; Environmental Matters.
In conducting its logging operations, Buyer shall exercise and shall cause its
contractors to exercise every reasonable precaution against fire. If fire
results from Buyer’s logging operations, Buyer shall promptly exert every
reasonable effort to suppress such fire. Costs incurred by Buyer in such fire
suppression efforts due to fires resulting from Buyer’s operations shall be
Buyer’s sole responsibility.
a.In conducting its logging operations, Buyer shall exercise and shall cause its
contractors to exercise every reasonable precaution against damage to rivers,
streams, lakes, riparian areas and other environmentally sensitive areas of
which it has knowledge, and shall comply in all material respects with all
applicable Environmental Laws.


7.4    Post-Harvest Cleanup.
When logging of a Harvest Area has been completed, (a) Buyer shall remove from
such Harvest Area all equipment, supplies and waste, and (b) to the extent it is
customary for such work to be performed by a logging contractor, Buyer shall
cause its logging contractors to comply with all Applicable Laws relating to its
operations, including customary slash burning procedures. Buyer shall obtain the
release of the slash disposal obligation from the appropriate state agency. Such
post harvest work shall occur within a commercially reasonable timeframe, and
shall be subject to the provisions of Section 5.8 hereof with respect to the
removal of biomass.


7.5    Responsibility for Contractors.
a.When Buyer contracts with a contractor or subcontractor to perform any portion
of the logging or transportation operations described in this Agreement as being
performed by Buyer, it shall ensure that any such contractor or subcontractor
shall be made aware of and shall abide by all pertinent provisions of this
Agreement.
b.All obligations, duties, liabilities, and responsibilities of Buyer arising
pursuant to the provisions of this Agreement, or otherwise in law or in equity,
shall apply with equal force to the employees, agents, contractors of any tier,
licensees and suppliers of Buyer involved in logging or transportation
operations hereunder where the context permits, and Buyer shall be responsible
and liable to Seller for the activities of such parties.
c.Specific use of the terms “subcontractor,” “agent,” “contractor,” and the like
in certain sections of this Agreement, and omissions of such terms in other
sections, shall not be deemed to nullify or restrict the force and effect of
this Section only to such sections, where such terms are specifically used. Use
of the term “Buyer” in any section giving rise to duties or obligations of Buyer
shall be deemed to include the subcontractors, agents, contractors, employees,
suppliers, and licensees of Buyer where context permits.




--------------------------------------------------------------------------------






7.6    Notice of Violations.
If Buyer receives any notice from any Governmental Authority or any other Person
alleging that Buyer’s logging or transportation operations are in violation of
any Applicable Law or that Buyer, in conducting such operations, has violated
any rights of such Person, and the amount of damages arising from the alleged
violation, or the cost of curing or correcting the violation, if adversely
determined, could reasonably be expected to exceed $10,000.00, then Buyer shall,
within ten (10) days after receiving such notice, deliver to Seller a notice
describing the allegation in reasonable detail.
7.7    Seller Inspection: Claims Relating to Damage or Incomplete and/or
Underutilized Harvest.
a.Seller and its representatives shall have the right to visit and inspect any
logging site during logging operations at any time; provided that all such
visits and inspections shall be conducted in a manner so as to minimize
interference with Buyer’s performance under this Agreement. Seller shall take
all precautions to protect the safety of its representatives and its property in
connection with any such inspection.
b.Seller shall be entitled to inspect the Harvest Area following logging
operations, provided that such inspection must occur within fifteen (15) days
after Buyer has completed its logging operations thereon. If, within fifteen
(15) days after its inspection, Seller notifies Buyer of damage (other than
ordinary wear and tear) caused by Buyer to the logging site, adjacent areas or
logging roads, Buyer shall cause such damage to be repaired promptly. If upon
such inspection, Seller notifies Buyer that Buyer has failed to complete the
harvest of such Harvest Area in accordance with the Individual Timber Sale
Agreement (e.g., failure to cut and remove all Timber required to be harvested),
or has materially underutilized the Merchantable Timber cut (e.g., failure to
properly classify timber as saw timber or pulpwood or failure to buck properly)
or has otherwise breached this Agreement, Buyer shall cure such failure within
fifteen (15) days after Seller has given its notice; provided, however, if the
failure is not reasonably cured within fifteen (15) days, Buyer shall not be in
default if it diligently commences and pursues cure. If Buyer shall not cure
such failure promptly or otherwise be unable to cure such failure, Seller will
notify Buyer of the amount of damage arising from such failure. Such amount will
be due with the next payment; provided, however, that such amount will be
payable only upon the receipt of an opinion of counsel to the effect that
payment of such amount will qualify under Section 631(b) of the Code and Section
3.4 of this Agreement.


ARTICLE 8
Title and Ownership Matters


8.1    Seller’s Title and Ownership of Timberlands and Timber.
a.Seller hereby represents and warrants that, except as provided in the
following sentence, Seller is, and covenants that it will throughout the Term
remain, the owner of fee title, or the lessee under any applicable long-term
timber leases, to all of the Timber on the Timberlands subject to the Yearly
Offering and the applicable Individual Timber Sale Agreements, and will defend
the same and the validity and priority of Buyer’s contractual rights under this
Agreement against the lawful claims of all Persons whomsoever; and Seller
further represents and warrants that, except as provided in the following
sentence, the Timber and Timberlands subject to the Yearly Offering and the
applicable Individual Timber Sale Agreement, are, and covenants that the
Timberlands subject to the Yearly Offering and the applicable Individual Timber
Sale Agreement, will throughout the Term remain, free and clear of all liens and
encumbrances of any kind, nature or description, save and except only the
following (collectively, “Permitted Exceptions”): real property taxes for the
current fiscal year not delinquent, those matters which are disclosed in the
public real property records as of the date of this Agreement, those matters
which would be disclosed by a land survey or an inspection of the Timberlands
subject to the Yearly Offering and the applicable Individual Timber Sale
Agreement, and those matters which would not, individually or in the aggregate,
materially impair the rights of Buyer under this Agreement or materially reduce
the value of Buyer’s interests




--------------------------------------------------------------------------------




under this Agreement. Permitted Exceptions shall also include a trust deed or
mortgage encumbering the Timberlands, provided that the lender subordinates its
lien to the rights of Buyer under this Agreement.
b.Seller shall have the right to grant licenses or other limited use rights to
third parties for grazing or recreational use of the Timberlands subject to the
Yearly Offering and the applicable Individual Timber Sale Agreement, only so
long as no such use shall (i) cause material damage to the Timberlands subject
to the Yearly Offering and the applicable Individual Timber Sale Agreement or
(ii) materially interfere with Buyer’s operations on such Timberlands.


8.2    Buyer’s Rights to Cut.
During the entire Term, Buyer shall have, as to all of the Timber growing on the
Timberlands from time to time and subject to and consistent with any Yearly
Offering and any applicable Individual Timber Sale Agreement, only the rights to
cut such Timber as provided in this Agreement. Buyer shall have no ownership
interest in the Timber or bear any risk of loss with respect to the Timber.
8.3    Title and Risk of Loss to Timber.
a.Title to and ownership of all Timber included in the Yearly Offering and any
applicable Individual Timber Sale Agreement remains in Seller until (i) it has
been cut, in the case of standing timber, or (ii) it has been bucked in the case
of down or wind thrown timber, provided that consistent with Section 8.4 hereof,
Seller shall retain a security interest in all Harvested Timber and Products
until they have been scaled and paid for.
b.Until cut by Buyer, Seller shall bear the entire risk of loss or damage to the
Timber subject to the Yearly Offering and any applicable Individual Timber Sale
Agreement. Buyer shall bear the entire risk of loss or damage to the Harvested
Timber and Products after they have been felled, or in the case of wind thrown
or downed timber, after it has been bucked. Buyer shall not be entitled to any
scale adjustment when such Harvested Timber is scaled, by reason of decay,
insect infestation, fire or other loss or damage which occurs and affects such
Harvested Timber after it has been felled in the case of standing timber, or
bucked in the case of down or wind thrown timber. Risk of loss or damage shall
be given the broadest possible interpretation and shall include, without
limitation, the effects of fire, pestilence, acts of God and acts of government.


8.4    Security Interest.
This Agreement constitutes a security agreement under the Uniform Commercial
Code of each state in which the Timberlands are located. To secure sums payable
from Buyer to Seller under this Agreement, plus interest thereon, and the
performance of Buyer’s other obligations hereunder, Buyer grants Seller a
security interest (and purchase money security interest) in the Harvested Timber
and Products which are the subject of this Agreement and the products and
proceeds thereof. If Seller requests, Buyer agrees to execute financing
statements, “effective financing statements,” and other documents which Seller
may request for the purpose of perfecting a first priority security interest in
the Harvested Timber and Products which are the subject of this Agreement and
the products and proceeds thereof. Buyer appoints Seller as its attorney-in-fact
for the purpose of executing all documents referred to in this Section 8.4.
Seller may file a photocopy of this Agreement as a financing statement in
central filing and county records. Nothing contained in this Agreement will be
construed as a waiver of any lien to secure payment due hereunder, now or
hereafter provided by law. All proceeds from the Harvested Timber and Products
will be held in trust by Buyer, for the benefit of Seller, until paid to Seller.
All Harvested Timber and Products that are the property of the Buyer will be
deemed in the possession of Seller, as secured party, for purposes of the
security interested granted under this Section 8.4.




--------------------------------------------------------------------------------






8.5    Buyer to Permit No Liens.
Buyer shall not permit or suffer any lien or liens to be enforced on or against
the Timberlands, nor any of the improvements thereon nor any Timber thereon, for
work, labor, materials, supplies or equipment furnished by or at the request of
Buyer, and Buyer shall hold Seller harmless against and defend Seller against
any and all such liens. If Buyer fails to remove or bond against any such lien
within twenty (20) days after written notice thereof to Buyer, Seller shall have
the right to pay any amount required to release and discharge any such lien or
liens, or to defend any action brought thereon, and to pay any judgment entered
therein, and Buyer shall be liable to Seller for all reasonable costs (including
reasonable attorneys’ fees) incurred by Seller or for the payment of any of said
liens or any judgments obtained thereon; provided, however, that Buyer’s
obligations under this Section 8.5 shall be suspended so long as (i) Buyer is
reasonably and in good faith contesting the amount or validity of such lien by
appropriate proceedings, and (ii) Buyer shall take all actions necessary
(including payment of or bonding against such lien) to avoid a foreclosure of
any such lien.
ARTICLE 9
Disposition of Timberlands


9.1    Transfer by Seller of Timberlands.
Seller may transfer, assign or convey all or a portion of the Timberlands
subject to any Individual Timber Sale Agreement, or any portion thereof or
interest therein or any Timber located thereon provided that the transferee
agrees to assume all of the obligations of Seller under such Individual Timber
Sale Agreements and this Agreement. Seller shall notify Buyer in a timely manner
of any such sale, transfer, assignment or conveyance.
ARTICLE 10
Insurance and Indemnity


10.1    Insurance Policies.
Buyer shall maintain the insurance policies listed on Exhibit B, as the same may
be updated from time to time consistent with industry standards.  In the
alternative, the contractors with whom Buyer contracts the logging, hauling and
other activities described in this Agreement, may provide and maintain such
insurance.


10.2    Effect of Insurance.
Insofar as, and to the extent that, the following provision may be effective
without invalidating or making it impossible to obtain insurance, Buyer and
Seller agree that with respect to any hazard, liability, casualty or other loss
or claim which is covered by insurance then being carried by either Seller or
Buyer, (a) the party carrying such insurance and suffering such loss releases
the other party of and from any and all claims with respect to such loss to the
extent of the insurance proceeds paid with respect thereto and specifically
including from such release any deductible required to be paid therewith; and
(b) their respective insurance companies shall have no right of subrogation
against the other or their respective agents, contractors, employees, licensees
or invitees on account thereof.
10.3    Indemnity.
Each of the parties to this Agreement (as the case may be “Indemnifying Party”)
shall hold harmless and indemnify the other party (the “Indemnified Party”) and
its agents, officers, directors, partners, successors and assigns from any cost,
expense, claim or liability, including reasonable and actual attorneys’ fees and
expenses, resulting from the fraud, willful misconduct, gross negligence or
criminal conduct of the




--------------------------------------------------------------------------------




Indemnifying Party, its partners, directors, officers or agents, except to the
extent caused by actions of the Indemnified Party.
ARTICLE 11
Suspension of Performance for Force Majeure


11.1    Suspension of Obligations.
Any obligations, covenants or conditions imposed upon either party under this
Agreement shall (subject to the terms of Section 5.5(b)) be suspended while and
to the extent that compliance or performance by such party (the “Excused Party”)
is substantially impaired or prevented by any one or more of the following:
fires, drought, infestation, pestilence, disease, floods and the elements,
accidents, riots, wars, delays in transportation, interference by government
action, changes in Applicable Laws, strikes, lock-outs, picketing or other form
of labor trouble (whether or not participated in by the employees of the Excused
Party or arising from a dispute with or unfair labor practices charged against
the Excused Party) or any other causes beyond the reasonable control of the
Excused Party, whether similar or dissimilar to the causes specifically
mentioned (each a “Force Majeure”).
11.2    Extension of Time.
Within ten (10) days after commencement (or discovery) of any Force Majeure, the
Excused Party shall forward written notice thereof to the other party and
thereupon all time periods set forth in this Agreement or any plan prepared
pursuant to this Agreement for performance of an obligation shall be extended
for a period equal to each period of suspension during which the Excused Party
is prevented from performing its obligations under this Agreement by reason of
the Force Majeure. Upon discontinuance or termination of any Force Majeure, the
Excused Party shall resume within a reasonable time and prosecute with due
diligence the obligations so suspended.
ARTICLE 12
Default; Remedies


12.1    Buyer Default.
Each of the following events (each a “Buyer Event of Default”) shall constitute
an event of default by Buyer hereunder:
a.Buyer fails to pay Seller any amount owed hereunder within thirty (30)
Business Days after receipt of written notice from Seller that such amount is
due;
b.Buyer fails to perform or comply with any other material obligation of Buyer
under this Agreement and fails to remedy such default within thirty (30) days
after receipt of written notice from Seller to do so (or, where the default
cannot be cured by the payment of money and cannot be completely remedied within
said thirty (30) days, Buyer fails to commence to remedy such default within
that period or fails after commencement to prosecute the remedying thereof with
due diligence or complete the remedying thereof within a reasonable time); and
c.Buyer is dissolved or liquidated without this Agreement being or having been
assigned to a Corporate Successor in accordance with Section 14.2.


12.2    Seller Default.
Each of the following events (each a “Seller Event of Default”) shall constitute
an event of default by Seller hereunder:
a.Seller fails to pay Buyer any amount owed hereunder within thirty (30)
Business Days after receipt of written notice from Buyer that such amount is
due;




--------------------------------------------------------------------------------




b.Seller fails to perform or comply with any other material obligation of Seller
under this Agreement and fails to remedy such default within thirty (30) days
after receipt of written notice from Buyer to do so (or, where the default
cannot be cured by the payment of money and cannot be completely remedied within
said thirty (30) days, Seller fails to commence to remedy such default within
that period or fails after commencement to prosecute the remedying thereof with
due diligence or complete the remedying thereof within a reasonable time); and
c.Seller is dissolved or liquidated without this Agreement being or having been
assigned to a Corporate Successor in accordance with Section 14.2.


12.3    Remedies.
Upon the occurrence of an Event of Default by either party hereto, the
non-defaulting party shall, subject to Section 12.4, have the right to pursue
all remedies available to such party at law or in equity in connection with such
Event of Default, including the right:
a.to money damages in the amount necessary to compensate the non-defaulting
party for all reasonably foreseeable losses and costs caused by the Event of
Default, together with interest on any award of money damages from the date of
the Event of Default until paid at the Default Rate; and
b.to injunctive or other equitable relief, including the right to specific
enforcement of the defaulting party’s obligations (the parties each
acknowledging that money damages may be an inadequate remedy for a default under
this agreement).
c.In the event of a Buyer Default, Seller shall have the remedies of a secured
party under the Uniform Commercial Code. In addition, Seller may, at its sole
discretion, require Buyer to remove the Harvested Timber or Products and pay for
them at Invoice Prices based upon the condition of the Harvested Timber and
Products before the occurrence of the event causing the loss or damage.
Notwithstanding the foregoing, the parties hereby unconditionally and
irrevocably waive and release any right, power or privilege either may have to
claim or receive from the other party any punitive, exemplary, statutory
(including statutory multiples), or treble damages or any incidental or
consequential damages with respect to any Event of Default.
12.4    Termination.
a.This Agreement may be terminated and all applicable Individual Timber Sale
Agreements may be terminated:
i.by Buyer (A) upon the occurrence of an Seller Event of Default described in
Section 12.2(c), or (B) if Seller, willfully and without reasonable
justification, repudiates this Agreement and ceases to perform its obligations
under this Agreement; or
ii.by Seller (A) upon the occurrence of a Buyer Event of Default described in
Section 12.1(c), or (B) if Buyer, willfully and without reasonable
justification, repudiates this Agreement and ceases to perform its obligations
under this Agreement.


12.5    Right of Other Party To Perform.
If either party (a “defaulting party”) fails to perform any covenant or
obligation hereunder on its part to be performed, and such failure shall
continue for ninety (90) days (or such shorter period as may be reasonable under
emergency circumstances) after written notice thereof by the other party
(“non-defaulting party”), the nondefaulting party may, without waiving or
releasing the defaulting party from any obligation hereunder, perform any such
covenant or obligation required to be performed by the defaulting party, but the
non-defaulting party shall not be obligated to do so. All amounts incurred by
the non-defaulting party and all necessary costs of such performance incurred by
the non-defaulting party, together with interest thereon at the Default Rate
from the date of such payment or performance by the non-defaulting party, shall
be paid (and the defaulting party covenants to make such payment) to the
non-defaulting party on demand.




--------------------------------------------------------------------------------






ARTICLE 13
Disputes and Resolution


13.1    Dispute Resolution.
The parties will attempt in good faith to resolve any controversy or claim
arising out of or relating to this Agreement promptly by negotiations between
senior executives of the parties who have authority to settle the controversy.
The disputing party will give the other party written notice of the dispute.
Within twenty (20) days after receipt of said notice, the receiving party will
submit to the other a written response. The notice and response will include (a)
a statement of each party’s position and a summary of the evidence and arguments
supporting its position and (b) the name and title of the executive who will
represent the party. The executives will meet at a mutually acceptable time and
place within thirty (30) days of the date of the disputing party’s notice and,
thereafter, as often as they reasonably deem necessary to exchange relevant
information and to attempt to resolve the dispute.
13.2    Arbitration.
Unless otherwise resolved pursuant to Section 13.1, the parties agree that all
disputes arising out of this Agreement will be settled by arbitration in
accordance with the then current Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes by a sole arbitrator, who will
either be a retired judge or practicing attorney with at least 15 years of
experience in the timber industry. The arbitration shall be governed by the
United States Arbitration Act, 9 U.S.C. § 1-16, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of arbitration shall be the site of Seattle, Washington,
U.S.A. The arbitrator is not empowered to award damages in excess of
compensatory damages. The fees and expenses of the Center for Public Resources
(and, if not included, the arbitrator’s fees and expenses) shall be borne
equally by Buyer and Seller, but otherwise each of Buyer and Seller will pay its
own legal fees and costs and expenses of arbitration.


ARTICLE 14
Assignment


14.1    Assignment Prohibited.
Except as otherwise expressly permitted under Section 9.1, Section 14.2 or
Section 14.3, neither Buyer nor Seller shall, either voluntarily or by operation
of law, assign or transfer this Agreement or any applicable Individual Timber
Sale Agreement or any rights hereunder or interest herein, or agree to do so
(each of the foregoing defined herein as a “Transfer”), without the express
prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed. Any Purported Transfer (whether
voluntary or involuntary, by operation of law or otherwise) without the consent
of the other party shall, at the option of such other party, be void and/or
constitute an Event of Default under this Agreement.
14.2    Exception for Assignment to Corporate Successor.
Upon and subject to the terms and conditions of this Section 14.2, either party
(a “transferor”) may assign or transfer all, but not less than all, of its
right, title and interest in, to and under this Agreement and all of its
obligations under this Agreement (including all applicable Individual Timber
Sale Agreements), without the consent of the other party to this Agreement, to
any of the following (each a “Corporate Successor”): any corporation or entity
Controlled by the transferor, or to the surviving corporation or entity in the
event of a consolidation or merger of the transferor into such surviving
corporation or entity, or to a transferee as part of a transfer of all or
substantially all of the assets of the transferor (such assignment or transfer
being a “Transfer”); provided that, in any such case, (i) in the case of a
Transfer, (i) the transferee shall assume, in a writing reasonably satisfactory
to the non-transferring party, all of the obligations of the




--------------------------------------------------------------------------------




transferor under this Agreement, and (ii) the transferor shall pay all costs and
expenses in connection with the Transfer.
14.3    Partial Assignment by Buyer Permitted.
Notwithstanding the restrictions in 14.1 above, Buyer shall have the right,
without obtaining Seller’s prior written consent, to assign to any Person or
Persons the right to harvest Timber specified to be harvested pursuant to an
Individual Timber Sale Agreement, provided that: (i) the assignee shall be
experienced in timber harvest operations; (ii) the assignee shall comply with
all of the terms and provisions of this Agreement applicable to the assigned
rights; and (iii) no such assignment shall reduce or otherwise modify the
obligations of Buyer under this Agreement.
ARTICLE 15
Condemnation


15.1    Effect of Condemnation.
If any portion of the Timberlands subject to this Agreement or any Individual
Timber Sale Agreement is taken for public or quasi-public use in or by reason of
any condemnation proceeding or proceedings in eminent domain, this Agreement
shall terminate as to the portion so taken effective upon transfer of title
pursuant to such taking, and Seller will, subject to the reasonable agreement of
Buyer, substitute a comparable Harvest Area or Harvest Areas.
15.2    Condemnation Award.
Any award in any such proceedings, and any payment in consideration of a
voluntary transfer under threat of eminent domain, with respect to the
Timberlands or Timber on the Timberlands shall belong to Seller insofar as such
award is based upon the value of the property taken, except for awards for
Harvested Timber the title to which has passed to Buyer. Any award in any such
proceedings with respect to Harvested Timber the title to which has passed to
Buyer shall belong to Buyer.
15.3    Notice.
Seller shall promptly notify Buyer in writing of the commencement or threat
deemed material by Seller of any condemnation proceeding or proceedings in
eminent domain.
ARTICLE 16
Notices


16.1    Notices.
Any notice or other communications required to be made in writing pursuant
hereto shall be effective only if in writing. Notices shall be delivered to the
party’s address set forth below, or to such other address as such party may
specify by written notice in accordance with this Section 16.1, by United States
mail with postage thereon fully prepaid, or by a recognized commercial delivery
service, or by facsimile or email transmission, with confirmation of receipt:
If to Buyer:
________________
________________
________________


If to Seller:
________________
________________




--------------------------------------------------------------------------------




________________


ARTICLE 17
Miscellaneous


17.1    Successors and Assigns.
This Agreement and each applicable Individual Timber Sale Agreement shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors in interest and assigns permitted hereunder, and wherever
reference in this Agreement is made to either of the parties hereto, such
reference shall be deemed to include, wherever applicable, also a reference to
the successors and permitted assigns of said party.
17.2    No Agency or Fiduciary Relationship.
Buyer and Seller are independent entities; and all operations of Buyer hereunder
shall be performed entirely for Buyer’s account and not as an agent,
representative, employee or contractor of Seller; and all operations of Seller
hereunder shall be performed entirely for Seller’s account and not as an agent,
representative, employee or contractor of Buyer. Nothing in this Agreement or
any applicable Individual Timber Sale Agreement shall be construed as creating
any partnership or other fiduciary relationship between Buyer and Seller.
17.3    No Third-Party Beneficiaries.
No Person other than Buyer and Seller shall have any rights under this Agreement
or any applicable Individual Timber Sale Agreement. Buyer and Seller do not
intend that any other Person shall be a third-party beneficiary of this
Agreement or any covenant, condition or provision herein.
17.4    Attorneys’ Fees.
If Seller or Buyer shall bring suit or take any other action against the other
party to compel performance of or to recover for breach of any covenant,
agreement or condition of this Agreement, or for declaratory relief, or to
otherwise enforce its rights hereunder, the losing party shall pay to the
prevailing party its reasonable attorneys’ fees in addition to the amount of any
judgment and costs (including attorneys’ fees and costs in any appeal), and the
breaching party shall pay to the nonbreaching party its reasonable attorney’s
fees and other costs incurred in connection with any enforcement action which
does not involve rendering a judgment, including, without limitation, in
connection with any bankruptcy or insolvency proceeding involving the breaching
party.
17.5    Entire Agreement.
This Agreement and all applicable Individual Timber Sale Agreements executed
from time to time, including all Appendices, Exhibits and Schedules attached
hereto, together with any other agreements or documents expressly incorporated
herein or therein by reference, shall constitute the entire and integrated
agreement among the parties with respect to the subject matter hereof; and all
prior negotiations, understandings, agreements and instruments with respect to
such subject matter are hereby superseded and shall be of no force and effect.
17.6    Amendments; Waiver.
Neither this Agreement nor any of the terms hereof or any applicable Individual
Timber Sale Agreement may be terminated, amended, supplemented, waived or
modified orally, but only by an instrument in writing signed by the party
against which the enforcement of the termination, amendment, supplement, waiver
or modification shall be sought. The failure of either party to object to or to
assert any remedy by reason of the other party’s failure to perform or observe
any covenant or term hereof or the failure of either party to assert any rights
by reason of the happening or non-happening of any condition hereof shall not be




--------------------------------------------------------------------------------




deemed a waiver of any right to assert and enforce any remedy arising by reason
of such failure or the happening or non-happening of such condition or a waiver
of any rights arising from any subsequent failure of such other party to perform
or observe the same or any other term or covenant or by reason of the subsequent
happening or non-happening of the same or any other condition. No custom or
practice which may develop between the parties hereto during the Term shall be
deemed a waiver of, or in any way affect, the right of the parties hereto to
insist upon performance in strict accordance with the terms hereof.
17.7    Governing Law.
This Agreement and each applicable Individual Timber Sale Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to agreements made and to be performed entirely within that state,
including all matters of construction, validity and performance. Foreign law
shall govern operations in the foreign jurisdiction.
17.8    Counterparts.
This Agreement and any applicable Individual Timber Sale Agreement, and any
amendments, supplements or modifications hereof may be executed in more than one
counterpart each of which shall be deemed to be an original but all of which
taken together shall be deemed a single instrument.
17.9    Partial Invalidity.
If any provision of this Agreement or any applicable Individual Timber Sale
Agreement shall for any reason be determined to be invalid, illegal, or
unenforceable in any respect, the parties hereto shall attempt in good faith to
agree to such amendments, modifications, or supplements to this Agreement and
take such other appropriate actions as shall, to the maximum extent practicable
in light of such determination, implement and give effect to the intentions of
the parties as reflected herein. The provisions of this Agreement not so
affected shall remain in full force and effect.
17.10    Further Assurances.
Buyer and Seller further covenant to cooperate with one another in all
reasonable respects necessary to consummate and give effect to the transactions
contemplated by this Agreement (including executing and delivering such
instruments or other writings as the other party may reasonably request), and
each will take all reasonable actions within its authority to secure cooperation
of any necessary third parties.
17.11    Headings.
The headings of the sections of this Agreement are for convenience of reference
only and shall not affect the meanings or construction of any provision of this
Agreement.
17.12    Jurisdiction and Venue.
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY:
a.SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, INCLUDING, WITHOUT LIMITATION, ENTRY OF JUDGMENT UPON ANY AWARD
REN-DERED BY ARBITRATORS IN ACCORDANCE WITH THIS AGREEMENT, TO THE NON-EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE, THE COURTS OF THE
UNITED STATES OF AMERICA FOR THE DISTRICT OF DELAWARE, AND APPELLATE COURTS FROM
ANY THEREOF;
b.WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH ACTION OR
PROCEEDING WAS BROUGHT IN ANY INCONVENIENT COURT;
c.AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR




--------------------------------------------------------------------------------




CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH PARTY AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 16.1;
d.AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT THE SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW; AND
e.WAIVES TRIAL BY JURY IN ANY SUCH ACTION OR PROCEEDING.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
January [], 2016.
Buyer:
SERIES TWO OF TWIN CREEKS TIMBER, LLC
a Delaware limited liability company


By Silver Creek Advisory Partners LLC, its Manager
By: Eric E. Dillon,
its Manager




_____________________________    ____________________________
Date




Seller:
SERIES ONE OF TWIN CREEKS TIMBER, LLC
a Delaware limited liability company


By Silver Creek Advisory Partners LLC, its Manager
By: Eric E. Dillon,
its Manager




_____________________________    ____________________________
Date








--------------------------------------------------------------------------------




APPENDIX A
Defined Terms
“Access Roads” shall have the meaning given in Section 4.3.
“Actual Market Stumpage Price” shall have the meaning given in Section 6.2(b).
“Agreement” shall mean this Master Stumpage Agreement, including all Exhibits,
Schedules and Appendices attached hereto, as the same may be amended, modified
or supplemented from time to time.
“Annual Period” shall mean the twelve-month period beginning on January 1 and
ending on December 31 for each year.
“Applicable Law” shall mean, as to any Person, all laws (statutory or common),
treaties, rules, regulations, determinations, orders, judgments, ordinances,
decrees, injunctions, writs, interpretations or Governmental Approvals, in each
case applicable to or binding on such Person or any of its property or to which
such Person or any of its property is subject.
“Best’s Rating” shall mean the rating assigned to an insurer from time to time
as published in A. M. Best Company, Inc.’s insurance reports, or in the event
such reports cease to be published, the rating in an alternative generally
recognized insurance company rating report which would be equivalent to a Best’s
rating.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of Delaware.


“Buyer Event of Default” shall have the meaning given in Section 12.1.
“Code” shall have the meaning given in the Preamble hereto.
“Controlling Interest” shall mean a direct or indirect beneficial ownership
interest in any Person which confers upon the holder thereof Control of such
Person.
“Control,” “Controlled” and “Controlling” shall mean (i) as to a corporation,
direct or indirect beneficial ownership of 50% or more of the aggregate voting
power of the voting securities of such corporation, (ii) as to a partnership,
direct or indirect beneficial ownership of a Controlling Interest of a general
partner of such partnership, and (iii) as to a partnership, limited liability
company or other entity, the direct or indirect beneficial ownership of 50% or
more of the voting power of the ownership interests in such entity.
“Corporate Successor” shall have the meaning given in Section 14.2.
“Costs of Log and Haul” means, with respect to any shipment of a Product
harvested and delivered under this Agreement, the actual costs incurred by Buyer
(whether out-of-pocket costs or internal costs of Buyer for personnel and
equipment) in logging and transporting such Product to the mill or other
facility where it is to be processed, including, without limitation, all costs
of personnel, equipment, fuel, licenses and taxes (including yield taxes or
severance taxes which Buyer is required to pay in accordance with Section
6.6(b)) incurred in obtaining access to the logging site; transporting logging
equipment to and from the logging site; preparing the logging site for logging
operations; felling, delimbing and bucking Timber; skidding logs to a sorting
and staging area; sorting logs for transport; loading logs onto logging trucks;




--------------------------------------------------------------------------------




performing road repairs and maintenance; completing post-harvest operations at
the logging site; transporting logs to a destination mill or other facility; and
supervising the work of contractors.
“Default Rate” shall have the meaning given in Section 6.4(b).
“Destination Mill” shall have the meaning given in Section 6.5(a).
“Environmental Laws” shall mean any and all federal, state and local laws,
regulations, ordinances, codes and policies, and any and all judicial or
administrative interpretations thereof by governmental authorities relating to
pollution or protection of the environment, of natural resources, of wildlife or
of public health and safety, including, without limitation, those relating to
emissions, discharges, releases or threatened releases of Hazardous Materials
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, release, transport or handling
of Hazardous Materials, and any and all orders and decrees pursuant thereto.
“Event of Default” shall mean a Seller Event of Default or a Buyer Event of
Default.
“Excused Party” shall have the meaning given in Section 11.1.
“Expiration Date” shall have the meaning given in Section 3.3.
“Fiber Categories” shall mean, collectively, those categories described in the
definition of Product.
“Force Majeure” shall have the meaning given in Section 11.1.
“Governmental Approvals” shall mean all consents, rights, exemptions,
concessions, permits, easements, rights of way, licenses, authorizations,
certificates, orders, franchises, determinations or other approvals of or
notices to or filings with any Governmental Authority.
“Governmental Authority” shall mean any governmental department, commission,
board, regulatory authority, bureau, legislative body, agency, or any
instrumentality of any federal, state, local or municipal government or domestic
court.
“Hardwood” shall mean Timber of those species, commonly referred to as
“hardwood,” which are deciduous and have broad leaves (such as alder, maple and
myrtle).
“Harvest Area” shall mean an area described in the Yearly Offering Summary for
which Buyer may enter into an Individual Timber Sale Agreement.
“Harvested Timber” shall mean Timber which has been cut pursuant to an
Individual Timber Sale Agreement or down or wind thrown timber that has been
bucked pursuant to an Individual Timber Sale Agreement.
“Hazardous Materials” shall mean substances which are explosive, corrosive,
radioactive or toxic and any substances defined as hazardous substances,
hazardous materials, toxic substances, toxic air contaminants or hazardous
wastes under federal, state or local laws or regulations, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Superfund Amendments and
Reauthorization Act of 1986 (Pub. L. 99-499, 100 Stat. 1617 (October 17, 1986)),
and all amendments to these laws and regulations adopted or publications
promulgated pursuant to these laws. Hazardous Materials shall also include,
without limitation, those asbestos-containing materials defined and described in
Environmental Protection Agency Report No. 560/5-85-024 (June 1985),




--------------------------------------------------------------------------------




or any related or successor report, or other applicable government regulations
defining or describing such materials.
“Indemnified Party” shall have the meaning given in Section 10.3.
“Indemnifying Party” shall have the meaning given in Section 10.3.
“Individual Timber Sale Agreement” shall mean a separate contract for the
harvest of timber in a Harvest Area pursuant to this Agreement in the form
attached as Exhibit A.
“Industry Practice” shall mean the customs and practices relating to the
management, harvesting and sales of Timber as prevailing during the Term.
“Invoice Prices” shall have the meaning given in Section 6.2(c).
“Logging Report” shall have the meaning given in Section 6.6.
“Invoice Prices” shall have the meaning given in Section 6.3(b).
“MBF” shall mean one thousand (1000) board feet, and a board foot is a standard
unit of measure for Timber, logs and lumber equal to a board one foot (1’) wide,
one foot (1’) long and one inch (1”) thick.
“Merchantable Pulpwood” shall mean wood fiber other than Merchantable Sawlogs
which, under Industry Practice, is saleable for use as raw materials in the
manufacturing of fiberboard, oriented strandboard, paper products or other
processed wood products.
“Merchantable Sawlog” shall mean, generally, a log of suitable size and quality
for the production of lumber as determined in accordance with Industry Practice.
“Merchantable Timber” shall mean Timber that will produce at least one (1)
Merchantable Sawlog or Merchantable Pulpwood.
“Monthly Logging Report” shall have the meaning given in Section 6.6.
“Monthly Payment” shall have the meaning set forth in Section 6.3(a).
“Payment” shall have the meaning set forth in Section 6.4(a).
“Permits” shall have the meaning given in Section 4.1(b).
“Permitted Exceptions” shall have the meaning given in Section 8.1(a).
“Person” shall mean an individual, a partnership, a limited liability company, a
corporation, joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity (or any department, agency or political
subdivision thereof).
“Pricing Period” shall mean any identifiable period of time (i.e., a month, a
calendar quarter, a semi-annual period, or a year) which the parties shall, from
time to time, agree upon as the appropriate period of time for pricing products
hereunder during the Term. If the parties cannot agree as to the appropriate
period of time to define a Pricing Period, the Pricing Period shall mean a
calendar quarter commencing January 1, April 1, July 1 and October 1 of each
year.






--------------------------------------------------------------------------------




“Prime Rate” shall mean the publicly announced prime rate or reference rate
charged on relevant date by the Wells Fargo Bank (or any successor bank
thereto), or if there is no such publicly announced rate, the rate quoted by
such bank in pricing ninety (90) day commercial loans to substantial commercial
borrowers.
“Product” shall mean a subcategory of a Fiber Category which, as of the relevant
time, has a distinct Invoice Prices based on its species, size, quality or other
characteristics. For example, two Merchantable Sawlogs of the same species may
have different prices per board foot based on their different diameters; each
would constitute a distinct Product. Conversely, two Merchantable Pulpwood logs
of different diameters and different species would constitute a single Product
if they would realize the same price per ton. A single log may consist of
multiple Products (e.g., the small end may be of insufficient diameter to
constitute a Merchantable Sawlog, but may constitute Merchantable Pulpwood).
“Prudent Logging Practices” shall mean those practices, procedures, methods,
specifications and standards, including, but not limited to, best management
practices as may be required by applicable law, as the same may change from time
to time, as are commonly utilized by experienced and competent loggers of
timberlands of significant size in the applicable Resource Region as good, safe
and prudent logging practices.
“Resource Region” shall have the meaning given in Section 6.2(g).


“Seller” shall mean Seller and any Person who may succeed to its rights and
obligations under this Agreement.
“Seller Event of Default” shall have the meaning given in Section 12.2.
“Site Marking” shall have the meaning given in Section 5.7.
“Softwood” shall mean Timber of those species, commonly referred to as
“softwood,” which are conifers and generally nondeciduous, such as whitewoods,
firs, pines, spruce and cedar.
“Stumpage Outsale” shall have the meaning given in Section 6.2(f).
"Stumpage Sale Transaction" means an arms'‑length sale transaction (excluding
transaction between Seller and Buyer) in the Resource Region in which (a) a
buyer purchases (at auction, in a sealed bid procedure or in a privately
negotiated transaction) the right to cut and remove all or a portion of the
Merchantable Timber from specified land during a period ending not more than
twenty‑four (24) months after the sale price is determined, (b) either (i)
Marketing submits a bid or offers to purchase at such Stumpage Sale Transaction,
or (ii) reasonable evidence of the species and volumes of Timber included in
such Stumpage Sale Transaction is obtained, and (c) the winning bid is published
or otherwise verifiable.


“Term” shall have the meaning given in Section 3.3.
“Timber” shall mean a tree or trees standing uncut in the woods.
“Timberlands” shall be as defined in Recital A.
"Total Administrative Cost" means, as to any Pricing Period, all reasonable
costs (without duplication of Costs of Log and Haul) incurred by Buyer for the
operation and administration of its wood procurement function in the Resource
during such Pricing Period.






--------------------------------------------------------------------------------




“Transfer” shall have the meaning given in Section 14.1.
“Volume Reset Notice” shall have the meaning given in Section 6.3(b).
“Yearly Offering” shall have the meaning given in Section 5.1.
  




--------------------------------------------------------------------------------




Exhibit A
[See attached]




--------------------------------------------------------------------------------




Individual Timber Sale Agreement (ITSA)
Seller: Series One of Twin Creeks Timber, LLC
Buyer: Series Two of Twin Creeks Timber, LLC
Please check one:
ORIGINAL AMENDMENT TERMINATION


Sold to Series Two
Date:_____________________________________________________________________
Resource
Unit:_____________________________________________________________________
Forester:_____________________________________________________________________
Sale Name:_____________________________________________________________________
Activity Unit
ID:_____________________________________________________________________
Harvest Unit
Number:_____________________________________________________________________
Note: Harvest Unit Number is not required in all locations.
Total Acres: ______________________________________________________    Est.
Total Volume:__________________________________________________
Predominant Harvest Type: ______________________________________________________


A MAP AND DETAILED PRESCRIPTION MUST BE STAPLED TO THIS FORM.


A completion date will be recorded in FMS after all harvesting activity and any
required post‐]harvest cleanup has taken place.


The terms and conditions contained in the Master Stumpage agreement between
Series One of Twin Creeks Timber, LLC and Series Two of Twin Creeks Timber, LLC
dated January __, 2016 are hereby incorporated by reference.


For all harvesting activity units (clear cut or thin), Buyer may make
appropriate modifications to the prescription where needed to conform with
Sustainable Forestry Initiative and Best Management Practice standards.


Unless otherwise described in the attached prescription, nonforested acres
should be excluded from all timber sales. For harvesting activity units to be
thinned, the Buyer and Seller agree that Buyer shall thin to a residual basal
area of ______ as may be reasonably determined on the ground.


The undersigned agree to the sale and purchase of the specific timber
represented by the attached map and prescription:


Series One of Twin Creeks Timber, LLC:
 
Series Two of Twin Creeks Timber, LLC:
 
 
 
Sign Name
 
Sign Name
 
 
 
Type or Print Name
 
Type or Print Name
 
 
 
Date
 
Date



Use this section for Extensions Only:
o Check box, initial and date below to indicate that both parties agree to an
extension. Extension term: 1 year from expiration of original ITSA.
Series One of Twin Creeks Timber, LLC


Initial: __________________ Date:_____________
Series Two of Twin Creeks Timber, LLC


Initial:__________________ Date:_____________





Use this section for Amendments or Terminations Only:
Please note the reason for the amendment or termination, attach new/additional
maps and prescriptions where
necessary, and initial and date below. If more than one amendment is needed,
please attach additional forms.
Series One of Twin Creeks Timber, LLC


Initial: __________________ Date:_____________
Series Two of Twin Creeks Timber, LLC


Initial:__________________ Date:_____________









--------------------------------------------------------------------------------




Exhibit B
Insurance Requirements




Line of Insurance
Minimum Limit
Language
Commercial General Liability
$1,000,000 / $1,000,000
Minimum limits of $1,000,000 per occurrence and $1,000,000 annual aggregate
Combined Single Limit Bodily Injury, Death and Property Damage. Coverage to
include Comprehensive Form, Premises and Operations, Contractual Liability,
Products and Completed Operations, Independent Contractors, Personal Injury,
Broad Form Property Damage, Cross Liability, Hostile Fire, X,C,U.
** Minimum limits of $10,000,000 per occurrence and $10,000,000 annual aggregate
for all Ground Burning/Tract burning contacts.
Automobile Liability
$1,000,000
Minimum limits of $1,000,000 per occurrence Combined Single Limit Bodily Injury,
Death and Property Damage. Coverage must apply to either (1) "Any Auto" or (2)
"Scheduled" plus "Hired" and "Nonowned Autos” or (3) "Owned Autos" plus "Hired"
and "Nonowned Autos”. If Scheduled Autos are indicated, a schedule of covered
vehicles must also be provided.
If not Combined Single Limit coverage, each coverage must be at the minimum
limit amount.
Workers’ Compensation
Statutory Coverage and $500,000 of Employers Liability
In all states where allowed by state law, the owner/executives/partners may be
exempt from coverage. Proof of exemption should be provided to Seller when
applicable under the respective state regulations. In all cases, employees of
the contractor must be covered.
In all states, evidence of Statutory coverage and a minimum of $500,000
Employers Liability are needed.
Not required for activities where Seller is not contracting for services on its
behalf (i.e. Stumpage sales -pay as cut or lump sum - and most commercial
leases.





•
Insurance Companies must carry a minimum Best’s Rating of B+ VI (financial
class)



•
Additional Insured Endorsement: Seller and Buyer must be named as additional
insured to Commercial General and Automobile policies with respect to any
liability arising out of the operations of the contractor conducted under the
contract. With respect to Comprehensive General Liability, the additional
insured endorsement must be ISO CG20 10 11 85 (or other form like wording) or
contractor must maintain completed operations coverage with additional insured
extension for a period of two (2) years after completion and acceptance of the
work performed.

•
Cancellation Clause: All policies must provide thirty (30) days written notice
of cancellation or material change in the policy to additional insureds.





--------------------------------------------------------------------------------




Schedule 5.1
2016 Yearly Offering






--------------------------------------------------------------------------------




Schedule 5.2
2016 Exclusive Offering Selected by Buyer










--------------------------------------------------------------------------------




EXHIBIT C


Administrative Budget Template


Twin Creeks Timber, LLC
 
Series One and Series Two Annual Administrative Budget
 
 
 
 
 
 
 
 
Budget Item
Estimated Annualized Costs
 
Annual Audit
$—
 
Tax Compliance
$—
 
Transfer Pricing Study
$—
 
Third party Appraisal Costs
$—
 
Travel (Due Diligence and Member Committee)
$—
 
Legal and Compliance
$—
 
Other (banking, annual filings, etc.)
$—
 
Total
$—
 
% of Commitments ($1B)
0.00%
 
 
 













--------------------------------------------------------------------------------




EXHIBIT D


Manager Insurance Requirements


General Partnership Liability (“GPL”) Insurance in an aggregate amount of not
less than $10,000,000. The policy shall be on a “claims made” basis and subject
to retention amounts of at least $500,000 for non-employment practices claims
and $150,000 for employment practices claims.


Financial Institution Asset Protection Bond (“Fidelity Bond”) in an aggregate
amount of not less than $1,000,000. The Fidelity Bond shall provide coverage for
employee, premises, in transit, forgery or alteration, extended forgery,
computer system, counterfeit currency, voice-initiated transfer instruction, and
uncollectible items of deposit.F-1








--------------------------------------------------------------------------------




EXHIBIT E


Form of Certificate of Merger


CERTIFICATE OF MERGER
OF
[Contribution LLC] [Sale LLC]
(a Delaware limited liability company)
WITH AND INTO
TWIN CREEKS TIMBER, LLC
(a Delaware limited liability company)


Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executed the following Certificate of
Merger:
FIRST: The name of the limited liability company being merged into the surviving
limited liability company is [Contribution LLC] [Sale LLC].
SECOND: The name of the surviving limited liability company is Twin Creeks
Timber, LLC.
THIRD: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent limited liability companies.
FOURTH: The merger is to become effective on January 4, 2016.
FIFTH: The Agreement of Merger is on file at 1301 Fifth Ave., 40th Floor,
Seattle, Washington 98101, the place of business of the surviving limited
liability company.
SIXTH: A copy of the Agreement of Merger will be furnished by Twin Creeks
Timber, LLC, the surviving limited liability company on request, without cost,
to any member of the constituent limited liability companies.
IN WITNESS WHEREOF, Twin Creeks Timber, LLC has caused this certificate to be
signed by a duly authorized person on this 4th day of January A.D., 2016.




TWIN CREEKS TIMBER, LLC




By: ________________________________
    
Name: ______________________________


Title: _______________________________




